ACCEPTED
                                                                                05-15-00861-CV
                                                                     FIFTH COURT OF APPEALS
                                                                                DALLAS, TEXAS
                                                                           7/16/2015 4:04:22 PM
                                                                                     LISA MATZ
                                                                                         CLERK

                    NO. 05-15-00861-CV

                                                             FILED IN
                                                      5th COURT OF APPEALS
                IN THE COURT OF APPEALS                   DALLAS, TEXAS
                 FIFTH DISTRICT OF TEXAS              7/16/2015 4:04:22 PM
                    AT DALLAS, TEXAS                        LISA MATZ
                                                              Clerk




            IN RE ROGER ARASH FARAHMAND,
                         Relator



Original Proceeding Arising From the 417th Judicial District Court
                     Collin County, Texas
                  Cause No. 417-56531-2013
                     Hon. Cynthia Wheless


 VOLUME I OF RELATOR’S RECORD IN SUPPORT OF
      PETITION FOR WRIT OF MANDAMUS
                TABS 1 THRU 17



                             THE LAW OFFICE OF GARY L. NICKELSON
                             Chris Nickelson
                             State Bar No. 24013241
                             5201 West Freeway, Suite 100
                             Fort Worth, Texas 76107-5200
                             Phone: 817-735-4000
                             Fax: 817-735-1480
                             Email: JCN@nickfamlaw.com
                             ATTORNEY FOR RELATOR,
                             ROGER ARASH FARAHMAND




                                1
                                     INDEX

Tab 1    Case Register

Tab 2    Original Petition for Divorce, Emergency (Ex Parte) Request for
         Extraordinary Relief, and Request for Temporary Orders, filed 12/30/13

Tab 3    Temporary Emergency Ex Parte Order and Order Setting Hearing, signed
         12/30/13

Tab 4    Original Counter-Petition for Divorce, filed 1/27/14

Tab 5    Rule 11 Agreement, filed 1/27/14

Tab 6    Reporter’s Record of Hearing on 3/10/14

Tab 7    Original Petition to Declare Marriage Void and in the Alternative First
         Amended Petition for Divorce, filed 3/28/14

Tab 8    Letter Advising of Trial on Request to Declare Marriage Void, filed
         4/23/14

Tab 9    Agreed Scheduling Order, signed 5/2/14

Tab 10   Maryam Farahmand’s Answer to Original Petition to Declare Marriage
         Void and in the Alternative First Amended Petition for Divorce, filed
         5/22/14

Tab 11   Respondent’s First Supplemental and Amended Counter-Petition for
         Divorce, filed 6/30/14

Tab 12   Respondent’s First Verified Motion for Continuance, filed 7/10/14

Tab 13   Respondent’s Objection to and Motion to Strike Petitioner’s Certificate
         of Marriage, filed 7/12/14

Tab 14   Respondent’s Hybrid Motion for Partial Summary Judgment on
         Petitioner’s Allegations of Prior Marriage to Amir Bagherkalantari, filed
         7/15/14

Tab 15   Petitioner’s Special Exceptions and Motion to Strike Respondent’s “First
         Verified Motion for Continuance”, filed 7/31/14

                                        2
Tab 16   Petitioner’s Special Exceptions and Motion to Strike Respondent’s “First
         Motion to Compel, Motion for Sanctions for Egregious Conduct by a
         Licensed Attorney and his Client Party and Motion for Interim Attorney
         Fees and Expenses”, filed 7/31/14

Tab 17   Petitioner’s Special Exceptions and Motion to Strike Respondent’s “First
         Amended Answer to Original Petition to Declare Marriage Void”, filed
         7/31/14




                                       3
                                                 VERIFICATION

      Before me the undersigned notary, on this day personally appeared in person
known to me to be Chris Nickelson, who after being duly sworn by me did testify
under oath as follows:

      1.     My name is Chris Nickelson. I am over the age of 18 years of age and
am legally competent to make this affidavit. I am counsel for Roger Arash
Farahmand, and I am also an attorney duly licensed and in good standing in the
State of Texas.    The statements contained herein are within my personal
knowledge and true and correct, and I make these statements voluntarily and not
under duress.

       2.    The documents contained in the Volume I of Relator’s Record in
Support of Petition for Writ of Mandamus Tabs 1 Thru 17, Volume II of Relator’s
Record in Support of Petition for Writ of Mandamus Tab 18, and Volume III of
Relator ‘s Record in Support ofPetition for Writ ofMandamus Tabs 19 Thru 30 are
all true and correct copies of pleadings, orders, hearing transcripts, and evidence
admitted in the suit for dissolution of marriage between Roger and Maryam
Farahmand, cause number, 417-5653 1-2013, in the 4l7t1 Judicial District Court of
Collin County, Texas.

      Further, Affiant sayeth not.




                                                     Chris Nickelson


SUBSCRIBED AND SWORN TO before me on the i(p-Yk day of July, 2015.


      I   ttieii,,

      I                ELIZABETH CHRISTMAN            C
                     Notary Public, State of Texas            *4t   Ct40.u1
                                                     NOTARY PUBLIC, State of Texas




                                                       4
ROGER FARAHMAND’S
   RECORD TAB 1
                                                                                                  http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


           Skip to Main Content Logout My Account My Cases Search Menu New Civil & Family Search Refine Search
                                                                                                                          Location : All Civil & Family Courts Images Help
           Back
                                                                         REGISTER OF ACTIONS
                                                                            CASE NO. 417-56531-2013

          In the Matter of the Marriage of Roger Arash Farahmand vs. Maryam               §                            Case Type:     Divorce with Children
          Farahmand and in the Interest of                                                §                             Date Filed:   12/30/2013
                                                                                          §                              Location:    417th District Court
                                                                                          §                    Case Number History:   401-56531-2013
                                                                                          §
                                                                                          §


                                                                                 PARTY INFORMATION

                                                                                                                                           Attorneys


          Petitioner      Farahmand, Roger Arash Also Known                                                                                Karen Turner
                          As Farahmand, Roger                                                                                               Retained
                                                                                                                                           214-780-0646(W)


                                                                                                                                           Bradford Nace
                                                                                                                                            Retained
                                                                                                                                           214-459-8289(W)


                                                                                                                                           Bradford Nace
                                                                                                                                            Retained
                                                                                                                                           214-459-8289(W)


                                                                                                                                           Ike Vanden Eykel
                                                                                                                                             Retained
                                                                                                                                           214-871-2727(W)


                                                                                                                                           Rebecca Tillery Rowan
                                                                                                                                            Retained
                                                                                                                                           214-871-2727(W)


          Respondent      Farahmand, Maryam                                                                                                John J Pfister, Jr.
                                                                                                                                            Retained
                                                                                                                                           972-712-6700(W)


                                                                                                                                           Dawn M. Grams Horak
                                                                                                                                            Retained
                                                                                                                                           469-644-7442(W)


                                                                                                                                           Pro SeRichard J Corbitt
                                                                                                                                            Retained
                                                                                                                                           214-744-1234(W)


                                                                                                                                           Robert S Widner
                                                                                                                                            Retained
                                                                                                                                           469-563-4800(W)




          Respondent      John, Pfister J.
                           6814 Lebanon Road, Suite 101
                           Frisco, TX 75034


                                                                           EVENTS & ORDERS OF THE COURT

                       OTHER EVENTS AND HEARINGS
          12/30/2013 Original Petition for Divorce (OCA) $289.00
                      Emergency(ex parte) request for extraordinary relief, and request for temporary orders
          12/30/2013 Request for Citation $8.00
                      x1 waiting




1 of 15                                                                                                                                                          7/6/2015 10:30 AM
                                                                                                     http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


          12/30/2013 Request for Temporary Restraining Order $8.00
                       x1 waiting
          12/30/2013 Order
                       Temporary Emergency Ex Parte Order and Order Setting Hearing
          12/30/2013 Citation
                        Farahmand, Maryam                                           Served                    01/02/2014
                                                                                    Returned                  01/02/2014
          12/30/2013 Temporary Restraining Order
                        Farahmand, Maryam                                           Served                    01/02/2014
                                                                                    Returned                  01/02/2014
          01/10/2014 Subpoena Return - Not DC Issued
                       Que Le Served 1/9/2014
          01/10/2014 Subpoena Return - Not DC Issued
                       Beth Cook served 1/9/2014
          01/14/2014 Temporary Orders Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
          01/14/2014 General Docket Entry
                       Matter reset
          01/14/2014 Order Extending
                       Extension of Temporary Emergency Ex Parte Order and Order Setting Hearing
          01/24/2014 Request for Copies $
          01/24/2014 Subpoena Return - Not DC Issued
                       Aaron Lilly Served 1/23/2014
          01/27/2014 Original Answer
                       Respondent's Original Answer
          01/27/2014 Counter Petition $50.00
                       Original Counter-Petition for Divorce
          01/27/2014 Rule 11 Agreement
                       Rule 11 Agreement
          01/27/2014 Rule 11 Agreement
                       Rule 11 Agreement
          01/28/2014 CANCELED Temporary Orders Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
                       Reset
          02/04/2014 Motion
                       Maryam Farahmand's Motion for Expedited Hearing for Interim Possession and Access
          02/04/2014 Notice of Hearing
                       Notice of Hearing on Motion for Expedited Hearing for Interim Possession and Access
          02/05/2014 General Docket Entry
                       No action taken by the Court
          02/25/2014 Affidavit
                       Affidavit of Business Records of Hannah's House
          02/26/2014 Affidavit
                       Business Records Affidavit of Hannah's House February
          03/06/2014 Motion
                       Maryam Farahmand's Request to Expand Local 20-Minute Rule for Temporary Orders Hearing
          03/07/2014 Subpoena Return - Not DC Issued
                       Served 3/6/2014 Aslan Ghaffari
          03/07/2014 Subpoena Return - Not DC Issued
                       served 3/6/2014 Farid Rastegar
          03/10/2014 Temporary Orders Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
          03/10/2014 General Docket Entry
                       Temp Hearing conducted; Ruling dictated; MJR
          03/18/2014 Notice of Appearance
                       Appearance of Co-Counsel and Notice of Change in Lead Counsel
          03/21/2014 Rule 11 Agreement
                       Rule 11 Agreement regarding possession
          03/28/2014 Petition (Non - OCA) $70.00
                       Original Petition to Declare Marriage Void and in the Alternative First Amended Petition for Divorce
          04/01/2014 Certificate of Deposition (Bill of Cost Form)
                       Maryam Farahmand Reporter Certification
          04/04/2014 Certificate of Deposition (Bill of Cost Form)
                       Roger Farahmand
          04/10/2014 Certificate of Deposition (Bill of Cost Form)
                       Reporters Certification Deposition of Maryam Farahmand March 4,2014
          04/21/2014 Certificate
                       Certificate of Written Discovery
          04/23/2014 Service Return
                       Return of service on Aslan Ghaffari on Notice of Intent to take Depo.
          04/23/2014 Letter
                       Hearing Date 07/29/2014
          04/24/2014 Request for Citation $8.00
          04/24/2014 Request for Notice $8.00
          04/25/2014 Motion
                       Motion for Substitution of Counsel
          04/28/2014 Citation
                        Farahmand, Maryam                                           Served                    05/02/2014
                                                                                    Returned                  05/02/2014
          04/28/2014 Notice
                        Farahmand, Maryam                                           Served                    05/02/2014
                                                                                    Returned                  05/02/2014




2 of 15                                                                                                                                              7/6/2015 10:30 AM
                                                                                                   http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


          04/28/2014 Subpoena Return - Not DC Issued
                       Shahrbanoo Khanipour aka Mahnaz Keyani Subpoena served
          05/01/2014 Designation of
                       Designation of Attorney in Charge
          05/02/2014 Service Return
                       Maryam Farahmand Served Notice 05/02/2014
          05/02/2014 Service Return
                       Maryam Farahmand Served Citation 05/02/2014
          05/02/2014 Agreed Order
                       Agreed Scheduling Order
          05/06/2014 Certificate
                       Certificate of Written Discovery
          05/08/2014 Certificate
                       Certificate of Written Discovery
          05/09/2014 Subpoena Return - Not DC Issued
                       Custodian of Records for Syed Shah
          05/09/2014 Subpoena Return - Not DC Issued
                       Custodian of Records for Dr. Michael Scott Woods
          05/09/2014 Subpoena Return - Not DC Issued
                       Custodian of Records for Thomas Janacek served subp 05/09/2014
          05/16/2014 Petitioner's
                       Petitioner's Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-of-State Witness
          05/16/2014 Service Return
                       Notice of intent to issue Subpoena Legacy Apartment Homes Served 05/14/14
          05/19/2014 Notice of Hearing
                       Notice of Hearing on Petitioner's Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-of-State Witness
          05/22/2014 Original Answer
                       Maryam Farahmand's Answer to Original Petition to Declare Marriage Void and in the Alternative First Amended Petition for Divorce
          05/23/2014 Subpoena Return - Not DC Issued
                       Dr Michael Scott Woods
          05/23/2014 Subpoena Return - Not DC Issued
                       CR for Syed Shah served Subpoena 05/22/2014
          05/23/2014 Subpoena Return - Not DC Issued
                       Custodian of Records for Thomas Janacek, M.D.
          05/23/2014 Subpoena Return - Not DC Issued
                       Dr Robert Gordon
          05/27/2014 Motion Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
                       M/Issuance of Letters Rogatory and Subpoena to Depose Out-of-State Witness
          05/27/2014 Appearance of Counsel
                       Notice of Appearance of Counsel
          05/27/2014 Response
                       Respondent's Response and Objections to Issuance of Letters Rogatory and Subpoena to Depose an Out-of-state Witness
          05/27/2014 Certificate
                       Certificate of Marriage
          05/27/2014 General Docket Entry
                       Letters Rogatory issued
          05/27/2014 Order
                       Order for Issuance of Letter Rogatory and Subpoena to Depose an Out of State Witness
          05/29/2014 Subpoena Return - Not DC Issued
                       Custodian of Records for Post Legacy Apartments served Subpoena 05/28/2014
          05/29/2014 Certificate
                       Certificate of Written Responses to Discovery
          06/03/2014 Request for Copies $
                       x10
          06/05/2014 Subpoena Return - Not DC Issued
                       Custodian of Records for Dr. Thomas Janacek served subpoena 06/04/2014
          06/09/2014 Notice of Intention to Take Deposition by Written Questions
                       Written Deposition Service transcription of deposition of written questions on Dr. Ghaffari and Bill of Costs
          06/09/2014 Designation of
                       Petitioner's Designation of Expert Witnesses
          06/09/2014 Motion
                       First Motion to Compel, Motion for Sanctions for Egregious Conduct by a Licensed Attorney and His Client Party and Motion for Interim Attorney
                       Fees and Expenses
          06/09/2014 Affidavit
                       Medical Records and Affidavit - Centennial Medical Center of Frisco
          06/09/2014 Notice
                       Notice of Filing Business Records Affidavit and Records - Centennial Medical Center Frisco
          06/09/2014 Affidavit
                       Business Records Affidavit - Post Legacy Apartments
          06/09/2014 Notice
                       Notice of Filing of Business Records Affidavit - Post Legacy Apartments
          06/09/2014 Notice
                       Notice of Business Records and Affidavit Filing - Sayed Shah, M.D.
          06/09/2014 Affidavit
                       Medical Records and Affidavit - Sayed Shah, M.D.
          06/09/2014 Affidavit
                       Medical Records and Affidavit
          06/09/2014 Designation of
                       Respondent's Designation of Expert Witnesses




3 of 15                                                                                                                                                          7/6/2015 10:30 AM
                                                                                               http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


          06/09/2014 Certificate
                       of Written Discovery
          06/09/2014 Notice
                       Notice of Filing Medical Records and Affidavit
          06/10/2014 Notice
                       Notice of Filing BRA and Records - Dr. Robert Gordon
          06/10/2014 Affidavit
                       Medical Records and Affidavit - Dr. Robert Gordon (UNDER SEAL)
          06/10/2014 Notice
                       Notice of Filing Records and Affidavit
          06/10/2014 Affidavit
                       Medical Records and Affidavit - Texas Health Presbyterian Plano Hospital Part 1 (UNDER SEAL)
          06/10/2014 Affidavit
                       Medical Records and Affidavit - Texas Health Presbyterian Plano Hospital Part 2 (UNDER SEAL)
          06/10/2014 Notice
                       Notice of Filing BRA and Records - Dr. Scott Woods
          06/10/2014 Affidavit
                       Medical Records and Affidavit - Dr. Scott Woods (UNDER SEAL)
          06/10/2014 Affidavit
                       Business Records and Affidavit - Frisco PD
          06/10/2014 Notice
                       Notice of Filing of Records and Affidavit - Frisco PD
          06/10/2014 Affidavit
                       Business Records and Affidavit - Plano PD
          06/10/2014 Notice
                       Notice of Filing BRA and Records - Frisco PD Corrected
          06/10/2014 Notice
                       Notice of Filing of Records and Affidavit - Plano PD
          06/10/2014 Notice
                       Notice of Filing BRA and Records - Arlington PD
          06/10/2014 Affidavit
                       Business Records and Affidavit - Arlington PD
          06/10/2014 Notice
                       Notice of Filing Business Records and Affidavit - Richardson PD
          06/10/2014 Affidavit
                       Business Records and Affidavit - Richardson PD
          06/13/2014 Amended Motion
                       Petitioner's First Amended Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out of State Witness
          06/13/2014 Affidavit
                       Foreign Language Translation and Affidavit - Written Deposition Questions Farsi to English
          06/13/2014 Affidavit
                       Foreign Language Translation and Affidavit - Video Farsi to English
          06/13/2014 Affidavit
                       Foreign Language Translation and Affidavit - Video English to Farsi
          06/13/2014 Affidavit
                       Foreign Language Translation and Affidavit - Written Questions English to Farsi
          06/13/2014 Original Answer
                       Amicus Attorney's Original Answer in Suit Affecting the Parent- Child Relationship
          06/13/2014 Designation of
                       Designation of Attorney in Charge
          06/13/2014 Notice
                       Petitioner's Notice of Intent to Take Oral and Video Taped Deposition of Amir Bagherkalantari
          06/13/2014 Order
                       of Letters Rogaroty and Subpoena for an Out of State Witness Amir Bagherkalantari
          06/16/2014 Subpoena Return - Not DC Issued
                       Mary F Wise aka Mariam Farahmand aka Mary Farahmand
          06/16/2014 Motion
                       Motion to Sign Temporary Orders
          06/16/2014 Notice of Hearing
                       Notice of Hearing on Motion to Sign Temporary Orders
          06/17/2014 Notice
                       Notice of Intent to Take Oral and Video Taped Deposition of Taher El-Badawi
          06/17/2014 Amended
                       First Amended Notice of Intent to Take Oral and Videotaped Deposition of Taher El-Badawi
          06/17/2014 Notice
                       Petitioner's First Amended Notice of Intent to Take Oral and Video Taped Deposition of Amir Bagherkalantari
          06/18/2014 Notice of Hearing
                       on Motion to Sign Temporary Orders
          06/18/2014 Amended Motion
                       Petitioner's Second Amended Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-Of-State Witness
          06/18/2014 Request for Copies $
          06/18/2014 Certificate
                       Respondent's Certificate of Written Discovery
          06/18/2014 General Docket Entry
                       order on letters rogatory signed
          06/18/2014 Amended Order
                       of Letters Rogatory and Subpoena for an Out-of-State Witness, Amir Bagherkalantari
          06/19/2014 Subpoena Return - Not DC Issued
                       Taher El-Badawi PhD subpoena served




4 of 15                                                                                                                                        7/6/2015 10:30 AM
                                                                                                 http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


          06/19/2014 Motion to Quash
                       Motion to Quash the Subpoena for Witness Depostion/Subpoena Duces Tecum for Mary F. Wise and Request for Sanctions
          06/19/2014 Motion to Quash
                       Motion to Quash the Subpoena for Witness Deposition/Subpoena Duces Tecum for Jocelyn McGregor and Request for Sanctions
          06/19/2014 Motion to Quash
                       Motion to Quash the Subpoena for Witness Deposition/Subpoena Duces Tecum for JT Langford a/k/a Tom Langford and Request for Sanctions
          06/19/2014 Notice
                       Petitioner's Second Amended Notice of Intent to Take Oral and Video Taped Deposition of Amir Bagherkalantari
          06/19/2014 Subpoena Return - Not DC Issued
                       JT Langford a/k/a Tom Langford
          06/19/2014 Subpoena Return - Not DC Issued
                       Jocelyn McGregor
          06/19/2014 Letter
                       Ntc ltr of new time of depo
          06/19/2014 Letter
                       Ntc Ltr re new date & time of Depo
          06/19/2014 Letter
                       Ntc Ltr of new date & time of Depo
          06/20/2014 Motion to Quash
                       Motion to Quash the Deposition of Mary Wise and Request for Sanctions
          06/20/2014 Motion to Quash
                       Motion to Quash the Deposition of Jocelyn McGregor and Request for Sanctions
          06/20/2014 Motion to Quash
                       Motion to Quash the Deposition of JT Langford AKA Tom Langford and Request for Sanctions
          06/20/2014 Notice of Hearing
                       Notice of Hearing
          06/23/2014 CANCELED Motion to Sign (9:00 AM) (Judicial Officer Rusch, Mark)
                       Per Attorney
                       TO's
          06/23/2014 Letter
                       Progress Report for Maryam Farahmand
          06/24/2014 Affidavit
                       Business Records and Affidavit of University of Texas At Dallas Police Department
          06/24/2014 Notice
                       Notice of Filing of Records and Affidavit of University of Texas at Dallas Police Department
          06/24/2014 Notice
                       Notice of Filing of Records and Affidavits of Dallas Police Department
          06/24/2014 Affidavit
                       Business Records and Affidavits of Dallas Police Department
          06/24/2014 Notice
                       Second Notice of FIling of Records and Affidavit of the Frisco Police Department
          06/24/2014 Affidavit
                       Second Business Records and Affidavit of Frisco Police Department
          06/27/2014 Motion
                       Respondent's Motion for Protective Order Due to Written Objection to Depositions Seeking Affirmative Relief
          06/27/2014 Notice of Hearing
          06/27/2014 Amended Answer
                       Petitioner's First Supplemental and Amended Answer to Petitioner's Original Petition to Declare Marriage Void and in the Alternative First
                       Amended Petition for Divorce
          06/27/2014 Amended Answer
                       Maryam Farahmand's First Amended Answer to Original Petition to Declare Marriage Void
          06/27/2014 Certificate
                       Respondent's Certificate of Written Discovery
          06/27/2014 Amended Petition
                       First Amended Petition to Declare Marriage Void and in the Alternative Second Amended Petition for Divorce
          06/30/2014 Certificate
                       Certificate of Written Discovery
          06/30/2014 Supplemental
                       Respondent's First Supplemental and Amended Counter-Petition for Divorce
          07/01/2014 Subpoena Return - Not DC Issued
                       Shamsi Damavandi served subpoena 07/01/2014
          07/02/2014 Motion
                       Respondent's Motion for Protective Order Due to Objection to Depositions
          07/08/2014 Administrative Order
                       Administrative Order of Assignment (transferring case to the 417th)
          07/09/2014 Letter
                       Letter regarding Transfer to 417th and status of case
          07/10/2014 Motion for Continuance
                       Respondent's First Verified Motion for Continuance
          07/10/2014 Notice
                       Notice of Filing Business Records (165 pages) and Affidavit of Collin College
          07/10/2014 Affidavit
                       Business Records and Affidavit
          07/10/2014 Affidavit
                       Business Records and Affidavit
          07/10/2014 Notice
                       Notice of Filing Business Records (201 pages) and Affidavit of Collin College
          07/10/2014 Notice
                       Notice of Filing Business Records and Affidavit




5 of 15                                                                                                                                                       7/6/2015 10:30 AM
                                                                                                   http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


          07/11/2014 Affidavit
                       Business Records Affidavit - Plano Public Safety Communications Department
          07/11/2014 Supplemental
                       Respondent's Supplemental Motion for Protective Order Due to Objection to Depositions
          07/12/2014 Motion
                       Respondent's Motion for Additional Temporary Orders
          07/12/2014 Motion
                       Respondent's Objection to and Motion to Strike Petitioner's Certificate of Marriage
          07/15/2014 Subpoena Return - Not DC Issued
                       Bahman Parviz Subpoena Served
          07/15/2014 Motion for Summary Judgment
                       Respondent's Hybrid Motion for Partial Summary Judgment on Petitioner's Allegations of Prior Marriage to Amir Bagherkalantari
          07/18/2014 Notice
                       Roger Arash Farahmand's Notice of Intent to Issue Subpoena for Production or Inspection of Documents
          07/21/2014 Notice
                       Roger Arash Farahmand's Amended Notice of Intent to Issue Subpoena for Production or Inspection of Documents
          07/22/2014 Amended
                       Roger Arash Farahmand's Amended Notice of Intent to Issue Subpoena for Production or Inspection of Documents
          07/23/2014 Notice of Hearing / FIAT
                       Notice of Hearing for Additional Temporary Orders
          07/23/2014 Notice of Hearing / FIAT
                       Notice of Hearing on Motion to Strike Marriage Certificate
          07/23/2014 Notice of Hearing / FIAT
                       Notice of Hearing on Hybrid Motion for Partial Summary Judgement on Petitioner's Allegations of Prior Marriage to Amir Bagherkalantari
          07/28/2014 Notice
                       Roger Arash Farahmand's Amended Notice of Intent to Issue Subpoena for Production or Inspection of Documents
          07/28/2014 Notice
                       Roger Arash Farahmand's Amended Notice of Intent to Issue Subpoena for Production or Inspection of Documents
          07/29/2014 CANCELED Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
                       Other
                       on Petiton to void
          07/29/2014 CANCELED Motion To Compel (9:00 AM) (Judicial Officer Rusch, Mark)
                       Other
          07/29/2014 CANCELED Protective Order Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
                       Other
          07/29/2014 Certificate of Deposition (Bill of Cost Form)
                       Reporter's Certificate Deposition of Dr. Michael Scott Woods June 24, 2014
          07/29/2014 Request for Copies $
          07/31/2014 Special Exceptions
                       Petitioner's Special Exceptions and Motion to Strike Respondent's First Verified Motion for Continuance
          07/31/2014 Special Exceptions
                       Petitioner's Special Exceptions and Motion to Strike Respondent's First Motion to Compel, Motion for Sanctions for Egregious Conduct by a
                       Licensed Attorney and His Client Party and Motion for Interim Attorney Fees and Expenses
          07/31/2014 Special Exceptions
                       Petitioner's Special Exceptions and Motion to Strike Respondent's First Amended Answer to Original Petition to Declare Marriage Void
          07/31/2014 Motion for Continuance
                       Petitioner's Motion for Continuance
          07/31/2014 Motion
                       Petitioner's Motion to Abate Discovery Relating to Divorce Proceedings
          08/01/2014 Notice of Hearing
                       Notice of Hearing on Petitioner's Motions
          08/11/2014 Certificate
                       Rule 203 Filing Certificate of Written Deposition
          08/13/2014 Motion
                       Motion to Sign Pretrial Scheduling Order
          08/14/2014 Notice of Hearing
                       on Motion to Sign Pretrial Scheduling Order
          08/15/2014 Notice of Intention to Take Deposition by Written Questions
                       Notice of Intent to Take Deposition of Bahman Parviz
          08/15/2014 Notice of Intention to Take Deposition by Written Questions
                       Notice of Intent to Take Deposition of Shamsi Damavandi
          08/19/2014 Subpoena Return - Not DC Issued
                       Shamsi Damavandi Subpoena served
          08/21/2014 Subpoena Return - Not DC Issued
                       Bahman Parviz served subpoena 08/21/2014
          08/21/2014 Motion for Continuance
                       Motion For Continuance on Respondent's Motion for Additional Temporary Orders
          08/21/2014 Motion
                       Motion to Quash Notice of Intent to Take Oral and Videotaped Deposition of Shamsi Damavandi
          08/21/2014 Motion to Quash
                       Motion to Quash Notice of Intent to Take Oral and Video Taped Deposition Of Bahman Parviz
          08/28/2014 Amended Petition
                       Second Amended Petition to Declare Marriage Void and in the Alternative Third Amended Petition for Divorce
          08/29/2014 Motion
                       Petitioner's Motion for Sanctions
          08/29/2014 Notice of Hearing
                       Notice of Hearing on Petitioner's Motion for Continuance of Respondent's Motion for Additional Temporary Orders
          08/29/2014 Notice of Hearing
                       on Motion to Quash Deposition of Bahman Parviz




6 of 15                                                                                                                                                            7/6/2015 10:30 AM
                                                                                                      http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


          09/02/2014 Notice of Hearing
                      Notice of Hearing on Motion to Quash Deposition of Shamsi Damavandi
          09/02/2014 Notice of Hearing
                      Notice of Hearing on Petitioner's Motion for Sanctions
          09/02/2014 Notice of Hearing
                      on Motion to Quash the Deposition of Mary Wise and Request for Sanctions
          09/02/2014 Notice of Hearing
                      on Motion to Quash the Deposition of Jocelyn McGregor and Request for Sanctions
          09/02/2014 Notice of Hearing
                      on Motion to Quash the Deposition of JT Langford AKA Tom Langford and Request for Sanctions
          09/05/2014 Motion for Continuance (3:30 PM) (Judicial Officer Wheless, Cynthia M)
                          10/16/2014 Reset by Court to 09/05/2014
          09/05/2014 Motion Hearing (3:30 PM) (Judicial Officer Wheless, Cynthia M)
                       to Quash - ALL Motions
          09/05/2014 General Docket Entry
                       2 Motions to Quash denied and 1 granted of Mr. Farahmand's. 2 withdrawn by Ms. Farahmand. One Motion for Continuance agreed to and
                       withdrawn.
          09/11/2014 Certificate
                       Respondent's Certificate of Written Discovery
          09/12/2014 Certificate
                       Respondent's Certificate of Written Discovery
          09/16/2014 Motion to Withdraw
                       Motion for Withdrawal of Counsel
          09/18/2014 Appearance of Counsel
                       Notice of Appearance of Co-Counsel and Designation of Lead Counsel
          09/18/2014 Order of Withdrawal of Counsel
                       and Substitution of Attorney of Record
          09/22/2014 Subpoena Return - Not DC Issued
                       Shamsi Damavandi Subpoena Service Return
          09/23/2014 Motion to Quash
                       Motion to Quash Notice of Intent to Take Oral and Videotaped Deposition of Bahman Parviz
          09/23/2014 Motion to Quash
                       Motion to Quash Notice of Intent to Take Oral and Videotaped Deposition of Shamsi Damavandi
          09/23/2014 Subpoena Return - Not DC Issued
                       Bahman Parviz
          09/24/2014 Motion for Continuance
          10/02/2014 Motion
                       Motion for Interim Attorney's Fees and to Equalize Attorney's Fees
          10/06/2014 Certificate of Deposition (Bill of Cost Form)
                       Reporter's Certification Deposition of Shahrbanoo Khanipour May 22 2014
          10/08/2014 Notice of Hearing
                       on Petitioner's Motion for Continuance
          10/09/2014 Designation of
                       Designation of Lead Counsel
          10/09/2014 Objection
                       Objection to Motion for Continuance
          10/10/2014 Notice of Hearing
                       on Motion for Interim Attorney's Fees and to Equalize Attorneys' Fees
          10/13/2014 Motion
                       Motion to Quash and for Protective Order
          10/14/2014 Motion to Quash
                       and for Protective Order
          10/14/2014 Motion to Quash
                       Motion to Quash
          10/15/2014 Temporary Orders Hearing (11:00 AM) (Judicial Officer Wheless, Cynthia M)
                          10/29/2014 Reset by Court to 10/15/2014
          10/15/2014 Motion for Continuance (11:00 AM) (Judicial Officer Wheless, Cynthia M)
          10/15/2014 General Docket Entry
                       case was continued to the 31st and the TO hearing is hereby specially set at 9:30 with no guarantees re: other matters set for motion that day due
                       to significant delays by attorneys in setting the TO hearing...Court warned parties that it would hear the proposed Order on delivery of passports to
                       court's registry upon reading of transcript from 401st...court also warned parties that the court may not reach the lesser motions on file with the
                       court as the level of importance was beneath TO.
          10/17/2014 Motion
                       Motion for Substitution of Counsel
          10/22/2014 Order to Substitute Counsel
                       Order on Motion for Substitution of Counsel
          10/24/2014 Response
                       Petitoner's Response to Respondent's Hybrid Motion for Partial Summary Judgment Regarding Respondent's Prior Marriage
          10/27/2014 Certificate of Deposition (Bill of Cost Form)
                       Dr. Robert Gordon 6/24/14
          10/31/2014 Temporary Injunction (9:30 AM) (Judicial Officer Wheless, Cynthia M)
                       Additional
                          10/03/2014 Reset by Court to 10/31/2014
          10/31/2014 Motion Hearing (9:30 AM) (Judicial Officer Wheless, Cynthia M)
                      to Strike Marriage Certificate
                          10/03/2014 Reset by Court to 10/31/2014




7 of 15                                                                                                                                                               7/6/2015 10:30 AM
                                                                                                   http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


          10/31/2014 Motion Hearing (9:30 AM) (Judicial Officer Wheless, Cynthia M)
                      Hybrid Mtn for Partial Summary Judgment
                         10/03/2014 Reset by Court to 10/31/2014
          10/31/2014 Motion Hearing (9:30 AM) (Judicial Officer Wheless, Cynthia M)
                       to Sign Pretrial Scheduling Order
          10/31/2014 Motion Hearing (9:30 AM) (Judicial Officer Wheless, Cynthia M)
                       Interim Atty Fees and to Equalize Atty Fees
          10/31/2014 Temporary Order
                       Partial Temporary Orders - Passports & Travel Only
          10/31/2014 Passport Registry Receipt
                       Roger Arash Farahmand, Maryam Farahmand, and Mason Jon Jon Farahmand
          11/18/2014 Motion to Withdraw
                       Motion for Withdrawal of Counsel
          11/18/2014 Motion
                       Motion for Leave to Late Designate Expert Witness or Alternatively Motion for Continuance
          11/19/2014 Notice of Hearing
                       on Respondent's Motion for Leave to Late Designate Expert Witness
          11/19/2014 Court Admin Correspondence
                       Email regarding trial. AM
          11/21/2014 Order
                       Order Granting Interim Attorney's Fees
          11/25/2014 Amended Petition
                       Third Amended Petition to Declare Marriage Void and in the Alternative Fourth Amended Petition for Divorce
          11/26/2014 Amended Answer
                       Counter- Petitioner's Second Amended Answer to Original Petition to Declare Marriage Void and in the Alternative, First Amended Petition for
                       Divorce
          11/26/2014 Counter Claim - Family $50.00
                       Maryam Farahmand's Counterclaim for Declaratory Judgement
          12/01/2014 Subpoena Return - Not DC Issued
                       Mahin Hedaiti Subpoena Served
          12/01/2014 Subpoena Return - Not DC Issued
                       Aslan Ghaffari Subpoena Served
          12/01/2014 Subpoena Return - Not DC Issued
                       Mrs. Farid Rastegar Subpoena Served
          12/01/2014 Subpoena Return - Not DC Issued
                       Mr Farid Rastegar Subpoena Served
          12/02/2014 Subpoena Return - Not DC Issued
                       Seyed Mohammad Najafian
          12/02/2014 Subpoena Return - Not DC Issued
                       Ramin Ghaffari
          12/02/2014 Subpoena Return - Not DC Issued
                       Shahrbanoo Khanipour
          12/02/2014 Subpoena Return - Not DC Issued
                       Azam Nematipour
          12/02/2014 Subpoena Return - Not DC Issued
                       Dayne Hollmuller
          12/04/2014 CANCELED Motion Hearing (10:00 AM) (Judicial Officer Wheless, Cynthia M)
                       Other
                       for Leave to Late Designate Expert Witness/Cont - SUBMISSION ONLY
          12/04/2014 CANCELED Motion Hearing (10:00 AM) (Judicial Officer Wheless, Cynthia M)
                       Other
                       SUBMISSION ONLY
          12/04/2014 Motion
                       Petitioner's Motion for Leave to Designate Rebuttal Witness
          12/09/2014 Response
                       Response to Petitioner's Motion for Leave to Designate Rebuttal Witness or Alternatively Motion for Continuance
          12/09/2014 Motion for Continuance
                       Dawn Horak's First Verified Motion for Continuance
          12/09/2014 Subpoena Return - Not DC Issued
                       Mehrnaz Ghaffari
          12/10/2014 Order of Withdrawal of Counsel
                       Agreed Order on Motion for Withdrawal of Counsel
          12/10/2014 Order for Continuance
                       Order Granting Dawn Horak's First Verified Motion for Continuance
          12/11/2014 Brief
                       Petitioner's Brief in Support of Void Marriage
          12/11/2014 Affidavit
                       Foreign Language Translation and Affidavit
          12/11/2014 Subpoena Return - Not DC Issued
                       Sarah Nga Nguyen
          12/11/2014 Affidavit
                       Foreign Language Translation and Affidavit
          12/11/2014 Affidavit
                       Foreign Language Translation and Affidavit
          12/12/2014 CANCELED Motion for Sanctions (9:30 AM) (Judicial Officer Wheless, Cynthia M)
                       Continuance Granted
          12/12/2014 General Docket Entry
                       All witnesses sworn and ordered to return on January 12th and 13th 2015 at 9:00 a.m. afterwards we had some issues resolved regarding the
                       child support and visitation issues.




8 of 15                                                                                                                                                          7/6/2015 10:30 AM
                                                                                                      http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


          01/12/2015 Trial Before the Court (9:00 AM) (Judicial Officer Wheless, Cynthia M)
                       TWO Days
                          12/12/2014 Reset by Court to 01/12/2015
          01/12/2015 Amended
                      Petitioner's First Amended Brief in Support of Void Marriage
          01/13/2015 General Docket Entry
                      Second day of trial resumed testimony and evidence at 9:30 a.m. Court first verified the interpreter's experience for translating as she is not
                      licensed and there is no licensing exam for Farsi. Court accepted her as an interpreter. Testimony and evidence continued.
          01/13/2015 General Docket Entry
                      Trial before the court: After verifying all the sworn witnesses were accounted for and that rebuttal expert request for late designation denied. Court
                      accepted the Rule being invoked by the Respondent W/M/Defendant. Court advised in English without the help of interpreters about the Rule.
                      Testimony and evidence received. Recessed at 5:20.
          01/13/2015 General Docket Entry
                      Court recessed after hearing testimony and evidence at 6:00 p.m. Ordered to resume at 9:30 a.m.
          02/06/2015 Docket Control - No Appearances Required (9:30 AM) (Judicial Officer Wheless, Cynthia M)
                      Decision Due
                          01/22/2015 Reset by Court to 01/30/2015
                          01/30/2015 Reset by Court to 02/06/2015
                       Result: Orders Signed
          02/10/2015   Motion
                        Motion for Order of Custody and Psychological Evaluation
          02/15/2015   Order
          02/26/2015   Notice of Hearing
                        on Petitioners Motion for Order of Custody and Psychological Evaluation
          02/26/2015   Motion
                        Motion for Further Temporary Orders
          02/26/2015   Court Admin Correspondence
                        Email regarding settings. AM
          03/02/2015   Notice of Hearing
                        for Further Temporary Orders
          03/02/2015   Correspondence Received by Court
                        fax/e-mail received by the court
          03/04/2015   Motion for Continuance
          03/06/2015   Notice of Hearing
                        on Petitioner's Motion for Continuance
          03/20/2015   Motion for Continuance (9:30 AM) (Judicial Officer Wheless, Cynthia M)
                       Result: Orders Granted
          03/20/2015   General Docket Entry
                        granted continuance and parties were directed to confer with coordinator on new date within short time interval
          04/02/2015   Motion
                        Motion for Mediation
          04/06/2015   Motion to Quash
                        Motion to Quash Subpoena
          04/07/2015   Motion Hearing (10:00 AM) (Judicial Officer Wheless, Cynthia M)
                        Order of Custody and Psychological Eval AND Status on SAPCR/TO
                          03/06/2015 Reset by Court to 03/23/2015
                          03/23/2015 Reset by Court to 04/07/2015
                       Result: Orders Signed
          04/07/2015   Brief
                         Respondent's Brief on Interim Fees and Spousal Support
          04/07/2015   General Docket Entry
                         ORDER ON MOTION FOR REFERRAL TO MEDIATION SIGNED
          04/07/2015   Order
                         Order on Motion for Referral to Mediation
          04/07/2015   Order Appointing
                         Order Appointing Social Study and Psychological Evaluation
          04/28/2015   Court Admin Correspondence
                         Email regarding setting. AM
          05/13/2015   Motion
                         Motion to Instruct Christy Bradshaw Schmidt to Review Documents
          05/14/2015   Notice of Hearing
                         Notice of Hearing on Petitioner's Motion to Instruct Christy Bradshaw Schmidt to Review Documents
          05/14/2015   Motion
                         Motion to Compel Discovery and for Sanctions
          05/18/2015   Notice of Hearing
                         Notice of Hearing on Motion to Compel
          05/19/2015   Motion To Compel (9:00 AM) (Judicial Officer Wheless, Cynthia M)
                         TWO HOURS - Motion to Instruct
                          05/21/2015 Reset by Court to 05/19/2015
                     Result: Other
          05/19/2015 Motion to Quash
                      Motion to Quash Subpoena
          06/04/2015 Motion
                      Motion to Enter
          06/04/2015 Motion
                      Petitioner's Motion to Compel Production of Documents and for Sanctions




9 of 15                                                                                                                                                               7/6/2015 10:30 AM
                                                                                                     http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


           06/05/2015 Order
                        Order on Motion to Instruct Christy Bradshaw Schmidt to Review Documents
           06/05/2015 Notice of Hearing
                        on Maryam Farahmand's Motion to Enter
           06/05/2015 Notice of Hearing
                        Notice of Hearing on Petitioner's Motion to Compel Production of Documents and for Sanctions
           06/09/2015 Motion To Compel (11:00 AM) (Judicial Officer Wheless, Cynthia M)
                        and Motion to Enter TO - One Hour Total
           06/09/2015 General Docket Entry
                        Several Motions set for today: 1) Motion to Enter TO and - Court will hear from Ms. Porter re: Dr. Mitchells prelim findings re summer possession
                        of the 23 mos. old child; 2) Motion to Compel by Ms. Farahmand - seeking reformation and striking of objections;
           06/09/2015 Temporary Order
                        Temporary Order Granting Interim Attorney's Fees
           06/18/2015 Deputy Reporter Statement
           06/25/2015 Other (9:00 AM) (Judicial Officer Wheless, Cynthia M)
                        RULING DUE
           06/25/2015 Correspondence Received by Court
           08/31/2015 Docket Control - No Appearances Required (9:00 AM) (Judicial Officer Wheless, Cynthia M)
                           06/08/2015 Reset by Court to 08/31/2015


                                                                                  FINANCIAL INFORMATION



                        Minor Child Farahmand,
                        Total Financial Assessment                                                                                                                            2.00
                        Total Payments and Credits                                                                                                                            2.00
                        Balance Due as of 07/06/2015                                                                                                                          0.00

           06/13/2014 Transaction Assessment                                                                                                                                   2.00
           06/13/2014 Payment                        Receipt # DC-47305-2014                                    Farahmand, Mason Jon Jon                                     (2.00)




                        Movant Tillery, Rebecca
                        Total Financial Assessment                                                                                                                            2.00
                        Total Payments and Credits                                                                                                                            2.00
                        Balance Due as of 07/06/2015                                                                                                                          0.00

           10/14/2014 Transaction Assessment                                                                                                                                   2.00
           10/14/2014 Payment                        Receipt # DC-81334-2014                                    Tillery, Rebecca                                             (2.00)




                        Petitioner Farahmand, Roger
                        Total Financial Assessment                                                                                                                            2.00
                        Total Payments and Credits                                                                                                                            2.00
                        Balance Due as of 07/06/2015                                                                                                                          0.00

           09/19/2014 Transaction Assessment                                                                                                                                   2.00
           09/19/2014 Payment                        Receipt # DC-73861-2014                                    Farahmand, Roger                                             (2.00)




                        Petitioner Farahmand, Roger Arash
                        Total Financial Assessment                                                                                                                          648.00
                        Total Payments and Credits                                                                                                                          648.00
                        Balance Due as of 07/06/2015                                                                                                                          0.00

           03/18/2014   Transaction Assessment                                                                                                                                 2.00
           03/18/2014   Payment                      Receipt # DC-19892-2014                                    FARAHMAND, ROGER A.                                          (2.00)
           03/21/2014   Transaction Assessment                                                                                                                                 2.00
           03/21/2014   Payment                      Receipt # DC-21274-2014                                    FARAHMAND, ROGER A.                                          (2.00)
           03/28/2014   Transaction Assessment                                                                                                                                72.00
           03/28/2014   Payment                      Receipt # DC-23643-2014                                    FARAHMAND, ROGER A.                                         (72.00)
           04/01/2014   Transaction Assessment                                                                                                                                 2.00
           04/01/2014   Payment                      Receipt # DC-24382-2014                                    FARAHMAND, ROGER A.                                          (2.00)
           04/04/2014   Transaction Assessment                                                                                                                                 2.00
           04/04/2014   Payment                      Receipt # DC-25524-2014                                    FARAHMAND, ROGER A.                                          (2.00)
           04/10/2014   Transaction Assessment                                                                                                                                 2.00
           04/10/2014   Payment                      Receipt # DC-26831-2014                                    FARAHMAND, ROGER A.                                          (2.00)
           04/17/2014   Transaction Assessment                                                                                                                                 2.00
           04/17/2014   Payment                      Receipt # DC-29154-2014                                    FARAHMAND, ROGER A.                                          (2.00)
           04/21/2014   Transaction Assessment                                                                                                                                 2.00
           04/21/2014   Payment                      Receipt # DC-29986-2014                                    FARAHMAND, ROGER A.                                          (2.00)
           04/23/2014   Transaction Assessment                                                                                                                                 2.00
           04/23/2014   Payment                      Receipt # DC-30921-2014                                    FARAHMAND, ROGER A.                                          (2.00)
           04/23/2014   Transaction Assessment                                                                                                                                 2.00
           04/23/2014   Payment                      Receipt # DC-30945-2014                                    FARAHMAND, ROGER A.                                          (2.00)




10 of 15                                                                                                                                                             7/6/2015 10:30 AM
                                                                           http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


           04/24/2014   Transaction Assessment                                                                                     8.00
           04/24/2014   Transaction Assessment                                                                                     8.00
           04/24/2014   Payment                  Receipt # DC-31124-2014          Gary Sherman                                  (16.00)
           04/28/2014   Transaction Assessment                                                                                     2.00
           04/28/2014   Payment                  Receipt # DC-32057-2014          FARAHMAND, ROGER A.                            (2.00)
           05/02/2014   Transaction Assessment                                                                                     2.00
           05/02/2014   Payment                  Receipt # DC-33663-2014          FARAHMAND, ROGER A.                            (2.00)
           05/02/2014   Transaction Assessment                                                                                     2.00
           05/02/2014   Payment                  Receipt # DC-33664-2014          FARAHMAND, ROGER A.                            (2.00)
           05/06/2014   Transaction Assessment                                                                                     2.00
           05/06/2014   Payment                  Receipt # DC-34317-2014          FARAHMAND, ROGER A.                            (2.00)
           05/08/2014   Transaction Assessment                                                                                     2.00
           05/08/2014   Payment                  Receipt # DC-35500-2014          FARAHMAND, ROGER A.                            (2.00)
           05/09/2014   Transaction Assessment                                                                                     2.00
           05/09/2014   Payment                  Receipt # DC-36083-2014          FARAHMAND, ROGER A.                            (2.00)
           05/09/2014   Transaction Assessment                                                                                     2.00
           05/09/2014   Payment                  Receipt # DC-36086-2014          FARAHMAND, ROGER A.                            (2.00)
           05/09/2014   Transaction Assessment                                                                                     2.00
           05/09/2014   Payment                  Receipt # DC-36091-2014          FARAHMAND, ROGER A.                            (2.00)
           05/16/2014   Transaction Assessment                                                                                     2.00
           05/16/2014   Payment                  Receipt # DC-38273-2014          FARAHMAND, ROGER A.                            (2.00)
           05/19/2014   Transaction Assessment                                                                                     2.00
           05/19/2014   Payment                  Receipt # DC-38487-2014          FARAHMAND, ROGER A.                            (2.00)
           05/19/2014   Transaction Assessment                                                                                     2.00
           05/19/2014   Payment                  Receipt # DC-38777-2014          FARAHMAND, ROGER A.                            (2.00)
           05/23/2014   Transaction Assessment                                                                                     2.00
           05/23/2014   Payment                  Receipt # DC-40326-2014          FARAHMAND, ROGER A.                            (2.00)
           05/23/2014   Transaction Assessment                                                                                     2.00
           05/23/2014   Payment                  Receipt # DC-40332-2014          FARAHMAND, ROGER A.                            (2.00)
           05/23/2014   Transaction Assessment                                                                                     2.00
           05/23/2014   Payment                  Receipt # DC-40347-2014          FARAHMAND, ROGER A.                            (2.00)
           05/23/2014   Transaction Assessment                                                                                     2.00
           05/23/2014   Payment                  Receipt # DC-40363-2014          FARAHMAND, ROGER A.                            (2.00)
           05/27/2014   Transaction Assessment                                                                                     2.00
           05/27/2014   Payment                  Receipt # DC-40684-2014          FARAHMAND, ROGER A.                            (2.00)
           05/29/2014   Transaction Assessment                                                                                     2.00
           05/29/2014   Payment                  Receipt # DC-41719-2014          FARAHMAND, ROGER A.                            (2.00)
           05/29/2014   Transaction Assessment                                                                                     2.00
           05/29/2014   Payment                  Receipt # DC-41844-2014          FARAHMAND, ROGER A.                            (2.00)
           06/03/2014   Transaction Assessment                                                                                    10.00
           06/03/2014   Payment                  Receipt # DC-42961-2014          Julio C Arrobas                               (10.00)
           06/05/2014   Transaction Assessment                                                                                     2.00
           06/05/2014   Payment                  Receipt # DC-43854-2014          FARAHMAND, ROGER A.                            (2.00)
           06/09/2014   Transaction Assessment                                                                                     2.00
           06/09/2014   Payment                  Receipt # DC-45391-2014          FARAHMAND, ROGER A.                            (2.00)
           06/09/2014   Transaction Assessment                                                                                     2.00
           06/09/2014   Payment                  Receipt # DC-45429-2014          FARAHMAND, ROGER A.                            (2.00)
           06/09/2014   Transaction Assessment                                                                                     2.00
           06/09/2014   Payment                  Receipt # DC-45505-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45521-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45531-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45534-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45542-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45545-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45551-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45560-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45633-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45682-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45693-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45697-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45715-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45759-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45760-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45768-2014          FARAHMAND, ROGER A.                            (2.00)




11 of 15                                                                                                                   7/6/2015 10:30 AM
                                                                           http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45770-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45775-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45782-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45783-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45810-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45814-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45876-2014          FARAHMAND, ROGER A.                            (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45878-2014          FARAHMAND, ROGER A.                            (2.00)
           06/13/2014   Transaction Assessment                                                                                     2.00
           06/13/2014   Payment                  Receipt # DC-47026-2014          FARAHMAND, ROGER A.                            (2.00)
           06/13/2014   Transaction Assessment                                                                                     2.00
           06/13/2014   Payment                  Receipt # DC-47216-2014          FARAHMAND, ROGER A.                            (2.00)
           06/13/2014   Transaction Assessment                                                                                     2.00
           06/13/2014   Payment                  Receipt # DC-47219-2014          FARAHMAND, ROGER A.                            (2.00)
           06/13/2014   Transaction Assessment                                                                                     2.00
           06/13/2014   Payment                  Receipt # DC-47220-2014          FARAHMAND, ROGER A.                            (2.00)
           06/13/2014   Transaction Assessment                                                                                     2.00
           06/13/2014   Payment                  Receipt # DC-47225-2014          FARAHMAND, ROGER A.                            (2.00)
           06/16/2014   Transaction Assessment                                                                                     2.00
           06/16/2014   Payment                  Receipt # DC-47344-2014          FARAHMAND, ROGER A.                            (2.00)
           06/16/2014   Transaction Assessment                                                                                     2.00
           06/16/2014   Payment                  Receipt # DC-47765-2014          FARAHMAND, ROGER A.                            (2.00)
           06/17/2014   Transaction Assessment                                                                                     2.00
           06/17/2014   Payment                  Receipt # DC-48013-2014          FARAHMAND, ROGER A.                            (2.00)
           06/17/2014   Transaction Assessment                                                                                     2.00
           06/17/2014   Payment                  Receipt # DC-48039-2014          FARAHMAND, ROGER A.                            (2.00)
           06/17/2014   Transaction Assessment                                                                                     2.00
           06/17/2014   Payment                  Receipt # DC-48096-2014          FARAHMAND, ROGER A.                            (2.00)
           06/18/2014   Transaction Assessment                                                                                     2.00
           06/18/2014   Payment                  Receipt # DC-48265-2014          FARAHMAND, ROGER A.                            (2.00)
           06/18/2014   Transaction Assessment                                                                                     2.00
           06/18/2014   Payment                  Receipt # DC-48541-2014          Koons Fuller                                   (2.00)
           06/19/2014   Transaction Assessment                                                                                     2.00
           06/19/2014   Payment                  Receipt # DC-48741-2014          FARAHMAND, ROGER A.                            (2.00)
           06/19/2014   Transaction Assessment                                                                                     2.00
           06/19/2014   Payment                  Receipt # DC-48847-2014          FARAHMAND, ROGER A.                            (2.00)
           06/19/2014   Transaction Assessment                                                                                     2.00
           06/19/2014   Payment                  Receipt # DC-48852-2014          FARAHMAND, ROGER A.                            (2.00)
           06/20/2014   Transaction Assessment                                                                                     2.00
           06/20/2014   Payment                  Receipt # DC-49060-2014          FARAHMAND, ROGER A.                            (2.00)
           06/20/2014   Transaction Assessment                                                                                     2.00
           06/20/2014   Payment                  Receipt # DC-49144-2014          FARAHMAND, ROGER A.                            (2.00)
           06/25/2014   Transaction Assessment                                                                                     2.00
           06/25/2014   Payment                  Receipt # DC-50394-2014          FARAHMAND, ROGER A.                            (2.00)
           06/25/2014   Transaction Assessment                                                                                     2.00
           06/25/2014   Payment                  Receipt # DC-50395-2014          FARAHMAND, ROGER A.                            (2.00)
           06/25/2014   Transaction Assessment                                                                                     2.00
           06/25/2014   Payment                  Receipt # DC-50398-2014          FARAHMAND, ROGER A.                            (2.00)
           06/27/2014   Transaction Assessment                                                                                     2.00
           06/27/2014   Payment                  Receipt # DC-51488-2014          FARAHMAND, ROGER A.                            (2.00)
           06/30/2014   Transaction Assessment                                                                                     2.00
           06/30/2014   Payment                  Receipt # DC-51638-2014          FARAHMAND, ROGER A.                            (2.00)
           07/01/2014   Transaction Assessment                                                                                     2.00
           07/01/2014   Payment                  Receipt # DC-52142-2014          FARAHMAND, ROGER A.                            (2.00)
           07/08/2014   Transaction Assessment                                                                                     2.00
           07/08/2014   Payment                  Receipt # DC-53384-2014          FARAHMAND, ROGER A.                            (2.00)
           07/09/2014   Transaction Assessment                                                                                     2.00
           07/09/2014   Payment                  Receipt # DC-53796-2014          FARAHMAND, ROGER A.                            (2.00)
           07/10/2014   Transaction Assessment                                                                                     2.00
           07/10/2014   Payment                  Receipt # DC-54327-2014          FARAHMAND, ROGER A.                            (2.00)
           07/11/2014   Transaction Assessment                                                                                     2.00
           07/11/2014   Payment                  Receipt # DC-54689-2014          FARAHMAND, ROGER A.                            (2.00)
           07/15/2014   Transaction Assessment                                                                                     2.00
           07/15/2014   Payment                  Receipt # DC-55240-2014          FARAHMAND, ROGER A.                            (2.00)
           07/18/2014   Transaction Assessment                                                                                     2.00
           07/18/2014   Payment                  Receipt # DC-56642-2014          FARAHMAND, ROGER A.                            (2.00)
           07/21/2014   Transaction Assessment                                                                                     2.00
           07/21/2014   Payment                  Receipt # DC-56793-2014          FARAHMAND, ROGER A.                            (2.00)
           07/22/2014   Transaction Assessment                                                                                     2.00
           07/22/2014   Payment                  Receipt # DC-57512-2014          FARAHMAND, ROGER A.                            (2.00)
           07/28/2014   Transaction Assessment                                                                                     2.00




12 of 15                                                                                                                   7/6/2015 10:30 AM
                                                                            http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


           07/28/2014   Payment                  Receipt # DC-58937-2014           FARAHMAND, ROGER A.                            (2.00)
           07/28/2014   Transaction Assessment                                                                                      2.00
           07/28/2014   Payment                  Receipt # DC-58948-2014           FARAHMAND, ROGER A.                            (2.00)
           07/29/2014   Transaction Assessment                                                                                      2.00
           07/29/2014   Payment                  Receipt # DC-59171-2014           FARAHMAND, ROGER A.                            (2.00)
           08/01/2014   Transaction Assessment                                                                                      2.00
           08/01/2014   Payment                  Receipt # DC-60207-2014           FARAHMAND, ROGER A.                            (2.00)
           08/04/2014   Transaction Assessment                                                                                      2.00
           08/04/2014   Payment                  Receipt # DC-60593-2014           FARAHMAND, ROGER A.                            (2.00)
           08/11/2014   Transaction Assessment                                                                                      2.00
           08/11/2014   Payment                  Receipt # DC-62981-2014           FARAHMAND, ROGER A.                            (2.00)
           08/13/2014   Transaction Assessment                                                                                      2.00
           08/13/2014   Payment                  Receipt # DC-63796-2014           FARAHMAND, ROGER A.                            (2.00)
           08/14/2014   Transaction Assessment                                                                                      2.00
           08/14/2014   Payment                  Receipt # DC-63925-2014           FARAHMAND, ROGER A.                            (2.00)
           08/15/2014   Transaction Assessment                                                                                      2.00
           08/15/2014   Payment                  Receipt # DC-64514-2014           FARAHMAND, ROGER A.                            (2.00)
           08/18/2014   Transaction Assessment                                                                                      2.00
           08/18/2014   Payment                  Receipt # DC-65055-2014           FARAHMAND, ROGER A.                            (2.00)
           08/19/2014   Transaction Assessment                                                                                      2.00
           08/19/2014   Payment                  Receipt # DC-65113-2014           FARAHMAND, ROGER A.                            (2.00)
           08/19/2014   Transaction Assessment                                                                                      2.00
           08/19/2014   Payment                  Receipt # DC-65488-2014           FARAHMAND, ROGER A.                            (2.00)
           08/21/2014   Transaction Assessment                                                                                      2.00
           08/21/2014   Payment                  Receipt # DC-65993-2014           FARAHMAND, ROGER A.                            (2.00)
           08/21/2014   Transaction Assessment                                                                                      2.00
           08/21/2014   Payment                  Receipt # DC-66024-2014           FARAHMAND, ROGER A.                            (2.00)
           08/28/2014   Transaction Assessment                                                                                      2.00
           08/28/2014   Payment                  Receipt # DC-67998-2014           FARAHMAND, ROGER A.                            (2.00)
           09/02/2014   Transaction Assessment                                                                                      2.00
           09/02/2014   Payment                  Receipt # DC-68565-2014           FARAHMAND, ROGER A.                            (2.00)
           09/02/2014   Transaction Assessment                                                                                      2.00
           09/02/2014   Payment                  Receipt # DC-68871-2014           FARAHMAND, ROGER A.                            (2.00)
           09/02/2014   Transaction Assessment                                                                                      2.00
           09/02/2014   Payment                  Receipt # DC-68885-2014           FARAHMAND, ROGER A.                            (2.00)
           09/08/2014   Transaction Assessment                                                                                      2.00
           09/08/2014   Payment                  Receipt # DC-70416-2014           FARAHMAND, ROGER A.                            (2.00)
           09/08/2014   Transaction Assessment                                                                                      2.00
           09/08/2014   Payment                  Receipt # DC-70540-2014           FARAHMAND, ROGER A.                            (2.00)
           09/16/2014   Transaction Assessment                                                                                      2.00
           09/16/2014   Payment                  Receipt # DC-73062-2014           FARAHMAND, ROGER A.                            (2.00)
           09/22/2014   Transaction Assessment                                                                                      2.00
           09/22/2014   Payment                  Receipt # DC-74392-2014           FARAHMAND, ROGER A.                            (2.00)
           09/24/2014   Transaction Assessment                                                                                      2.00
           09/24/2014   Payment                  Receipt # DC-75062-2014           FARAHMAND, ROGER A.                            (2.00)
           09/25/2014   Transaction Assessment                                                                                      2.00
           09/25/2014   Payment                  Receipt # DC-75417-2014           FARAHMAND, ROGER A.                            (2.00)
           10/06/2014   Transaction Assessment                                                                                      2.00
           10/06/2014   Payment                  Receipt # DC-78147-2014           FARAHMAND, ROGER A.                            (2.00)
           10/07/2014   Transaction Assessment                                                                                      2.00
           10/07/2014   Payment                  Receipt # DC-78626-2014           FARAHMAND, ROGER A.                            (2.00)
           10/08/2014   Transaction Assessment                                                                                      2.00
           10/08/2014   Payment                  Receipt # DC-79635-2014           FARAHMAND, ROGER A.                            (2.00)
           10/15/2014   Transaction Assessment                                                                                      2.00
           10/15/2014   Payment                  Receipt # DC-81899-2014           FARAHMAND, ROGER A.                            (2.00)
           10/27/2014   Transaction Assessment                                                                                      2.00
           10/27/2014   Payment                  Receipt # DC-85317-2014           FARAHMAND, ROGER A.                            (2.00)
           10/28/2014   Transaction Assessment                                                                                      2.00
           10/28/2014   Payment                  Receipt # DC-85688-2014           FARAHMAND, ROGER A.                            (2.00)
           11/26/2014   Transaction Assessment                                                                                      2.00
           11/26/2014   Payment                  Receipt # DC-95888-2014           FARAHMAND, ROGER A.                            (2.00)
           12/01/2014   Transaction Assessment                                                                                      2.00
           12/01/2014   Payment                  Receipt # DC-96480-2014           FARAHMAND, ROGER A.                            (2.00)
           12/02/2014   Transaction Assessment                                                                                      2.00
           12/02/2014   Payment                  Receipt # DC-96960-2014           FARAHMAND, ROGER A.                            (2.00)
           12/02/2014   Transaction Assessment                                                                                      2.00
           12/02/2014   Payment                  Receipt # DC-97164-2014           FARAHMAND, ROGER A.                            (2.00)
           12/04/2014   Transaction Assessment                                                                                      2.00
           12/04/2014   Payment                  Receipt # DC-98120-2014           FARAHMAND, ROGER A.                            (2.00)
           12/10/2014   Transaction Assessment                                                                                      2.00
           12/10/2014   Payment                  Receipt # DC-99725-2014           FARAHMAND, ROGER A.                            (2.00)
           12/11/2014   Transaction Assessment                                                                                      2.00
           12/11/2014   Payment                  Receipt # DC-100452-2014          FARAHMAND, ROGER A.                            (2.00)
           12/12/2014   Transaction Assessment                                                                                      2.00
           12/12/2014   Payment                  Receipt # DC-100615-2014          FARAHMAND, ROGER A.                            (2.00)
           12/12/2014   Transaction Assessment                                                                                      2.00
           12/12/2014   Payment                  Receipt # DC-100680-2014          FARAHMAND, ROGER A.                            (2.00)
           12/12/2014   Transaction Assessment                                                                                      2.00
           12/12/2014   Payment                  Receipt # DC-100731-2014          FARAHMAND, ROGER A.                            (2.00)




13 of 15                                                                                                                    7/6/2015 10:30 AM
                                                                           http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


           12/30/2013   Transaction Assessment                                                                                   284.00
           12/30/2013   Transaction Assessment                                                                                     8.00
           12/30/2013   Transaction Assessment                                                                                     8.00
           12/30/2013   Payment                  Receipt # DC-63819-2013          FARAHMAND, ROGER A.                          (300.00)




                        Respondent Farahmand, Maryam
                        Total Financial Assessment                                                                              228.00
                        Total Payments and Credits                                                                              228.00
                        Balance Due as of 07/06/2015                                                                              0.00

           01/24/2014   Transaction Assessment                                                                                     2.00
           01/24/2014   Payment                  Receipt # DC-05866-2014          Farahmand, Maryam                              (2.00)
           01/27/2014   Transaction Assessment                                                                                     2.00
           01/27/2014   Payment                  Receipt # DC-06362-2014          Farahmand, Maryam                              (2.00)
           01/27/2014   Transaction Assessment                                                                                    52.00
           01/27/2014   Payment                  Receipt # DC-06370-2014          Farahmand, Maryam                             (52.00)
           01/28/2014   Transaction Assessment                                                                                     2.00
           01/28/2014   Payment                  Receipt # DC-06600-2014          Farahmand, Maryam                              (2.00)
           01/28/2014   Transaction Assessment                                                                                     2.00
           01/28/2014   Payment                  Receipt # DC-06623-2014          Farahmand, Maryam                              (2.00)
           02/05/2014   Transaction Assessment                                                                                     2.00
           02/05/2014   Payment                  Receipt # DC-08569-2014          Farahmand, Maryam                              (2.00)
           02/25/2014   Transaction Assessment                                                                                     2.00
           02/25/2014   Payment                  Receipt # DC-14149-2014          Farahmand, Maryam                              (2.00)
           02/26/2014   Transaction Assessment                                                                                     2.00
           02/26/2014   Payment                  Receipt # DC-14447-2014          Farahmand, Maryam                              (2.00)
           03/06/2014   Transaction Assessment                                                                                     2.00
           03/06/2014   Payment                  Receipt # DC-16467-2014          Farahmand, Maryam                              (2.00)
           04/04/2014   Transaction Assessment                                                                                     2.00
           04/04/2014   Payment                  Receipt # DC-25346-2014          Farahmand, Maryam                              (2.00)
           04/06/2015   Waiver                                                                                                     2.00
           04/25/2014   Transaction Assessment                                                                                     2.00
           04/25/2014   Payment                  Receipt # DC-31710-2014          Farahmand, Maryam                              (2.00)
           05/01/2014   Transaction Assessment                                                                                     2.00
           05/01/2014   Payment                  Receipt # DC-32957-2014          Farahmand, Maryam                              (2.00)
           05/22/2014   Transaction Assessment                                                                                     2.00
           05/22/2014   Payment                  Receipt # DC-39989-2014          Farahmand, Maryam                              (2.00)
           05/27/2014   Transaction Assessment                                                                                     2.00
           05/27/2014   Payment                  Receipt # DC-40611-2014          Farahmand, Maryam                              (2.00)
           05/27/2014   Transaction Assessment                                                                                     2.00
           05/27/2014   Payment                  Receipt # DC-40631-2014          Farahmand, Maryam                              (2.00)
           06/09/2014   Transaction Assessment                                                                                     2.00
           06/09/2014   Payment                  Receipt # DC-45432-2014          Farahmand, Maryam                              (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45553-2014          Farahmand, Maryam                              (2.00)
           06/10/2014   Transaction Assessment                                                                                     2.00
           06/10/2014   Payment                  Receipt # DC-45554-2014          Farahmand, Maryam                              (2.00)
           06/13/2014   Transaction Assessment                                                                                     2.00
           06/13/2014   Payment                  Receipt # DC-47308-2014          Farahmand, Maryam                              (2.00)
           06/16/2014   Transaction Assessment                                                                                     2.00
           06/16/2014   Payment                  Receipt # DC-47674-2014          Farahmand, Maryam                              (2.00)
           06/18/2014   Transaction Assessment                                                                                     2.00
           06/18/2014   Payment                  Receipt # DC-48571-2014          Farahmand, Maryam                              (2.00)
           06/19/2014   Transaction Assessment                                                                                     2.00
           06/19/2014   Payment                  Receipt # DC-48871-2014          Farahmand, Maryam                              (2.00)
           06/20/2014   Transaction Assessment                                                                                     2.00
           06/20/2014   Payment                  Receipt # DC-49061-2014          Farahmand, Maryam                              (2.00)
           06/20/2014   Transaction Assessment                                                                                     2.00
           06/20/2014   Payment                  Receipt # DC-49062-2014          Farahmand, Maryam                              (2.00)
           06/23/2014   Transaction Assessment                                                                                     2.00
           06/23/2014   Payment                  Receipt # DC-49724-2014          Farahmand, Maryam                              (2.00)
           06/27/2014   Transaction Assessment                                                                                     2.00
           06/27/2014   Payment                  Receipt # DC-51243-2014          Farahmand, Maryam                              (2.00)
           06/27/2014   Transaction Assessment                                                                                     2.00
           06/27/2014   Payment                  Receipt # DC-51245-2014          Farahmand, Maryam                              (2.00)
           06/27/2014   Transaction Assessment                                                                                     2.00
           06/27/2014   Payment                  Receipt # DC-51349-2014          Farahmand, Maryam                              (2.00)
           06/27/2014   Transaction Assessment                                                                                     2.00
           06/27/2014   Payment                  Receipt # DC-51416-2014          Farahmand, Maryam                              (2.00)
           06/27/2014   Transaction Assessment                                                                                     2.00
           06/27/2014   Payment                  Receipt # DC-51486-2014          Farahmand, Maryam                              (2.00)
           06/30/2014   Transaction Assessment                                                                                     2.00
           06/30/2014   Payment                  Receipt # DC-51727-2014          Farahmand, Maryam                              (2.00)
           07/02/2014   Transaction Assessment                                                                                     2.00
           07/02/2014   Payment                  Receipt # DC-52422-2014          Farahmand, Maryam                              (2.00)
           07/10/2014   Transaction Assessment                                                                                     2.00
           07/10/2014   Payment                  Receipt # DC-54231-2014          Farahmand, Maryam                              (2.00)




14 of 15                                                                                                                   7/6/2015 10:30 AM
                                                                           http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404


           07/11/2014   Transaction Assessment                                                                                     2.00
           07/11/2014   Payment                  Receipt # DC-54707-2014          Farahmand, Maryam                              (2.00)
           07/14/2014   Transaction Assessment                                                                                     2.00
           07/14/2014   Payment                  Receipt # DC-54773-2014          Farahmand, Maryam                              (2.00)
           07/14/2014   Transaction Assessment                                                                                     2.00
           07/14/2014   Payment                  Receipt # DC-54784-2014          Farahmand, Maryam                              (2.00)
           07/16/2014   Transaction Assessment                                                                                     2.00
           07/16/2014   Payment                  Receipt # DC-55533-2014          Farahmand, Maryam                              (2.00)
           07/16/2014   Transaction Assessment                                                                                     2.00
           07/16/2014   Payment                  Receipt # DC-55671-2014          Farahmand, Maryam                              (2.00)
           07/24/2014   Transaction Assessment                                                                                     2.00
           07/24/2014   Payment                  Receipt # DC-58175-2014          Farahmand, Maryam                              (2.00)
           07/24/2014   Transaction Assessment                                                                                     2.00
           07/24/2014   Payment                  Receipt # DC-58176-2014          Farahmand, Maryam                              (2.00)
           07/24/2014   Transaction Assessment                                                                                     2.00
           07/24/2014   Payment                  Receipt # DC-58178-2014          Farahmand, Maryam                              (2.00)
           07/29/2014   Transaction Assessment                                                                                     2.00
           07/29/2014   Payment                  Receipt # DC-59516-2014          Farahmand, Maryam                              (2.00)
           08/21/2014   Transaction Assessment                                                                                     2.00
           08/21/2014   Payment                  Receipt # DC-66111-2014          Farahmand, Maryam                              (2.00)
           08/21/2014   Transaction Assessment                                                                                     2.00
           08/21/2014   Payment                  Receipt # DC-66124-2014          Farahmand, Maryam                              (2.00)
           09/03/2014   Transaction Assessment                                                                                     2.00
           09/03/2014   Payment                  Receipt # DC-69255-2014          Farahmand, Maryam                              (2.00)
           09/03/2014   Transaction Assessment                                                                                     2.00
           09/03/2014   Payment                  Receipt # DC-69257-2014          Farahmand, Maryam                              (2.00)
           09/03/2014   Transaction Assessment                                                                                     2.00
           09/03/2014   Payment                  Receipt # DC-69262-2014          Farahmand, Maryam                              (2.00)
           09/11/2014   Transaction Assessment                                                                                     2.00
           09/11/2014   Payment                  Receipt # DC-71290-2014          Farahmand, Maryam                              (2.00)
           09/15/2014   Transaction Assessment                                                                                     2.00
           09/15/2014   Payment                  Receipt # DC-72202-2014          Farahmand, Maryam                              (2.00)
           09/24/2014   Transaction Assessment                                                                                     2.00
           09/24/2014   Payment                  Receipt # DC-75024-2014          Farahmand, Maryam                              (2.00)
           09/24/2014   Transaction Assessment                                                                                     2.00
           09/24/2014   Payment                  Receipt # DC-75026-2014          Farahmand, Maryam                              (2.00)
           10/02/2014   Transaction Assessment                                                                                     2.00
           10/02/2014   Payment                  Receipt # DC-77754-2014          Farahmand, Maryam                              (2.00)
           10/09/2014   Transaction Assessment                                                                                     2.00
           10/09/2014   Payment                  Receipt # DC-80264-2014          Farahmand, Maryam                              (2.00)
           10/09/2014   Transaction Assessment                                                                                     2.00
           10/09/2014   Payment                  Receipt # DC-80358-2014          Farahmand, Maryam                              (2.00)
           10/10/2014   Transaction Assessment                                                                                     2.00
           10/10/2014   Payment                  Receipt # DC-80477-2014          Farahmand, Maryam                              (2.00)
           10/15/2014   Transaction Assessment                                                                                     2.00
           10/15/2014   Payment                  Receipt # DC-81725-2014          Farahmand, Maryam                              (2.00)
           10/20/2014   Transaction Assessment                                                                                     2.00
           10/20/2014   Payment                  Receipt # DC-83241-2014          Farahmand, Maryam                              (2.00)
           10/23/2014   Transaction Assessment                                                                                     2.00
           10/23/2014   Payment                  Receipt # DC-84515-2014          Farahmand, Maryam                              (2.00)
           11/19/2014   Transaction Assessment                                                                                     2.00
           11/19/2014   Payment                  Receipt # DC-93618-2014          Farahmand, Maryam                              (2.00)
           11/19/2014   Transaction Assessment                                                                                     2.00
           11/19/2014   Payment                  Receipt # DC-93712-2014          Farahmand, Maryam                              (2.00)
           11/19/2014   Transaction Assessment                                                                                     2.00
           11/19/2014   Payment                  Receipt # DC-93789-2014          Farahmand, Maryam                              (2.00)
           11/26/2014   Transaction Assessment                                                                                    52.00
           11/26/2014   Payment                  Receipt # DC-96196-2014          Farahmand, Maryam                             (52.00)
           12/09/2014   Transaction Assessment                                                                                     2.00
           12/09/2014   Payment                  Receipt # DC-99422-2014          Farahmand, Maryam                              (2.00)
           12/10/2014   Transaction Assessment                                                                                     2.00
           12/10/2014   Payment                  Receipt # DC-99938-2014          Farahmand, Maryam                              (2.00)
           12/12/2014   Transaction Assessment                                                                                     2.00




                        Respondent Horak, Dawn M. Grams
                        Total Financial Assessment                                                                                2.00
                        Total Payments and Credits                                                                                2.00
                        Balance Due as of 07/06/2015                                                                              0.00

           12/09/2014 Transaction Assessment                                                                                       2.00
           12/09/2014 Payment                    Receipt # DC-99484-2014          Horak, Dawn M. Grams                           (2.00)




15 of 15                                                                                                                   7/6/2015 10:30 AM
ROGER FARAHMAND’S
   RECORD TAB 2
                                     NAO\.~~ .wG _
 IN TIIE MATTER OF                              §      INTHE1Dl
 TIIE MARRIAGE OF                               §
                                                §                                   -
 ROGERARASHFARAHMAND
 AND
 MARYAM FARAHMAND
                                                §
                                                §
                                                §
                                                       JUDICIAL DISTRICT COURT             ---
                                                                                            ......
                                                                                           ......
                                                §
 AND IN TIIE INTEREST OF                        §
                                                §       COLLIN COUNTY, TEXAS
 A MINOR CHILD                                  §

                   ORIGINAL PETITION FOR DIVORCE,
       EMERGENCY (EX PARTE) REQUEST FOR EXTRAORDINARY RELIEF,
                AND REQUEST FOR TEMPORARY ORDERS

TO TIIE HONORABLE JUDGE OF SAID COURT:

       This Original Petition for Divorce, Ex Parte Request for Emergency/Extraordinary Relief
and Request for Temporary Orders is brought by ROGER ARASH FARAHMAND, Petitioner,
(hereinafter referred to as "ROGER FARAHMAND") who is a resident of Collin County, Texas.
MARYAMFARAHMAND, Respondent, is also a resident of Collin County, Texas.

                                          I.
                               DISCOVERY CONTROL PLAN

       Discovery in this suit is intended to be conducted under Level 2, Rule 190.3 of the Texas
Rules of Civil Procedure.

                                                II.
                                        JURISDICTION

        Petitioner has been a domiciliary of this State for the preceding six ( 6) month period and
a resident of Collin County for the preceding ninety (90) day period.

                                             III.
                                           SERVICE

       Process should be served on MARYAM FARAHMAND at
                   or any other location she may be found.


ORJGINAL PETITION FOR DIVORCE,
EMERGENCY (EX PARTE)REOUEST FOR EXTRAORDINARY RELIEF,
AND REQUEST FOR TEMPORARY ORDERS
Pg. 1
                                                     IV.
                                                GROUNDS

          The parties were married on or about July 28, 2012 and have ceased living together as
   husband and wife. The marriage has become insupportable because of a discord or conflict of
   personalities between. ROGER. FARAHMAND and MARYAM FARAHMAND that destroys
   the legitimate ends of the marital relationship and prevents any reasonable expectation of
   reconciliation.

                                                      v.
                                      CHILD OF THE MARRIAGE

              ROGER FARAHMAND and MARYAM FARAHMAND are parents of the following
      minor child of this marriage, who is not under the continuing jurisdiction of any other court:
                                                who was. born                    There are no court-ordered
      conservatorships, court-ordered gu;rr4ianships, or other court-ordered relationships affecting the
      child the subject of this suit. lnformation as required by section l54.18l(b)(l) of the Texas
      Faruily Code is provided below. ROGER FARAHMAND believes that he and MARYAM
      FARAHMAND may enter into a written agreement containing provisions for the
      conservatorship, possession of and access to, support and health insurance pertainingto the child.
      If such an agreement is not made however, then ROGER FARAHMAND requests the Court to
      make appropriate orders of and pertaining to the child for conservatorship, possession, access,
____ _support andhealth instrrance. __ __ _ ____ __ __ _ ___ _____ ___________ _

          The appointment of ROGER FARAHMAND and MARYAM FARAHMAND as joint
   managing conservators.would not be in the best interest of
   ROGER FARAHMAND, On final hearing, should be appointed sole managing conservator,
   ROGER FARAHMAND requests that MARYAM FARAHMAND' s possession of and access to
                                           be monitored and supervised by a competent
   individual/entity. ROGER FARAHMAND should be awarded possession of the child at all other
   times not otherwise awarded to MARYAM FARAHMAND.

           In the 2nd alternative, ROGER FARAHMAND requests that he and MARYAM
    FARAHMAND be designated joint managing conservators and that he have the exclusive right
    to designate the primary residence of the child. ROGER FARAHMAND requests that
    MARYAM FARAHMAND be awarded possession and access in accordance with the Texas
    Family Code, Chapter 153.312 to 153.317. ROGER FARAHMAND should be awarded
    possession of the child at all other times not otherwise awarded to MARYAMFARAHMAND.

           In all alternatives, ROGER FARAHMAND requests that payments for the support of the
    child and medical support should be ordered in an amount supported by the guidelines set forth
    in the Texas Family Code and paid in the manner specified by the Collrt. ROGER

    ORIGINAL PETITION FOR DNORCE,
    §)y[J);RGEN,CY (EXPAl{[filBJl_Q__1J!lS'LfOR EXTRAORDINARY RELIEF,
    AND REQUEST FOR TEMPORARY ORDERS
    Pg.2
            ''




                  FARAHMAND also requests that MARYAM FARAHMAND seek and follow all
                  recommendations by a qualified psychiatrist and psychologist as well as .to submit to random
                  drug testing, upon request by either ROGER FARAHMAND and/oraqualified testing facility.

                                                      VI.
                               MANAGINGCONSERVATORSIITP,POSSESSION AND ACCESS,
                                    RIGHTS, PR!VILIGES, DUTIES, AND POWERS

                         The child's present living environment with MARYAM FARAHMAND, without the
                  imposition of a court order, would endanger the child's physical health and/or significantly
                  impair the child's emotional development The appointment of ROGER FARAHMAND and
                  MARYAM FARAHMAND as joint managing conservators would not be in the best interest of
                  the child, ROGER FARAHMAND, on final hearing, should be appointed sole managing
                  conservator, with all the rights and duties of a sole managing conservator. MARYAM
                  FARAHMAND should be appointed possessory conservator with possession and access as
                  determined appropriate following a psychological evaluation and drug and alcohol evaluation,
                  monitoring and supervision with all the rights and duties of a parent conservator,

                                        ROGER FARAHMAND should be designated as the conservator who has the exclusive
                                right to designate the child's primary residence, along with all other rights and duties of a sole
                                managing conservator. In the alternative, ROGER FARAHMAND requests that he and
                                MARYAM FARAHMAND be designated joint managing conservators and ROGER
................... -·- ..... _ FARAHMANDshould bedesignated astheconservatorwho has the exclusive righttodesignate _
                                the child's primary residence.

                                                            VII,
                                              REQUIRED INFORMATION ABOUT CHILD

                         Information required by section 154.181 (b)( 1) of the Texas Family Code is provided as
                  follows: Blue Cross, Blue Shield is in effect for the child.

                                                                      VIII.
                                                   DIVISION OF MARITAL ESTATE

                          ROGER FARAHMAND requests the Courtto divide the estate of the parties in a manner
                  that the Court deems just and right, as provided by law. ROGER FARAHMAND believes he and
                  MARYAM FARAHMAND may enter into an agreement for the division of their estate and ifso,
                  would ask the Court to approve such agreement. If such agreement is not made however, then
                  ROGER FARAHMAND requests the Court to order a division of their estate in a manner that
                  the Court deems just and right, and fair and equitable, as provided by law.



                  ORIGINAL PETifION FOR DIVORCE,
                  EMERGENCY @X PARTE) REQUEST FOR EXTRAORDil\lARY RELIEF,
                  AND REQUEST FOR TEMPORARY ORDERS
                  Pg.3
                                                                                                                                      If''')
                                                                                                                                      ~;




                                                                                                                                                                IX.
                                                                                                                                                         SEPARATE PROPERTY

                                                        ROGER FARAHMAND owns certain sep!l!l\te property that is not part of the community
                                                estate of the parties, and ROGER FARAHMAND requests the Court to confirm that separate
                                                property as ROGER FARAHMAND's separate property and estate.

                                                                                                                                                                     x.
                                                                                                                                                             Cllll,J)'S PROPERTY

                                                                      No property of consequence is owned or possessed by the child the subject of this suit.

                                                                                                                                                                     XI.
                                                                                        REQUEST FORTEMPORARY ORDE,RS REGARDING CIIlLD

                                                        ROGER F ARAHMAND requests the Court, after notice and hearing, to dispense with
                                                the necessity of a bond and to make temporary orders and issue any appropriate temporary
                                                injunctions for the safety and welfare of the child as deemed necessary and equitable, including
                                                but not limited to the following:

                                                       Appointing ROGER FARAHMAND temporary sole managing conservator and
                                                MARYAM FARAHMAND temporary possessory conservator; or in the alternative, appointing
                                                ROGER FARAHMAND and MARYAM                                                      FARAHMAND temporary joint managing
--- ---------- ---- ----- - --- --------- - -------------------------------------------------------------------------------- ------ ---------------------------
                                                                                      ---------- --------------------------------------------------------------------------------  . .   . .   .   .   . .   .   ..   .... .   . ....   ..


                                                conservators, and appointing ROGER FARAHMAND the temporary conservator who has the
                                                exclusive right to designate the primary residence of the child.

                                                       ROGER FARAHMAND requests that MARYAM FARAHMAND's possession of and
                                                access to                                        be monitored and supervised by a competent
                                                individual/entity in accordance with the Texas Family Code. ROGER FARAHMAND should be
                                                awarded possession of the child at all other times not otherwise awarded to MARYAM
                                                FARAHMAND.

                                                      Ordering a forensic custody evaluation/social study to be .conducted to look into the
                                               circumstances and condition of                                      and of the home of any
                                               person requesting managing conservatorship or possession of
                                                              .

                                                      Ordering that MARYAM FARAHMAND submit to a forensic psychiatric and/or
                                               psychological evaluation.

                                                       Ordering MARYAM FARAHMAND to submit to drug and alcohol evaluation by a
                                                licensed psychiatrist and/or psychologist.

                                               ()R!_QINAL PETITION FOR DIVORCE,
                                               EMERGENCY (EX PARTE)REQUEST FOR EXTRAORDINARY RELIEF,
                                               ;\NJ;> REQUESTFOR TEMPORARY ORDERS
                                               Pg.4
       Ordering MARYAM FARAHMAND to comply with all recommendations and/or
treatment plans from any medical professionals and/or Court appointed experts.

       Ordering MARYAM FARAHMAND to submit to a hair follicle test, fingernail test,
and/or any other test that may be requested by ROGER FARAHMAND, as well as specific and
random drug testing, upon request by either ROGER FARAHMAND and/or a testing facility.

       Payments for the support of the child should be .ordered in the manner specified by the
Court. The requested relief is in the best interest of the child,

    With regard to the requested temporary order for managing conservatorship, ROGER
FARAHMAND would show the Court the following:

         These temporary orders are ne~essary because without the impositi9n of a court
order to protect · the child, 01e child's present living environment with MARYAM
FARAHMAND :would endanger the child's physical health or significantly impair the
!!hild's emotional development. Also i!.l support of, see:

                                XII.
       REQUEST FOR EX PARTE EMERGENCY/EXTRAORDINARY RELIEF

       As a basis for the emergency/extraordinary relief requested herein, ROGER
FARAHMAND would show that prior to thepresentation ofthisQilIGINAL PETIJIQNFOR
TIIVORCE that MARYAM FARAHMAND has engaged in the conduct set forth in his affidavit,
attached hereto as Exhibit "I." ROGER FARAHMAND requests such relief be granted
immediately, without notice or hearing, and that a hearing be scheduled on.such issues on the
first available date. This order is necessary to protect the child
                 B!).Sed on that affidavit, ROGER FARAHMAl'IDrequests tl1e Court to issue an
emergency temporary ex parte emergency order for the protection ofthe child
                       and ordering the following relief:

       Prohibited (and ordered) from having any unsupervised physical possession of and/or
access to the child                               until further ord?r ofthe Court;

     Prohibited (and ordered) from removing                                     from ROGER
ARASH FARAHMAND's care.




ORIGINAL PETITlON FOR DIVORCE,
EMERGENCY (EX PARTE) RE.QUEST FOR EXTRAO@INARY RELIEF,
AND REQUEST FOR TEMPO&IBX..QRDERS
Pg.5
                                      XIII.
                   REQUEST FOR TEMPORARY ORDERS FOR DISCOVERY.
                              AND ANCILLARY RELIEF

            ROGER FARAHMAND requests the Court, after notice and hearing, for the preservation
    of the property and protection of the parties, to make temporary orders for discovery and
    ancillary relief as deemed necessary and equitable, including but not limited to the following:

             Ordering MARYAM FARAHMAND to provide a sworn inventory and appraisement of
    all .the separate and community property owned or claimed by the parties and all debts and
    liabilities owed by the parties substantially in the form and detail prescribed by the Texas Family
    Law Practice Mtmual(2d ed.), form 7-1.

           Ordering MARYAM FARAHMAND to execute all necessary releases required by
    ROGER FARAHMAND to obtain any discovery allowed by the Texas Rules of Civil Procedure,
    including but not limited to her past medical records, her cell phone records, her Facebook
    account records, and any other releases that ROGER FARAHMAND so requests.

            Ordering MARYAM FARAHMAND to sign a HIPAA release by a date certain and to
    state in writing the name, address and phone number for all medical providers she has had in the
    past 5 years.

                                                  XIV.
J
J          REOUESTFORTEMl'OR:ARYORDERSCONCERNINGUSEOFl'ROPERT~¥
i
i
I
            ROGER FARAHMAND requests the Court, after notice and hearing, for the preservation
    of the property and protection of the parties, to make temporary orders respecting the temporary
    use of the parties' property as deemed necessary and equitable, including but not limited to the
    following:

           Awarding ROGER FARAHMAND the exclusive use and possession of the residence
    maintained by Petitioner before marriage located at
            its furniture, and furnishings during the pendency of this suit and enjoining MARYAM
    FARAHMAND from entering and remaining. on the premises of that residence, except as
    authorized by order of this Court and Awarding ROGER FARAHMAND the exclusive use and
    control of the motor vehicle in his possession and enjoining MARYAM FARAHMAND from
    entering, operating and/or exercising control over it.




    ORIGINAL PETITION FOR DIVORCE,
    EMERGENCY                                                            xv.
                                STATEMENT REGARDING PROTECTIVE ORDER

                   There is no protective order under Title 4, Protective Orders and Family Violence, or
           section 6.504 ofthe Texas Family Code in effect.

                                                 XVI.
                                 REQUEST FO.~ TEMPORARY INJUNCTIONS

                 ROGER F ARAHMAND requests the Court to dispense with the issuance of a bond, and
           ROGER FARAHMAND requests after notice and hearing that MARYAM FARAHMAND be
           temporarily enjoined, pending the further order of this Court, from:

                  I.      Disrupting or removing                                        from ROGER
                          FARAHMAND;
                  2.      Allowing                                    from being in the direct presence
                          of SHAMSI DAMAVANDI, BARMAN PARVIZ-KHYAVI or MAHSA
                          PARVIZ until further order of the Court;
                  3.      Approaching within three hundred (300) feet of either
                          F                from ROGER FARAHMAND at any location other than a site
                          designated for supervised visitation;
                  4.      Consuming narcotics or prescription medication without medical authorization;
--   -j
       '                  aod
                  5.      consmnfniaiii-:i;rescdptlvenarcoffcs:torwhlc11M'.ARYAMFARAHMANDfuis
                          a prescription, at levels other than as prescribed by her treating physician.

                                                          XVII.
                       COLLIN COUNTY STANDING ORDER REGARDING CHILDREN,
                              PROPEll,TY AND THE CONDUCT_Q_F_PARTIES

      ,i          ROGER FARAHMAND hereby incorporates the Collin County Staoding Order Regarding
           Children, Property and the Conduct of Parties to her pleadiogs. NOTICE TO PARTIES: YOU
           ARE ORDERED TO REl                                         XVIII.
                             ATTORNEY'S FEES AND EXPENSES

         It was necessary for ROGER FARAHMAND to secure the services of NACE &
 MOTLEY, L.L.P.,lawyers duly licensed and practicing in the State of Texas, to preserve, protect
 and defend ROGER FARAHMAND's rights and the child, and to prepare and prosecute this
 Cause of Action; and further for any necessary Appeal of this Cause of Action to the appropriate
 Court of Appeal, inclusive of, and not limited to Appeal to the Supreme Court of Texas, United
 States Federal District Court, Fifth Circuit Court of Appeals and the United States Supreme
 Court, by original or derivative action, or by way of "Writ of Error."

            In order to effect an equitable division of the Estate of the Parties, and as part thereof,
    Judgment for Attorney Fees should be rendered against MARYAM FARAIIMAND and in favor
    of ROGER FARAHMAND for the use and benefit of ROGER FARAHMAND's attorneys, for
    Trial of this Cause of Action, and for any and aU p.ecessary Appeal .of this Cause of Action,
    inclusive of Appeal to the Supreme Court of Texas, by "Petition for Review," all to bear interest
    at the highest rateallowed by Law; or, in the alternative, ROGER FARAHMAND requests that
    reasonable Attorney's Fees,· expenses and Costs be taxed as Costs of Court, and be further
    Ordered paid directly to the undersigned Attorney, who may enforce this Order for Attorney's
    Fees in the Attorney's own name, all to bear interest at the highest rate allowed by Law from
    date of Judgmentuntil paid. ROGER FARAHMAND stated further that all Legal Time spent on
    behalf of ROGER FARAHMAND, is maintained by ROGER FARAHMAND on computer at
... ROGER FARAHMAND's Attprney's Qffices in, J:)allas, Dallas.. County, Texas, .. which
    accounting and Attorney's Fees Rec9rds are available for inspectfon upon written notice bf
    Attorneys of Record for MARYAM FARAHMAND, during normal business hours. Respondent,
    MARYAM FARAHMAND, is hereby placed upon formal notice of this fact

        ROGER FARAHMAND further stat                                                                     C~Y"J

        That ROGER FARAHMAND prays that the Court grant temporary injunctions in
conformity with the aUegations of this petition and ROGER FARAHMAND prays that, after
notice and hearing, temporary orders be issued in accordance with the requests made herein;

      That ROGER FARAHMAND prays that the Court grant all other relief requested on a
temporary basis;

        That ROGER FARAHMAND be awarded reasonable Attorney's Fees, Expenses and
Costs of Court, all to bear Interest at the highest rate allowed by Law from date of Judgment
until paid;

        That ROGER FARAHMAND be awarded. such other and further relief, both general and
specific, both at Law and in Equity, to which he may show himself to be justly entitled; and

       ROGER FARAHMAND prays for General Relief.

                                           Respectfully submitted,

                                           NACE & MOTLEY, L.L.P.
                                           The Crescent Court
                                           100 Crescent Court, 7th Floor
                                           Dallas, Texas 75201
                                           214-459-8:!_89__
                                           214-242-4333 facsimile



                                           By: ______
                                               Bradford Nace .
                                               State Bar No. 24007726

                 CERTIFICATION.BY THEUNDERSIGN~D COUNSEL

       To the best of my knowledge the party against who relief is sought is not represented by
counsel in the matter made the basis of this suit.

                                                   2
                                          --- __ j ~ - - - - - -
                                               ~-                                    -~
                                           Bradford Nace
                                           Attorney for ROGER F ARAHMAND

ORIGINAL PETITION FOR DIVORCE,
EMERGENQY (EX PARTID REOU!';.ST FOR EXTRAORDINARY RELIEF,
Al::Jl) REQUEST FOR TEMPORARY ORDERS
Pg.9
                                                                                                         ("')
                                                                                                          '--h./




                                                                       NO. _ _ _ _ __

                                IN THE MATTER OF                                  §       INTIIB
                                TIIB MARRIAGE OF                                  §
                                                                                  §
                                ROGER ARASH F ARAHMAND                            §
                                AND                                               §       JUDICIAL DISTRICT COURT
                                MARYAM FARAHMAND                                  §
                                                                                  §
                                AND IN THE INTEREST OF                            §
                                                                                  §       COLLIN COUNTY, TEXAS
                                A MINOR CHILD                                     §

                                       SUPPORTING AFFIDAVIT OF ROGER ARASH FARAHMAND


                               COUNTY OF COLLIN                 §
                                                                §
                                STATE OF TEXAS                  §

                                         BEFORE ME, the undersigned authority, on this day personally appeared ROGER ARASH
                                 FARAHMAND (hereinafter referred to as "ROGER"), known to· me to be the person whose
                                 signature is affixed hereto, .and, who, after first being duly sworn on his oath did say he is over the
----ii ---------------------   · ageofl8years;hasneverbeenconvictedofafetony,andiscornpetenttumakethisaffidavit;thathe
     .,.,                        is the Petitioner in the above entitled and numbered cause; that he has read this AFFIDAVIT, has
        I                        knowledge of the facts contained herein, and that they are all true and correct.

                                        "I, ROGER ARASH FARAHMAND, am the Petitioner in this case and the Applicant
                                seeking the EMERGENCY MOTION FOR EX PARTE/EXTRAORDINARY RELIEF. That
                                Respondent, MARYAMFARAHMAND (hereinafter "MARYAM"), and I met on June 5, 2012 and
                                married shortly thereafter on July 28, 2012. We have a son named.
                                                 (hereinafter "           '), age six (6) months, born July 9, 2013. MARYAM and her
                                sister have had a significant history of instability and mental health issues.

                                        "From the outset, MARYAM's emotional volatility was evident, in private and later in
                                public. That volatility (yelling, screaming, highs and lows) has been observed by numerous family,
                                friends, business associates and partner, as well medical staff and now the police. Despite having a
                                Ph.D. and two Master's Degrees, MARYAM has not held any meaningful employment immediately
                                before, or during, ow marriage. It is my understanding that MARYAM had to leave her last place of
                                employment due to mental instability. She applied for short-terni disability but was denied.

                                       "During our marriage, MARYAM told me that she went to Green Oaks in 2009 for an
                                attempted suicide. She said she did not remember the exact details, only that she had a" breakdown"
                                and overdosed. on Xanax. Recently however, she changed her story claiming that it was a
                                "medication issue," and that's why she "overdosed onXanax." MARYAM later sought psychiatric
                                SUPPORTING AFFIDAVIT OF ROGER ARA.SH FARAHMAND
                                Pg. 1
counseling through Dr. SCOTT WOOD, M.D. for PTSD, severe self-esteem issues and depression,
but per her words, ''he wouldn't do therapy" and that he ''just gave me medication."

        "MARYAM has told me that in the past she has been on a variety of pills, including
Adderall, Prozac, Xanax and Seroquel but that she hasn't taken them since July 2012. Throughout
our marriage, but more recently, MARYAM would have auditory hallucinations when she.would not
sleep. I don't know if that condition is due to the medications she claimed she wasn't taking or
something else; I do know MARYAM once destroyed her car from sleep deprivation (she was also
recently in a "hit and run"). According to MARYAM, she fell asleep behind the wheel and did not
remember the accident. That the Addetall helps keeps her awake, and she likes it because she
"doesn't eat" and it Jets her "lose weight." (Conflicting with what she previously told me about her
past pill usage). That she took Xanax and Melatonin to calm down, so she could go to sleep.

         "On November 15, 2013, MARYAM saw Dr. SCOTT WOOD, M.D.,and was prescdbed
Prozac. Since then, MARYAM has refused to take that medication. On December 13, 2013,
MARYAM threatened to harm herself, stating she has "no reason to live;" that "J wqnt to kill
myself;" that "J don't want to look at baby-!just want to kill myselftoday." That"/ have nothing to
live for anymore." That "I'm tired There is nothing I can do." She also repeated these things on the
December \8. She began banging her head against the wall in front of                    (She has also
banged her head against several walls before in the past). She spent Saturday i!lld Sunday in bed, and
slept the entire time. She told me she was still not taking her Prozac.

        "On December 18, 2013, I left for work. MARYAM began blowing up my phone as well as
thatofmy business partner. Fo11owing, !returned homewithmy business partner to find my mom at
the house. MARYAM was holding                    screaming at the top of her lungs. I came in and
MARYAM.started screaming and shouting the same things she usually does. My mom tried to calm
her to no avail. MARYAM began hitting her head against the wall again. My mom removed our son
and went into another room. I began to leave only to be stopped by MARYAM handing me her
phone. Her mother was on the other end stating "she is going to kill herself," who then oscillated
saying that her daughter was in "great mental shape." MARYAM was now tearing her hair from her
head. Then BAHMAN PARVIZ-KHYAVI, her father, arrived. Following, MARYAM tells me
"Now you can be happy. I just took 30 llydrocodones. "I immediately put MARYAM in the car and
rushed her to PLANO PRESBYTERIAN EMERGENCY.

        "On December 18, 2013, MARYAM was involuntarily committed to PLANO
PRESBYTERIAN EMERGENCY. There, MARYAM told the staff that she took" 30 Hydrocodone"
because she doesn't "want want to live anymore." MARYAM's father demanded that MARYAM
change her story and the reasons why she was there. To blame it on me and marital issues, not her
mental health. Her father became furious with her when the nurses left, stating "don't tell them" she
was "trying to kill" herself. That "these guys are mean" and "not trustworthy.'' That "they will make
a record for her." That admonition despite her sister, MAHSA PARVIZ, having also attempted
suicide, resulting in her hospitalization for having ingested twelve (12) Ambien pills. I told him to
stop telling her that. I asked him "Don't you think she needs help?" He looked at me angrily andleft
the room. I could overhear him talking to his wife cursing at me and that I am "making a rec<>rdi, for
his daughter. He then came back into the room, stating that I needed to go to therapy with her.
SUPPORI!NG AFFIDAVIT OF ROGER ARASH_FA!l,i\HMAND
Pg.2
        "I laterreturned to the ICU, where MARYAM' s parents were trying to get her released. They
continued to blame the situation on me. They denied that MARYAM took any pills. MARYAM' s
father said "how do you know she took any pills?" I asked him - "did you see her blood report?"
PRESBYTERIAN then transferred MARYAM to the SEAY CENTER, where she was checked in on
Thursday, December 19, 2013 at night remaining until Monday, December 23, 2013 when I picked
her up. Because of the toxicity in MARYAM' s blood work, the hospital intravenously gave her an
antidote for 24 hours and charcoal to absorb it. MARYAM slept for those 24 hours. When she woke,
she was sweet, pleasant and asked me to get some personal effects for her from home.

         "During that hospitalization, I found in her belongings at least two containers full of different
pills, including uppers and downers in her contact case and.in her Pamprin bottles. Following her
release, I asked MARYAM about the pills. She said they were from before and that "Pamprin is for
cramps." When I showed her the pictures, she. then stated they were Aderall and that she lied. See
Exhibit 2, afair and acqurate depiction ofsome ofthe pills! took apicture of After her release from
the SEAY CENTER and her conversations with her parents, MARYAM changed her story yet again,
stating now that the pills were from before we met. Before we got home, MARYAM began
repeating the same rage as in the past, ye Hing and screaming at me. On Friday, December 27, 2013,
and following her release, IV)ARYAM demanded the return of those pills - else she would call the
police on me.

        "At home, MARYAM demanded that I kick my dad and uncle out of the house despite
previously agreeing that they could stay (my father had been with us following          s birth and
my uncle came in for the Christmas holiday). On Christmas Day, I asked my father .and uncle to
leave to try and placate MARYAM and to calrilthe situation. They hel;l.l'd her berating me. Rather
than our relying on my father to help care for            I was forced to keep          with me at
all times. On December 27, 2013, MARYAM stated she would kill herself with an overdose if we
went away              and me).

          "On December 28, 2013, I left the home with                   to go to the office and told
MARY AM I would return in thirty (30) minutes. Before I got to work (eight (8) miles away), I
received a phone call from my office stating "your w/fe is here.'' Concerned as I had just left her, I
stopped at a nearby police annex to seek guidance on what I should do. While talking with Officer
ELLIS, I received. a phone call from Richardson Police Department. I let the two officers
communicate onmy phone. It is my understanding through the poilce departments that MARYAM
contacted Richardson police claiming that I was "homicidal" and that t "took her son." MARYAM
later t.old me she called the police is because my "life is in danger." She later stated she contacted
the Richardson police "be u ignored me."

         "Based on the involvement of the police, and her deteriorating condition, I felt it prudent to
have my business partner and father later check on MARYAM at the house before I returned. (Since
then, I decided to myself and              from her). MARYAM however refused to come to. or to
open the door, so they called the police for a wellness check. Office ELLIS, who I had just met with
earlier, came to the house. In the house were broken bottles and stemware as vyell as vomit.
MARYAM sought to blame me, but it is my understanding that Officer ELLIS advised her that he
was just with me .
.SUPPORTING AFFIDAVIT OF ROGE.RARASHFARAHMANI~
Pg.3
                               (\
                               \..2_.;,>)                                 (')
                                                                            ~




        "She has also made recent baseless allegations to my friends that I was out drunk with our
son -- during a baby shower for my friend's newborn child. In response to the latest accusation, I
immediately went to the police station to separate fact from fiction. There, I spoke with Office
STENSON (Badge No. 8656) aod apprised him of the escalating situation. He advised me to conmct
a lawyer to protect myself; that the matter was civiLAdditional proof will be offered in Courtto
negate her latest wave of accusations. MARYAM's behavior has now risen to a new level, aod lam
extremely concerned for her aod our son's welfare given it is not beneath her to make false
accusations.

        "In the last twelve (12) hours, I received two (2) "No Caller ID" calls at 3:32ao1 and then
received thirty-seven (37) "No Caller ID" calls through the signing of this AFFIDAVIT.
was asleep in my care. I could hear a guy on the other end making sex noises, moaning saying
something to the effect "l'mjerking off on your.face." No idea who that was, except to say I have
had the same phone number for fifteen (15) years and have never received aoy calls of the sort. It is
my distinct impression that the caller may be related to MARYAM' s sister, now that she is back in
town from Boston, the same sister who has also had a significant history of emotional problems.
This type of behavior is atypical of what her sister ·has done in the. past.

       "Today, MARYAM has called and texted me numerous times pleading with me to come
home. While I ao1 certainly open to working things out, I don't believe I have recourse other than to
seek immediate court intervention for tl1e time being. I feel I am left without recourse as
MARYAM' s parents are not assisting in helping her get better, MARYAM is not being compliaot
with therapyorpsychotropic IUedications previously prescribed,and now with the recent baseless
accusations -I am having to live a Iife on eggshells having to constantly document everything about
everything.                                                                   ·

       "           is in my possession at this time.

        "Consequently, lam requesting immediate possession of aod access to our child, without any
                                                                       an
unsupervised possession by MARYAM, until a hearing can be held in effort to remove our child
from any further emotional aod possible physical damage. Additional testinlony, evidence, and
witnesses will be offered at hearing, to further show that MARYAM' s demeaoor aod temperament is
having a detrinlental inlpact on our child. I have reviewed the Temporary Emergency/Ex Parte Order
aod believe the requests are in the best interest of our child and the least restrictive in terms of
requests at this time. I am asking the Court to grantthe relief requested against MARYAM to
protect our son."




                                                                            ARAHMAND



SUPPORTI_NG AFFIDAVIT OF RQGERARASH FARAHMAND
Pg.4
                                                   ('"l\
                                                   v

        SWORN TO AND SUBSCRIBED BEFORE ME by ROGERARASH F ARAHMAND this
the 301h day of December 2013.




My ~mmission Ex~res:
     c ~          100\),




SUPPORTING AFFIDAVIT OF ROGER AI\ASH FARAHMAND
Pg. 5
                              (~)
                                                                        0
                         COLLIN COUNTY DISTRICT COURTS
                                          GENERAL ORDERS




            COLLIN COUNTY STANDING ORDER REGARDING CHILDREN,
                   PROPERTY AND CONDUCT OF Tl IF P/\RT!ES




       No party lo this lawsuit h11s rcqucstep this order. Rather. this order is a standing order of
the Collin County District Courts that applies iti every divorce suit and every suit affecting the
parent-child relationship filed in Collin County. The District Courts of Collin County have
ndopted this order because the parties and their children should be protected and their property
preserved while the lawsuit is pending before the court. Thercthrc it is ORDERED:

I. NO DISRUPTION OF CHILDREN. Both parties are ORDERED to refrain from doing the
following acts concerning any ch.ildren who are. subjects of this case:
       I.I     Removing the children from the State of Texas. acting directly or in concert
               with others. without the written agreement of both parties or an order of this
               Court.
       1.2     Disrupting or withdrawing the children from the school or day-care facility
               where the children arc presently enrolled. without the written agreement of
               both J)ll1:ents or an order of thi;; Court. ·
1.3    Hiding or secreting the children from the other parent or changing the children's current
place of abode. without the written agreement of both parents or an order of this Court.
       1.4     Disturbing the peace of the children.                            ·
       1.5     Making disparaging remarks about each other or the other pctson's family
               members, to include but not be limited to the child's grandparents, aunts, uncles,
               or stepparents.
       1.6     Discussing with the children. or with any other person in the presence of the
               chiltlren, any litigation related to the children or the other party.
       1.7     If this is an original divorce action. allowing anyone with whom the party is
               romantically involved, to remain over night in the home while in possession of
               the child. Overnight is de lined from I 0:00 p.m. until 7:00
               a.in.

2. CONDUCT OF THE PARTIES DURING THE C/\SE. Both patiies are ORDERED
to refrain from doing the following acts:
         2.1    Using vulgar, profane. obscene. or indecent language, or a coarse or offensive
                manner to communicate with the other party. whether in person. by telephone. or
                in writing. ·
        2.2     Threatening the other party in person. by telephc,ne. or in writing to take
                unlawful action against any person.
        2.3     Placing one or more telephone calls, at un unreasonable hour, in an oflensive or




                                                                                                       f}
     '---~,·.·-



                                                                         v~
                    repetitious rnmmer. without a legitimate purpose of communication. or
                    lmqnymously.
                  1
       2.4          Opening or diverting mail.addressed to the other party.


3. PRESERVATION OF PROPERTY AND USE OF FUNDS DURING DIVORCE CASE. If
this is a divorce case. both pmiies tothe marriage are ORDERED lo rcfrainfrom doing the
following acts:
         3.1     Destroying. removing. concealing..encumbering. transferring. or otherwise
                 harming or reducing the value of the property of one or both of the parties.
         3.2     Misrepresenting or retusing to disclose to the .other party or to the Court, on
                 proper request. the existence. amount, or location of any property of one or
                 both. of the parties.
         3.3     Dali1aging or destroying !he tangible property of one or both of the parties.
                 including any document that represents or embodies anything of value.
         3.4    Tampering with the tangible property of one or both of the parties, including
                any document .that represents or embodies anything of value, and causing
                pecuniary loss to the other party.
         3.5    Selling, transferring. assigning. mortgaging, encumbering, or in any other manner
                alienating any of the property oi'cither party. whether personal property or real
                estate property, and whether separate or community. except as specifically
                authorized by this order.
         3,6     Incurring any indebtedness. olherthan legal expense in connection with this
                suit, except as specifically authorized by this order.
         3.7    Making withdrawals from any checking or savings account in any financial
                institution for any purpose, exce11t as specifically authorized by this order.
         3.8    Spending any sum of cash in either pai·ty"s possession or subject to either party's
                control for any purpose. except as specifically authorized by this order. ·
         3.9    Withdrawing or borrowing in any manner for any purpose from any retirement,
                profit-sharing, pension, death. or other employee henetit plan or employee
                savings plan or from any individual retirement account or Keogh account,
                except as specifically authorized by this order.
         3.10 Signing or endorsing the other party's name or any negotiable instrument.
                check, or draft. such as tax refunds. insurance payments, and dividends. or
                attempting to negotiate any negotiable instrument payable lo the other party
                without the personal signature of the other party.
         3.11 Taking any action to terminate or limit credit or charge cards in the name of the
                other party.
         3.12 Entering, operating. or exercising control over the motor vehicle in the
                possession of the other party.
        3.13 Discontinuing or altering the withholding for foderal income taxes on wages or
                salary while this suit is pending.
        3.14 Terminating or in any manner af'focting the service of water, electricity. gas,
                telepboric. cahlc television, or other contractual services, such as security, pest
                control. landscaping, or yard 1m1intcnance at the other party"s residence or in any
                manner attempting to withdraw any dcposils for service in connection with such




                                                                                            n .. .,..., 'I ..... ~ II
               services.
           3.15 Intercepting or recording the other party's electronic communications.

4. PERSONAL AND BUSlNf~SS RECORDS IN DIVORCE CASE. If this is a divorce case,
both parties to the marriage are ORDERED to refrain from doing the following acts:
    4.1         Concealing or de;troying any family n)cords, propc1iy records, financial records,
    business records or any records of income. debts. ()r other obligations.
    4.2         Falsifying any writing pr rcconl relating to the propc1iy of either party.
    4.3         "Records'' include e-mail or other digital or electronic data, whether stored on a
    computer hard drive, diskette or other .electronic storage device.

5. INSURANCE IN DIVORCE CASE. lfthis is a divorce case, both parties to the marriage are
ORDERED to refrain from doing the following acts:
       5. I Withdrawing or borrowing in any manner all Qr any part oJ' the cash surrender
            value oflife insurance policies on the life of either party, except as spccilically
            authorized by this order.
       5.2  Changing or in any manner altering the beneficiary designation on any life
            insurance on the life of c11hcr party or the parties' children.
       5.3  Canceling, altering, or in any manner affecting any casualty, automobile, or health
            insurance policies insuring the parties'property of persons including the parties'
            minor children.


6. SPECIFIC AUTHORIZATIONS IN DIVORCE CASI'. Ir this is a divorce case. both parties
to the marriage are specifically authorized to do the following:
        6. l   To engage in acts reasonably and necessary to the conduct oJ'that party's usual
               business and occupation.
        6.2    To make expenditures and incur indebtedness for reasonable attorney's fees and
               expenses in connection with this suit.
        6.3    To make expenditures and incur indebtedness for reasonable and necessary living
               expenses fi)I' food, clothing, shclte1\ transportation and medical care.
        6.4    To 1i1ake withdrawals fro111 accounts in financial institutions only for the purposes
               authorized by this order.

7. SERVICE AND APPUCATION OF Tl IIS ORDER.
     7.1   The Petitioner shall attach a copy of this order to the original petition and to each
           copy Qfthc petition. Atthe time the petition is filed. if the Petitioner has failed to
           attach a copy of this order to the petition and any cory oJ' the petition, the Clerk
           shall ensure that a copy orthis order is attached to the petition and every copy of
           the petition presented.
      7.2  This order is etlcctive upon the tiling of the original petition and shall remain in
           full force and effect as a temporary restraining order for fourteen days alter the
           date oft he tiling of the original petition. If no party contests this o!'dcr by
           presenting evidence at a hearing on or before l'ourteen days atler the date of the
           filingofthc original petition, this order shall continue in full force and effect as a
           ten\porary injunction until further order of this court. This entire
.. '
                                                                         t~,
                                                                         \c;;.?


        order will termin.atc and will no longer be effective when the court signs a final
        order or the case is dismissed.

8.      EFFECT OF OTHER COURT ORDERS. If any part oi'this order is different
        from any part of a protective ordcrthal has already been entered or is later
        entered, the protective order provisions prevail. Any part of this order not
        changed by some later order remains in lull force and etfoct until the court
        signs a final decree.

9.      PARTIES ENCOURAGED TO MllDIATE. The parties arc encouraged to
        settle their disputes amicably without court intervention. The parties arc
        encouraged to use alternative dispuk resolution methods. such as mediation. to
        resolve the conflicts that may arise in this lawsuit.

TlllS COLLIN COUNTY STANDINU ORDER REGARDING CHILDREN.
PROPERTY AND CONDUCT OF Tl IE PARTIES SHALL BECOME EFFECTIVE
ON OCTOBER 14, 2013.




JUDGE JOHN ROACH. JR.
296 111 Judicial District Court




JUDGE CHRIS OLDNER
416111 .I udicial District Court




:~~!i!~lif'
                                                                                             D,:,nQ.   .t1   nf   JI.
ROGER FARAHMAND’S
   RECORD TAB 3
                                  12/30/2013 Scanned Page 1




                                             401 - s~53\-.20I?
                                      NO.

 IN THE MATTER OF                                §      INTHE f..{ol
 THE MARRIAGE OF                                 §
                                                 §
 ROGERARASHFARAHMAND                             §
 AND                                             §      JUDICIAL DISTRICT COURT
 MARYAMFARAHMAND                                 §
                                                 §
 AND IN THE INTEREST OF                          §
                                                 §      COLLIN COUNTY, TEXAS
 A MINOR CHILD                                   §

                     TEMPORARY EMERGENCY EXPARTE ORDER
                          AND 0Jl.~1'R SETTING HEARING

        On this day, ROGER ARASH FARAHMAND, Petitioner, presented a request for a
temporary emergency ex parte order to the Court. The Court, having examined Applicant's pleadings
and allegations, finds that Applicant's sworn pleadings and allegations show that Applicant is
entitled to the reliefrequested. Applicant has requested an order for the child who is subject to the
jurisdiction of this court pursuant to the Texas Family Code. The Court finds that there is an
immediate need for the following orders to protect the child                                     and
that the orders are in the best interest of the child. IT IS THEREFORE ORDERED that the clerk of
this Court issue temporary emergency ex parte orders as follows, and Respondent, MARYAM
FARAHMAND, is immediately:

        Prohibited (and ordered) from having any unsupervised physical possession of and/or
access to the child                                  , either directly or indirectly, until further
order of the Court (only Hannah's House or mutually agreed supervisor may supervise);

    Prohibited (and ordered)from removing                                             from ROGER
ARASH FARAHMAND's care.

       This temporary emergency ex parte order shall be effective immediately and binding on
MARYAM FARAHMAND and Respondent's agents, servants, employees, and attorneys; and on
those persons in active concert or participation with her who receive actual notice of this order by
personal service or otherwise. This temporary ex parte order shall continue in full force and effect
for fomteen (14) days from the date this order is signed unless terminated sooner by order of this
Court. The requirement of a bond is waived.




TEMPORARY EMERGENCY.EX PARTE ORDER
AND ORDER SETTING. HEARlNG
Pg. I
.   ~   .



                                              NOTICE OF HEARING

                     IT IS FURTHER ORDERED that the clerk shall issue notice to Respondent, MARYAM
            FARAHMAND, to appear, and Respondent is ORDERED to appear in person, before the          !/!21
            Judicial District Court, at 2600 Bloomdale Road, McKinney, Texas 75071 on January J.!l2014 at
            ~:_M{yiP.M. The purpose of this hearing is to determine whether the Court should issue the
            relief requested by ROGER ARASH FARAHMAND in his Original Petition for Divorce,
            Temporary Emergency Ex Parte Order and Request for Temporary Orders, as well as any additional
            relief that is in the best interest of the child.

                                                     WARNI;riG

                  A PERSON WHO VIOLATES THIS ORDER MAY BE PUNISHED FOR
            CONTEMPT OF COURT BY A FINE OF AS MUCH AS $500.00 OR BY CONFINEMENT
            IN JAIL FOR AS LONG AS SIX MONTHS, OR BOTH.

                   SIGNED on   _------+(L..z--~----~5;=---=G)~--1--f-S:
                                                                     _ _ at       ? :J';).__ A.@




            TEMPORARY EMERGENCXJlX PARTE ORDER
            AND_QRDER SETTING HEARING
            Pg.2
ROGER FARAHMAND’S
   RECORD TAB 4
                                                                 Filed: 1/27/2014 9:56:26 AM
                                                                 Andrea S. Thompson
                                                                 District Clerk
                                                                 Collin County, Texas
                                                                 By Ashley Thompson Deputy

                               NO. 401-56531-2013

IN THE MATTER OF                          §         IN THE DISTRICT COURT
THE MARRIAGE OF                           §
                                          §
ROGERARASHFARAHMAND                       §
AND                                       §        401ST JUDICIAL DISTRICT
MARYAM FARAHMAND                          §
                                          §
AND IN THE INTEREST OF                    §
                                          §
A CHILD                                   §         COLLIN COUNTY, TEXAS

             ORIGINAL COUNTER-PETITION FOR DIVORCE

I.    Discovery Level

      Discovery in this case is intended to be conducted under Level 2 of Rule 190

of the Texas Rules of Civil Procedure.

2.    Parties

      This suit is brought by MARYAMFARAHMAND, Counter-Petitioner. The

last three numbers of MARYAMFARAI-IMAND's driver's license number are 351

and the last three number ofMARYAMFARAHMAND's Social Security number

are 203.

      ROGER ARASH FARAHMAND is Counter-Respondent.

3.    Domicile

      Counter-Petitioner has been a domiciliary of Texas for the preceding six-

month period and a resident of this county for the preceding ninety-day period.



RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                               PAGEl
       4.         Service

                  Service of this document may be had in accordance with Rule 21a, Texas

       Rules of Civil Procedure, by serving Counter-Respondent's attorney of record,

       Bradford Nace, Nace & Motley, LLP., 100 Crescent Court, 7th Floor, Dallas,

       Texas 75201.

       5.         Protective Order Statement

                  No protective order under Title 4 of the Texas Family Code is in effect, and

       no application for a protective order is pending with regard to the parties to this

       suit.

       6.         Dates ofMarriage and Separation

........ .. ...   Thepi.u:ties were married on or about July28,2012,and haveceasedtolive

      together as husband and wife.

       7.         Grounds for Divorce

                  The marriage has become insupportable because of discord or conflict of

      personalities between Counter-petitioner and Counter-respondent that destroys the

      legitimate ends of the marriage relationship and prevents any reasonable

      expectation of reconciliation.

                  Counter-Respondent Roger Farahmand is guilty of cruel treatment toward

      Counter-Petitioner Maryam Farahmand of a nature that renders fi.nther living

     together insupportable.


     RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                               PAGE2
8.       Child of the Marriage

         Counter-Petitioner and Counter-Respondent are parents of the following

child of this marriage who is not under the continuing jurisdiction of any other

Court:

         Name:
         Sex: Male
         Birth date:

         There are no court-ordered conservatorships, court-ordered guardianships, or

other court-ordered relationships affecting the child the subject of this suit.

         Infotmation required by Section 154.18 l(b) of the Texas Family Code will

be provided.

         No property of consequence is owned or possessed by the child the subject

of this suit.

         Counter-Petitioner and Counter-Respondent, on final hearing, should be

appointed joint managing conservators, with all the rights and duties of a parent

conservator.

         Counter-Petitioner should be designated as the conservator who has the

exclusive right to designate the primary residence of the child. The residence of

the child should be restricted to Collin County and counties contiguous to Collin

County, Texas. Counter-Respondent should be ordered to make payments for the

suppmt of the child and to provide medical child support in the manner specified
RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                                PAGE3
                                            by the Coutt. Counter-Petitioner requests that the payments for the supp01t of the

                                            child survive the death of Counter-Respondent and become the obligations of

                                            Counter-Respondent's estate.



                                            9.                Division of Community Property

                                                              Counter-Petitioner requests the Court to divide the estate of Counter-

                                            Petitioner and Counter-Respondent in a manner that the Court deems just and right,

                                            as provided by law.

                                                              Counter-Petitioner should be awarded a disprop01tionate share of the parties'

                                            estate for the following reasons, including but not limited to:

..................... ..................................... ...........   a...... fault.in.the. hreakupofthe.marriage;

                                                                          b.    benefits the innocent spouse may have derived from the
                                                                                continuation of the marriage;

                                                                          c.    disparity of earning power of the spouses and their ability to
                                                                                support themselves;

                                                                          d.    cruel treatment by Counter-Respondent toward Counter-
                                                                                      Petitioner;

                                                                          c.    community indebtedness and liabilities;

                                                                          f.    tax consequences of the division of property;

                                                                          g.    earning power, business opportunities, capacities, and abilities
                                                                                of the spouses;

                                                                          h.    nature of the property involved in the division;


                                           RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                                           PAGE4
                      1.     attorney's fees to be paid; and

                      j.     the size and nature of the separate estates of the spouses.

          10.   Separate Property

                Counter-Petitioner may own certain separate propetty that is not part of the

          community estate of the patties, and Counter-Petitioner requests the Coutt to

          confnm that separate property as Counter-Petitioner's separate propetty and estate.

          11.   Reimbursement

                Counter-Respondent's Separate Estate to Reimburse Community Estate -

                a.    Counter-Petitioner requests the Court to reimburse the community

          estate for funds or assets expended by the community estate for the benefit of

......   .Coun1fil-Respondent'.s.sep.arate.es.tate•...... The community estate..has.noLbeen

          adequately compensated for or benefited from the expenditure of those funds or

          assets, and a failure by the Comt to allow reimbursement to the community estate

          will result in an unjust enrichment of Counter-Respondent's separate estate at the

          expense of the community estate.

                b.    Counter-Petitioner requests the Court to reimburse the community

          estate for the value of community time, toil, talent and effmt expended by Counter-

          Petitioner to benefit or enhance Counter-Respondent's separate estate.             The

          community estate was not adequately compensated for Counter-Petitioner's use of

          community time, talent, toil and effott beyond what was reasonably necessaiy to


          RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                               PAGES
                            maintain, manage, and prese1ve Counter-Respondent's separate estate. The failure

                            of the Couit to allow and award such reinlbursement to the community estate will

                            result in the unjust enrichment of Counter-Respondent's separate estate at the

                            expense of the community estate.

                                  c.    Counter-Petitioner requests the Court to reimburse the community

                            estate for funds or assets expended by the community estate for payment of

                            unsecured liabilities of Counter-Respondent's separate estate. Those expenditures

                            resulted in a direct benefit to Counter-Respondent's separate estate.          The

                            community estate has not been adequately compensated for or benefitted from the

                            expenditure of those funds or assets, and a failure by the Couit to allow

···· ·············· ··· ·   rei1nbtifse1nent t&tlw eetnmunityestate will.result man oojust..imiehment ef

                            Counter-Respondent's separate estate at the expense of the community estate.

                                  d.    The community estate has expended funds or assets to make capital

                            inlprovements on property claimed by Counter-Respondent as separate prope1ty,

                            giving rise to a clainI for reinlbursement in favor of the community estate and

                            against Counter-Respondent's separate estate. Those expenditures resulted in a

                            direct benefit to Counter-Respondent's separate estate. The community estate has

                            not been adequately compensated for or benefitted from the expenditure of those

                            funds or assets, and a failure by the Court to allow reinlbursement to the

                            community estate will result in an unjust enrichment of Counter-Respondent's


                            RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                        PAGE6
separate estate at the expense of the community estate.

      e.     The community estate is or was obligated on a debt incurred during

the mmTiage for the acquisition of, or capital improvements to, property and

secured by a lien on community property. Counter-Petitioner's sepm·ate estate has

expended funds or assets for the payment of that debt. Those expenditures have

resulted in the reduction of the principal of that debt, giving rise to a claim for

reimbursement in favor of Counter-Petitioner's separate estate and against the

community estate.      Those expenditures resulted in a direct benefit to the

community estate. Counter-Petitioner's separate estate has not been adequately

compensated for or benefitted from the expenditme of those funds or assets, and a

-faimreby--tooCoB1-tto-allowreimbm·sememt--toGounter-I!etitiooor-'sseparate~state-

will result in an unjust enrichment of the community estate at the expense of

Counter-Petitioner's separate estate.

      f.     Counter-Respondent is or was obligated on a debt incurred during the

marriage for the acquisition of, or capital improvements to, property and secured

by a lien on property claimed by Counter-Respondent as separate property. The

community estate has expended fund or assets for payment of that debt. Those

expenditures have resulted in the reduction of the principal of those debts, giving

rise to a claim for reimbursement in favor of the community estate and against

Counter-Respondent's separate estate. Those expenditures resulted in a direct


RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                         PAGE7
     benefit to Counter-Respondent's separate estate. The community estate has not

     been adequately compensated for or benefitted from the expenditure of those funds

     or assets, and a failure by the Comt to allow reimbursement to the community

     estate will result in an unjust em'ichment of Counter-Respondent's separate estate

     at the expense of the community estate.

            Community Estate to Reimburse Counter-Petitioner's Separate Estate

            a.    Counter-Petitioner requests the        Court to reimburse Counter-

     Petitioner' s separate estate for funds or assets expended by Counter-Petitioner's

     separate estate for the benefit of the community. Those expenditures resulted in a

     direct benefit to the community estate. Counter-Petitioner's separate estate has not

....... been.adeq• 1ately..compensateclfru.m·benefitted from.theexpenditill'e.of.thosg.fun{!s

     or assets, and a failure by the Comt to allow reimbursement to Counter-Petitioner's

     separate estate will result in an unjust emichment of the community estate at the

     expense of Counter-Petitioner's separate estate.

           b.     Counter-Petitioner requests the Court to reimburse Counter-

     Petitioner's separate estate for funds or assets expended by Counter-Petitioner's

     separate estate for payment of unsecured liabilities of the community estate. Those

     expenditures resulted in a direct benefit to the community estate.            Counter-

    Petitioner's separate estate has not been adequately compensated for or bcnefitted

     from the expenditure of those funds or assets, and a failure by the Comt to allow


    RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                               PAGE8
reimbursement to Counter-Petitioner's separate estate will result in an unjust

enrichment of the community estate at the expense of Counter-Petitioner's separate

estate.

          Counter-Respondent's Separate Estate to Reimburse Counter-Petitioner's

Separate Estate

          a.   Counter-Petitioner requests the Court to reimburse Counter-

Petitioncr' s separate estate for funds or assets expended by Counter-Petitioner's

separate estate for the benefit of Counter-Respondent's separate estate. Those

expenditures resulted in a direct benefit to Counter-Respondent's separate estate.

Counter-Petitioner's separate estate has not been adequately compensated for or

_benefittedfrom--the-expenditure_ofthose-funds--0rassets,-arul--a-failme--b¥the-Comi

to allow reimbursement to Counter-Petitioner's separate estate will result in an

unjust emichment of Counter-Respondent's separate estate at the expense of

Counter-Petitioner's separate estate.

      b.       Counter-Petitioner requests the Court to reimburse Counter-

Petitioner's separate estate for funds or assets expended by Counter-Petitioner's

separate estate for payment of unsecured liabilities of Counter-Respondent's

separate estate.    Those expenditures resulted in a direct benefit to Counter-

Respondent' s separate estate. Counter-Petitioner's separate estate has not been

adequately compensated for or benefitted from the expenditure of those funds or


RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                          PAGE9
                   assets, and a failure by the Court to allow reimbursement to Counter-Petitioner's

                   separate estate will result in an unjust enrichment of Counter-Respondent's

                   separate estate at the expense of Counter-Petitioner's separate estate.

                           c.      Counter-Petitioner's separate estate has expended funds or assets to

                   make capital improvements on property claimed by Counter-Respondent as

                   separate property, giving rise to a claim for reimbursement in favor of Counter-

                   Petitioner's separate estate and against Counter-Respondent's separate estate.

                   Those expenditures resulted in a direct benefit to Counter-Respondent's separate

                   estate. Counter-Petitioner's separate estate has not been adequately compensated

                   for or benefitted from the expenditure of those funds or assets, and a failure by the

..................... ............ Cou1·Lto.allow.reimh11rsem ent .to.Counter-P.etitinner's. separate estate.wilLresult.in.

                   an unjust enrichment of Counter-Respondent's separate estate at the expense of

                   Counter-Petitioner's separate estate.

                           d.      Counter-Respondent is or was obligated on a debt incurred during the

                   marriage for the acquisition of, or capital improvements to, property and secured

                   by a lien on property claimed by Counter-Respondent as separate prope1iy,

                   Counter-Petitioner's separate estate has expended funds or assets for payment of

                   that debt. Those expenditures have resulted in the reduction of the principal of that

                   debt, giving rise to a claim for reimbursement in favor of Counter-Petitioner's

                   separate estate and against Counter-Respondent's separate estate.                           Counter-


                   RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                                           PAGE 10
   Petitioner's separate estate has not been adequately compensated for or benefitted

   from the expenditure of those funds or assets, and a failure by the Comt to allow

   reimbursement to Counter-Petitioner's separate estate will result in an unjust

   enrichment of Counter-Respondent's separate estate at the expense of Counter-

   Petitioner's separate estate.

   12.   Request/or Temporary Orders and Injunction

          Counter-Petitioner requests the Comt, after notice and hearing, to dispense

   with the issuance of a bond, to make the Collin County Standing Order into a

   temporary injunction and to issue any other temporaty orders and appropriate

   temporary injunctions for the preservation of the prope1ty and protection of the

. . parties andfo.rthe safoty andwelfareofJhe child.of the. marriageas..deeme.d

   necessaiy and equitable. Additionally, Counter-Petitioner requests that the Court

   enjoin Counter-Respondent from the following:

          1.    Preventing and/or excluding Counter-Petitioner from the use and

   possession of her personal belongings, clothing, and personal items.

         2.     Entering, operating, or exercising control over the 2013 BMW X3 in

   the possession of Counter-Petitioner.

         3.     Hiding or secreting the child from Counter-Petitioner.

         4.     Making disparaging remarks regarding Counter-Petitioner or Counter-

   Petitioner's family in the presence or within the hearing of the child.


   RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                        PAGE II
       5.     Consuming alcohol during the periods of possession of or access to

the child.

       Counter-Petitioner requests that each patty be authorized as follows:

       To make expenditures and incur indebtedness for reasonable and necessary

living expenses for food, clothing, shelter, transpo11ation, and medical care.

       To make expenditures and incur indebtedness for reasonable attorney's fees

and expenses in connection with this suit.

       To make withdrawals from accounts in financial institutions only for the

purposes authorized by the Comt's order.

13.    Request for Temporary Orders Concerning Use of Proper(v

       CountercPetitioner-request&theCourt,-after-noticeandhearing,-fol'the--

preservation of the prope1ty and protection of the patties, to make temporary orders

and issue any appropriate temporary injunctions respecting the temporaty use of

the patties' prope1ty as deemed necessary and equitable, including but not limited

to the following:

       Awarding Counter-Petitioner exclusive use and control of the 2013 BMW

X3 and enjoining Counter-Respondent from entering, operating, or exercising

control over it.

      Awarding Counter-Petitioner the exclusive use of her personal belongings,

clothing, and personal items to be retrieved by Counter-Petitioner by a date ce1tain.


RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                             PAGE 12
                       14.    Request for Temporary Orders Regarding Child

                              Counter-Petitioner requests the Cout1, after notice and hearing, to dispense

                       with the necessity of a bond and to make temporary orders and issue any

                       appropriate temporary injunctions for the safety and welfare of the child of the

                       marriage as deemed necessa1y and equitable, including but not limited to the

                       following:

                              Appointing Counter-Petitioner and Counter-Respondent temporary joint

                       managing conservators, and designating Counter-Petitioner as the conservator who

                       has the exclusive right to designate the primaiy residence of the chlld.

                             Restricting the residence of the child to Collin County and counties

____ ______ ____ __   __contiguoustoCollinCounty,.Texas.

                              Ordering appropriate possession and access of the child considering, inter

                       alia, the age of the child, the ability of the parents to provide care for the child, and

                      the living aTI"angements of each parent.

                             Ordering that Counter-Respondent utilize a deep lung device on any vehicle

                       in whlch he transports the child.

                      15.    Request for Interim Attorney's Fees and Temporary Support

                             Counter-Petitioner requests the Cout1, after notice and hearing, for the

                      preservation of the property and protection of the parties, to make temporaiy orders

                      and issue any appropriate temporaty injunctions regarding attorney's fees and


                      RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                               PAGE 13
                                     support as deemed necessary and equitable, including but not limited to the

                                     following:

                                               Counter-Petitioner requests that Counter-Respondent be ordered to pay

                                     reasonable interim attorney's fees and expenses, including but not limited to fees

                                     for appraisals, accountants, actuaries, and so forth. Counter-Petitioner is not in

                                     control of sufficient community assets to pay attorney's fees and anticipated

                                     expenses.

                                               Counter-Petitioner has insufficient income for suppott, and Counter-

                                     Petitioner requests the Comt to order Counter-Respondent to make payments for

                                    the support of Counter-Petitioner until a final decree is signed.

. . .................................. . 16.   Req.uestfor TemporaryOrders/orDiscoveryaud.Ancillary.Relief

                                               Counter-Petitioner requests the Comt, after notice and hearing, for the

                                    preservation of the property and protection of the patties, to make temporary orders

                                    for discovery and ancillary relief as deemed necessary and equitable, including but

                                    not limited to the following:

                                               Ordering Counter-Respondent      to   provide    a   sworn   inventory   and

                                    appraisement of all the separate and community prope1ty owned or claimed by the

                                    parties and all debts and liabilities owed by the pa1ties substantially in the form and

                                    detail prescribed by the Texas Family Law Practice Manual (3d ed.), fotm 7-1.

                                   17.         Attorney's Fees, Expenses, Costs, and Interest

                                    RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                            PAGE 14
       It was necessary for Counter-Petitioner to secure the services of the Law

Office of Richard J. Corbitt, licensed attorney, to prepare and prosecute this suit.

To effect an equitable division of the estate of the parties and as a patt of the

division, and for services rendered in connection with conservatorship and suppott

of the child, judgment for attorney's fees, expenses, and costs through trial and

appeal should be granted against Counter-Respondent and in favor of Counter-

Petitioner for the use and benefit of Counter-Petitioner's attorney and be ordered

paid directly to Counter-Petitioner's attorney, who may enforce the judgment in the

attorney's own name.       Counter-Petitioner requests post-judgment interest as

allowed by law.

18. ...... Collin County Standing Order

       The Collin County Standing Order regarding children, prope1ty, and conduct

of the patties is attached hereto and incorporated herein for all purposes.

19.   Prayer

      Counter-Petitioner prays that citation and notice issue as required by law and

that the Comt grant a divorce and all other relief requested in this counter-petition.

      Counter-Petitioner prays that the Comt, after notice and hearing, grant a

temporary injunction enjoining Counter-Respondent, in conformity with the

allegations of this counter-petition, from the acts set fo1th above while this case is

pending.

RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                            PAGE 15
      Counter-Petitioner prays that, after notice and hearing, the requested

temporary orders be granted.

      Counter-Petitioner prays for attorney's fees, expenses, costs, and interest as

requested above.

      Counter-Petitioner prays for general relief.

                                          Respectfully submitted,

                                          LAW OFFICE OF RICHARD J. CORBITT, P.C.
                                          6440 N. Central Ex))ressway, Suite 402
                                          Dallas, Texas 7    6




                                                                                 Attorney for Counter-Petitioner
               ......... .... ...................... ....... . .......... ...... State Bar No. 04817000
                                                                                 Email: corbittlaw@gmail.com


                                       Certificate of Service

      I certify that a true copy of the above was served on each attorney of record

or party in accordance with the Texas Rules of Civil Procedure to Bradford Nace,

Nace & Motley, LLP., 100 Crescent Court, 7th Floor, Dallas, Texas 75201,

cmmsel of,cconl f o , P , t i t i o o ~ ~


                                                    Richard J. Corbitt
                                                    Attorney for Counter-Petitioner




RESPONDENT'S ORIGINAL COUNTER-PETITION FOR DIVORCE                                                                 PAGE16
                                                    COLLIN COUNTY DISTRICT COURTS
                                                               GENERAL ORDERS



                                     COLLIN CQ.UNTY STANDING ORDER REGARDING CHILDREN
                                            PROPERTY AND CONDUCT OF Tl IE PARTIES




                            No party to this lawsuit has requested this order. Rather. this order is a standing order of
                     the Collin County District Courts that applies in every divorce suit and every suit affecting the
                     parent-child rclalionship filed in Collin County. The Distric1 Courts of Collin County have
                     adopted this order because the parties and thci,· children should be protected aml their properly
                     preserved while the lawsuit is pending before the court Therefore it is ORDERED:

                                   1. NO DISRUPTION OF CHILDREN. Both parties are ORDERED lo refrain from doing the
                                   following acts concerning any children who are su~jccts of this case:
                                          1.1         Removing the children lhm1 the Slate of Texas, acting directly or in concert
                                                      with others, without the wrillen agreement ofbolh parties or an or                    repetitious manner, wilhout a legitimate purpose ofco111municutio11. or
                    anonytnoLJsly.
           2.4      Opening or diverting mail addressed to the other party.


         3. PRf::SERVATION OF PROPERTY /IND USE OF FUNDS DURING DIVORCE Ci\SE. II'
        this is a divorce case, both parties to the marriage nre ORDERED to refrain from doing the
        following acts:
                       3. l    Destroying, ren1oving. concealing. encu1nbcring, transferring~ 01· othcr,visc
                               harming or reducing the value of the property of one or both of the parties.
                       3.2    Misrepresenting or relilsing to disclose to the other party or to the Coul'l. on
                              proper request, the existence, amount. or location of any property of one or
                               both of the parties.
                       3.3     Damaging or destroying the tangible property ofone or both of the parlies,
                              including any document that represents or embodies anything of value.
                      3.4     Tampering with the tangible property of one or both of the parties, including
                              any document that represents or embodies anything or value, and causing
                              pecuniary loss lo the other party.
                      3.5     Selling, tnmslerring, assigning. mortgaging, encumbering. or in any other manner
                              alienating any of the properly of either party. whether personal property or real
                              estate property. and whether separate or community. except as specifically
                              authorized by this order.
                      3.6     lnclll'ring any indebtedness. other than legal expense in connection with this
                              suit, except as specifically authorized by this order .
..... ... .. ........ J] ....i\1nking..withdmwalslron1.ID1~.cbrck i ng .or.sa.viugs.accumltiii.anyiinancial
                              institution for any pmpose, except as specitically authorized by this order.
                      3.8     Spending any sum of cash in either party's possession or subject to either party's
                             control for any purpose. except as specifically authorized by this order.
                      3.9     Wilhdrawing or borrowing in ,my manner for any purpose from any retirement,
                              protit·sharing, pension, death, or other employee benefit plan or employee
                             savings plan or from any individual retirement accounl or Keogh accoulll.
                             except as specilically aulhorized by this order.
                      3.10 Signing or endorsing the other party's name many negotiable instrument.
                             check, or drall. such as tax reli.mds, insurance payments. and dividends, or
                             attempting to negotiate any negotiable instrument payable to the other party
                             without the personal signature of the other party.
                      3.11 Taking any action to terminate or limit credit or charge cards in the name of the
                             other party.
                      3.12 Entering. operating, or exercising control over the motor vehicle in the
                             possession of the other party.
                      3.13 Discontinuing or altering the withholding for lcdcral income taxes on wages or
                             salary while this suit is pending.
                      3.14 Terminating or in any manner affceling the service of water. electricity. gas,
                             telephone, cable television, or other contrnctual services. such as security. pest
                             control, landscaping, or yard maintenance at the other party's residence or in any
                             manner attempting to wilhdraw any deposits for service in connection with st1cl1




                                                                                                    Page 2 of 4
                                      services.
                                  3.15 Intercepting or recording the other parly's electronic communications.

                   4. PERSONAL AND BUSINESS RECORDS IN DIVORCE CASE. If this isa divorce case,
                   both parlics to the maffiage arc ORDERED lo refrain lh1m doing the following acts:
                       4.1         Concealing or destroying any family records, properly records, 11nancial records,
                       business records or any records ol' income, debts, or other obligations.
                       4.2         Falsiti'ing any writing or record relating lo the property of either party.
                       4.3         "Records" include e-mail or other digital or electronic data. whether stored 011 a
                       computer hard drive, diskette or other electronic storage device.

                   5. INSURANCE IN DIVORCE CASE. tr this is a divorce case. both parties to the mnrriagc arc
                   ORDERED to refrain from doing the following nets:
                          5.1 Withdrawing or borrowing in any manner all or any part oi'thc cash surrender
                              value of life insmancc policies on the life of either party, except as speci lically
                              authorized by this order.
                         5.2  ('hanging or in any n1anner altering the beneficiary designation on any JifC
                              insurance on the lite of either party or the parties' children.
                         5.3  Canceling, altering, or in any manner affecting any casualty, automobile, or health
                              insurance policies insuring tl1c parties' property of persons including the parties'
                              minor children.


                                      6. SPECIFIC AUTHORIZATIONS IN DIVOl~CE CASE. If this is a divorce case, both parties
. ····~~~·~~·~·~~·~·~·~·····~· ...... to the. marriage are specifically authorized to do. thefollowi nit.:
                                               6.1    To engage in acts reasonably and necessary to the conduct of that party's usual
                                     business and ot.:cupation.
                            6.2      To make expenditures and incur indebtedness for reasonable attorney's fees and
                                     expenses in connection with this suit.
                            6.3      To make expenditures and incur indebtedness for reasonable and necessary living
                                     expenses for food, clothing. sheller, transportation aml medical care.
                            6.4      To make withdrawals from accounts in financial institutions only for the purposes
                                     authorized by this order.

                   7. SERVICE AND APPLICATION OF Tl IIS ORDER.
                         7.1  The Petitioner shall attach a copy of this order to the original petition and to each
                                    copy of the pclition. At the lime the pclilion is liled. if the Petitioner has foiled to
                                    attach a copy of this order lo the petition and any copy of the petition, the Clerk
                                    shall ensure that a copy of this order is atlachcd lo the petition and every copy of
                                    the petition presented.
                           7.2      This order is eflective upon the liling of the original petition and shall remain in
                                    full force and effect as a temporary restraining order for fourteen days a Iler the
                                    dale oflhc liling oflhe original petition. lfno pmty contests this order by
                                    presenting evidence at a hearing on or before fourteen days a Iler the date of the
                                    Ii ling ur1hc original petition, this order shall continue in foll force and cllect as a
                                    temporary injunction until further order of this court. This entire




                                                                                                                          Page 3 of4
         order will terminate and will no longer be effective when the court signs a final
         order or the case is dismissed.

 8.      EFl'ECT OF OTHER COURT ORDERS. If any part of this order is dil'Ierent
         from any part of a protective order that has already been entered or is later
         entered. the protective order provisions prevail. Any part of this order not
         changed by some later order remains in IL1il force and cffoct until the court
         signs a final decree.

9.       !'ARTIES ENCOURAGED TO MEDIATE. The parties arc encouraged to
         settle their disputes amicably without court intervention. The J>arties arc
         encouraged to use alternative dispute resolution methods. such as mediation, to
         resolve the conflicts that may arise in this lawsuit.

Tl IIS COLLIN COUNTY STANDING ORDER REGARDING CIIILDREN.
PROPERTY AND CONDUCT OF Tl IE PARTIES SHALL BECOMH EFFECTIVE
ON OCTOBER 14, 2013.




JUDGE JOHN ROACH, .JR.
2961h Judicial District Courl                                                                     ,,/)

                                                    *~L'
                                                      JUDGH-M·                               --- ..


                                                    401't:!ilt(~
JUDGE CHRIS OLDNER                                    JUDGE CYNTHli\ WHELESS
416' 11 Judicial District Court                       417 11 ' Judicial Dislrict Court


            JJtiJ;t[~
JlJD(}i,, LL WILLIS
429' 11 %.dicial District Court




                                                                                         Page4of4
ROGER FARAHMAND’S
   RECORD TAB 5
ROGER FARAHMAND’S
   RECORD TAB 6
                                                                            1
                                                                Hearing
                                                         March 10, 2014



 1                           REPORTER’S RECORD

 2                         VOLUME 1 OF 1 VOLUME

 3                TRIAL COURT CAUSE NO.     401-56531-2013

 4   IN THE MATTER OF              )      IN THE DISTRICT COURT
     THE MARRIAGE OF
 5   ROGER ARASH FARAHMAND
     AND                           )      COLLIN COUNTY,    TEXAS
 6   MARYAM FARAHMAND

 7   AND   IN THE INTEREST OF
                                   )      401st JUDICIAL DISTRICT
 8

 9

10

11

12                                HEARING

13

14

15

16

17

18

19         On the    10th day of March,   2014,   the following

20   proceedings came on to be held in the above-titled and

21   numbered cause before the Honorable Mark J.           Rusch,   Judge

22   Presiding,     held in McKinney,   Collin County,     Texas.

23         Proceedings reported by computerized machine

24   shorthand.

25



                        Kimberly Tinsley, CSR #3611
                              (972) 548-4247
                                                                        2
                                                              Hearing
                                                       March 10, 2014



 1                          APPEARANCES

 2   Bradford Winston Nace       SBOT NO.   24007726
     Attorney at Law
 3   100 Crescent Court
     7th Floor
 4   Dallas, TX  75201
     Telephone:  (214)459-8289
 5
                      Attorney for Petitioner Roger Farabmand
 6

 7

 8   Richard J. Corbitt          SBOT NO.   04817000
     Attorney At Law
 9   6440 N. Central Expwy.
     Suite 402
10   Dallas, TX  75208
     Telephone:  (214)744-1234
11
                      Attorney for Respondent Maryam Farahmand
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Kimberly Tinsley, CSR #3611
                          (972) 548-4247
                                                                        3
                                                              Hearing
                                                       March 10, 2014



 1                               VOLUME 1

 2                                   HEARING

 3   March 10,   2014                                     PAGE   VOL

 4   Proceedings begin                                       5    1

 5   Witness Direct  Cross      Voir Dire
     ASLAN GHAFFARI
 6      By Mr. Nace             11                                1
        By Mr. Corbitt                            13              1
 7      By Mr. Nace             17                                1
        By Mr. Corbitt                     20                     1
 8      By Mr. Nace             21                                1

 9   FARID   RASTEGAR
        By   Mr. Nace           23                                1
10      By   Mr. Corbitt                   26                     1
        By   Mr. Nace           27                                1
11
     ROGER FARAHMAND
12      By Mr. Nace             29                                1
        By Mr. Corbitt                     38                     1
13
     MICHAEL SCOTT WOODS
14      By the Court            55                               1

15   ROBERT GORDON
        By the Court            68                               1
16

17   Court’s Ruling                                        75    1

18   Adjourned                                            104    1

19   Reporter’s Certificate                               105    1

20

21

22

23

24

25



                        Kimberly Tinsley, CSR #3611
                              (972) 548-4247
                                                                                 4
                                                                       Hearing
                                                                March 10, 2014



 1                    ALPHABETICAL WITNESS INDEX

 2                             DIRECT     CROSS        VOIR DIRE          VOL

 3   Farahmand, Roger           29        38                               1
     Ghaffari, Asian            11,17     20               13              1
 4   Ghaffari, Asian            21                                         1
     Gordon, Robert             68                                         1
 5   Rastegar, Farid            23,27     26                               1
     Woods, Michael Scott       55                                         1
 6

 7

 8

 9

10

11                EXHIBITS OFFERED BY THE PETITIONER

12   EXHIBIT     DESCRIPTION               OFFERED ADMITTED              VOL

13    1        Marriage License dated             18                      1
               12/12/2009
14
     2         Video of   12/12/2009 on        25               25        1
15             DVD

16   3         Supporting Affidavit of         30                         1
               Roger Farahmand
17
     4         Roger Farahmand’s               31               31        1
18             Summary of Requests

19

20

21

22

23

24

25



                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247
                                                                             5
                                                                  Hearing
                                                           March 10, 2Q14



 1                          PROCEEDINGS

 2                    (Open court)

 3                    THE COURT:       Let’s go on the record in Cause

 4   Number 401-56531-2013 which is            styled Farahmand versus

 5   Farahmand.     We’re   set   for a temporary orders hearing

 6   today.     Petitioner ready?

 7                    MR.   NACE:   Yes,   Your Honor.

 8                    THE COURT:       Respondent ready?

 9                    MR.   CORBITT:     Respondent/Counter-Petitioner

10   is ready,    Your Honor.

11                    THE COURT:       First thing I need to do     is

12   swear in my translator.        Would you tell me your name and

13   spell    last name for the court reporter,        please.

14                    INTERPRETER:       My first name is Mansour

15   M-A-N-S-O-U-R,    last name is Khakpour K-H-A-K-P-O-U-R.

16                    THE COURT:       You’ve got a license,     I assume.

17                    INTERPRETER:       Actually,    I’m representing a

18   company which does have a license for this.

19                    THE COURT:       Okay.    Raise your right hand

20   for me.

21                    (Mansour Khakpour sworn as interpreter)

22                    MR.   CORBITT:     Please the Court,    are we

23   gonna go from here or at       counsel table?

24                    THE COURT:       I don’t mind doing it up here.

25   But if you would rather sit down,           we’ll do it at counsel



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                 6
                                                                     Hearing
                                                              March 10, 2014



 1   table.

 2                      Let’s have everybody who expects to testify

 3   in this proceeding please            stand and raise your right hand

 4   for me.     If you think you might be testifying,              stand up.

 5                      MR.    CORBITT:     We have four.     At   least   I’m

 6   gonna swear them in.

 7                      (The witnesses were sworn)

 8                      THE COURT:        Put your hands down.

 9   Mr.   Farahmand,    Mrs.    Farahmand,    come up and have a seat

10   with counsel.       If you’ll have a seat next to who you’re

11   translating for.

12                      Anyone invoke the Rule?

13                      MR.    CORBITT:     We do.

14                      MR.    NACE:    We would.

15                      THE COURT:        Those of you in my gallery

16   who’s been sworn in,         it means two things.        You will

17   remain outside this courtroom while this hearing is being

18   conducted.     Two,      you do not discuss this case,        your

19   testimony or what transpires            in this    courtroom unless

20   you’re in here as a witness.             There    is an exception to

21   that.     If we should take a break you’re allowed to talk

22   to either Mr.      Nace or Mr.       Corbitt,    individually or

23   together.     But if you’re talking to on or the other or

24   both,    you need to be outside the hearing of anyone else

25   connected with this         case   so they can’t overhear your



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                    7
                                                                       Hearing
                                                                March 10, 2014



 1   conversations.     If you guys will have a seat outside,

 2   I’ll call you when and if         I need you.

 3                    MR.   CORBITT:     Please the Court,           may I

 4   request one thing of the Court’s consideration?                    That   is

 5   that we allow the experts,         Dr.    Scott Woods,      the

 6   psychiatrist,    as well as Dr.      Robert Gordon,         to be present

 7   during the testimony.

 8                    THE COURT:       For what?

 9                    MR.   CORBITT:     Well,      first of    all,   I would

10   think that that would be a necessity in the situation.

11   And number two,    it’s my understanding that experts can be

12   in the   same room when one testifies to hear the other’s

13   testimony.

14                    MR.   NACE:    They’re not court appointed,

15   Your Honor;    they’re retained.

16                    THE COURT:       I don’t need them for a

17   temporary hearing.

18                    You need your translator up here next to

19   your client,    I would assume.          Don’t you?       Or,   is he

20   coming for your client’s mother?

21                    MR.   NACE:   He’s on our side,           Your Honor.

22                    THE COURT:       Who is he here      for the benefit

23   of?

24                    MR.   NACE:   He’s here       for the benefit of

25   translating the marital        issues     --




                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                    8
                                                                      Hearing
                                                               March 10, 2014



 1                      THE COURT:      Who?

 2                     MR.   NACE:   Asian Ghaffari is the            individual

 3   I   subpoenaed.    The translator is here to translate

 4   basically our allegations of bigamy,             that Maryam

 5   Farahmand is      still married to an individual           she married

 6   and lied about     in her deposition this         last Thursday.          So

 7   that’s who we have here today,             Your Honor.

 8                     MR.   CORBITT:     May I respond?

 9                     THE COURT:       No because nobody’s answering

10   my question.      Whose benefit,       what relation to someone           in

11   this room,    is this translator here?           Mom?     Dad?

12   Grandparents?      Who?

13                     MR.   NACE:   Dad.

14                     THE COURT:       Okay.     Your dad hasn’t       --   your

15   client hasn’t needed a translator in my courtroom before.

16                     MR.   NACE:   My client does not need a

17   translator,    that’s correct;       just a witness we have here

18   under subpoena.

19                     THE COURT:       Okay.     Thank you.     Now,    I got

20   it.

21                     You’re alleging that Mrs.         Farahmand has

22   committed bigamy?

23                     MR.   NACE:   Yes,      Your Honor.

24                     THE COURT:       All right.     Mrs.    Farahmand,

25   listen very carefully to me.



                        Kimberly Tinsley, CSR #3611
                              (972) 548-4247
                                                                                      9
                                                                      Hearing
                                                               March 10, 2014



 1                    Bigamy is a crime          in this state.        It    is a

 2   felony in this    state.        With respect to that,       you would

 3   have an absolute right under the Constitution of                   the

 4   United States and under the Constitution and laws of the

 5   State of Texas to remain silent and not take                --    and not

 6   answer any question with respect to that.                 If you say

 7   anything in this courtroom with respect to this bigamy

 8   issue,    it can and will be held against you.

 9                    You’re entitled to be represented by an

10   attorney,   and you are.        And your attorney also           is an

11   experienced criminal defense lawyer.              So I know he knows

12   these things,    but    I need to make sure you know these

13   things.     If you have any questions about any of those

14   issues,   you make sure you talk to your lawyer about                    it

15   because you don’t get       to pick and choose the questions

16   you will answer with respect to that             issue.    All right.

17                    Is there anybody in my courtroom who was

18   sworn in just a second ago who hasn’t             left?

19                    MR.    NACE:     Judge,    the only person I asked

20   to except   is Mr.     Ghaffari.     He’s    97 years of age,          and I’m

21   going to call him as our first witness.

22                    THE COURT:        All right.     I   can deal with

23   that one.

24                    For the record,       we’ve had essentially the

25   lawyers tell me their positions prior to going on the



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                     10
                                                                           Hearing
                                                                    March 10, 2014



 1   record,    so I know what those are.

 2                       Under our local rules each sides got               20

 3   minutes    aside.     I’m going to give them an extra five

 4   because    I’m using a translator for at               least one of these

 5   witnesses.     So everybody’s got 25 minutes.

 6                       Mr.    Nace,   who’s going to be your first

 7   witness?

 8                       MR.    NACE:    Mr.    Ghaftari.

 9                       THE COURT:       Mr.    Ghaffari,       if you would step

10   up here for me,       please.

11                       MR.    NACE:    And,    Judge,    may I keep my cell

12   phone out    so I can see how much time I have,                 to keep

13   track of my time?

14                       THE COURT:       You can.        But,   as nicely as    I

15   can say this,       my timer beats your cell phone.

16                       MR.    NACE:    I understand.

17                       THE COURT:       Ralph,       can you get a seat for

18   our translator?

19                       BAILIFF:       Yes,    sir.

20                       THE COURT:       I need you guys to come up and

21   have a seat    in that black chair over there for me.

22                       Now,    it’s more important that           I hear you

23   than I hear Mr.       Ghaffari,      since    I assume he’s going to be

24   speaking in Farsi.           That microphone that’s there on the

25   table,    you can pick that up and pull that closer to you.



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                              11
                                                                   Hearing
                                                            March 10, 2014




 1                     INTERPRETER:     Yes,    sir.

 2                     THE COURT:     I just need you to talk into it

 3   so that we can all hear you.         Mr.    Nace.

 4                     MR.   NACE:   Ready when you are,        Your Honor.

 5   Ready?    Thank you.

 6                              ASLAN GHAFFARI,

 7   having been first duly sworn,        testified through the duly

 8   sworn interpreter as follows:

 9                            DIRECT EXAMINATION

10   BY MR.   NACE:

11       Q.     State your name for the record,          sir.

12       A.     Aslan Ghaffari.

13       Q.     And you are here pursuant to a subpoena that             I

14   issued for your appearance today,           correct?

15       A.     Yes.

16       Q.     With regard to your appearance today,             question,

17   have you ever performed a marriage between a man and a

18   woman in the State of Texas?

19       A.     Yes.

20       Q.     And with regard to anybody in this particular

21   courtroom,   do you recognize any of the persons in this

22   courtroom as you sit here today?

23       A.     Yes.

24       Q.     And who do you recognize today as you sit here?

25       A.     The lady sitting on that         side and also



                        Kimberly Tinsley, CSR #3611
                              (972) 548-4247
                                                                                   12
                                         Asian Ghaffari   March 10,
                                                             -              2014
                                          Direct Examination by Mr.         Nace



 1   Mr.    Arash.

 2          Q.   And if you could,        the   lady to my left    I believe

 3   who you have       identified,     if you could identify an article

 4   of clothing,       for the Court and for the record,          that she’s

 5   wearing?

 6          A.   With the black jacket.

 7                      MR.    NACE:    Your Honor,      I’d like the record

 8   to reflect that Mr.         Ghaffari has described and identified

 9   Mrs.    Farahmand in this matter.

10                       THE COURT:      The record will so reflect.

11          Q.   (By Mr.    Nace)   Cutting right through it,       sir.    Do

12   you recall performing a wedding with Ms.               Farahmand,

13   previously Parviz,         on the 12th day of December,        2009?

14          A.   Yes,   but    I don’t remember the exact name.

15          Q.   Did that marriage take place            in a public place?

16          A.   Yes.

17          Q.   Do you recall approximately how many people were

18   present in attendance on the date you performed the

19   wedding with Ms.         Parviz?

20          A.   Yes.

21          Q.   Was there any question in your mind whether it

22   was a wedding or something else?

23 A. I   think it was a wedding.

24          Q.   In your experience        --   first,   how old are you

25   today?



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                                   13
                                            Asian Ghaffari   March 10, 2014
                                                                -




                                             Direct Examination by Mr. Nace



 1 A. 97.

 2         Q.      And in your 97 years of            life,   approximately how

 3   many years of marriage           --    how many marriages have you

 4   performed?

 S         A.      Approximately eight to ten people.

 6         Q.      And are you qualified to perform marriages               in

 7   the State of Texas?

 8                         MR.   CORBITT:        Objection,   speculation on the

 9   part of this witness until the witness has proven that he

10   has   so.     May I take the witness on voir dire?

11                         THE COURT:       Sure.

12                         MR.   CORBITT:        Please the Court.

13                               VOIR DIRE EXAMINATION

14   BY MR.      CORBITT:

15         Q.      Mr.    Ghaffari,   I hope       I pronounced your name

16   correctly.          Are you a licensed ordained Christian

17   minister?

18         A.      No,    I don’t have no license.

19         Q.      Are you a priest?

20         A.      No.

21         Q.     Are you a Jewish rabbi?

22                         MR.   CORBITT:        Am I talking too loud,   Judge?

23   I’m sorry.

24                         THE COURT:       I can hear you.

25         Q.     (By Mr.    Corbitt)      Mr.    Ghaffari,   are you a Jewish



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                            14
                                             Asian Ghaffari   March 10, 2014
                                                                     -




                                        Voir Dire Examination by Mr. Corbitt



 1   rabbi?

 2         A.      No.

 3         Q.     Are you a justice of the Supreme Court?

 4         A.     No.

 5         Q.     Are you a judge of the Court of Criminal

 6   Appeals?

 7         A.     No.

 8         Q.     Are you a justice of the Court of Appeals,                       of   a

 9   district,      or a county,             or a probate court?

10         A.     No.

11         Q.     Are you or have you been a judge of a domestic

12   relations or juvenile court?

13         A.     No.

14         Q.     Are you a retired justice or judge of any of

15   those courts that            I    asked just a minute ago?

16        A.      No.

17         Q.     Mr.     Ghaffari,          you said I       think it was a wedding,

18   did you not,         sir?

19 A. I’m sure it was a wedding.

20         Q.     Excuse me.            Was that his testimony?           I’m sorry.

21   I   feel rude about this.                    Was that his testimony just a

22   minute ago,         to Ms.       Kim,    I    think it was a wedding?

23                         MR.    NACE:           Object to    --




24                         THE COURT:              He’s asking did he    say the

25   words      “I think it was          a wedding.”



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                          15
                                         Asian Ghaffari   March 10, 2014
                                                                  -




                                    Voir Dire Examination by Mr. Corbitt



 1 A. I    saw it was a wedding.

 2                        MR.   CORBITT:     Thought,   is that what             I just

 3   heard Mr.        Translator?       Thought?

 4                        INTERPRETER:       No.

 5                        MR.   CORBITT:     What was the word?                Say what

 6   he just     said,    please.       I’m sorry.    My fault.

 7                        THE COURT:       He didn’t understand what you

 8   said.      Can you repeat?

 9                        INTERPRETER:       I   saw a wedding.

10                        MR.   CORBITT:     Okay.    Did he answer my

11   question?         I think it was a wedding,        did he use that

12   exact terminology?

13                       MR.    NACE:    Object to the compound question.

14                        THE COURT:       Sustained.       Respectfully,

15   that’s a weight not          admissibility thing.

16                       MR.    CORBITT:     Please the Court,            with regard

17   to purpose of voir dire,            we’ll pass the witness at this

18   particular juncture in time.                But we will make an

19   objection under Family Code 2.202               that he          is not

20   qualified to conduct a wedding in the                  State of Texas.

21                        THE COURT:       Mr.   Ghaffari    --




22                       MR.    CORBITT:     And I will also state that

23   the Court can take judicial knowledge of the fact that

24   Mr.   Farahmand was the Petitioner in this cause,                         and he

25   files the petition on December 30th,               2013,         at 2:02 p.m.



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                                      16
                                        Asian Ghaffari   March 10, 2014
                                                                -




                                   Voir Dire Examination by Mr. Corbitt



 1   and he specifically stated that the parties were married

 2   as husband and wife on or about July 28th,                      2012.

 3                        THE COURT:      I’ll be happy to take judicial

 4   notice of the pleadings            in this matter.

 5                        Mr.   Ghaffari,    by what authority did you

 6   perform a wedding?

 7                        THE WITNESS:       In Islamic law there             is no

 8   need to have any permission.

 9                        THE COURT:      Well,     are you an Imam?

10                        THE WITNESS:       No.

11                        THE COURT:      Are you telling me that anyone

12   in Islamic law is authorized to perform a wedding?

13                        THE WITNESS:       That’s my thought and

14   understanding.

15                        THE COURT:      Okay.      And just       so that   I

16   understand,     I know that there are several subdivisions of

17   Islam,    Sunni,     for example,      Shi’ite.        What subdivision are

18   you?

19                        THE WITNESS:       Shi’ite.

20                        THE COURT:      Thank you.         So the world will

21   know,    I’m not     an expert under Islamic law,              but at    least

22   I’ve got his testimony that he is authorized to do that.

23   That would,     at    least at     this point in time,           cover him as

24   far as   2.02   is concerned.          Mr.    Nace.

25                        MR.   NACE:   Thank you,         Your Honor.



                           Kimberly Tinsley, CSR 4*3611
                                 (972) 548-4247
                                                                                     17
                                         Asian Ghaffari   March 10,
                                                            -                 2014
                                          Direct Examination by Mr.           Nace



 1                    DIRECT EXAMINATION         (CONTINUED)

 2   BY MR.   NACE:

 3       Q.     Who had contacted you,          if you recall,       originally

 4   to perform this wedding?

 5 A. I do not remember it very well,             but definitely

 6   could be one of their family members or father.

 7                    MR.   NACE:       May I approach the witness?

 8                     THE COURT:         You may.

 9       Q.    (By Mr.    Nace)    I’m going to hand you what we’ll

10   mark as Petitioner’s         1.    Can you identify this document

11   for the record?

12                     INTERPRETER:         He said,   “This    is my

13   signature.”

14       Q.     So that would be a yes,          you can identify this

15   document for the record?

16 A. I don’t remember very well,            but this     is my

17   signature and this      is my handwriting.

18       Q.     And is this a true and correct copy?

19       A.     As you heard,          I don’t remember it very well.

20   But certainly this      is my handwriting,          and this    is

21   everything that      I wrote.

22       Q.     On that particular document            it says at the top

23   Rights of Matrimony,         correct?

24                    MR.   CORBITT:        Objection,    Your Honor,       speaks

25   for itself.      It’s not introduced into evidence.



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                     18
                                        Asian Ghaffari   March 10,
                                                               -              2014
                                         Direct Examination by Mr.            Nace



 1                     THE COURT:       Sustained.

 2                     MR.   NACE:     We’ll offer.

 3                     THE COURT:       Does    it have a number on it?

 4                     MR.   NACE:     Yes,    Your Honor,         Petitioner’s 1.

 5                     MR.   CORBITT:     Predicate has not been

 6   issued.

 7                     THE COURT:       Let me    see    it,   please.

 8                     MR.   NACE:     Yes,    Your Honor.

 9                     (Document present         to the Court)

10                     THE COURT:       Mr.    Nace,    I have what appears

11   to be a Xerox copy.        I don’t see a clerk’s               stamp on here

12   anywhere.

13                     MR.   NACE:     Your Honor,       we have the original

14   with another witness.           That is a copy.

15                     THE COURT:       Why isn’t the original of a

16   marriage license on file with my clerk?

17                     MR.   NACE:     From what       I understand,      to file

18   it that was their responsibility through her family.                      But

19   the original does exist.

20                     THE COURT:       Where is the original?

21                     MR.   NACE:     My client can better answer that

22   judge through another witness.              Because of things missing

23   in this   case,   our chain of      custody,       we want to make sure

24   we’re keeping things       intact.

25                     THE COURT:       His objection is sustained at



                        Kimberly Tinsley, CSR t3611
                              (972) 548-4247
                                                                               19
                                           Asian Ghaffari   March 10, 2014
                                                            -




                                            Direct Examination by Mr. Nace



 1   this point     in time.

 2                      MR.   NACE:    May I re-approach the witness?

 3                      THE COURT:         Sure.

 4         Q.    (By Mr.    Nace)   Sir,    re-handing you this particular

 5   exhibit,     when you perform these weddings before,           do you

 6   typically sign off as          a witness having performed a

 7   wedding ceremony?

 8                      MR.   CORBITT:       Please the Court,   objection

 9   as to any relevancy regarding what he’s done in the past.

10   We’re only worried about          --




11                      THE COURT:         Overruled.

12                      INTERPRETER:         Can you repeat the question?

13         Q.    (By Mr.    Nace)   Yes.     With regard to the eight to

14   ten wedding ceremonies Mr.             Ghaffari has performed in his

15   years,     does he typically sign and certify that the

16   parties were united in marriage?

17         A.    Usually I write the name of the couple,            the

18   people who are getting married,               in the marriage portion

19   and all the     information in a piece of paper and they sign

20   it.

21         Q.    And there’s no question in Mr.           Ghaffari’s mind

22   that this piece of paper that             I offered as Exhibit   1   is

23   his signature and nobody else’s?

24         A.    This   is my signature for sure.

25                      MR.   NACE:    Pass the witness.



                           Kimberly Tinsley, CSR t36l1
                                 (972) 548-4247
                                                                                        20
                                           Asian Ghaffari   March 10, 2014
                                                                  -




                                            Direct Examination by Mr. Nace



 1                        MR.   CORBITT:     Please the Court.             May have I

 2   approach?

 3                        THE COURT:       Sure.

 4                        MR.   CORBITT:     Judge,       this   is using my time?

 5                        THE COURT:       Yes,    sir.     Cross-examination,

 6   direct examination,          all that    stuff       is what you’ve got.

 7                                CROSS-EXAMINATION

 8   BY MR.     CORBITT:

 9         Q.     Mr.    Ghaffari,      I’m sorry,    sir.       That    list here,

10   does that     say Ph.D in C-O-R-O-M-I?

11                        INTERPRETER:       C-C-N?

12                        MR.   CORBITT:     Whatever it         says,    sir.   I

13   didn’t write it.

14                        INTERPRETER:       That    says economy.          That’s an

15   E you’re missing.

16         A.     Ph.D in Economy.

17         Q.     Okay.     And there’s no filing on the bottom of

18   it,   is   there?

19         A.     No.

20         Q.     These weddings that you performed,                    these eight

21   to ten in ten years.            How many in the United States of

22   America?

23         A.     Some of them were here,            yes.

24                        MR.   CORBITT:     Pass the witness.

25                        MR.   NACE:    Briefly,     Judge.



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                                         21
                                          Asian Ghaffari   March 10,
                                                                 -                2014
                                         Redirect Examination by Mr.              Nace



 1                                REDIRECT EXAMINATION

 2   BY MR.     NACE:

 3         Q.     On what date did you perform the wedding

 4   ceremony of Maryam and Amir?

 5 A. I don’t remember.

 6         Q.     With regard to        --




 7 A. It    is written right here.

 8         Q.     That would be December 12th,               2009,    correct?

 9         A.     Yeah,    it has to be correct.

10         Q.     Would you ever put a different date down than

11   the date you performed a wedding ceremony?                       Would you

12   ever put a different date down other than the date you

13   performed a wedding ceremony?

14                        MR.   CORBITT:       Objection,      speculation on the

15   part of this witness.

16                        THE COURT:         Sustained.      Well,    respectfully,

17   I   don’t care.

18                        MR.   NACE:   Pass the witness.

19                        MR.   COR.BITT:      Pass the witness.

20                        THE COURT:         This witness excused or

21   reserved,    Mr.     Nace?

22                        MR.   MACE:   Excused,       Your Honor.

23                        MR.   CORBITT:       Yes,   sir.

24                        THE COURT:         Mr.   Ghaffari,   I have a couple

25   of questions.         They may have some others.                Did you know



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                                           22
                                        Asian Ghaffari   March 10,
                                                                -                   2014
                                       Redirect Examination by Mr.                  Nace



 1   the man that was participating in the wedding that we’ve

 2   been talking about?

 3                    THE WITNESS:        No,    I didn’t know him.

 4                    THE COURT:        No relation to you?

 5                    THE WITNESS:        No.

 6                    THE COURT:        Then nevermind.              You can step

 7   down.   He’s   free to go.        He can remain if he wants,                  but

 8   if he wishes    to leave,       he can.

 9                    Will we be needing this translator for

10   anything else,    Mr.    Nace?

11                    MR.    NACE:     Yes,    Your Honor,          for one other

12   witness.    I’ll just     step in the hallway and get                  the next

13   witness.

14                    THE COURT:        For the record,             Mr.   Nace,    who

15   is your next witness?

16                    MR.    NACE:     Yes,    Your Honor.           This   is Farid

17   Rastegar.

18                    THE COURT:        Sir,    come up,   come around and

19   have a seat in that black chair over there for me.

20   Please speak directly into the microphone on your right.

21   And if you would please spell both your first and your

22   last name for my court reporter,             I’d appreciate            it..

23                    THE WITNESS:        I need a translator.

24                    THE COURT:        Okay.     Mr.   Nace,        I’ll need your

25   translator.    Come on back up.



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                    23
                                        Asian Ghaffari   March 10,
                                                            -                2014
                                       Redirect Examination by Mr.           Nace



 1                       The first thing I need him to do is              spell

 2   his   first and last name for my court reporter,                so if you

 3   would ask him to do that          I would appreciate it.

 4                       INTERPRETER:       His name    in his birth

 5   certificate is Gholam Raza,            which spells G-H-O-L-A-M,

 6   space,     R-A-Z-A.       Last name is Rastegar,      R-A-S-T-E-G-A-R.

 7   But he’s been known by the name of Farid,                  F-A-R-I-D.

 8                       THE COURT:     Is that a nickname?

 9                       INTERPRETER:       Yes.

10                       THE COURT:     Mr.   Nace.

11                       MR.   NACE:   Thank you,      Your Honor.

12                                 FARID RASTEGAR,

13   having been first duly sworn,            testified through the duly

14   sworn interpreter as follows:

15                               DIRECT EXAMINATION

16   BY MR.     NACE:

17         Q.     Please    state your full name for the record.

18         A.     My name is Gholam Raza Rastegar,           but my nickname

19   is Farid.

20         Q.     And you’re here pursuant to a subpoena              I   issued

21   for your appearance today,          correct?

22         A.     Yes.

23         Q.     And I also subpoenaed you to bring a video with

24   you today,     as well,     correct?

25         A.     Yes.



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                              24
                                        Farid Rastegar - March 10,     2014
                                         Direct Examination by Mr.     Nace



 1       Q.      And you’re a videographer?

 2       A.      Yes.

 3       Q.      With regard to the video you brought today,           was

 4   that video made at or near the time of          the events or

 5   conditions recorded?

 6 A. I taped this during that party on that specific

 7   date.

 8       Q.      So would your answer be yes,       then,   that the

 9   video made was at or near the time of          the events

10   recorded?

11       A.      Yes.

12       Q.      Was    it    in the regular course to make and keep

13   such records       in the course of your business?      When I    say

14   records,    video.

15                       INTERPRETER:     Can you explain what you

16   mean?

17       Q.      Was it       in the regular course of your business to

18   make such videos?

19       A.      Yes.

20       Q.      Was    it    the regular course of your business to

21   keep such videos?

22       A.      Always.

23       Q.      And the video made was made by a person with

24   knowledge of the events recorded?

25       A.      Yes.



                             Kimberly Tinsley, CSR #3611
                                   (972) 548-4247
                                                                                           25
                                         Farid Rastegar   March 10,
                                                               -                    2014
                                          Direct Examination by Mr.                 Nace



 1       Q.      And you have that video         in front of you today?

 2       A.      Yes.

 3       Q.      Now,   you’re a videographer by trade,                   correct?

 4       A.      Yes.

 5       Q.      And with regard to the video made,                  is    it of

 6   events that occurred on December 12th,               2009?

 7 A. I’m very positive about 2009,            but the exact date

 8   of it had been written in that video.

 9       Q.      So would that video be a fair and accurate

10   depiction of the recordings made as of December 12th,

11   2009.

12       A.      Yes.

13                      MR.   NACE:   We’ll offer the video as an

14   exhibit,    Your Honor.

15                      THE COURT:       What number is on this exhibit?

16                      MR.   NACE:   This will be Petitioner’s 2.

17   May I    approach?

18                      THE COURT:       Yes.   Mr.    Corbitt.

19                      MR.   CORBITT:     No objection to the entry of

20   the video.

21                      THE COURT:       It’s admitted.

22                      MR.   NACE:   Thank you,       Judge.        Is there any

23   way we can put this on a video?

24                      THE COURT:       Not now,     not unless you want             it

25   running while your time is running.                I’ll       look at    it.



                          Kimberly Tinsley, CSR *3611
                                (972) 548-4247
                                                                                             26
                                               Farid Rastegar   March 10,
                                                                      -               2014
                                                Direct Examination by Mr.             Nace



 1                        MR.    NACE:     We’ll defer to the Court’s

 2   wisdom.       May I tender this to His Honor?

 3                        THE COURT:           Sure.

 4                        MR.    NACE:     And it          is still in my right hand

 5   as   I am approaching His Honor,                     but   I did not put an

 6   exhibit      sticker on that.             I would pass this witness,

 7   Judge.

 8                                 CROSS EXAMINATION
                                           -




 9   BY MR.      CORBITT:

10          Q.     Sir,   I apologize.           I    cannot pronounce your name.

11   That’s my fault.            I’m not being rude to you.

12                        Now,    let me ask you something.                 You said

13   this    is a tape of a party,              a party.         Didn’t you say that?

14 A. I have only one reason why I mention party.                         In

15   this tape in the very,              very last          section of    it,   the

16   father of      --




17                        MR.    NACE:     Judge,          I’m sorry.     I would

18   object      to the nonresponsiveness of the witness.

19                        THE COURT:           Sustained.         He’s not answering

20   the question.

21                        MR.    CORBITT:        May I ask a question,            another

22   one?

23                        THE COURT:           Sure.

24          Q.    (By Mr.    Corbitt)     Was        it    told to you that you were

25   taping an engagement party,                 yes or no?



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                              27
                                          Farid Rastegar   March 10, 2014
                                                             -




                                         Cross-Examination by Mr. Corbitt



 1       A.      No.    I    typed it    “wedding”   because it was a

 2   wedding    --   then it was a wedding.

 3       Q.      And no one      said it was an engagement party?

 4       A.      No.

 S       Q.      Do you know      --    excuse me.    Sir,   do you know my

 6   client?

 7       A.      Yes.

 8       Q.      Do you know her mother?

 9       A.      Yes.

10       Q.      Did you tell her mother that           it was an

11   engagement party,         you were taping an engagement party?

12       A.      Did I have to tell her?

13       Q.      Did you?       Did you tell her?       Did you tell my

14   client’s mom,      mother,    that    it was an engagement party?

15       A.      No.

16                      MR.    CORBITT:     Okay.    Pass the witness.

17                      MR.    NACE:    Very briefly,    Judge.

18                             REDIRECT EXAMINATION

19   BY MR.    NACE:

20       Q.      Sir,   in the last week,       other than myself,      has

21   any other individual contacted you to ask you about the

22   events of December of 2009?

23       A.      Yesterday,      the mother of the bride.

24       Q.      Yesterday the mother of the bride contacted you?

25       A.      Yes.



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                           28
                                             Farid Rastegar   March 10,
                                                                -                   2014
                                            Redirect Examination by Mr.             Nace



 1         Q.      Did she speak with you?

 2         A.      Around two,          three minutes we talked.

 3         Q.      And she contacted you,            correct?

 4         A.      Well,    actually,       it was a person in one of the

 5   society they go,            they were talking to him and then they

 6   passed the phone to the mother of the bride.

 7         Q.      And when did this happen?

 8 A. I believe       --    I think it was yesterday        --   no,    it

 9   was yesterday.

10         Q.      And this was Ms.          Parviz or Maryam’s side of the

11   family,    right?

12         A.      Yes,    it was the mother of the bride.

13                         MR.   NACE:      I’ll pass this witness.

14                         MR.    CORBITT:     Pass the witness.

15                         THE COURT:        Is he excused or reserved,

16   Mr.   Nace?

17                         MR.   NACE:      I’ll reserve him for His Honor.

18                         THE COURT:        I’m sorry?

19                         MR.   NACE:      I’ll reserve him for His Honor,

20   if His Honor has questions.

21                         THE COURT:        No,   not   for a temporary orders

22   hearing,      I don’t.        I just need to know do           I need to keep

23   him here or can he go on about his day?

24                         MR.   NACE:     He can go on about his day,              Your

25   Honor.



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                        29
                                        Farid Rastegar   March 10,
                                                            -                    2014
                                       Redirect Examination by Mr.               Nace



 1                      THE COURT:      Sir,    you can step down.          You’re

 2   free to go.

 3                      MR.   NACE:    Judge,    just before he         leaves.

 4   believe    I offered the video and it was admitted.

 5                      THE COURT:      If I haven’t    said it,

 6   Petitioner’s 2      is admitted.

 7                      MR.   NACE:    We would offer it just to be

 8   sure.

 9                      THE COURT:      I’ve admitted it.             It’s in.

10                      MR.   NACE:    We would call Mr.         Farahmand.

11                      THE COURT:      Mr.    Farahmand,   let these guys

12   clear out.     And if you would come up,          have a seat         in the

13   dark black chair.         Speak into that microphone on your

14   right    for me.    You’ve already been sworn,             Mr.   Farahmand.

15   You can put your hand down.

16                      Mr.   Nace,   by my clock you’ve got eight

17   minutes and 51      seconds.

18                      MR.   NACE:   May I approach?

19                      THE COURT:      Yep.

20                              ROGER FARAHMAND,

21   having been first duly sworn,             testified as      follows:

22                             DIRECT EXAMINATION

23   BY MR. NACE:

24       Q.      Sir,   state your name.

25       A.      My name is Roger Arash Farahmand.



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                         30
                                        Roger Farahrnand  March 10, 2014
                                                               -




                                          Direct Examination by Mr. Nace



 1       Q.      You are the Petitioner in this case;                    is that

 2   correct?

 3       A.      Yes,    sir.

 4       Q.      I hand you what’s been marked as Exhibit

 5   Number 3,    Petitioner’s.         Can you identify it?

 6       A.      Yes.        This is the affidavit that we filed with

 7   the Court on December 30th around 2:00 p.m.

 8       Q.      Is that a true and correct copy?

 9       A.      Yes,    it is.

10                       MR.    NACE:   Judge,     we’ll offer 3         as a

11   summary of my client’s testimony.

12                       THE COURT:        Any objection?

13                       MR.    CORBITT:     None,    as   a 1006 only,         Judge.

14                       THE COURT:        As a summary,      yes,      sir.

15                       MR.    CORBITT:     Okay.      Thank you.

16                       MR.    NACE:   May I tender?

17                       THE COURT:        Sure.

18                       (Document presented to            the Court)

19       Q.     (By Mr.      Nace)   Also,   with regard to        --    first,

20   you’re the Petitioner in this              case.      You understand why

21   we’re here today,          correct?

22       A.      Yes.

23       Q.      And    --




24                       MR.    NACE:   May I      also approach my client

25   with Petitioner’s 4?



                             Kimberly Tinsley, CSR #3611
                                   (972) 548-4247
                                                                                      31
                                          Roger Farahmand   March 10,
                                                                -              2014
                                            Direct Examination by Mr.          Nace



 1          Q.     You’ve reviewed with me a summary of your

 2   requests today,           correct?

 3          A.     Yes.

 4          Q.     Is that also a fair and accurate depiction,                 a

 5   true and correct copy of what                   it purports to be?

 6          A.     Yes.

 7                        MR.    NACE:    We would offer 4          as a summary.

 8                        MR.    CORBITT:       Requested rulings,       no

 9   objection.

10                        THE COURT:          It’s admitted.

11                        MR.    NACE:    May I       tender?

12                            (Document presented to        the Court)

13          Q.     (By Mr.     Nace)   What    is    it you want and why do you

14   want    it?

15 A. I want my      --




16                        MR.    CORBITT:       Instrument speaks for itself.

17                        THE COURT:          Overruled.

18 A. I want my child to be              in a safe and loving

19   environment that           is stable.          I need to have possession of

20   my child because at           this time his mother has shown

21   suicidal behavior.            She’s been in and out of mental

22   institutions.            In addition to that,         she’s tried to commit

23   suicide on numerous cases.

24                        She’s been very violent and unpredictable

25   around               .     I’ve kept                 with myself since



                              Kimberly Tinsley, CSR #3611
                                    (972) 548-4247
                                                                                         32
                                            Roger Farahmand   March 10,
                                                                 -                2014
                                              Direct Examination by Mr.           Nace



 1   December 18th upon her admission to the C Center when she

 2   took 30 hydrocodones and we had to take her to the ER,

 3   more specifically,               I took her to the ER.          She’s been

 4   displaying deteriorating behavior over the course of

 S   time,      and it’s just been unsafe.

 6                       I’ve wanted her to go out and get help.

 7   Unfortunately,         her and her family instead of getting help

 8   have gone out on a smear campaign and just trying to

 9   fight this rather than working together and getting her

10   the help and stair-stepping her into seeing the baby.

11         Q.     With regard to her parents,               meaning Maryam’s

12   parents,     do you have concerns with regard to their

13   supervision of your seven-month old child?

14         A.     Yes.      I    --   after January 4th and because of

15   their continued erratic behavior,                I did some research.

16   Prior to my marriage they had fifty 911 calls.

17                       MR.      CORBITT:     Objection.      Objection.

18   Objection.       Hearsay.

19                       THE COURT:          Sustained.

20         A.     Uh-

21                       THE COURT:          No.   Wait    for the question.

22         Q.     (By Mr.       Nace)   With regard to the medical records

23   we subpoenaed last time we were                in court,    when

24   Ms.   Farahmand had George Parker as                 counsel,    have you

25   reviewed those records?



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                       33
                                          Roger Farahrnand  March 10,
                                                               -                2014
                                            Direct Examination by Mr.           Nace



 1         A.    Yes.

 2         Q.    And do those records,          I guess 372 pages worth,

 3   those encompass December 18             through December 23rd,           2013,

 4   correct?

 5         A.    Yes.      And while she was taken to the hospital                --




 6                       THE COURT:        Just wait    for a question.

 7         Q.    (By Mr.    Nace)   You heard my deposition of her last

 8   Thursday,    correct?

 9 A. It was on Tuesday.           But,   yes.

10         Q.    Tuesday.      Was there any indication in mother of

11   the child’s       testimony that she was compliant with the

12   discharge    summaries       set    forth in those records?

13         A.    No.

14         Q.    Do you have concerns about Maryam’s testimony as

15   being less than candid?

16         A.    She hasn’t told the truth.              I counted at     least

17   116   lies where I      could document with facts and certified

18   proof that    she lied.

19         Q.    And she made allegations,             after she was aware

20   you filed for divorce,             of family violence,        correct?

21         A.    Yes.

22         Q.    You heard her testify that             she   claimed you

23   shoved her,       correct?

24         A.    Well,     at the deposition that’s what she claimed.

25         Q.    And you have a recording of that interaction,



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                                             34
                                       Roger Farahmand   March 10,
                                                               -
                                                                                      2014
                                         Direct Examination by Mr.                    Nace



 1   don’t you?

 2 A. I have a recording of           that   interaction.

 3         Q.    Did you shove her?

 4         A.    No.

 5         Q.    With regard to the recording,             let’s take a

 6   snapshot of time.         What date did you record

 7   Ms.   Farahmand?

 8         A.    Which recording?       In the one        --




 9         Q.    I believe several where she was erratic.                           The

10   one that stands out most in your mind.

11 A. I believe      it was on December 11.

12         Q.    And do you have that recording today?

13 A. I have it with me right now.

14         Q.    If you could,      play that recording for the court.

15         A.    Sure.

16                       (Audio being played off witness’ phone)

17                       UNIDENTIFIED 1:         [Female voice]      .   .   .   abide by

18   my rules.     I don’t want him in the kitchen fucking

19   around.     You know,     grease everywhere.          I want to have

20   enough food.        If you want   --    I’m the woman in the house.

21   God dammit,       I’ll   (incoherent)   ,   (screaming)       I hate you.

22   (screaming)

23                       UNIDENTIFIED 2:         [Male voice]      Okay,          okay,

24   okay.

25                       (Inaudible/incoherent words and sounds)



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                       35
                                         Roger Farabmand   March 10,
                                                               -                2014
                                           Direct Examination by Mr.            Nace



 1                       UNIDENTIFIED 1:          [Female voice]      Get the

 2   fuck out of my house.

 3                       MR.   NACE:     Okay.     Stop there.

 4                       THE COURT:       You realize that most of that

 5   was   inaudible,       right?

 6                       MR.   NACE:     I understand that,         Your Honor.

 7         Q.     (By Mr.    Nace)   With the what     I’ll call explosion

 8   in that audio cassette,           have you heard this kind of

 9   outburst before with Maryam?

10 A. It’s on a daily basis          since December.       When we

11   first      started our    --




12                       MR.   CORBITT:     Objection,       non-responsive.

13                       THE COURT:       Sustained.

14         Q.     (By Mr.    Nace)   Do you have any concerns          that

15   she’ll act      like that       in your son’s presence?

16         A.     My son was present.            I was holding the baby.

17         Q.     And with regard to give the Court a brief                   idea

18   of what had happened in December precipitating                    --   well,

19   there were two hospitalizations in December,                    correct?

20         A.     Yes.

21         Q.     One was between December 18,              2013,   and December

22   23rd when she was discharged,               correct?

23         A.     Correct.

24         Q.     And then another one where she’s picked up by

25   the police on December 30th and is released on the                       1st,



                            Kimberly Tinsley, CSR #3511
                                  (972) 548-4247
                                                                                       36
                                      Roger Farahmand   March 10,
                                                              -                 2014
                                        Direct Examination by Mr.               Nace



 1   correct?

 2         A.   Yes.

 3                      MR.   CORBITT:      Object to counsel testifying.

 4                      THE COURT:       Overruled.

 5         Q.   (By Mr.    Nace)   On the    1st,    that’s when she came to

 6   your home after she was discharged?

 7         A.   Yes.

 8         Q.   She testified about this             in her deposition,

 9   right?

10         A.   Yes.

11         Q.   And there      she claims after she entered the house

12   that you purportedly touched her,               correct?

13         A.   Yes.

14         Q.   But you heard her deposition,               right?

15         A.   Yes.

16         Q.   Any of     that accurate?

17         A.   No.

18         Q.   With regard to what you’re asking for today                     --




19   oh,   first.     Did Maryam testify last Tuesday that               she had

20   never married the        individual     in the    --   on December 12th,

21   2009?

22         A.   She testified that          she’s never been married.

23   That was an engagement party,           not a wedding,          and that

24   she’s never been divorced and she has never had an

25   annulment with this        individual.         They do have an address



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                37
                                          Roger Farahmand   March 10,
                                                            -            2014
                                            Direct Examination by Mr.    Nace



 1   in California together.

 2          Q.      What are you asking for today going forward?

 3          A.      Your Honor,    I would like the Court to protect my

 4   child,       our child,    and appoint an amicus attorney for

 5   somebody who’s unbiased to evaluate all the credible

 6   evidence,       to separate the fact from the fiction,         and to

 7   be able to distinguish between the smear campaign and the

 8   hired people who object to facts,             to protect           ’s

 9   best interest.         At this time I would like to continue the

10   supervised visitation.             I’ll share the costs until this

11   ad litem attorney can do a thorough investigation or a

12   social study is completed.

13                         I would like Maryam to get help and her

14   parents to get help.           The Frisco police has recommended

15   them    --




16                        MR.   CORBITT:     Objection,   Your Honor.

17          A.      --   for family counseling.

18                         THE COURT:      I don’t need to know what the

19   Frisco police are          saying.

20          A.     And due to the fact that        --




21                         THE COURT:      Your objection is sustained.

22          A.     And due to the fact the mother and the          father

23   have continuously gone on this smear campaign and talked

24   to different people in the community by spreading

25   untruths,       I’m afraid.     I’m on eggshells.



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                                      38
                                          Roger Farahmand   March 10,
                                                                -              2014
                                            Direct Examination by Mr.          Nace



 1                        MR.   CORBITT:     Excuse me.      This   is outside

 2   the scope of        the question.

 3                        THE COURT:       Sustained.

 4                        MR.   CORBITT:     Thank you.      Request it be

 5   stricken.

 6                        THE COURT:       Oh,   I   can ignore it.

 7         Q.    (By Mr.    Nace)    Back in December did you find pills

 8   in your home?

 9         A.     Yes.

10         Q.     Approximately how many pills did you locate in

11   your home?

12         A.     Probably 50 Adderall pills and five or six

13   downers,     I guess,      is what    I’m told.

14                        (Beeper sounding)

15                        THE COURT:       You’re out of time,        Mr.   Nace.

16                        You’ve got      12 minutes and nine       seconds,

17   Mr.   Corbitt.

18                                 CROSS-EXAMINATION

19   BY MR.     CORBITT:

20         Q.     Mr.    Farahinand,   you’re a lawyer,         right?

21         A.     Yes.

22         Q.     You filed the petition for divorce on

23   December 30th,        2013,    at 2:02 p.m.,      did you not?

24         A.     My attorney did.

25         Q.    Well,     you had it filed,         correct?



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                              39
                                   Roger Farahmand   March 10, 2014
                                                         -




                                   Cross-Examination by Mr. Corbitt



 1       A.   Correct.

 2       Q.   And you are the one that stated specifically

 3   that you guys were married on or about July 28th,               2012?

 4       A.   On December 30th      --




 5       Q.   Excuse me.       On July    --   you said in your

 6   December 30th pleading that you and Maryam were married

 7   on July 28th,    2012,   yes or no?

 8       A.   On December 30th that was my belief at that

 9   time.

10       Q.   And that the marriage had become insupportable

11   because of discord and conflicts,           correct?     Did you plead

12   that or didn’t you?

13 A. I pled that.       At that time I thought          I was   --




14       Q.   That’s enough right now.             Hold on.     Let me ask

15   the questions,    please,   sir.

16       A.   Sure.

17       Q.   Now,    next question.       You know what a judicial

18   admission is,    don’t you?

19       A.   Yes.

20       Q.   Okay.     Do you think that you made a judicial

21   admission when you filed this pleading with this

22   Honorable Court 401st?

23       A.   On December 30th I         thought    I was married.       I

24   said the truth.

25       Q.   Do you know specifically that the               law in the



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                       40
                                        Roger Farahmand   March 10, 2014
                                                              -




                                        Cross-Examination by Mr. Corbitt



 1   State of Texas under the Family Code presumes,                       under

 2   Family Code Section 1.102,           that    the most recent marriage

 3   is presumed valid?

 4                      MR.   NACE:    Judge     --




 5 A. If you showed me the Family Code                  --




 6                      THE COURT:       Hang on a second.

 7                      MR.   NACE:    He’s    calling for a legal

 8   conclusion.

 9                      THE COURT:       Overruled.        He’s a lawyer.

10       A.     Could you show me the Family Code?

11                      THE COURT:       Mr.   Farahmand,     what kind of law

12   do you practice?

13                      THE WITNESS:       Tax.

14                      THE COURT:       What kind of tax law?

15   Corporate?    Individual?         What?

16                      THE WITNESS:       Corporate.

17                      THE COURT:       Okay.        Respectfully,       what he

18   knows or doesn’t know,           I don’t need to know.              I know what

19   the law is.

20                      MR.   CORBITT:     I know you do.              Yes,   sir.

21                      THE COURT:       Next question.

22       Q.    (By Mr.    Corbitt)     Now,    you just for the first time

23   brought up Tuesday of this week or last week in our

24   depositions anything about this              --    your allegations of

25   bigamy,   right?



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                 41
                                         Roger Farahmand   March 10, 2014
                                                                -




                                         Cross-Examination by Mr. Corbitt



 1         A.    Well   -   -




 2         Q.    First time you mentioned it?

 3         A.    No.

 4         Q.    When had you mentioned it before?

 S         A.    When I         found out about    it.

 6         Q.    To your wife?

 7         A.    When I         found out about    it.

 8         Q.    To your wife?

 9 A. I don’t talk to her.

10         Q.    As a matter of         fact,    in that deposition what’s

11   the terminology you called her at                  least 20    times?

12 A. I respectfully asked you not               to refer to her as

13   my wife.       And then you asked me what should we call her?

14   I said,    I don’t know.          But   she is the mother of my child,

15   and we’re connected that way.

16         Q.    You didn’t         say at   least 20     times that’s Baby

17   Mama?

18         A.    No.    You did.

19         Q.    You didn’t?          I’m asking    --




20 A. I don’t remember.

21         Q.    You don’t remember,            okay.    Now,   you know about

22   Dr.   Woods,    don’t you?        That’s her psychiatrist for some

23   five years.

24         A.    She told me Dr.         Woods    is where she gets her

25   medicine.



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                     42
                                             Roger Farahmand   March 10, 2014
                                                                -




                                             Cross-Examination by Mr. Corbitt



 1       Q.      As a matter of fact,                you have seen Dr.   Woods at

 2   least one time,        didn’t you?

 3 A. I went with her,             I believe on November 16th or

 4   14th,    to see Dr.       Woods,       and he prescribed       --




 5       Q.      Non-responsive.              Did you meet with Dr.      Woods,

 6   yes or no?

 7       A.      Yes.

 8       Q.      Next question.              State the facts with reference

 9   to whether or not her parents have watched                              at

10   least 20    to 30     times?

11 A. I don’t       --   they have not watched                   20 or

12   30 times.

13       Q.      State the facts             --   pull those pictures out.

14   State the facts with reference to whether or not they

15   were watching                    up until the middle of

16   December 2013?

17       A.      That’s not         true.

18       Q.      Okay.

19                       MR.    CORBITT:          May I approach?

20                       THE COURT:           You may.

21       Q.      (By Mr.    Corbitt)         Respondent’s Number 1       I’m gonna

22   hand you,    sir.     Do you recognize the             individual on the

23   right-hand side there?                 That’s          ?

24       A.      That’s                 .

25       Q.      Is that a grandad?



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                                                     43
                                                Roger Farahmanci  March 10, 2014
                                                                           -




                                                Cross-Examination by Mr. Corbitt



 1          A.      Yes,    his grandfather.

 2          Q.      His grandpa?

 3          A.      Well,    grandfather,          grandpa.

 4          Q.      Okay.        Yes,    sir.     And I’m gonna hand you what’s

 5   been marked as Respondent’s Exhibit Number 2                                and ask you

 S   whether or not you can identify those,                           that photo.

 7 A. I’m trying to think where                  it    is.

 8          Q.      No,    no,    no.     The individuals there,                 that’s your

 9   son and that’s your mother-in-law?

10          A.      Excuse me.           No,    that’s not my mother-in-law.

11          Q.      Okay.        What    is the    lady   --    is    the      lady the

12   biological mother of that                   lady sitting on my right over

13   there,       whatever you want to call her,                     baby mama?            Whoever

14   that    lady right          there    is,    is that her biological mom?

15          A.      That’s her mother.              I don’t know if they’re

15   biological.

17          Q.      Okay.        Thank you.        Did you ever tell anyone that

18   you were worth $10 million?

19          A.      Not that       I recall.

20          Q.      Do you specifically recall testifying                          -   -




21   Page 23,       24.     Do you specifically recall testifying last

22   week,       when I    asked that same question,                  you said,            I don’t

23   recall?        Do you remember saying specifically I could have

24   possibly said it?              Do you remember that?

25          A.      Well,    you asked three or four questions,                            and



                             Kimberly Tinsley, CSR #3611
                                   (972) 548-4247
                                                                                    44
                                      Roger Farahmand   March 10, 2014
                                                             -




                                      Cross-Examination by Mr. Corbitt



 1   you’re taking things out of context right now.                  But if

 2   you would like,       we can rehash.

 3                      THE COURT:      Mr.    Farahmand,    just do me this

 4   favor.     Don’t do the lawyer thing.

 S                      THE WITNESS:      I’m sorry,      Your Honor.

 6                      THE COURT:      Be a witness.        Just answer the

 7   question directly.

 8                      THE WITNESS:      I’m sorry.

 9                      THE COURT:      Did you say that?

10                      THE WITNESS:      Your Honor,       could he repeat

11   it?

12                      THE COURT:      Sure.     Mr.   Corbitt,   can you

13   repeat that question for me?

14         Q.   (By Mr.    Corbitt)   When I asked you had you told

15   anyone that you were worth $10 million,                your answer was,

16   as you said,     I don’t recall.         And then did you not      say,    I

17   could have possibly said that?

18 A. I could have possibly said sometime in my life,

19   sure.

20         Q.   Okay.      Thank you.

21                      Now,   you also told the Court,          His Honor,    or

22   the   ladies and gentlemen of the jury,             that you didn’t

23   know what your annual profit             for the calendar year 2012,

24   did you not?       You said it was        zero or not much.

25         A.   No.



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                        45
                                            Roger Farahmanc2  March 10, 2014
                                                                    -




                                            Cross-Examination by Mr. Corbitt



 1          Q.      You don’t recall that?

 2          A.      What’s your question?               And I’m not trying to be

 3   a lawyer.        But you asked me           like    50 questions of       50

 4   entities and what my income was.                     What are you referring

 5   to?

 6          Q.      Yes,    sir.       As a matter of fact,         how many

 7   businesses are you involved in?

 8 A. I don’t know sitting right here.

 9          Q.      Well,    would it help you to know that you listed

10   16?

11 A. If that’s what         I’ve listed.          I don’t know.      I

12   mean,       I’m kind of nervous.            I’m on the stand.

13          Q.      Since you and Mrs.           Farahmand entered into this

14   marriage relationship July 28th,                    2012,    isn’t   it a fact

15   that you guys were on trips during most of the marriage,

16   even taking                   ?     Even taking                .

17          A.      We went on trips,           yes.

18          Q.      And on few or many times?

19          A.      Depends who ask you.               I mean,   for me    it’s

20   normal.

21          Q.      It’s normal.         Now,    let me ask you this,         please,

22   sir.        Real estate,      you have two properties here in Dallas

23   area,       Dallas/Collin County area,              correct?

24          A.      No.

25          Q.      No,    you don’t?



                             Kimberly Tinsley, CSR #3611
                                   (972) 548-4247
                                                                                        46
                                       Roger Farahmand   March 10, 2014
                                                               -




                                       Cross-Examination by Mr. Corbitt



 1          A.   No.

 2          Q.   Okay.     Well,   tell me the real estate you have

 3   here    in Dallas and Collin County contiguous areas.                        You

 4   have a home,       don’t you?

 5 A. I have a home.

 6          Q.   Yes,    sir.   And don’t you have a condo down                   --




 7                       THE COURT:     Hang on a second.            Hang on a

 8   second.     Mr.    Farahmand.

 9                       THE WITNESS:        Yes,   sir.

10                       THE COURT:     When I      sit    in my capacity as a

11   family law,       Judge,   I’m always fascinated by how

12   accountants and tax lawyers             structure things.            Because

13   what’s really,       really important for tax purposes                 is not

14   particularly important          in the    family law courtroom.

15                       THE WITNESS:        I understand.         Yes,    sir.

16                       THE COURT:     In who’s name is the house?

17                       THE WITNESS:        It’s under my name,           Your

18   Honor.

19                       THE COURT:     Okay.       What’s    it worth?

20                       THE WITNESS:        $800,000.

21                       THE COURT:     Is    it paid off?

22                       THE WITNESS:        No.    I have no equity in it,

23   Your Honor.

24                       THE COURT:     Okay.       Any other real estate

25   that you own anywhere?



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                     47
                                      Roger Farahmand   March 10, 2014
                                                            -




                                      Cross-Examination by Mr. Corbitt



 1                    THE WITNESS:          I have a partial ownership

 2   through a company that         I’m involved in.        There’s real

 3   estate owned in      --    there’s a condo on Main Street.              There

 4   is maybe in the corporation about 20,000 or 30,000                     in

 5   equity;   however,     there’s another partner in there.

 6                    THE COURT:          Can I   interrupt you?      Condo on

 7   Main Street of what city or town?

 8                    THE WITNESS:          I’m sorry.     Dallas.

 9                    THE COURT:          Okay.   What are the

10   intersections,      Main and what?

11                    THE WITNESS:          I don’t know.       Right by the

12   federal building.

13                    THE COURT:          Anybody living in it right now?

14                    THE WITNESS:          There’s a tenant       living

15   there.

16                    THE COURT:          What’s the tenant paying for

17   that?

18                    THE WITNESS:          $900 a month.

19                    THE COURT:          Does that cover the expenses of

20   rent or whatever of         that condo?

21                    THE WITNESS:          It covers the HOA and part of

22   the mortgage payment.

23                    THE COURT:          Okay.   Mr.   Corbitt.

24                    MR.      CORBITT:     Thank you.

25       Q.    (By Mr.    Corbitt)    And it      states whether or not you



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                   48
                                         Roger Farahmand   March 10, 2014
                                                            -




                                         Cross-Examination by Mr. Corbitt



 1   own in Colorado,         1700 Basset    Street,    a Unit Number 1717,

 2   that you paid down $700,000            for,    yes or no?        Yes or no?

 3         A.   No.

 4         Q.   No,    okay.     Well,    excuse me.     Did you pay for a

 5   condo in Denver,         Colorado?

 6         A.   Yes.     I didn’t pay it.           I got a loan.

 7         Q.   Sir?

 8 A. I got a loan.

 9         Q.   Okay.     It cost 700,000,          did it not?

10         A.   That’s a recollection that             I testified to.

11         Q.   State the facts relevant to whether or not you

12   also have a property in California,               an interest       in a

13   property in California that you use               to ski with,       yes or

14   no?

15 A. I don’t use the property to ski,                no.

16         Q.   Okay.     You do own an interest          in it?

17 A. I own an interest          in it,   and I owned all of

18   these prior to my relationship or knowing this young

19   lady.

20                      MR.    CORBITT:     Non-responsive.

21                      THE COURT:        Sustained.

22                      MR.    CORBITT:     State the    facts with

23   reference to whether or not you also own a home at the

24   Pedregal   in Cabo San Lucas.

25 A. I have an interest in it.



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                           49
                                              Roger Farahmand   March 10, 2014
                                                                 -




                                              Cross-Examination by Mr. Corbitt



 1          Q.     Yes,    sir.     And as a matter of        fact,   you also got

 2   a boat there,         don’t you?

 3 A. I have an interest maybe.              I don’t know.       I

 4   think my partner sold that interest.

 5          Q.     And it’s a big boat,           is   it not?

 6 A. I don’t know.          I don’t go on it.

 7          Q.     Now,    motor vehicles.         State the     facts with

 8   reference to whether or not you drive a 2013,                     750L1 BMW.

 9 A. Ido.

10          Q.    Your wife        --   excuse me.     The lady seated on my

11   right,      she drives       a 2013 BMW?

12          A.    No.

13          Q.    What is     it?

14 A. 2014.

15          Q.    Okay.      Thank you.         Please forgive me.      As a

16   matter of      tact,    you have another vehicle that you own,                   do

17   you not,     that’s a 2010 vehicle BMW that you let your

18   sister drive?

19          A.    No,     she owns      it.

20          Q.    Okay.      Did you give        it to her?

21 A. It’s hers.

22          Q.    Sir,    did you give it to her?

23 A. I mean,     it’s her vehicle.          I don’t know if          I

24   gave    it to her.

25          Q.    Who paid for it?



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                  50
                                         Roger Farahmand   March 10, 2014
                                                            -




                                         Cross-Examination by Mr. Corbitt



 1 A. I paid her part of her salary payment on the

 2   car.

 3          Q.   Okay,    sir.     Thank you.    Do you also have a 2003

 4   Caddy Escalade that’s          free and clear?

 5          A.   The 2003      Cadillac Escalade     is   free and clear.

 6          Q.   Do you also have a Maserati that’s              free and

 7   clear?

 8 A. I do have a Maserati.

 9          Q.   Do you also have mutual funds?

10 A. I believe       I do.

11          Q.   Do you recall me asking you about those mutual

12   funds and you said,         you don’t know the name and I don’t

13   know the value of them?

14          A.   That’s correct.

15          Q.   Now,    with regard to personal property,           state the

16   facts with reference to whether or not you told me                 last

17   week that your personal property was worth somewhere

18   between 300 to 500          thousand dollars?

19 A. I told you that’s my perception of the

20   replacement value of that property.

21          Q.   State the facts with reference to whether or not

22   you have already been convicted,            not once,      but twice,   of

23   driving while       intoxicated?

24                       MR.   NACE:     I would object to the relevance,

25   unless there’s a timeframe,            Judge.



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                  51
                                      Roger Farahmand   March 10, 2014
                                                             -




                                      Cross-Examination by Mr. Corbitt



 1                      THE COURT:     I didn’t hear you,           Mr.   Nace.

 2                      MR.   NACE:   I would object to relevance

 3   unless there’s a defined timeframe.

 4                      THE COURT:     Overruled.         Not impeachment.

 5   It goes to best      interest of the kid.

 6       A.      There were two alcohol-related offenses,                  yes.

 7       Q.      And you were convicted of          --




 8                      THE COURT:     Hang on a second.

 9       Q.      --   both of them,    were you not?

10                      THE COURT:     Stop,   stop,      stop.     Where and

11   when?

12                      THE WITNESS:     Dallas County,           October 2000.

13   Denver County,      October 2008.

14                      THE COURT:     Results of those incidents.

15                      THE WITNESS:     I pled out on both incidences

16   with the no contest plea,         I believe,        Your Honor.

17                      THE COURT:     The charge in Dallas driving

18   while intoxicated?

19                      THE WITNESS:     It was driving while

20   intoxicated,     Your Honor.

21                      THE COURT:     Charge in Denver was?

22                      THE WITNESS:     Driving while ability

23   impaired.

24                      THE COURT:     Okay.

25       Q.   (By Mr.     Corbitt)    Now,   Mr.   Farahmand,      you know



                        Kimberly Tinsley, CSR #3611
                              (972) 548-4247
                                                                                       52
                                             Roger Farahmand   March 10, 2014
                                                                   -




                                             Cross-Examination by Mr. Corbitt



 1   we’re asking the Court             --              ,   your son,     has a

 2   passport,    true?

 3       A.      True.

 4       Q.      In your possession,             is    it not?

 S       A.      True.

 6       Q.      And you are from Iran,                aren’t you?        Your

 7   family’s    from Iran?

 8 A. I’m from the United States,                   but my ancestry is

 9   Persian.     You’re right.

10       Q.      Yes,    sir.     And you have properties in foreign

11   countries you testified to,                Mexico,       right?    You

12   understand we’re asking His Honor,                     request that you place

13   that passport       into the registry of the Court.                      Do you

14   remember me asking you that question last week and you

15   said you’re not agreeing to any of that?

16                       MR.    NACE:        I would object to the

17   multifarious compound question.

18                       THE COURT:           Overruled.

19       Q.      Do you object to the Court asking you to

20   turnover that passport             tomorrow,       or within a reasonable

21   time,    whatever the Court             says,    if he    so does,    and let

22   that passport       stay in the registry of the Court?

23 A. If the Court tells me to do anything,                        I will

24   abide by it.

25                       (Beeper sounding)



                          Kimberly Tinsley, CSR #3511
                                (972) 548-4247
                                                                                 53
                                     Roger Farahmand   March 10, 2014
                                                           -




                                     Cross-Examination by Mr. Corbitt



 1         Q.      Thank you very much,    sir.

 2                      THE COURT:     And you’re out of time,

 3   Mr.   Corbitt.

 4                      Of what nation is your son a citizen,

 S   Mr.   Farahmand?

 6                      THE WITNESS:     United States of America.

 7                      THE COURT:     Any others?

 8                      THE WITNESS:     No,    not that   I know.

 9                      THE COURT:     Are you a citizen of any

10   country other than the United States?

11                      THE WITNESS:     I used to have an Iranian

12   passport.       I don’t anymore.

13                      THE COURT:     Why not?

14                      THE WITNESS:     Because I don’t go there.

15   don’t have any family here.          They’re all here.

16                      THE COURT:     This woman,      who at    least at one

17   point      in time was   referred to as your wife,          is she a

18   citizen of the United States of America?

19                      THE WITNESS:     Yes,    sir.

20                      THE COURT:     Is she a citizen of any other

21   country?

22                      THE WITNESS:     She is a citizen of         Iran.

23                      THE COURT:     Okay.     Where’s your Iranian

24   passport?

25                      THE WITNESS:     I have no idea.          I haven’t



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                           54
                                    Roger Farahmand   March 10, 2014
                                                              -




                                    Cross-Examination by Mr. Corbitt



 1   been there for    --




 2                    THE COURT:       When’s the      last time you

 3   remember seeing it?

 4                    THE WITNESS:       2005,    2006   --       2006,   Your

 5   Honor.

 6                    THE COURT:       Where were you living at that

 7   time?

 8                    THE WITNESS:       I had just sold my business,

 9   and I was traveling.       And I was       in between Dallas and

10   Colorado.

11                    THE COURT:       Somewhere between Dallas and

12   Cairo?

13                    THE WITNESS:       No,    Colorado.          Denver,

14   Colorado.    I had a non-compete so I couldn’t work.

15                    THE COURT:       I was thinking Cairo,              Egypt,      to

16   Dallas   is a large area.      Dallas to Colorado is

17   significantly smaller.        Okay.       You can step down.

18                    MR.   CORBITT:     Your Honor,      may I make a           --




19                    THE COURT:       No.     Does   she have a treating

20   psychiatrist or psychologist?

21                    MR.   CORBITT:     Absolutely.

22                    THE COURT:       I want them in here.

23                    MR.   CORBITT:     Both?

24                    THE COURT:       I need the treating

25   psychiatrist.



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                    55
                                     Roger Farahmand   March 10, 2014
                                                              -




                                     Cross-Examination by Mr. Corbitt



 1                      MR.   CORBITT:       Yes,    sir.   And treating

 2   psychologist,      both?

 3                      THE COURT:       I   just need the psychiatrist

 4   first.

 5                      (Witness enters courtroom)

 6                      THE COURT:       Sir,      would you step up here for

 7   me.

 8                      MR.   CORBITT:       Please the Court,       Dr.   Scott

 9   Woods.

10                      THE COURT:       Come up here,      have a seat        in

11   that chair,      and speak directly into the microphone on

12   your right.

13                            MICHAEL SCOTT WOODS,

14   having been first duly sworn,               testified as     follows:

15                      THE COURT:       Would you tell me your name,

16   please,   sir.

17                      THE WITNESS:         Dr.    Michael Scott Woods.

18                      THE COURT:       W-O-O-D-S?

19                      THE WITNESS:         Yes.

20                      THE COURT:       Doctor,      what kind of doctor are

21   you?

22                      THE WITNESS:         I   am a psychiatrist.        I

23   practice adult and child psychiatry.

24                      THE COURT:       Okay.       Only thing I really need

25   to know is are you licensed by the State of Texas to do



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                            56
                             Michael Scott Woods   March 10, 2014
                                                       -




                                         Examination by the Court



 1   this?

 2                    THE WITNESS:     I am.

 3                    THE COURT:     Okay.     I’ll spare you the whole

 4   resume and curriculum vitae thing.

 5                    THE WITNESS:     Thank you.

 6                    THE COURT:     All right.     I am trying not   to

 7   violate certain privileges.        Okay?

 8                    THE WITNESS:     Okay.

 9                    THE COURT:     That woman there in the black

10   sweater one of your patients?

11                    THE WITNESS:     Correct.

12                    THE COURT:     How long have you been Creating

13   her?

14                    THE WITNESS:     A little over five years.

15                    THE COURT:     Are you at liberty to tell me

16   what you’re treating her for?

17                    THE WITNESS:     I’ve been given consent to

18   discuss the case.

19                    THE COURT:     What are you treating her for?

20                    THE WITNESS:     Depression and anxiety.

21                    THE COURT:     Okay.     What meds   is she suppose

22   to be on?

23                    THE WITNESS:     That’s changed over      --




24                    THE COURT:     I don’t doubt that.      Currently

25   what    should she be on?



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                            57
                                 Michael Scott Woods   March 10, 2014
                                                        -




                                             Examination by the Court



 1                      THE WITNESS:     Currently she’s not     taking

 2   medication.       I met with her last week,      and she informed

 3   me that she had gotten off         some of the medication.

 4                      THE COURT:     Was that with or without your

 5   advice?

 6                      THE WITNESS:     Without.    I didn’t think it

 7   was    --   I thought   it could be risky doing so.      I think her

 8   concern was that was somehow going to be used against her

 9   in these hearings        to either allege that    she was

10   overmedicated or had to take these medications or she

11   would be unable to function.

12                      THE COURT:     Let me explain something to

13   you,    Doctor,   about the judge of the 401st.        I expect

14   people in family law litigation at the very least to be

15   anxious.      Okay?

16                      THE WITNESS:     Okay.

17                      THE COURT:     Some of   that sometimes rises to

18   the    level where they need medication and assistance.

19   I’ve dealt with lots of things in my career and people

20   who stood in front of me.          I know bipolar folks who are

21   on medication who are just fine.            And I deal with lots of

22   people      in my capacity as a felony judge who self-medicate

23   with methamphetamine and aren’t doing well at all.

24                      THE WITNESS:     No.

25                      THE COURT:     And everything in between.



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                                      58
                             Michael Scott Woods   March 10, 2014
                                                             -




                                         Examination by the Court



 1   Okay?

 2                    THE WITNESS:        Okay.

 3                    THE COURT:     If    she has an issue,            and she’s

 4   dealing with it,    that’s a good thing.           And I’m not gonna

 5   smack her if    she’s dealing with it appropriately.

 6                    THE WITNESS:        Correct.     And       --   go ahead.

 7                    THE COURT:     If she thinks she knows better

 8   than her medical providers,          then I need to know that.

 9   Does    she think she knows better than her medical

10   providers?

11                    THE WITNESS:        I don’t believe so.             And I

12   again discussed with her last week,             in fact,         I documented

13   in my notes,    whether or not       she’s prescribed certain

14   medication and how much and those things really is only

15   at the discretion of her physician and no one else.

16                    THE COURT:     And you don’t know this,               but   I

17   know this,    you don’t know this about me,             but      I know that

18   depression can take people to some very,                very bad places.

19                    THE WITNESS:        Yes,    indeed.

20                    THE COURT:     And when they’re             in those very

21   bad places,    really bad things       can happen.          Okay.

22                    THE WITNESS:        Yes.

23                    THE COURT:     That’s always my concern when

24   I’m dealing with depression.           Because under the Family

25   Code I   am charged to act    in the best interest of the



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                  59
                             Michael Scott Woods   March 10, 2014
                                                          -




                                         Examination by the Court



 1   child.     I’m not charged to act       in what is convenient          for

 2   them.    And I don’t mind inconveniencing them as              long as

 3   the kids are okay.     All right.

 4                   on her medications does she pose a threat

 S   to her eight-month-old child?

 6                    THE WITNESS:     No,    not    in my opinion.

 7                    THE COURT:     Okay.     Of f her medications does

 8   she pose a threat or a potential threat?

 9                    THE WITNESS:     Not at this time.           Again,

10   that’s been a very recent development,             and I’ve seen her

11   once.    She’s only been off of     the prescription medication

12   for a few weeks.

13                    THE COURT:     Okay.

14                    THE WITNESS:     And,    no,   she was fine.

15                    THE COURT:     When is    she scheduled next to

16   see you?

17                    THE WITNESS:     Oh,    sometime in the next

18   maybe three weeks,    three to four weeks.

19                    THE COURT:     Okay.

20                   THE WITNESS:      After this       is over.

21                   THE COURT:      Beg pardon?

22                   THE WITNESS:      After the hearing is over

23   essentially and some things hopefully resolved.

24                   THE COURT:      Well,    today isn’t resolving

25   anything.    Today is a temporary matter,           and I regularly



                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247
                                                                                     60
                                   Michael Scott Woods   March 10, 2014
                                                             -




                                               Examination by the Court



 1   change my rulings at          final hearings because         I have

 2   limited time and limited information.                 I hate the phrase

 3   win or lose in family law litigation.                 But   it’s not    the

 4   case of whoever wins at the temporary hearing wins at the

 5   final hearing.        Okay?

 6                       THE WITNESS:     Okay.

 7                       THE COURT:     If that    assists you in

 8   treatment,    it    just doesn’t make any difference.

 9                       THE WITNESS:     Okay.

10                       THE COURT:     Forget everything you’ve ever

11   seen on television about Texas             family law.       I won’t

12   practice medicine if you won’t practice law,                   and we’ll

13   get along just fine.

14                       THE WITNESS:     Agreed.

15                       THE COURT:     Now,    are you treating anyone

16   else in the family?

17                       THE WITNESS:     No.

18                       THE COURT:     All right.     What can I do,         as a

19   judge,    to assist you,      as a doctor,     in mom’s      treatment so

20   that I get mom,       for lack of a better word,            stabilized and

21   I don’t need to worry about kid issues?                Although,       this

22   kid’s    eight months and I      suspect     I’m going to be worrying

23   about kid issues for the next             18 years.

24                       THE WITNESS:     I really would have          to think

25   about that.        She’s been very compliant          in her



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                     61
                                   Michael Scott Woods   March 10, 2014
                                                            -



                                               Examination by the Court



 1   appointments and coming to see me.                That’s never been an

 2   issue.     There was one extended period a few years ago of

 3   about nine or ten months where she didn’t see me,                  but

 4   she’s been very consistent          in her visits with me over the

 5   last five years and in contacting me if there were issues

 6   or concerns.

 7                    So I haven’t been worried that she’s gonna

 8   disappear or that          I’m not gonna hear from her.         She even

 9   notified me that she was going to be trying to get off

10   her medication.        I    said I think that’s a bad idea,         but

11   again,    she told me these things,          and so communication is

12   good,    I believe.        And I think as    long as   she is seeing me

13   consistently,    or someone,       and I think being able to get

14   information,    and I have       in the past.      Her mother

15   accompanied her to some visits back in I think 2009,                     when

16   there were    concerns,       so I think the family support is

17   there and they would contact me             if   there were any issues

18   or concerns they had,          as well.

19                    THE COURT:        Okay.     I’m not going to use my

20   words correctly,       so feel free to correct me,         okay.    Are

21   you involved in her,          for lack of a better word,        treatment

22   in relation to a suicide attempt or multiple suicide

23   attempts.

24                    THE WITNESS:        That’s not why she      initially

25   came to see me,       no.     But there was an alleged suicide



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                   62
                              Michael Scott Woods   March 10, 2014
                                                          -




                                          Examination by the Court



 1   attempt    in 2009 where she was     taken by paramedics to the

 2   hospital for a brief detainment at             the hospital,    and then

 3   the most recent.      And that was disputed as            Co whether or

 4   not    that was actually a suicide attempt.              But the most

 5   recent one here at the end of 2013 when she was

 6   hospitalized for several days.            So   I’m aware of those.

 7                     THE COURT:     Why do you say it’s disputed?

 B   I want you to assume     I know nothing.

 9                     THE WITNESS:     This was during a period of a

10   very high stress with her job at           the time and a

11   supervisor she had at work and the amount of hours                  she

12   was working,     job was very stressful.         And she was     taken

13   by paramedics.      I think a family member called because

14   she was banging her head against the wall.                And she

15   hadn’t been sleeping well and had been taking more of her

16   sleep medication to try to get           some sleep.       I think a

17   combination of all those things           led to this wondering had

18   she    intentionally taken the medication and banging her

19   head against the wall if       she was     intentionally to harm

20   herself.    And she denied that was a suicide attempt,                 just

21   that   she was   frustrated with the job situation and to

22   take the medication was to try to help with the anxiety

23   and insomnia,    and it was about work.

24                     THE COURT:     Okay.     Can I assume that        as the

25   psychiatrist you are primarily the medication guy as



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                  63
                                  Michael Scott Woods   March 10, 2014
                                                            -




                                              Examination by the Court



 1   opposed to the counseling guy?

 2                       THE WITNESS:     We talk about         lots of things,

 3   her family,       her job,   her immediate family with the baby.

 4   But,    yeah,    it’s medications    and addressing her anxiety

 S   and depression,       but we do cover all the things going on

 6   in her life at the time.           Sometimes we talk about

 7   relationships.        Sometimes we talk about         issues at work,

 8   specifically not about medications,               whatever is going on

 9   at the time.

10                       THE COURT:     Medically,      if there’s going to

11   be an issue,       a problem from her being off her

12   medications,       how would that generally manifest            itself?

13                       THE WITNESS:     Changes      in mood,    changes   in

14   behavior,       changes   in sleep pattern.        It would be apparent

15   to other people around her,          I   think,    because it has been

16   in the past.        I think she had gotten off her medicine for

17   a time after she got married and,            of    course,   while she

18   was pregnant.        While she was pregnant,         she did fairly

19   well.     I think the previous time,         which I think was

20   around 2010,       her moods got worse.

21                       So that’s the concern I have            is that moods

22   get worse,       and then when her moods get worse a lot of

23   times    it results in irritability and anger,               sleep

24   problems.        So I’m not a big fan of doing trials off

25   medication,       especially when there’s been a recurrent



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                64
                              Michael Scott Woods   March 10, 2014
                                                       -




                                          Examination by the Court



 1   history of a problem.

 2                     THE COURT:     In your medical opinion,         what

 3   is the best medical course of treatment for her,             at    least

 4   involving you.      I’m not asking about other stuff.             I’m

 5   talking about her mental health.

 6                     THE WITNESS:     I think to remain on the

 7   medication that has been helpful to her in the past or

 8   helped her to provide mood stability.           What we discussed

 9   last week was that the medication        --   for example,    the

10   medication for anxiety didn’t seem to be helping a whole

11   lot.     She just knew through all this there was going to

12   be anxiety and the medication was not helping,             so she got

13   off of    that.   She was pretty exhausted by the end of the

14   day and so sleep wasn’t really an issue.              So she didn’t

15   feel she needed the sleep medication.           So she had

16   substituted an over-the-counter natural supplement as an

17   antidepressant instead of the prescription medication.

18                     THE COURT:     Can I assume part of the

19   checkups with you involve blood work to see how her

20   medication levels are?

21                     THE WITNESS:     Only if necessary.       There are

22   only certain medications that require that.

23                     THE COURT:     Do any of the medications         she’s

24   on require that?

25                     THE WITNESS:    Not the ones she was most



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                          65
                                Michael Scott Woods   March 10, 2014
                                                               -




                                            Examination by the Court



 1   recently on,      no.

 2                       THE COURT:     If    she’s on her medications,              do

 3   you believe       she poses a risk of harm to her child?

 4                       THE WITNESS:        Do you want yes or no?

 5                       THE COURT:     If    it’s not a fair question,

 6   Cell me.

 7                       THE WITNESS:        I think it’s more complicated

 8   than whether she’s       taking her medication or not.                It has

 9   to do with the issues the stressors that have been going

10   on within the       family over the       last six months or so,           six

11   to nine months.         I think that has been the biggest

12   influence in what has affected her anxiety and mood.

13                       THE COURT:     The stressors      including this

14   lawsuit?

15                       THE WITNESS:        Yes.    And especially       --   and

16   this happened before the first of this year,                    but with

17   other stressors while everyone was               in the home together.

18   But,   yes,   I   look back at the       last   five years and for the

19   most part her moods have been stable.                When they haven’t,

20   we’ve adjusted things and they’ve               improved.        So I have a

21   long history of mood stability with her going back quite

22   a while.

23                       So I’m fairly confident that going forward

24   that if    she remains in treatment,            which I       fully expect

25   she will,     that her moods will         remain stable and when



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                  66
                               Michael Scott Woods   March 10, 2014
                                                         -




                                           Examination by the Court



 1   things need adjusting,         we will,   as we have     in the past.

 2   Under those circumstances,         the woman I’ve treated for the

 3   past five years,    no,   I don’t believe poses any risk to

 4   her child.

 5                    THE COURT:       Okay.

 6                    THE WITNESS:       Even in this period of high

 7   stress with things going on and with divorce and custody,

 8   I don’t believe    she poses a risk to the child.             She never

 9   has   indicated that.

10                    I don’t believe she poses a risk to

11   herself.     I think that the issue that         led to her taking

12   the pills and going to the hospital at            the end of

13   December were due to an intense amount of               stress with all

14   the things going on,      frustration,       feeling desperate,       that

15   nothing was changing,      nothing was going the way she

16   thought it was going to happen.             And it was a rather

17   impulsive move out of desperation,            not something she had

18   been thinking about or planning.

19                    THE COURT:       Not to be a smartaleck,       but    I’m

20   gonna be one.

21                    THE WITNESS:       Okay.

22                    THE COURT:       Somebody who hurts themselves

23   or someone else impulsively hurts themselves or someone

24   else just as much as      if    it were planned out.       You know,

25   the drunk driver kills         somebody just as dead as the guy



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                          67
                                  Michael Scott Woods   March 10, 2014
                                                                 -




                                              Examination by the Court



 1   who plans the       shooting.

 2                       THE WITNESS:       Yes,    the result        is the same.

 3                       THE COURT:       Okay.     They’ve used up all

 4   their time.     That’s why you and I are having this

 5   conversation.        What else do      I need to know?

 6                       THE WITNESS:       Well,    I think that episode we

 7   were just alluding to was out of character,                      but   it

 8   happened.     So,    you know,   you can’t discount that.                   But

 9   I’ve never had concerns that she was                  suicidal on an

10   ongoing basis.        It really hasn’t been an issue

11   whatsoever.     And there are some patients that                    is,     it’s a

12   regular or recurring issue.                I’ve had absolutely no

13   concerns that       she’s had any thoughts or feelings towards

14   harming the baby whatsoever,               nothing.

15                       THE COURT:       Okay.     Thank you.         You can step

16   down.   You’re free to go.

17                       THE WITNESS:       Thank you,         sir.

18                       (Witness exits courtroom)

19                       THE COURT:       Mr.    Corbitt,      is that

20   psychologist around?

21                       MR.   CORBITT:     Yes,    he   is,    Judge.

22                       THE COURT:       Go get    said psychologist for

23   me.

24                       MR.   CORBITT:     Thank you.

25                       (Witness enters courtroom)



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                 68
                             Michael Scott Woods   March 10, 2014
                                                             -




                                         Examination by the Court



 1                    THE COURT:     Sir,    if you would come on up.

 2   Have a seat    in that black chair over there for me.

 3   Please speak directly into the microphone on your right.

 4   I   swore you in earlier this morning,           didn’t      I?

 5                    THE WITNESS:     You did,       sir.

 6                    THE COURT:     I thought you were            in this

 7   crowd over here.

 8                    THE WITNESS:     Yes,    sir.

 9                           ROBERT GORDON,

10   having been first duly sworn,          testified as         follows:

11                    THE COURT:     Please tell me your name and

12   spell your last name for my court reporter.

13                    THE WITNESS:     Dr.    Robert Gordon,

14   G-O-R-D-O-N.

15                    THE COURT:     Dr.    Gordon,    what kind of doctor

16   are you?

17                    THE WITNESS:     Clinical and forensic

18   psychologist.

19                    THE COURT:     Are you treating?             Consulting?

20   What is your role    in this    lawsuit?

21                    THE WITNESS:     I am evaluating Maryam

22   Farahmand.

23                    THE COURT:     All right.        Can I assume at

24   some point in time you’ve       issued a whole fun battery of

25   psychological tests?



                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247
                                                                                          69
                                         Robert Gordon   March 10, 2014
                                                              -




                                               Examination by the Court



 1                       THE WITNESS:     Yes,   sir.

 2                       THE COURT:     Can you hit the highlights of

 3   the tests;    not the results,       just what tests you have

 4   administered?

 5                       THE WITNESS:     The MMPI,     the       16PF,    PAl,    and

 6   also mental    status examination and tests that deal with

 7   cooperation and shared parenting,            such as the Myers

 8   Briggs.

 9                       THE COURT:     Do you diagnose?

10                       THE WITNESS:     Yes,   sir.

11                       THE COURT:     Have you made a diagnosis?

12                       THE WITNESS:     Yes.

13                       THE COURT:     What is your diagnosis?

14                       THE WITNESS:     Major affective disorder in

15   remission.

16                       THE COURT:     Okay.    What   sorts of          things    can

17   trigger it to come out of          remission?

18                       THE WITNESS:     Sir,   would you say that

19   again,    please?

20                       THE COURT:     I don’t know if           it’s even a

21   smart question.       You said we have this disorder that’s                     in

22   remission.

23                       THE WITNESS:     Yes,   sir.

24                       THE COURT:     I’m trying to ascertain what

25   can,   if anything,     can cause it to come out of remission?



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                      70
                                         Robert Gordon   March 10, 2014
                                                           -




                                               Examination by the Court



 1                     THE WITNESS:       Yes,   sir.    It’s a very smart

 2   question.     The separation from her husband of              a marital

 3   circumstance that was discouraging,             without hopefulness

 4   and overwhelmingly disparaging to her self-esteem,

 5   without criticism of Mr.       Farahmand,       coming out of that

 6   circumstance into a single and independent life could

 7   cause a lifting of the depression and hopefulness about

 8   her future.

 9                     THE COURT:       All right.      I’m gonna try and

10   translate that into English.           And you have every right,

11   ability,    or whatever,    to tell me      I’m wrong.

12                     Are you telling me that the             stress and

13   anxiety,    pressure,   whatever the right word is,            from    --




14   that results from family law litigation and the very

15   public systematic dismantling of a relationship could

16   trigger an episode?

17                     THE WITNESS:       Could trigger an episode of

18   health,    yes.

19                     THE COURT:       All right.      So what kind of

20   help she need?

21                     THE WITNESS:       The kind of help she needs             is

22   what   she’s getting,     and that    is continued psychiatric

23   counseling from Dr.       Woods,    continued evaluation and

24   support    from myself,    and she’ll be fine.

25                     THE COURT:       All right.      In your opinion,



                        Kimberly Tinsley, CSR #3611
                              (972) 548-4247
                                                                                 71
                                      Robert Gordon   March 10, 2014
                                                         -




                                            Examination by the Court



 1   does she pose a physical       threat to her child?

 2                    THE WITNESS:     Absolutely,      unequivocally no.

 3                    THE COURT:     In your opinion,         does    she pose

 4   an emotional or psychological threat to her child?

 5                    THE WITNESS:    Absolutely not.

 6                    THE COURT:     When did you evaluate her?

 7                    THE WITNESS:     I began evaluating her at the

 8   end of February,    February 25th of       this year.

 9                    THE COURT:     And if you know         --   well,   can

10   you tell me whether or not your tests are affected by

11   virtue of the    fact that someone might have been born or

12   raised in another country?

13                    THE WITNESS:     Absolutely,      yes.

14                    THE COURT:     Was she?

15                    THE WITNESS:     She was,    in fact.

16                    THE COURT:     And how does that factor into

17   the validity,    lack of validity,    adjustment,            or whatever,

18   the grading scheme of the test?

19                    THE WITNESS:     It makes    it   challenging for

20   someone like me to determine whether it has the validity

21   of a person who was raised in a different family

22   structure   in Iran.   But at    the same time,         Your Honor,

23   she’s also a Ph.D in neuroscience,          so she’s very

24   sophisticated,   as well,     and that also had to be factored

25   into my evaluation of her results.



                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247
                                                                              72
                                     Robert Gordon   March 10, 2014
                                                           -




                                           Examination by the Court



 1                   THE COURT:     Okay.

 2                   THE WITNESS:     She   is,    herself,      like a

 3   psychologist,   a neuroscientist.

 4                   THE COURT:     So can I assume she is like

 5   many people in the medical profession,              a lousy patient?

 6   Is this like lawyers are lousy clients              in lawsuits?

 7                   THE WITNESS:     No.     She’s very receptive to

 8   having all of   the enhanced mental health and parenting

 9   that she can ascribe and benefit from.               She is a good and

10   is a compliant patient.

11                   THE COURT:     You know she’s taken herself

12   off her meds?

13                   THE WITNESS:     I do,      sir.

14                   THE COURT:     And your two cents about that?

15                   THE WITNESS:     My two cents         is that she is

16   functioning very well without her medication.                 She has

17   made an adjustment.    I’m sure that Dr.            Woods would have

18   preferred a gradual withdrawal,        rather than an abrupt

19   withdrawal,   but everybody acknowledges that              she’s doing

20   quite well without her medication.

21                   THE COURT:     What’s your understanding for

22   how long she’s been off her meds?

23                   THE WITNESS:     Several weeks.

24                   THE COURT:     In general,         just   in a general

25   psychological health of someone        --    and let’s assume that



                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247
                                                                                                  73
                                               Robert Gordon   March 10, 2014
                                                                      -




                                                     Examination by the Court



 1   we are    involved in contentious                   family law litigation,             not

 2   just normal    stuff but          above the average level of

 3   contention.        All right.        Someone with her mental health

 4   status,    would it be wiser for her to be on medication to

 5   assist with the stress and the anxiety,                         or not?

 6                       THE WITNESS:              It certainly should be

 7   evaluated between herself and Dr.                      Woods.        They may

 8   determine that       some antidepressant or antianxiety is

 9   indicated.

10                       THE COURT:           Okay.        Is there any other

11   psychological issues          that are out there other than the

12   depression and anxiety?

13                       THE WITNESS:              She has a marvelous             support

14   network of her parents,             of her professor at the

15   University of North Texas                --




16                       MR.   NACE:      I would object as

17   non-responsive.

18                       THE COURT:           Sustained.          Bad question or

19   we’re not communicating.                 I’m not       interested in her

20   support network,          as politely          --    for this question.

21                       THE WITNESS:              Yes,    sir.

22                       THE COURT:           I need to know if there’s any

23   other mental health          --    oh,    let’s use the word diagnosis,

24   word,    phrase,    I’m not       speaking coherently,                anything else

25   under whatever DSM we are currently using,                            four,    five,



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                        74
                                         Robert Gordon   March 10, 2014
                                                               -




                                               Examination by the Court



 1   whatever it   is?

 2                    THE WITNESS:        Yes,    sir.    If       I understand

 3   your question    --




 4                    THE COURT:        Is she also a paranoid

 5   schizophrenic?

 6                    THE WITNESS:        Absolutely,      unequivocally

 7   not.    She does have an apprehension about the intentions

 8   of her husband which borderline on extreme

 9   suspiciousness.        I’m not sure that that’s unjustified

10   under the circumstances.

11                    THE COURT:        It’s normal      in any family law

12   lawsuit?

13                    THE WITNESS:        In my experience,            yes.

14   There’s also a heightened sense of emotional reaction to

15   matters which can be treated in psychotherapy.                      And there

16   is a history of depression in her family,                     all of that     is

17   true.

18                    THE COURT:        Okay.    That’s what          I need to

19   know.   Thank you.      You can step down.

20                    MR.   CORBITT:      Your Honor,     may I ask           --




21                    THE COURT:        No.     I don’t need anything

22   else.   I know what      I need to know.

23                    MR.    CORBITT:     He prepared a report.

24                    THE COURT:        Don’t need a report,

25   respectfully.       Not today.      Maybe in final but not today.



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                           75
                                      Robert Gordon   March 10, 2014
                                                       -




                                            Examination by the Court



 1                  MR.   CORBITT:     May I   impose upon the     court

 2   just to take our requested rulings,          and we’ll pack up and

 3   get out of here.

 4                  THE COURT:       I’m about to tell you what my

 5   ruling is.

 6                  MR.   CORBITT:     Without    seeing our requested

 7   rulings?

 8                  THE COURT:       Oh,   I’ll be happy to look at

 9   your requested rulings.     I was unclear.

10                  MR.   CORBITT:     Usually I give them to you at

11   the   first.

12                  (Pause in proceedings)

13                  THE COURT:       All right.    Gentlemen,    make

14   sure you have your pads and papers and that we answer any

15   questions before you leave,       because    I don’t want to have

16   to do this another time for temporary orders.

17                  The parties are gonna be appointed

18   temporary joint managing conservators.           Temporarily Dad

19   is gonna be primary with the right to establish the

20   primary residence of the    child within Collin County.

21                  His   financial    situation is    such that   I’m

22   not ordering child support at this time.          He has the

23   ability to take care of the kid without          a contribution

24   from her.

25                  We’re going to enter the        standard



                     Kimberly Tinsley, CSR #3611
                           (972) 548-4247
                                                                                       76
                                                                          Ruling
                                                                  March 10, 2014



 1   injunctions with standard language.                 So everybody in this

 2   room listen very carefully to me.                 I don’t care which

 3   side of this room you’re       supporting,          or not.     No one says

 4   anything derogatory,    insulting,            meanspirited,     demeaning,

 S   insulting about anyone in this                lawsuit,   period.

 6   Especially in the presence of this kid.                   And if you can’t

 7   hold your tongue,    don’t say it around the child.                   And if

 8   you can’t,   you should expect me              to do something about         it

 9   and you won’t    like it;    like put you in jail,             like call

10   the State department,       or anything else             I need to do to

11   make sure this kid is       safe.

12                    All passports,          American and Iranian,         for

13   this child will be    surrendered into the registry of the

14   Court.    All passports from the parties will be put into

15   the registry of the Court,          American or          Iranian.   All

16   parties are enjoined from seeking replacement passports

17   or applying for new passports                for themselves or their         --




18   or this child.

19                    If you have a business trip,                I’ll be happy

20   to give you a passport.        If you’ve got a real reason to

21   travel,   I’ll be happy to give you your passport.                    And

22   both parties will    inform the United States State

23   Department pursuant to that wonderful                standard language

24   about restrictions on child          -   -   this kid does not get on

25   an airplane,    or a jet,    or a helicopter,            or a ship,



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                        77
                                                                        Ruling
                                                                March 10, 2014



 1   period.       This    child does not   leave the United States,

 2   period.

 3                         Mother is ordered to continue her

 4   psychological course of treatment with Dr.                 Woods,   if that

 5   involves      counseling,      medication,    or whatever,      and to

 6   abide by and follow all of his orders and instructions.

 7   Mr.   Gordon is a forensic guy,          you can continue with him,

 8   or not.       I’m not ordering you to.          I’m not    forbidding you

 9   to.    Dr.    Woods is the main primary treatment guy.               You

10   will continue in your treatment with Dr.                 Woods.

11                         Everyone in this room understand that              if

12   somebody has a chemical imbalance in their brain,                   I don’t

13   hold it against them if they are dealing with it

14   appropriately.

15                         Now,   I’ve got an eight-month-old kid.            And

16   Mr.   Nace,    just    so you’ll know,      while this    testimony about

17   another wedding is           interesting,    even assuming for the

18   sake of discussion that some ceremony was performed,                      that

19   license isn’t on file,           so I don’t have a valid prior

20   ceremonial marriage.            I may or I may not have a valid

21   informal marriage and that would certainly be some

22   evidence of      it.     But you’re miles from at the very least

23   cohabitation.          So at   least today,    I’m not    --   don’t have

24   any concerns about there being a bigamy situation.                       That

25   doesn’t mean there isn’t one.               I’m just   saying today,          in



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                       78
                                                                         Ruling
                                                                 March 10, 2014



 1   this temporary hearing,           that’s not causing me heartburn.

 2                      Now,    who’s got medical          insurance on this

 3   child?

 4                      MR.    NACE:   Mr.    Farahmand does.

 5                      THE COURT:         All right.      Mr.   Farahmand,

 6   you’ll continue covering this child with your medical

 7   insurance.    Any uncovered medical expenses of the parties

 8   will be split 50/50.

 9                      Mr.    Corbitt,     you been paid yet?

10                      MR.    CORBITT:      Sir?

11                      THE COURT:         Have you been paid?

12                      MR.    COR.BITT:     Yes,   sir,   through borrowed

13   money.

14                      MR.    NACE:   Twice what we were,          Your Honor.

15   He got a $20,000         check;   I got ten.

16                      THE COURT:         Cool beans.       I’m not worried

17   about your client’s ability to cover the check,                    Mr.    Nace.

18                      MR.    CORBITT:      Judge,   was husband to

19   continue the medical on the             --




20                      THE COURT:         Sir?

21                      MR.    CORBITT:      Was the husband       --   excuse me.

22   Mr.   Farahmand,    was he also ordered to continue medical on

23   the Mom,   also?

24                      THE COURT:         Yeah.    If Mom’s covered,         Mom

25   stays covered.       And Mom pays any uncovered expenses that



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                       79
                                                                         Ruling
                                                                 March 10, 2014



 1   are in her name,           and Dad pays any uncovered expenses          in

 2   his name.       Because you see,         right now I don’t have reason

 3   to think this        is not a valid marriage.

 4                        MR.   NACE:   Judge,     briefly,    Ms.   Farahmand

 5   has her own health insurance,              not through my client,       just

 6   for clarification.

 7                        MR.    CORBITT:    No.    Mr.    Nace says yes but      --




 8                        THE COURT:        Just listen very carefully to

 9   me.       Whoever had insurance the day this divorce was

10   filed,      there better gosh,         darn be an insurance policy in

11   place right now.           I will be most put out         if someone

12   thought      it was wise to cancel it or not re-up it.

13                        If you each have health insurance,             you do.

14   It one of you has been carrying health insurance on the

15   other because        it’s a better policy or better premiums,                or

16   whatever,      then you have been.            If somebody’s changed it,

17   change it back.

18                        The parties will be awarded the temporary

19   use of      the vehicles in their name           --   or in their

20   possession rather.           How is the 2014 vehicle being paid

21   for?       Whoever’s been paying for them keeps paying them.

22   So    I   suspect,   Mr.   Farahmand,     that’s you.

23                        Ms.   Farahmand,    you don’t do anything to

24   diminish the value of that vehicle.                   You don’t scratch

25   it.       You don’t bang it up.         You make sure the oil gets



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                           80
                                                              Ruling
                                                      March 10, 2014



 1   changed.     You’re responsible for the maintenance and

 2   upkeep,    but make sure that it’s done.

 3                    I’m not gonna interfere with any contracts

 4   that are out    there with this car agency or this leasing

 S   entity.     Whoever’s been making the insurance payments

 6   will continue to make them on the vehicles.

 7                    And I expect both sides to keep a running

 8   tab of everything that they spend.       Because if    I    find at

 9   a final hearing that there’s not a valid marriage in

10   front of me and all    I’m dealing with is    a SAPCR,      people

11   should expect me to award judgments for folks.             Because

12   I’m operating right now on the assumption that         I’m

13   dealing with a valid marriage and this       is a community

14   property state.

15                    Is everyone a member of the same mosque?

16   The only reason I ask is    I don’t want this    carrying over

17   there,    so make sure it doesn’t.

18                    With respect to this child,    visitation is

19   always as agreed between the parties,      comma,    in the

20   absence of an agreement this    is what we’re gonna do for

21   the next couple of months.     By that   I mean three.

22                    Mom will have two hours visitation on

23   Tuesdays and Thursdays,    two hours   in a block.     It will

24   bees supervised by her parents or any other competent

25   adult.     The person in possession of the   child drops off



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                    81
                                                                   Ruling
                                                           March 10, 2014



 1   the child.       Now,    if this child is   in daycare,    for

 2   example,   then we’ll do the pick up and drop off            --    well,

 3   we’ll do the pick up at         the daycare center.       If there’s

 4   not daycare,      then Dad,    you bring the kid to Mom.          Mom,    at

 5   the end of your two hours,           you return the kid to Dad.

 6   Any competent adult can transport the kid.             So if the two

 7   of you can’t      inhabit the same area and not be at one

 8   another’s throats,         have somebody else do it because         it’s

 9   what’s best      for your son.

10                      You’ll have up to four hours on the

11   weekend.       The weekend in my world is      Saturday and Sunday.

12   That will continue being at Hannah’s House.               Mom,    you

13   make the time arrangements up to four hours in a block.

14   Mom and Dad will split the cost of that 50/50.

15                      At the end of three months      I want a report

16   from Dr.   Woods.        I want to know how Mom is doing,         what

17   her mental      state    is.

18                      if you can’t keep your mouth shut         in my

19   courtroom,     leave.      You can make whatever editorial

20   comment you want in the hallway.            You don’t make it in my

21   courtroom.      That’s for those of you on the front row,                not

22   those of you at         counsel table.

23                      Now,    given all that’s going on in this

24   lawsuit,   I   think an amicus attorney is appropriate.

25                     MR.     CORBITT:   May we ask costs,     Your Honor?



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                  82
                                                                         Ruling
                                                                 March 10, 2014



 1                         THE COURT:       Sir?

 2                         MR.   CORBITT:     May we ask costs since she

 3   has no funds,         none?

 4                         THE COURT:       She’s a professor at the

 S   University of North Texas or her parents are?

 S                         MR.   CORBITT:     She has a degree.       She

 7   doesn’t have a job at this point                 in time.   She was

 8   working for the pharmacy that they had an interest in

 9   called Renner Pharmacy,            which she would be glad to go

10   back to,      subject to your approval.

11                         THE COURT:       Get a job is the short answer.

12   But,    Mr.   Nace,    explain to your very brilliant tax

13   attorney client         that    I’m going to want to know where

14   every penny in his estate is,                 whether it’s his   separate

15   property,      whether it’s community property,             whether it’s

16   in a family trust or some other kind of business entity,

17   whether it’s structured or not,                 every account,   every

18   stock,    every bond,         every spec of dirt,      every vehicle,

19   every thing.          Because whatever is         separate property,     I

20   need to make sure           I award as    separate property and I

21   don’t    screw up.

22                         Both of your clients need to understand

23   that if anybody’s been moving money or assets,                   there’ll

24   be a price to pay for that.               For some reason in the past,

25   when I’ve dealt with people of                 certain nationalities in



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                      83
                                                                        Ruling
                                                                March 10, 2014



 1   high conflict litigation,               more often than not    funds get

 2   moved.     Don’t do that.          If    they’ve been moved,      return

 3   them.

 4                       Now,    I can have Dad pay the money up-front

 5   against a final number at               final hearing.    If there’s a

 6   valid marriage,       there    is;      if there isn’t,   there    isn’t.

 7   I’m just trying to figure out who I need to do this.

 8                       Mr.    Nace,   you got anybody in mind?

 9                       MR.    NACE:     Your Honor,     I want the best

10   person qualified,          the most intelligent lawyer that His

11   Honor has had before him.

12                       THE COURT:          I’m sorry?

13                       MR.    NACE:     I want the most qualified,        most

14   intelligent       family law expert that His Honor has had

15   before him.        And I’ll certainly defer to His Honor’s

16   wisdom here.        I don’t have anybody specific in mind,                 no,

17   sir.

18                       THE COURT:          You got anybody in particular,

19   Mr.    Corbitt?

20                       MR.    CORBITT:       Judge,   I’m sure we know the

21   same people.        I have no problem with you doing the

22   picking,    sir.

23                       MR.    NACE:     Debbie McKoy seems to be fairly

24   objective and fairly well-known in Collin County.

25                       THE COURT:          I’m trying to think of people



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                         84
                                                                       Ruling
                                                               March 10, 2014



 1   Chat I know that aren’t doormats and who I haven’t picked

 2   on lately.        And while you’re absolutely right about

 3   Ms.    McKoy,    I’ve put her in the middle of two or three

 4   other things right now,             and I think if    I’m not off her

 5   Christmas card list,          I’m about to be.        I’m going down

 6   this    list.     She was on that       list.

 7                       Diana Porter is your amicus.             Her offices

 8   are here    in Mclcinney.          And she is an amicus attorney,              so

 9   that the record is clear.

10                       In three months,         so everyone knows,       if   I

11   need to adjust,       change,       or otherwise tweak the visitation

12   schedule,       I will.     I’m assuming I’ll have a couple of

13   months without there being problems.                 If there aren’t

14   problems,       people should expect me to expand visitation or

15   to dial back on supervision.

16                       But,    for the short period of time,

17   especially in light of Dr.             Woods’   testimony,    I    just want

18   to make sure.        That’s all.        If Mom can handle being off

19   her meds,       she can.     If    she needs help,   that’s       fine.

20   That’s what       I’m trying to do right now.

21                       Anything else from your side of the room?

22                       MR.    NACE:     Yes,   Your Honor a couple of

23   things,    if    I may.

24                       THE COURT:        I’m sorry?

25                       MR.    NACE:    A couple of things,       if    I may.



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                            85
                                                                  Ruling
                                                          March 10, 2014



 1   Just   for clarification,      with regard to the two hours on

 2   Tuesday and Thursday.

 3                     THE COURT:     I don’t know your client’s

 4   schedule.      I don’t know her schedule.        I would like it

 5   done before this kid’s bedtime and so he can get back to

 6   his Dad and sleep in his bed and not Dad have to deal

 7   with a kid who’s wound upcoming back in,           and the normal

 8   8:00 o’clock bedtime now becomes 10:00 or 11:00 with a

 9   kid who’s bouncing off the walls.         So if the kid’s normal

10   bedtime is,    pick a number,     8:00 p.m.,    have him home a

11   half-an-hour before his normal bedtime and back it two

12   hours up from that.

13                     If Mom is not working and this child has

14   two hours in the middle of the day,        and I have

15   grandparents who are ready,        willing and able to

16   supervise,     then two hours    in the middle of the day will

17   work when it can be a playtime.         I prefer it not be the

18   middle of the boy’s naptime so Mom,        A,    has a visit and,

19   B,   again,   the kid isn’t bouncing off       the walls.   But it’s

20   going to be difficult to structure those things.

21                     If your clients cannot work this out,         come

22   see me and I’ll pick two hours.         I’m assuming that your

23   client has     coming up on what    should be a busy time for a

24   tax lawyer,     so I’m assuming there are       some arrangements

25   during the daytime that have been made for this             child.



                        Kimberly Tinsley, CSR #3611
                              (972) 548-4247
                                                                                         86
                                                                             Ruling
                                                                     March 10, 2014



 1   Nobody’s bothered to tell me really what they are.                            We

 2   need to deal with that.                I don’t care when the two hours

 3   1
     is    but    I would prefer it be at             a time when it        can be,

 4   for lack of a better word,                  a positive and productive time

 5   for Mom with minimum inconvenience for Dad upon the

 6   return of        the child.         That’s where I’m coming from.

 7                          MR.    NACE:    With regard to communications,

 8   Your Honor.

 9                           THE COURT:      I’m sorry?

10                          MR.    NACE:    With regard to communications,

11   if Ms.      Farahmand        --




12                           THE COURT:      If you guys need to communicate

13   with one another,             you will either,        A,   use your lawyers

14   or,   B,    if   it    is about the child and an emergency               --   and

15   so you will know,             my definition of an emergency means

16   somebody is bringing this child to a doctor or a

17   hospital.         You can text or call one another if                  it’s an

18   emergency.            If we are talking about          scheduling or

19   otherwise,        you will e-mail one another.

20                          MR.    NACE:    Judge,    with regard to

21   supervision,           I’m assuming direct        line of     sight.

22                           THE COURT:      I’m sorry?

23                          MR.    NACE:    With regard to supervision by

24   her parents,          direct      line of    sight,   is that   --




25                           THE COURT:      Same room.



                             Kimberly Tinsley, CSR #3611
                                   (972) 548-4247
                                                                                             87
                                                                              Ruling
                                                                      March 10, 2014



 1                        MR.    NACE:     And with regard       --




 2                        THE COURT:         If they go to the park,            grandma

 3   or grandpa gets to stroll down to the park.                        But    if    it’s

 4   a two-story building and Mom and the child are in the

 5   bedroom upstairs,           grandparents are upstairs             in the       same

 6   room or in the hallway.               If the kid is downstairs with

 7   Mom,    grandparents are downstairs with the kid and Mom.

 8   We’re not on different              floors.     We’re not taking naps.

 9   We are    --   supervise means supervise.                It means you’ve got

10   an eye on it,        but you don’t have to be             in the middle of

11   the conversation.            I’m assuming       --   are the grandparents

12   in my courtroom?

13                        MR.    COR.BITT:       Yeah.

14                        THE COURT:         Grandpa just      listen.        Sit.     You

15   don’t need to stand.             Just    listen.       I assume that you

16   don’t think your daughter is a threat at all to your

17   grandson.       I want you to understand that               I need to make

18   sure that      she   is not.        Okay.     So that’s part of what this

19   supervised visitation is for is                 so that    I have a comfort

20   factor,   not you,         me.   And if you or your wife are going

21   to be    supervising,        it means you are          there,    you can see

22   what’s going on,           you can hear what’s going on.                 If you go

23   out to the grocery store,               for example,      you and your wife,

24   the child is with you.               You don’t       leave the building and

25   leave the kid behind with Mom.                  If they want to go down



                           Kimberly Tinsley, CSR #3611
                                 (972) 548-4247
                                                                                  88
                                                                    Ruling
                                                            March 10, 2014



 1   to the park,    you go with them.           If they want to go to the

 2   shopping mall,       you go with them.       And hopefully,       in about

 3   three months    I    can lighten up on this.        But for the next

 4   three months,       you and your wife are not just my eyes and

 5   ears,    you’re his eyes and ears,          and his eyes and ears.

 6   Clear?

 7                       (Person nods head up and down)

 8                       THE COURT:     Okay.

 9                       MR.   NACE:   With regard to the up to four

10   hours at Hannah’s House on Saturdays and Sundays,                 does

11   His Honor mean every week?

12                       THE COURT:     Every week,    four hours either

13   day,    not both days.       Four hours on Saturday or four hours

14   on Sunday.     But depending on what somebody’s            schedule is

15   Saturday might work better than Sunday.              Depending on

16   what Hannah’s House         schedule is one may work better than

17   the other.     I don’t know those things.           I’ll   let these

18   guys make those arrangements.

19                       MR.   NACE:   With regard to the costs and the

20   allocation therefore,         Judge,   with regard to Hannah’s

21   House and Diana Porter,           could the Court give     some

22   clarification on the expenses?

23                       THE COURT:      Sure.   And everybody is ordered

24   to fill out whatever paperwork they need to fill out this

25   week to make sure visitation can start this coming



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                               89
                                                                      Ruling
                                                              March 10, 2014



 1   weekend.     I’ve had people    in the past       in other lawsuits

 2   get cute and not       fill out paperwork that has prevented

 3   visitation from happening.          If you don’t think that          I

 4   won’t    react badly to that,    try me.        So everybody fills

 5   out all the paperwork.

 6                    MR.   NACE:   And Judge,       just   for

 7   clarification,    the allocation of       costs at Hannah’s House

 8   and Diana Porter?

 9                    THE COURT:     It’s    50/50.

10                    MR.   NACE:   And last,    Judge,      during the

11   pendency of this matter my client had access to an

12   account    for the Renner Pharmacy which has            since

13   discontinued due to,      we believe,     Ms.    Farahmand’s conduct.

14   We are lacking those records.           We believe they were moved

15   by Ms.    Farahmand.    We’ve asked for them back and not

16   gotten them.     There are client       files that are also

17   missing.     And so my client    --




18                    THE COURT:     Whose records?

19                    MR.   NACE:   Stand up and address the Court.

20                    MR.   FARAHMAND:      Your Honor,      I was put out

21   of the house on December 28th.           When I re-entered it on

22   January 2nd,    all my business records,          sales records of

23   previous businesses,      financial documents,          hard drives,

24   client records,    missing from my office.             I have requested

25   from Maryam to return those.           She claims      she does not



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                         90
                                                                             Ruling
                                                                     March 10, 2014



 1   have those.          And that has caused a huge,           huge burden on

 2   me to get       it because they were all original documents,

 3   the    sale of Cedar Hospital,           the    sale of   Inner Health,       and

 4   my client       files.      And I have pictures showing when I did

 5   come    into the house the computers were taken apart and

 6   the hard drives missing.

 7                         MR.   NACE:    And in conjunction of that,             Your

 8   Honor    --




 9                         THE COURT:       Well,    right now I’m not dealing

10   with a discovery dispute.               But    if anybody has      --   I

11   misunderstood.

12                         MR.   NACE:     There are two components there,

13   Judge.        One is access to the        --    I believe,      the Chase

14   Renner Pharmacy bank account which was interrupted by

15   Ms.    Farahmand.        We’ve got her deposition testimony to

16   that effect.          Also,    the spoliation of documents which we

17   need back       --




18                         THE COURT:       It’s not    spoliation yet.          And

19   that would be a very incendiary word to be using.

20                         MR.   NACE:     We don’t have necessary

21   documents anymore.

22                         THE COURT:       All right.       Well,    sit down.

23   I’ll handle this.             Mr.   Corbitt.

24                         MR.   CORBITT:     Yes,    sir.

25                         THE COURT:       If someone,      either your client



                            Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                                       91
                                                                         Ruling
                                                                 March 10, 2014



 1   or someone thinking they were assisting your client,

 2   removed a whole bunch of records,               or any records,      or hard

 3   drives,    or otherwise,   see that they get returned.

 4   Explain to your client that         if    somebody did that,         that

 5   there are a whole lot of problems with admissibility of

 6   things.     And if they’re his business records,                 they’re his

 7   business records.      And if they’re his business records,

 8   since that’s pretty much where the money is going to be

 9   coming from so I can split things up,               he needs his

10   business records.       By the same token,          Mr.    Farahmand.       If

11   they get returned,      they don’t get edited.

12                    MR.   FARAHMAND:        They won’t,       Your Honor.       No

13   problem.

14                    THE COURT:    Hopefully not.              I have   lots of

15   people in my history as a family law judge who are worth

16   lots of money,    and some people not worth anything,                 who go

17   to great lengths to try and minimize their financial

18   holdings.     I had a guy week before last who was worth

19   many millions of dollars who wanted me to believe he had

20   nothing.     It didn’t go well for him.

21                    But   from a temporary orders purpose,               is

22   there anything else that you need me to address?                     I’ll

23   get to your side in a second.

24                    MR.   NACE:   Let me      --




25                    THE COURT:     Mr.      Farahmand,       sit.



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                             92
                                                                           Ruling
                                                                   March 10, 2014



 1                      MR.   NACE:     Your Honor,     I    think everything

 2   from our vantage point has been addressed.                      I   think that

 3   the appointment of Diana Porter clarifies the need of a

 4   social    study.

 S                      THE COURT:        If Ms.   Porter tells me          I need a

 6   social    study,   I’ll have a social study done.                   But if     I

 7   do,    it will be more than three months               from now.       Because

 8   if    I move towards     --   if   I move towards       less supervised

 9   visitation,    then a social study that would occur in the

10   next two or three months would essentially be useless and

11   would probably require another one,               which is additional

12   and unnecessary costs.             So I may very well do it,             but       it

13   won’t be today.

14                      MR.   NACE:     We would like to get a baseline

15   of drug usage,      Judge.

16                      THE COURT:        I’m sorry?

17                      MR.   NACE:     We would like to get a baseline

18   of drug usage.       And certainly to that             end,   we’re okay

19   with mutual random UA and drug testing being done.

20                      THE COURT:       Don’t need it.            I’ve got no

21   evidence in front of me that tells me either one of these

22   people are using illegal medication.                   I’ve got no reason

23   to believe that they are.

24                      MR.   NACE:      I think that’s       it    for us,    Judge.

25   I’m sorry.     With regard to the usage of the Chase bank



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                       93
                                                                            Ruling
                                                                    March 10, 2014



 1   account,    Your Honor,    that pertains to a business my

 2   client    started before marriage.             That    is the bank account

 3   we need the exclusive use of.                Ms.   Farahmand tried to

 4   access that account at         least four times,          admitted to in

 S   her deposition,    during the pendency of this divorce and

 6   it’s now locked up by Chase Bank for investigation of

 7   fraud.

 8                    THE COURT:          Well,    then it’s locked up by

 9   Chase Bank.     Chase Bank isn’t in my room.                   I don’t have

10   an order to tell Chase to knock it off.                   All right.         If

11   the    lawyers want to show up with lawyers               from Chase Bank

12   and have a discussion with the trial                  judge,    we can do

13   that.     But today there’s not a whole heck of a lot I can

14   do about Chase’s       internal investigation.

15                    MR.   NACE:      We would just         ask that my client

16   have the exclusive use so that he re-access that account.

17                    THE COURT:          You’ve heard what          I’ve said.

18   have no idea why Chase has            locked it up.        I don’t know

19   why Chase would deny your client access,                  especially if

20   they’re looking at       fraud,      that would mean they would be

21   concerned that someone other than your client                       is trying

22   to access it.     I don’t know that they would be very upset

23   about your client accessing it.                So if they locked him

24   out,    I don’t have the whole story.              And Chase isn’t here

25   to tell me.     So today,      no.     If Chase needs          --   really



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                       94
                                                                            Ruling
                                                                    March 10, 2014



 1   needs to happen,       find a lawyer or representative of Chase

 2   and the two of you come find me               some morning between 8:00

 3   and 9:00,    and we’ll handle this            in chambers real quick.

 4                    From your side of            the room,       Mr.   Corbitt.

 5                    MR.    CORBITT:       Yes,    sir.     Thank you.         With

 6   regard to the travel time,            on that two hours,            that

 7   doesn’t count travel time,            does    it,   when the kiddo is

 8   being transferred?

 9                    THE COURT:         Where     is the kiddo right now?

10                    MR.    COR.BITT:     Well,     he’s with Dad.

11                    THE COURT:         Were does Dad live?

12                    MR.    CORBITT:       Dad lives right off

13   Frankford.     He’s got a law firm here in Collin.

14                    THE COURT:         Where’s the kid during the

15   daytime?

16                    MR.    FARAHMAND:       Your Honor,          he’s at the

17   house.

18                    THE COURT:         As nice as        I can    --




19                    MR.    FAR]4HMAND:

20                     .

21                    MR.    CORBITT:      The child has been kept at

22   the law firm.

23                    THE COURT:         There are worse places             to keep

24   a kid.     It’s not    ideal,   but    there are worse places.

25                    Now,    where does your client               live?



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                          95
                                                                         Ruling
                                                                 March 10, 2014



 1                    MR.    COR.BITT:       She    lives with her parents           in

 2   Frisco.

 3                    THE COURT:           Okay.     Frisco,   Texas,    is   just

 4   up the road from Frankford and the toll road.

 5                    MR.    CORBITT:        Yes,    sir.

 6                    THE COURT:           Probably ten to 15 minutes.

 7   Parent    in possession drops kid off,             that’s when the clock

 8   starts running.        So,    yeah,    it will be 15 minutes         to get

 9   the kiddo back.        Now,    if you want to do this         in the

10   middle of the day,       do it    in the middle of the day.

11   That’s why all of my visitation orders read just                     like the

12   Family Code says they’re suppose to:                   As agreed between

13   the parties,    comma,       in the absence of         an agreement.

14                    If this child’s been kept at a law firm,

15   then I    assume there are people at the               law firm who

16   actually have    legal business to be doing rather than

17   tending to an eight-month-old.                 Because at eight months

18   my son was climbing things and launching himself                     from the

19   tallest thing he could launch himself from,                  and that’s

20   just not a good kind of kid to have                in the middle of a

21   law firm,    especially if he’s          launching himself from the

22   top of    computers and those sorts of things.                But

23   eight-month-olds bounce,          so    I wouldn’t be too concerned.

24                    So if the kid is at the               law firm,    Dad,   get

25   the kid to Mom,    and the clock starts running.                   And Mom,



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                            96
                                                                                  Ruling
                                                                          March 10, 2014



 1   in two hours,        unless someone says,               no,    two hours and 15

 2   minutes     is just       fine,    have the kid back in two hours.

 3   Next   issue.

 4                        MR.    CORBITT:           Yes.    And,    Judge,    with regard

 5   to Hannah’s House,              you didn’t       say Saturday and Sunday?

 6                        THE COURT:           I    said Saturday or         --   I know

 7   what   I   said,    and I know why it was confusing,                     which is

 8   why I’m clarifying.               Either Saturday or Sunday and it

 9   doesn’t have to be the              same day each week.                People have

10   schedules and people have things,                      and they’ve got to work

11   around them.         That’s what          I’m trying to accommodate as

12   much as     I can.        I’ll give her up to four hours on either

13   of those days.            I don’t want          it to be two hours here or

14   two hours     there,       three hours          in one.       I want    it to be up

15   to a four-hour block.

16                        MR.    CORBITT:           Okay.    Judge,      speaking of

17   Hannah’s House,           now,    we’ve had problems               in the past here

18   in the 42 hours we’ve seen the child since January 4th.

19   She’s not allowed to take any pictures at Hannah’s House

20   because Ms.        Stone over here             is afraid      --




21                        THE COURT:           And she’s got Tuesday and

22   Thursday where she can burn as much film or as much

23   memory on a camera or a cell phone as                         she wants      to.

24                        MR.    COR.BITT:          How about grandparents also

25   seeing               ,    the    child,       during some of this period of



                              Kimberly Tinsley, CSR #3611
                                    (972) 548-4247
                                                                                            97
                                                                                Ruling
                                                                        March 10, 2014



 1   time over at Hannah’s House?

 2                     THE COURT:        I don’t think Hannah’s House                  is

 3   gonna be real keen on that.               The    --   I don’t know what

 4   their rules are is        the   short answer.           Okay.        And I would

 S   prefer this be a time for Mom and                             .

 6                     MR.    CORBITT:        Yes,    sir.    And I think that’s

 7   a good idea.      It’s    just that they’re ordered out of the

 8   Hannah’s House parking lot,              and I don’t know why he would

 9   have the authority to do that.

10                     THE COURT:        I don’t know is the               short

11   answer,   okay.

12                     MR.    CORBITT:        Okay.

13                     THE COURT:        It may simply be their policies

14   because their rooms        just aren’t that big.                   Because if we

15   bring the extended family,           friends,         and all concerned,          if

16   you can fill my courtroom,           I promise you,               you can fill a

17   room at Hannah’s House.

18                     MR.    CORBITT:        Makes all      the       sense in the

19   world.

20                     THE COURT:        Grandparents will have Tuesdays

21   and Thursdays with                   and their daughter.                Saturday

22   or Sunday I want her to have as much time with her son as

23   she can in a positive and           --    I know it’s not            ideal.

24                     MR.    CORBITT:        Yes,    sir.    Thank you.

25                     THE COURT:        Okay.        I’ve got         to stair-step



                        Kimberly Tinsley, CSR #3611
                              (972) 548-4247
                                                                                  98
                                                                      Ruling
                                                              March 10, 2014



 1   her in.     I’ve got    to deal with his fears.          I’ve got to

 2   deal with Dr.    Woods’    testimony.        And it’s three months,

 3   assuming all goes well.

 4                    MR.    COREITT:     Next two    issues is,     number

 5   one,    temporary spousal       support.     We have no money,      have

 6   no job,    have no funds.       All three credit cards have been

 7   canceled,    canceled.

 8                    THE COURT:        If credit cards were canceled

 9   after this    lawsuit was filed,       uncancel them.

10                    MR.    NACE:     Judge,   the testimony actually

11   during the deposition was that my client canceled them

12   prior to filing.        And further,       it’s his   credit,   not hers.

13                    THE COURT:        Respectfully,      right now in my

14   courtroom I don’t have reason to believe that this is

15   anything other than a presumptively valid marriage.                   We

16   are in a community property state.              I don’t care what

17   people think they should do for tactical positions or

18   otherwise.

19                    Now,    if they were canceled,         they were

20   canceled.     If what your client’s concerned about is his

21   credit history or his       credit rating,       although given his

22   brief    litany of    things that he owns or has an interest

23   in,    I don’t think he needs       to be all that concerned,         then

24   that’s easy.     Okay.

25                    MR.    CORBITT:     You ordered it restored?



                          Kimberly Tinsley, CSR #3611
                                (972) 548-4247
                                                                                     99
                                                                            Ruling
                                                                    March 10, 2014



 1                    THE COURT:        Just listen.          Just    listen.

 2   There’s a Maserati.        There’s a Cadillac Escalade.                There

 3   are two other vehicles.         There’s property in lots of

 4   places.    Businesses sold,        all sorts of      fun things.           I

 5   suspect your clients’       worth a whole lot more than I am.

 6   Of course,   that’s not hard;        I’m a career public            servant.

 7                    MR.    CORBITT:     Mine?

 8                    THE COURT:        His.

 9                    MR.    CORBITT:     Yes,    sir.    Okay.       Thank you.

10                    THE COURT:        Is it the      last    thing,

11   Mr.   Corbitt?

12                    MR.    CORBITT:     Yes,    sir.    So temporary

13   spousal support    --




14                    THE COURT:        I’m thinking the best way to

15   handle this.

16                    MR.    NACE:   Judge,      if   I may,    all the

17   properties that Mr.       Corbitt specified and outlined during

18   examination were owned before marriage,                  not acquired

19   during marriage.        There is a distinction,            as well.

20   They’re heavily debt       laden,    one thing he didn’t note

21   during his examination of my client               last    --




22                    THE COURT:        Just   listen.        I know how to

23   split things up.        Note to self,       anything that gets         zeroed

24   out on an income tax form that you want the federal

25   government to believe has no value,              you shouldn’t be



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                      100
                                                                       Ruling
                                                               March 10, 2014




 1   surprised if    I award it to the other side of the room.

 2   Not a promise,    just a general policy view.              Because     I

 3   never understood people fighting over things that have no

 4   value.

 5                    Now,    she’s   living with her parents.             Her

 6   expenses are gonna be minimal.            He’s already covering the

 7   cost of the car,       which I   assume   is a few bucks.

 8                    Were credit cards        canceled,    Mr.    Nace?

 9                    MR.    NACE:    Prior to the commencement of

10   litigation,    yes.

11                    THE COURT:      When?

12                    MR.    FARAHMAND:     Your Honor,     they were

13   canceled December 28th.

14                    THE COURT:      All right.     When did you first

15   see a lawyer?

16                    MR.    FARAHMND:      December 29th.

17                    THE COURT:       Okay.   What do you make in a

18   month?

19                    MR.    FARAHMAND:     It varies,     Your Honor.           My

20   net home   is about five to six thousand in spending money.

21                    THE COURT:      Note to self,      Mr.    Farahmand.

22   I’m not a tax lawyer;       son of an accountant.            And I know

23   that with numbers       the question is     infinitely more

24   important than the answer.           Numbers don’t lie.         They just

25   answer the question that         they’re asked.



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                101
                                                                      Ruling
                                                              March 10, 2014



 1                      MR.    FARAHMAND:     Your Honor,    we’ll provide

 2   all the bank statements.

 3                      THE COURT:     I’m Sorry?

 4                     MR.     FARAHMAND:     You’ll have all the

 5   financial documents.

 6                      THE COURT:     No,    I don’t.

 7                      MR.    FARAHMAND:     Canceled checks.

 8                      THE COURT:     You think you’re negotiating

 9   with me,   Mr.   Farahmand?

10                     MR.     FARAHMAND:     No,    Your Honor.

11                      THE COURT:     Sit down.

12                      MR.    FARAHMAND:     Yes,    Your Honor.

13                      THE COURT:     I don’t have any financial

14   documents.       I have    summaries of things.        I’ve got    a Mom

15   with issues.       I’ve got an eight-month-old kid.            I’ve got

16   somebody dancing with me with respect               to finances;    if

17   they’re dancing because they think they’re pulling a fast

18   one or if they’re dancing because they’re just worried I

19   don’t know enough,         I don’t know which.        One of those is

20   absolutely forgivable.          One of    those    is not a wise

21   position to hold.

22                      In a community property state she would be

23   entitled to 50 percent of the income of the community.

24   I’m assuming you’ve got a few bills.                I’m assuming you’ve

25   got   some other things.        $1,500    a month on or before the



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
                                                                                              102
                                                                             Ruling
                                                                     March 10, 2014



 1   15th of the month.

 2                    MR.    NACE:    And Judge,           can we have a

 3   limitation?     Is that during the pendency or three months?

 4                    THE COURT:        That’s temporary spousal

 5   maintenance.     Now,    we are in March.              If    this    lawsuit is

 6   not over before September 15th,             you should expect me to

 7   make it go away,       because   it’s temporary.

 8                    Now,    if   I have reason to think that                     someone

 9   is being dilatory or obnoxious in discovery,                         if   I   think

10   one side of the room is trying to unnecessarily delay

11   this,    then I’ll factor that       into the equation in

12   September.     And if things get delayed due to nobody’s

13   fault,    then they do.       If there are records and hard

14   drives and those things,         they need to be returned.

15                    All right.        Any questions on anything?

16                    MR.    CORBITT:     Yes,       sir.        You gave me        --




17                    THE COURT:        Yep.

18                    MR.    CORBITT:     So I did hear the Court

19   specifically say that         if the credit cards              --




20                    THE COURT:        No,    I’m    --




21                    MR.    CORBITT:     --   were canceled before the

22   filing of    the divorce on December 30th,                   2013,    it’s okay.

23   But if they were canceled after,                he’s got to go restore

24   it.

25                    THE COURT:        If anybody canceled things                       in



                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                                       103
                                                                         Ruling
                                                                 March 10, 2014



 1   violation of       the temporary standing orders             of this     court,

 2   they need to       fix it.

 3                       MR.    CORBITT:      Okay,    sir.

 4                       MR.    NACE:    Judge,   if the Court were to

 5   find    --   I think I know the answer.             If the Court were to

 6   find at the end of          this case there        is no valid marriage,

 7   I’m assuming the temporary spousal support ordered would

 8   be ordered as a judgment at that time,                   if there were such

 9   a finding.

10                       THE COURT:        That would be one way to deal

11   with it.       Probably the easiest way to deal with it.

12                       MR.    CORBITT:      Two other issues,       since    I

13   thought      it was my time,       but   if Mr.   Nace wants me to sit

14   down,    I will.

15                       We need to get our belongings out of the

16   house because we have been out of                 the house now and she’s

17   got personal effects.              If you’ll just give us a date.

18                       THE COURT:        You guys need me to do this?

19   Can you guys       --




20                       MR.   NACE:      It’s available for pick up,

21   Judge.

22                       MR.    CORBITT:      Okay.     Tomorrow at

23   12:00 o’clock?

24                       THE COURT:        I don’t care when you guys do

25   it.     Go have that conversation outside,               not on my court



                             Kimberly Tinsley, CSR #3611
                                   (972) 548-4247
                                                                           104
                                                                Ruling
                                                        March 10, 2014



 1   reporter’s time.

 2                 MR.    CORBITT:     Last thing on my behalf      is

 3   interim attorney’s fees.

 4                 THE COURT:        I’m sorry?

 5                 MR.    CORBITT:     Last thing on my behalf      is

 6   interim attorney’s    fees.

 7                 THE COURT:        Today Chat one’s denied.

 8                 MR.    CORBITT:     Okay.   Thank you for your

 9   time.

10                 THE COURT:        Get me an order.    You guys    are

11   excused.

12                 (Proceedings adjourned)

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Kimberly Tinsley, CSR #3611
                          (972) 548-4247
                 Qj                             te        fte Q9/
                 ?V7J          Y?t O/          1WI? £12
                                               6
                                               Z           60 Q9Le %2ThS.

                            GREETiNG:
                                           QRLZL) TO SOLMNII THE

              •ITES OF J1ATIIMOtir1..
                              4-


                         A41Iq?jBA                7C,4LAWV4 q
                                               ani

                         ijiqYi           Pj4j4z y[YflL/i
    a,zd,na/€o dte dizm to 14c 4Ø4e itzf 2 zid ai
                                         t&i
                                         Ø
              &F1, da,j14 14i e                      acWm andem b/4 ánó



                                  €?,                   z4,      14,
                           14e -.6 da,j emk,                   2(1(19


                                tb. uny
                        Jfaeej/ 9                         Yeri



           11
                  4 1%aI   012.14.5   12 ,‘h

     __&_       Y ‘4       C LflUtd em
              Witness      aai4         w         /jj          cem          2(&I.

                                                     fl 9A4/orie             Signouie of Pemon peafonning Ceremony

                                                          .4LAN         G4IAFFARI
                                                                  T.ped or pnnlcd name of person   performing   ceremony


                                                                                                                ceremony
                                                                  H.p i CCO                        poxformmg



 2 IIin.
 t.                        33
                           ‘‘                                                  Addrena of person performing ceremony
                                                Carrtil/*on,            —




                                                 a9’91



J(;WSII€,l/   M
                                                     aety       /ib. uniy                          /ei
Th206

                                                                                        Section 2.204 of       tile   ‘Family   Qocle
         IvtarrIacje LIcense                                                            ¶lllz:s license cannot Be zisetiprior
                                                                                                                              to:
                                                                                                  1 2/0 7/2009 3:28 41
                                                                                        Section    2.201    of tile   ‘Famity Co’[e
                            ani
                                                                                        y9’Iust   Be useJ   Before:
                                                                                              01/04/2010
         q41 ‘PM5lIz ¶KyPYJWI
                                                                                        Section    2.202 of tile ‘Family Coée
                                                                                        (Persons autIlorizeto conduct ceremony.
                                                            groom
    issuec(the 4th        d2y of   (December2009   Bfrthdiij: 07/05/1981
             at    3:28 CP!7V1                     Place ofsirth: Tefiran, JqjJ%,r      Printed material distributed as required by
                                                                                        SectIon 2.009 of the PamIly Code.

                 nani’FIledjor
                                                            BrIde
                                                   Irt&ia: 11/27/1980
             P..ecoréthe  dy
                                                                    ‘Thfiran, KRJ1!7[
             of

    Stacey        fJ(emp,   Count.y.C(ei*.
        By                         Veyuty


                                                                                                         ‘Return License T
                                                                                                              q4qqiiz 7(rjWI
                                                                                                     15025        MCO’Z!E cDq
                                                                                                   !RjCJ(J4 cRJDSO!1ç     75080
  Petitioner’s Exhibit 2

DVD   —   Wedding 12/12/2009
•
    S




                                               NO.

          IN THE MATTER OF                                §       IN THE___
          THE MARRIAGE OF                                 §
                                                          §
         ROGER ARASH FARAHMAND                            §
         AND                                              §       JUDICIAL DISTRICT COURT
         MARYAM FARAHMAND                                 §
                                                          §
         AND IN THE IN          EST OF                    §
                                                          §       COLLIN COUNTY, TEXAS
               NOR CHILD                                  §
                SUPPORTING AFFIDAViT OF ROGER ARASH FARANMAND


        COUNTY OF COLLIN               §
                                       §
        STATE OF TEXAS                 §
                BEFORE ME, the undersigned authority, on this day personally appeared ROGER ARASH
        FARAHMAND (hereinafter referred to as “ROGER”), known to me to be the person whose
        signature is affixed hereto, and, who, after first being duly sworn on his oath did say he is over the
        age of 18 years, has never been convicted ofa felony, and is competent to make this affidavit; that he
        is the Petitioner in the above entitled and numbered cause; that he has read this AFFIDAVIT, has
        knowledge of the facts contained herein, and that they are all true and correct.

                “I, ROGER ARASH FARAHMAND, am the Petitioner in this case and the Applicant
        seeking the EMERGENCY MOTION FOR EX PARTEIEXTRAORDINARY RELIEF. That
        Respondent, MARYAM FAR.AHMAND (hereinafter “MARYAM”), and I met on June 5,201
        ma d shortly thereafter o             28, 2012. We have a son named
                       (hereinafter “          ”), age six (6) months, born          MARYAM and her
        sister ha     a significant history of instability and mental health issues.

                “From the outset, MARYAM’s emotional volatility was evident, in private and later in
        public. That volatility (yelling, screaming, highs and lows) has been observed by numerous family,
        friends, business associates and partner, as well medical staff and now the police. Despite having a
        Ph.D. and two Master’s Degrees, MARYAM has not held any meaningful employment immediately
        before, or during, our marriage. It is my understanding that MARYAM had to leave her last place of
        employment due to mental instability. She applied for short-term disability but was denied.

               “During our marriage, MARYAM told me that she went to Green Oaks in 2009 for an
        attempted suicide. She said she did not remember the exact details, only that she had a “breakdown”
        and overdosed on Xanax. Recently however, she changed her story claiming that it was a
        “medication issue,” and that’s why she “overdosedonXanax.” MARYAM later sought psychiatric
        SUPPORTING AFFIDAVIT OF ROGER ARASH FARAHMAND
        Pg. 1

                                                                                                                 )O3
counseling through Dr. SCOTT WOOD, M.D. for PTSD, severe self-esteem issues and depression,
but per her words, “he wouldn ‘t do therapy” and that he ‘just gave me medication.”

         “MARYAM has told me that in the past she has been on a variety of pills, including
Adderall, Prozac, Xanax and Seroquel but that she hasn’t taken them since July 2012. Throughout
our marriage, but more recently, MARYAM would have auditoiy hallucinations when she would not
sleep. I don’t know if that condition is due to the medications she claimed she wasn’t taking or
something else. I do know MARYAM once destroyed her car from sleep deprivation (she was also
recently in a “hit and run”). According to MARYAM, she fell asleep behind the wheel and did not
remember the accident. That the Adderall helps keeps her awake, and she likes it because she
“doesn ‘t eat” and it lets her “lose weight.” (Conflicting with what she previously told me about her
past pill usage). That she took Xanax and Melatonin to calm down, so she could go to sleep.

        “On November 15, 2013, MARYAM saw Dr. SCOTT WOOD, M.D., and was prescribed
Prozac. Since then, MARYAM has refused to take that medication. On December 13, 2013,
MARYAM threatened to harm herself, stating she has “no reason to Jive;” that “I want to kill
myse” that “I don ‘t want to look at baby ijust want to kill myselftoday.” That “I have nothing to
                                           —



livefor anymore.” That “I’m tired. There is nothing Jean do.” She also repeated these things on the
December 18. She began banging her head against the wall in front of                 . (She has also
banged her head against several walls before in the past). She spent Saturday and Sunday in bed, and
slept the entire time. She told me she was still not taking her Prozac.

        “On December 18,2013,1 left for work. MARYAM began blowing up my phone as well as
that ofmy business partner. Followin      turned home with my business partner to find my mom at
the house. MARYAM was holding                   , screaming at the top of her lungs. I came in and
MARYAM started screaming and shouting           same things she usually does. My mom tried to calm
her to no avail. MARYAM began hitting her head against the wall again. My mom removed our son
and went into another room. I began to leave only to be stopped by MARYAM handing me her
phone. Her mother was on the other end stating “she is going to kill herself,” who then oscillated
saying that her daughter was in “great mental shape.” MARYAM was now tearing her hair from her
head. Then BAHMAN PARVIZ-KHYAVI, her father, arrived. Following, MARYAM tells me
“Now you can be happy. Ijust took 30 Hydrocodones.” I immediately put MARYAM in the car and
rushed her to PLANO PRESBYTERIAN EMERGENCY.

         “On December 18, 2013, MARYAM was involuntarily committed to PLANO
PRESBYTERIAN EMERGENCY. There, MARYAM told the staffthat she took “30 Hydrocodone”
because she doesn’t “want want to live anymore.” MARYAM’s father demanded that MARYAM
change her stoly and the reasons why she was there. To blame it on me and marital issues, not her
mental health. Her father became furious with her when the nurses left, stating “don ‘t tell them” she
was “trying to kill” herself. That “these guys are mean” and “not trustworthy.” That “they will make
a recordfor her.” That admonition despite her sister, MAHSA PARVIZ, having also attempted
suicide, resulting in her hospitalization for having ingested twelve (12) Ambien pills. I told him to
stop telling her that. I asked him “Don ‘Iyou think she needs help?” He looked at me angrily and left
the room. I could overhear him talking to his wife cursing at me and that I am “making a record” for
his daughter. He then came back into the room, stating that I needed to go to therapy with her.
SUPPORTING AFFIDAVIT OF ROGER ARASH FARAHMAND
Pg.2
        “I later returned to the ICU, where MARYAM’s parents were trying to get her released. They
continued to blame the situation on me. They denied that MARYAM took any pills. MARYAM’s
father said “how do you know she took any pills?” I asked him “did you see her blood report?”
                                                                    —



PRESBYTERIAN then transferred MARYAM to the SEAY CENTER, where she was checked in on
Thursday, December 19,2013 at night remaining until Monday, December 23, 2013 when I picked
her up. Because of the toxicity in MARYAM’s blood work, the hospital intravenously gave her an
antidote for 24 hours and charcoal to absorb it. MARYAM slept for those 24 hours. When she woke,
she was sweet, pleasant and asked me to get some personal effects for her from home.

         “During that hospitalization, I found in her belongings at least two containers full ofdifferent
pills, including uppers and downers in her contact case and in her Pamprin bottles. Following her
release, I asked MARYAM about the pills. She said they were from before and that “Pamprin isfor
cramps.” When I showed her the pictures, she then stated they were Aderall and that she lied. See
Exhibit 2, afair and accurate depiction ofsome ofthe pills hook apicrure of After her release from
the SEAY CENTER and her conversations with her parents, MARYAM changed her story yet again,
stating now that the pills were from before we met. Before we got home, MARYAM began
repeating the same rage as in the past, yelling and screaming at me. On Friday, December27, 2013,
and following her release, MARYAM demanded the return of those pills else she would call the
                                                                              —



police on me.

        “At home, MARYAM demanded that I kick my dad and uncle out of               e despite
previously agreeing that they could stay (my father had been with us following      birth and
my uncle came in for the Christmas holiday). On Christmas Day, I asked my father and uncle to
leave to try and placate MARYAM and to calm the situation. They heard her berating me. Rather
than our relying on my father to help care for           , I was forced to keep    with me at
all times. On December 27, 2013, MARYAM stated e would kill herself with an overdose if we
went away               and me).

         “On December 28, 2013, I left the home with                   to go to the office and told
MARYAM I would return in thirty (30) minutes. Before I got to work (eight (8) miles away), I
received a phone call from my office stating “your wife is here.” Concerned as I had just left her, I
stopped at a nearby police annex to seek guidance on what I should do. While talking with Officer
ELLIS, I received a phone call from Richardson Police Department. I let the two officers
communicate on my phone. It is my understanding through the police departments that MARYAM
contacted Richardson police claiming that I was “homicidal” and that I “rook her son.” MARYAM
later told me she called the police is because my “flfe is in danger.” She later stated she contacted
the Richardson police “be u ignored me.”

         “Based on the involvement of the police, and her deteriorating condition, I felt it prudent to
have my business partner and f             check on MARYAM at the house before I returned. (Since
then, I decided to myself and              from her). MARYAM however refused to come to or to
open the door, so they called the police for a weilness check. Office ELLIS, who I had just met with
earlier, came to the house. In the house were broken bottles and stemware as well as vomit.
MARYAM sought to blame me, but it is my understanding that Officer ELLIS advised her that he
was just with me.
SUPPORTING AFFIDAVIT OF ROGER ARASH FARAHMAND
Pg. 3
        “She has also made recent baseless allegations to my friends that I was out drunk with our
son during a baby shower for my friend’s newborn child. In response to the latest accusation, I
     --


immediately went to the police station to separate fact from fiction. There, I spoke with Office
STENSON (Badge No. 8656) and apprised him ofthe escalating situation. He advised me to contact
a lawyer to protect myself; that the matter was civil. Additional proof will be offered in Court to
negate her latest wave of accusations. MARYAM’s behavior has now risen to a new level, and I am
extremely concerned for her and our son’s welfare given it is not beneath her to make false
accusations.

        “In the last twelve (12) hours, I received two (2) “No Caller ID” calls at 3:32am and then
received thirty-seven (37) “No Caller ID” calls through the signing of this AFFIDAVIT.
was asleep in my care. I could hear a guy on the other end making sex noises, moaning saying
something to the effect “I’m jerking offon your face.” No idea who that was, except to say I have
had the same phone number for fifteen (15) years and have never received any calls ofthe sort. It is
my distinct impression that the caller may be related to MARYAM’s sister, now that she is back in
town from Boston, the same sister who has also had asignificant history of emotional problems.
This type of behavior is atypical of what her sister has done in the past.

        “Today, MARYAM has called and texted me numerous times pleading with me to come
home. While I am certainly open to working things out, I don’t believe I have recourse other than to
seek immediate court intervention for the time being. I feel I am left without recourse as
MARYAM’s parents are not assisting in helping her get better, MARYAM is not being compliant
with therapy or psychotropic medications previously prescribed, and now with the recent baseless
accusations I am having to live a life on eggshells having to constantly document everything about
              —



everything.

          “        is in my possession at this time.

        “Consequently, I am requesting immediate possession ofand access to our child, without any
unsupervised possession by MARYAM, until a hearing can be held in an effort to remove our child
from any further emotional and possible physical damage. Additional testimony, evidence, and
witnesses will be offered at hearing, to further show that MARYAM’s demeanor and temperament is
having a detrimental impact on our child. I have reviewed the Temporary EmergencyfEx Parte Order
and believe the requests are in the best interest of our child and the least restrictive in terms of
requests at this time. I am asking the Court to grant the relief requested against MARYAM to
protect our son.”




                                                       ROGER ARAS        ARAHMAND



SUPPORTING AFFIDAVIT OF ROGER ARASH FARAHMAND
Pg. 4
           SWORN TO AND SUBSCRIBED BEFORE ME by ROGER ARASH FARAHMAND this
      th
      30
the        day of December 2013.




                                          Notary u Ii     tate of Texas
My C mmission Ex ires:
                   &
                                                            4omy Public
                                                ‘,   :   STATE OFTEXAS
                                                         c. bp. NobU 18.2017




SUPPORTING AFFIDAVIT OF ROGER ARASH FARANMAND
Pg. 5
                                 NO. 401.56531-2013

 IN THE MATI’ER OF                        §        1NTHE401
 ThE MARRIAGE OF                          §
                                          §
 ROGER ARASH FARAHMAND                    §
 AND                                      §        JUDICIAL DISTRICT COURT
 MARYAM FARAHMAND                         §
                                          §
 AND   THE INTEREST
                                          §        COLLIN COUNTY, TEXAS
 A MINOR HILD                             §

             ROGER ARASH FARAFIMAND’S SUMMARY OF REQUESTS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, ROGER ARASH FARAHMAND, Petitioner, who requests that the
Court grant the following relief on a temporary basis:
GRANTED       DENIED

                             Conservalorship. Appointing ROGER ARASH FARAHMAND
                             temporaly sole managing conservator and MARYAM
                             FARAHMAND temporary possessory conservator;

                             In the alternative, appointing ROGER FARAHMAND and
                             MARYAM FARAHMAND temporary joint managing
                             conservators, and appointing ROGER FARAHMAND the
                             temporary conservator who has the exclusive right to designate
                             the primary residence of the child.

                             Possession or Access. ROGER FARAHMAND requests on a
                             temporary basis that MARYAM FARAHMAND be awarded
                             possession of and access to the child as previously ordered (3
                             days per week, up to two hours at a time). ROGER
                             FARAHMAND should be awarded possession of the child at all
                             other times not otherwise awarded to MARYAM
                             FARAHMAND; or

                             Supervision. That MARYAM FARAHMAND’S periods of
                             visitation be monitored and continuously supervised by
                             HANNAH’S HOUSE until further order of the Court.

                             lnvenlorp and Appralsenie,,I. Both parties are ordered to prepare
                             and exchange sworn inventory and appraisements in conformity
                             with the Texas Family Law Practice Manual within 30 days.

                             Appointment of Arnicus Auor,,e’t’. Ordering an Amicus Attorney
                             to investigate facts and circumstances in this case in order to
                             make additional recommendations before implementing further
ROGER FARAHMAND’S SUMMARY OF REOUESTS
Pg. I
                                  possession      of     and       access      to      the     child.

                                  Alternatively for Social Study. Ordering an independent
                                  psychologist to perform a social study              to the
                                  circumstances and condition of                       and of
                                  the home of any person              ging conservatorship or
                                  possession of                       . Costs ordered evenly
                                  divided.

                                  PsycisialricJPsyciiological Evaluation. Ordering MARYAM
                                  FARAHMAND to undergo a forensic psychiatric and
                                  psychological      evaluation  and     Ordering  MARYAM
                                  FARAHMAND to comply with all recommendations andlor
                                  treatment plans from any medical professionals and/or Court
                                  appointed experts. MARYAM FARAHMAND is responsible for
                                  100% of those costs.

                                  Drug and Alcohol Evaluation. Ordering MARYAM
                                  FARAHMAND to submit to a drug and alcohol evaluation and
                                  MARYAM FARAHMAND to submit to drug and alcohol
                                  counseling as recommended by a licensed psychiatrist,
                                  psychologist and/or social worker. MARYAM FARAHMAND
                                  is responsible for 100% of those costs.

                                  Randon, hAs. Ordering MARYAM FARAHMAND and
                                  ROGER FARAHMAND to submit to random UAs and ETG
                                  tests during the pendency of this case. Each side pays his/her
                                  own.

                                  Hair/Nail test foliowin2 3 ,uontl,s. Ordering MARYAM
                                  FARAHMAND and ROGER FARAHMAND to submit to a
                                  hair follicle test or fingernail test on March 10, 2014. Each side
                                  pays his/her own.

                                  Dise,,gaemenl  Counsellnf.    Ordering      MA RYAM
                                  FARAHMAND to undergo disengagement counseling.

                                  GeoRrapilic Restriction. The residence of the child should be
                                  restricted to Collin County, Texas.

                                  Residence. Awarding ROGER FARAHMAND
                                  use and possession of the residence located at
                                                        , its furniture, and furnishings during the
                                  pendency of        suit and enjoining MARYAM FARAI-IMAND
                                  from entering and remaining on the premises of the residence,
                                  except as authorized by order of this Court and Awarding
                                  ROGER FARAHMAND the exclusive use and control of the
                                  BMW 7 series motor vehicle and enjoining MARYAM
                                  FARAHMAND from entering, operating and/or exercising
                                  control over it; and

                            HIPAA RELEASE. Ordering MARYAM FARAHMAND to
                            submit to the taking of his deposition on a date certain.
ROGER FARAHMAND’S SUMMARY OF REQUESTS
Pg. 2
          ROGER FARAHMAND requests the Court to dispense with the issuance of a bond, and ROGER
FARAHMAND requests after notice and hearing that MARYAM FARAHMAND be temporarily enjoined, pending
the further order of this Court, from:

                                     Using any corporeal discipline on                          ;

                                     Using alcohol within seventy-two (72) hours of any possession of or
                                     access to ihe child;

                                     Using narcotics or prescriptions without medical authorization; and

                                     Enjoining MARYAM FARAHMAND from communicating with any
                                     witnesses in this case for purpose of seeking to change, alter or amend
                                     their testimony.

       ROGER FARAHMAND prays that the Court grant the relief requested herein.

                                              Respectfully Submitted,

                                             NACE & MOTLEY, L.L.P.
                                             The Crescent Court
                                             100 Crescent Court, 7 Floor
                                             DaLlas, Texas 75201
                                             214-459-8289
                                             214-242-4333 facsimile



                                             By:
                                                   Bradford Nace
                                                   State Bar No. 24007726
                                                   Attorney for ROGER FARAHMAND

                               CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on the 10
                                                           th
                                                              day of March 2014.




                                             Bradford Nace
                                             Attorney for ROGER FARAHMAND

ROGE1UMAHMAND’S SUMMARY OF REOUESTS
Pg. 3
                                                                                105
                                                                Hearing
                                                         March 10, 2014



 1   STATE OF TEXAS

 2   COUNTY OF COLLIN

 3          I,    Kimberly Tinsley,   Official Court Reporter in and

 4   for the 401st District Court of        Collin County,     State of

 5   Texas,      do hereby certify that the above and foregoing

 6   contains a true and correct transcription of all portions

 7   of evidence and other proceedings requested in writing by

 8   counsel      for the parties to be included in this volume of

 9   the Reporter’s Record in the above-styled and numbered

10   cause,      all of which occurred in open court or in chambers

11   and were reported by me.

12          I    further certify that this Reporter’s Record of the

13   proceedings truly and correctly reflects the exhibits,                if

14   any,   offered by the respective parties.

15          I    further certify that the total cost     for the

16   preparation of this Reporter’s Record is         $624.50     and was

17   paid by Counsel      for Petitioner,   Roger Farahmand.

18          WITNESS MY OFFICIAL HAND on this,      the 3rd day of

19   April,      2014.
                                                 Digitally signed byKimberlyTinsley
20                                     /         Date:2014.04.0322:42:50-05’OO’
                              Kimberly Tinsley, CSR
21                            Texas CSR #3611
                              Official Court Reporter
22                            401st District Court
                              Collin County, Texas
23                            2100 Bloomdale Rd, Suite 30030
                              McKinney, Texas 75071
24                            Telephone:   (972) 548-4247
                              E-mail: ktinsley@co.collin.tx.us
25                            Expiration:   12/31/15



                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247
ROGER FARAHMAND’S
   RECORD TAB 7
                                                                    Filed: 3/28/2014 2:21:01 PM
                                                                    Andrea S. Thompson
                                                                    District Clerk
                                                                    Collin County, Texas
                                                                    By Robin Whitehead Deputy

                                 NO. 401-56531-2013

A SUIT TO DECLARE VOID                       §      IN THE DISTRICT COURT
THE MARRIAGE OF                              §
                                             §
ROGERARASHFARAHMAND                          §
AND                                          §
MARYAM FARAHMAND                             §      401ST JUDICIAL DISTRICT
                                             §
AND IN THE INTEREST OF                       §
                                             §
                                             §
A MINOR CHILD                                §      COLLIN COUNTY, TEXAS

     ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
        ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE

1.      Discovery Level

        Discovery in this case is intended to be conducted under level 2 of rule 190

of the Texas Rules of Civil Procedure.

2.      Objection to Assignment of Case to Associate Judge

        Petitioner objects to the assignment of this matter to an associate judge for a

trial on the merits or presiding at a jury trial.

3.      Parties

        This suit is brought by Roger Arash Farahmand, Petitioner.

4.      Jurisdiction

        Roger Arash Farahmand is domiciled in Texas.




ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                        Page 1
5.      Service

        Service of this document may be had in accordance with Rule 21a, Texas

Rules of Civil Procedure, by serving Respondent's attorney of record, Richard J.

Corbitt, Law Office of Richard J. Corbitt, P.C., 6440 N. Central Expressway, Suite

402, Dallas, Texas 75206.

6.      Protective Order Statement

        No protective order under Title 4 ofthe Texas Family Code is in effect, and

no application for a protective order is pending with regard to the parties to this

suit.

                                         I.

        ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND
         SUIT AFFECTING THE PARENT-CHILD RELATIONSHIP

7.      Grounds

        Petitioner and Respondent entered into a purported marriage on July 28,

2012. The purported marriage is void and of no effect under the provisions of

section 6.202 of the Texas Family Code because Respondent was already legally

married.    The prior marriage of Respondent was to Amir Bagherkalantari and

occurred on or about December 12, 2009.           Respondent's marriage to Amir

Bagherkalantari was never dissolved by divorce or annulment or terminated by the

death of Amir Bagherkalantari.


ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                               Page 2
8.     Child

       Petitioner and Respondent are parents of the following child of this

purported marriage who is not under the continuing jurisdiction of any other court:

       Name:
       Sex: Male
       Birth date:

       There are no court-ordered conservatorships, court-ordered guardianships, or

other court-ordered relationships affecting the child the subject of this suit.

       Information required by section 154.181(b) of the Texas Family Code is

provided as follows: Blue Cross, Blue Shield is in effect for the child.

       No property of consequence is owned or possessed by the child the subject

of this suit.

       The appointment of Petitioner and Respondent as joint managmg

conservators would not be in the best interest of the child.               Roger Arash

Farahmand, on final hearing, should be appointed sole managing conservator, with

all the rights and duties of a parent sole managing conservator.                  Maryam

Farahmand should be appointed possessory conservator with possession and access

as determined appropriate following a psychological evaluation and drug and

alcohol evaluation, monitoring and supervision with all the rights and duties of a

parent conservator.      Roger Arash Farahmand should be designated as the



ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                     Page 3
conservator who has the exclusive right to designate the child's primary residence,

along with all other rights and duties of a sole managing conservator.

         In the alternative, Roger Arash Farahmand requests that he and Maryam

Farahmand be designated joint managing conservators and that he have the

exclusive right to designate the primary residence of the child with the exclusive

right to make decisions concerning the child's education, the exclusive right to

consent to medical, dental, and surgical treatment involving invasive procedures,

and the exclusive right to consent to psychiatric and psychological treatment of the

child.    Roger Arash Farahmand requests that Maryam Farahmand be awarded

possession and access as the Court deems to be in the best interest of the child, and

considering the safety and welfare ofthe child. Roger Arash Farahmand should be

awarded possession of the child at all other times not otherwise awarded to

Maryam Farahmand.

         In all alternatives, Roger Arash Farahmand requests that payments for the

support of the child and medical support should be ordered in an amount supported

by the guidelines set forth in the Texas Family Code and paid in the manner

specified by the Court. Roger Arash Farahmand requests that the payments for the

support of the child survive the death of Maryam Farahmand and become the

obligation of Maryam Farahmand's estate. Roger Arash Farahmand also requests

that Maryam Farahmand seek and follow all recommendations by a qualified

ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                 Page4
psychiatrist and psychologist as well as to submit to random drug testing, upon

request by either Roger Arash Farahmand and/or qualified testing facility.

9.      Confirmation of Name

        Respondent's name before the purported marnage was Maryam Parviz-

Khyavi, and this former name should be confirmed by the Court as her lawful

name.

10.     Property

        Petitioner requests that the Court find the marnage relationship is

meretricious and property acquired or accumulated during the void marriage by the

parties should not be treated as community property and not be subject to a just and

right division.

11.        Request for Attorney's Fees, Expenses, Costs, and Interest

        It was necessary for Petitioner to secure the services of Bradford Nace of

Nace & Motley, LLC and Ike Vanden Eykel, Rebecca Tillery and the firm of

KoonsFuller, P.C., licensed attorneys, to preserve and protect the child's rights.

Respondent should be ordered to pay reasonable attorney's fees, expenses, and

costs through trial and appeal, and a judgment should be rendered in favor of these

attorneys and against Respondent and be ordered paid directly to Petitioner's

attorneys, who may enforce the judgment in the attorney's own name. Petitioner

requests postjudgment interest as allowed by law.

ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                Page 5
                                         II.

 IN THE ALTERNATIVE, FIRST AMENDED PETITION FOR DIVORCE

        In the alternative and without waiving any relief requested in the foregoing

suit to declare maniage void, Petitioner brings this suit for divorce and files his

First Amended Petition for Divorce.

12.     Domicile

        Petitioner has been a domiciliary of Texas for the preceding six-month

period and a resident of this county for the preceding ninety-day period.

13.     Protective Order Statement

        No protective order under title 4 of the Texas Family Code is in effect, and

no application for a protective order is pending with regard to the parties to this

suit.

14.     Dates of Marriage and Separation

        The parties were manied on or about July 28, 2012 and ceased to live

together as husband and wife on or about December 30, 2013.

15.     Grounds for Divorce

        The marriage has become insupportable because of discord or conflict of

personalities between Petitioner and Respondent that destroys the legitimate ends

of the maniage relationship and prevents any reasonable expectation of

reconciliation.

ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                Page 6
16.   Property

      Petitioner requests the Court to divide their estate in a manner that the Court

deems just and right, as provided by law.

17.   Separate Property

      Petitioner owns certain separate property that is not part of the community

estate of the parties, and Petitioner requests the Court to confirm that separate

property as Petitioner's separate property and estate.

18.   Collin County Standing Order Regarding Children, Property and the
      Conduct of the Parties

          The Collin County Standing Order Regarding Children, Property and the

Conduct of the Parties is attached hereto in compliance with the standing order of

the Collin County District Courts and is incorporated herein by reference.

19.   Attorney's Fees, Expenses, Costs, and Interest

      It was necessary for Petitioner to secure the services of Bradford Nace of

Nace & Motley, LLC and Ike Vanden Eykel, Rebecca Tillery and the firm of

KoonsFuller, P.C., licensed attorneys, to prepare and prosecute this suit. To effect

an equitable division of the estate of the parties and as a part of the division, and

for services rendered in connection with conservatorship and support of the child,

judgment for attorney's fees, expenses, and costs through trial and appeal should be

granted against Respondent and in favor of Petitioner for the use and benefit of


ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                 Page 7
Petitioner's attorneys and be ordered paid directly to Petitioner's attorneys, who

may enforce the judgment in the attorney's own name.                Petitioner requests

postjudgment interest as allowed by law.

20.   Prayer

      Petitioner prays that the Court enter its order declaring void the marriage of

Petitioner and Respondent.

      In the alternative, Petitioner prays that the Court grant a divorce and all other

relief requested in this petition.

       Petitioner prays for attorney's fees, expenses, and costs as requested above.

       Petitioner prays for general relief.

                                                               'tted,




                                              E-mail: ike@koonsfuller.com
                                              REBECCA TILLERY
                                              State Bar No. 24060729
                                              E-mail: tillery@lmonsfuller.com
                                              KOONSFULLER
                                              A Professional Corporation
                                              1717 McKinney Avenue, Suite 1500
                                              Dallas, Texas 75202
                                              (214) 871-2727
                                              (214) 871-0196 Fax

                                                       -and-


ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                    Page 8
                                        Bradford Nace
                                        State Bar No. 24007726
                                        E-mail: bnace@nacemotley.com
                                        Nace & Motley, LLC
                                        100 Crescent Court, 7th Floor
                                        Dallas, Texas 75201
                                        (214) 459-8289
                                        (214) 242-4333 Fax

                                        Attorneys for Roger Arash Farahmand

                        CERTIFICATE OF SERVICE

      I certify that on March---4Ji, 2014, a true copy of the above was e-served
on attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 21a of the Texas Rules of Civil Procedure:

            Richard J. Corbitt
            Richard J. Corbitt & Associates, P.C.
            6440 N. Central Expressway, Suite 402
            Dallas, Texas 75206

                                  ( (
                                  \~\~~~z:-=-----')---
                                       Attomey for Petitioner




ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                            Page 9
ROGER FARAHMAND’S
   RECORD TAB 8
                                                                             Filed: 4/23/2014 4:10:32 PM
                                                                             Andrea S. Thompson
                                                                             District Clerk
                                                                             Collin County, Texas
                                                                             By Amy Mathis Deputy



KOONS FULLER
Family Law                                                           1717 McKinney Avenue
                                                                     Suite 1500
               Reputation.                                           Dallas, Texas 75202
               Resources.                                            (214) 871-2727 Office
               Results.                                              (214) 871-0196 Facsimile


                                         March 31, 2014

Via Facsimile: (214)754-0515
Mr. Richard Corbitt
Attorney at Law
6440 North Central Expressway, Suite 402
Dallas, Texas 75205


       Re:     Cause No. 401-56531-2013; In the Matter of the Marriage of Roger Arash
               Farahrnand and Maryarn Farahrnand and in the Interest ofFarahrnand Child


Dear Mr. Corbitt:

       Please be advised that Petitioner's request to declare marriage void (i.e. not including any
custody matters), with respect to the above-referenced cause, has been set for final hearing on July
29, 2014 at 9:00a.m. in the 401 ST Judicial District Court of Collin County, Texas.

       I will be sending you a proposed scheduling order for your consideration.

       If you should have any questions, please do not hesitate to contact my office.




RAT/em


cc:    401ST Judicial District Court (viae-file)
       Mr. Roger Farahrnand
       Mr. Brad Nace
                                                                                                                                                                                                                       P.
                                   Communi cat ion Result Report ( Mar. 31. 2014                                                                                         I: 21 PM I
                       * * *                                                                                                                                                      1)   Ko
                                                                                                                                                                                                * * *
                                                                                                                                                                                            o n s    Fcl I   ec   -Dallas
                                                                                                                                                                                  2)


Date/Time: Mar. 31. 2014 I : 20 PM
Fi I e                                                                                                                                                                                                               Page
 No. Mode                            Destination                                                                                                   Pg Is I                             Result                        Not Sent
2250 Menory TX                       2147540515 P. 2                       OK




         Reason   fa    e r ro r
              E. 1)    Hang up     or   1 ine        fai                                                              E. ?)           Busy
              E. 3)    No   answer                                                                                    E. 4)           No facsimile                                connect ion
              E. 5)    Exceeded      max.      E-mai                  s i z e                                         E. 6)           Destination                           does        not         support       IP-Fax




                                            KOONS FULLER
                                            FamflyLm1•                                                                                1717Mitt
                                                                Atl.urneyr.tLil:W

                                            FAX NO.             (214) 754--()515

                                            RE:                 CaUllel{o. 401-56531-20l3;IMMO Fmabmand

                                            FROM::              IKE VANDENEYICEIJR.EI3ECCA TilLERY/Kathy Geo:ffrilln (Patalega!)

                                            TOTAL PAGES lRANSMITIED: -~''---- (including cov'""page).

                                            SPECIAL MESSAGE:



                                            )F'IRANSMISSIONPROBI.BMS.AREEN'CCIUNT£REO OR UllSFAXISNOTJffiCllrVED COMPLET'£CAU.
                                            (;lJ4) 871-2121 AS SOON AS POSSIIILB.




                                                      1.        SUD!llCT'I1;)Tliil A-'i'TORNEYJCUJ;NfPRI\'IUGE;
                                                      :2..      ATTORNEY WORicPRODUCT; OR.
                                                      3.        CONFIDENTIAL

                                            It i:o int ..-monlho
                                            >'>dp~&esil;l<>Oflifl• KillhJ Geoftrlon by tluln< 01 (214) &11·2= Ia:mo:diO yon shoold T>o
                                            immeROGER FARAHMAND’S
   RECORD TAB 9
                                      CAUSE NO. 401-56531-2013

     IN THE MATTER OF THE                         §                  IN THE DISTRICT COURT
     MARRIAGE OF                                  §
                                                  §
     ROGERARASHFARABMAND                          §
     AND                                          §
     MARYAM FARABMAND                             §                  4018T JUDICIAL DISTRICT
                                                  §
     AND IN THE INTEREST OF                       §
                                                  §
     A MINOR CHILD                                §                  COLLIN COUNTY, TEXAS

                                 AGREED SCHEDULING ORDER

            The Court finds that the trial on Petitioner's Petition to Declare Marriage Void. is
     currently scheduled for July 29, 2014. IT IS THEREFORE ORDERED that the
     deadlines for the discovery and pre-trial matters in this cause of action shall be as
     follows:

     1.     The deadline for designating testifying expert witnesses shall be June 9, 2014;

     2.     The deadline to serve any discovery requests shall be May 28, 2014;

     3.     The deadline for the close of the discovery period shall be Jwie 27, 2014; and

     4.     The deadline for amending pleadings shall be July 15,.,_,,.......,._

            Signed on this the    X    day of__,_-"-"":::.;ROGER FARAHMAND’S
  RECORD TAB 10
                                                          Filed: 5/22/2014 2:16:15 PM
                                                          Andrea S. Thompson
                                                          District Clerk
                                                          Collin County, Texas
                                                          By Mindi Johns Deputy
                                                          Envelope ID: 1339906
                             NO. 401-56531-2013

IN THE MATTER OF                         §     IN THE DISTRICT COURT
THE MARRIAGE OF                          §
                                         §
ROGER ARASH FARAHMAND                    §
AND                                      §     401ST JUDICIAL DISTRICT
MARYAM FARAHMAND                         §
                                         §
AND IN THE INTEREST OF                   §
                                         §     COLLIN COUNTY, TEXAS
                       A CHILD           §

  MARYAM FARAHMAND’S ANSWER TO ORIGINAL PETITION
  TO DECLARE MARRIAGE VOID AND IN THE ALTERNATIVE
        FIRST AMENDED PETITION FOR DIVORCE

            MARYAM FARAHMAND, Counter-Petitioner, files this Answer to

Roger Arash Farahmand’s Original Petition to Declare Marriage Void and in

the Alternative First Amended Petition for Divorce.

1.          General Denial

            MARYAM FARAHMAND enters a general denial of the claims

made in Roger Arash Farahmand’s Original Petition to Declare Marriage

Void and in the Alternative First Amended Petition for Divorce and all

amendments thereto.

2.          Defenses

            MARYAM FARAHMAND and ROGER FARAHMAND entered

into a legitimate marriage on or about July 28, 2012. MARYAM

FARAHMAND was not previously married at the time she entered into the
1|P a g e
marriage relationship with ROGER FARAHMAND. Prior to her

relationship with ROGER FARAHMAND, MARYAM FARAHMAND and

Amir Bagherkalantari had a dating relationship in 2009. Contrary to ROGER

FARAHMAND’s claim:

            A. No Prior Marriage

                 1.    Although a marriage license was issued to Maryam

Farahmand and Amir Bagherkalantari in December of 2009, Maryam

Farahmand and Amir Bagherkalantari did not get married to each other

(formally or informally) within 31 days after the issuance of the license on

December 12, 2009. Thus, the marriage license expired pursuant to Section

2.201 of the Texas Family Code (issued prior to September 1, 2013).

Further, no license was filed with the Collin County Clerk at any time after

December 12, 2009.

                 2.    A formal wedding ceremony did not occur between

Maryam Farahmand and Amir Bagherkalantari. In fact, Maryam Farahmand

and Amir Bagherkalantari did not cohabitate for more than two weeks, had a

fight on the nightof the engagement party, dated sporadically, and ended

their dating relationship/engagement completely in August of 2010.

                 3.    Assuming, arguendo, that a marriage ceremony had

actually occurred on December 12, 2009, the person reflected on the


2|P a g e
“marriage license” as the person performing the ceremony was identified as

P.H.D. (sic) in economics. Pursuant to Section 2.02 of the Texas Family

Code, such a person is not authorized to conduct a marriage ceremony in

Texas. Any such marriage would be invalid and the person performing the

ceremony could be charged with a misdemeanor offense.

            B. No Prior Informal/Common Law Marriage

                 1.     Additionally, should Roger Farahmand attempt to claim

an     informal       marriage   between   Maryam    Farahmand    and   Amir

Bagherkalantari, it has been more than two years since Maryam Farahmand

and Amir Bagherkalantari ended their dating relationhip/engagement and no

proceedings were initiated within that two-year time period to prove an

“informal marriage”. Therefore, it is a rebuttable presumption that Maryam

Farahmand and Amir Bagherkalantari did not enter into an agreement to be

married pursuant to Section 2.401 of the Texas Family Code. Additionally,

neither Maryam Farahmand nor Amir Bagherkalantari are and/or have

claimed an informal marriage between them. Therefore, Roger Farahmand

would not be a proper party to make an informal marriage claim.

                 2.     Maryam Farahmand and Amir Bagherkalantari did not

intend to have a present, immediate, and permanent marital relationship

prior to or at any time after December of 2009, nor did they agree to be


3|P a g e
husband and wife. Small v. McMaster, 352 S.W.3d 280, 283 (Tex.App.-

Houston [14th Dist.] 2011, pet. Denied). An agreement to be married at some

time in the future is insufficient to show that a marriage was “present and

immediate”.              See    Aguilar    v.   State,   715 S.W.2d 645,

648(Tex.Crim.App.1986); Texas Employers’ Ins. v. Borum, 834 S.W.2d
395, 399 n.3 (Tex.App.-San Antonio 1992, writ denied).

                  3.    Maryam Farahmand and Amir Bagherkalantari did not

live together as husband and wife prior to or at any time after December of

2009.

                  4.    Maryam Farahmand and Amir Bagherkalantari did not

represent to others in Texas that they were married prior to or at any time

after December of 2009.

            C.    Roger Farahmand is presumably attempting to raise a prior

marriage claim for the purposes of a tactical advantage, to confuse the

issues, to deny Maryam Farahmand her community property interests, to

deny Maryam Farahmand her community and separate property claims, to

illegitimate the child born of the marriage, to harass, embarrass, and annoy

Maryam Farahmand, and to increase the costs of litigation.

3.          Attorney’s Fees, Expenses, Costs, and Interest




4|P a g e
            It was necessary for MARYAM FARAHMAND to secure the

services of Robert S. Widner of the Widner Family Law Group, a licensed

attorney, to prepare and defend this suit. To effect an equitable division of

the estate of the parties and as a part of the division, and for services

rendered in connection with conservatorship and support of the child,

judgment for attorney’s fees, expenses, and costs through trial and appeal

should be granted against Counter-Respondent an din favor of Counter-

Petitioner for the use and benefit of Counter-Petitioner’s attorney and be

ordered paid directly to the Counter-Petitioner’s attorney, who may enforce

the judgment in the attorney’s own name. Counter-Petitioner requests post-

judgment interest as allowed by law.

4.          Prayer

            MARYAM FARAHMAND prays that Petitioner take nothing by his

suit, that the Court deny Petitioner’s request to declare the parties’ marriage

void, that the Court affirm MARYAM FARAHMAND’s defenses, and that

MARYAM FARAHMAND be granted all relief requested in this Answer.

            MARYAM FARAHMAND prays for attorney’s fees, expenses, costs,

and interest as requested above.

            MARYAM FARAHMAND prays for general relief.




5|P a g e
                                     Respectfully submitted,


                                     Widner Family Law Group
                                     2911 Turtle Creek Blvd., Suite 405
                                     Dallas, Texas 75219
                                     Tel: (972) 979-5700
                                     Fax: (972) 692-8951


                                                 Robert S. Widner
                                     By: ________________________________
                                           Robert S. Widner
                                           Attorney for Counter-Petitioner
                                           State Bar No. 00792092
                                           Email: robertwidner@gmail.com




                                Certificate of Service


            I certify that a true and correct copy of the above was served on each

attorney of record or party in accordance with the Texas Rules of Civil

Procedure on May 22, 2014.


                                           Robert S. Widner
                                     ____________________________________
                                     Robert S. Widner
                                     Attorney for Maryam Farahmand




6|P a g e
ROGER FARAHMAND’S
  RECORD TAB 11
                                                                              Filed: 6/30/2014 12:38:48 PM
                                                                              Andrea S. Thompson
                                                                              District Clerk
                                                                              Collin County, Texas
                                                                              By Kim Sherrin Deputy
                                                                              Envelope ID: 1680988
                                  CAUSE NO. 401-56531-2013

IN THE MATTER OF THE                                     §          IN THE DISTRICT COURT
THE MARRIAGE OF                                          §
                                                         §
ROGERARASHFARAHMAND                                      §
.AND                                                     §            401 st JUDICIAL DISTRICT
MARYAM FARAHMAND                                         §
                                                         §
AND IN THE INTEREST OF                                   §
                                                ,        §
A MINOR CHILD.                                           §           COLLIN COUNTY, TEXAS

         RESPONDENT'S FIRST SUPPLEMENTAL AND AMENDED
                COUNTER-PETITION FOR DIVORCE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Maryam Farahmand, the Respondent and Counter-Petitioner

in the above-styled and numbered cause, and files this First Supplemental and

Amended Counter-Petition for Divorce. In support of thereof, Maryam Farahmand

would respectfully show the Court as follows:

1.      DISCOVERY LEVEL

        Discovery in this case is intended to be conducted under Level 2 of Rule 190

of the Texas Rules of Civil Procedure.




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                         Page 1
2.      PARTIES

        This suit is brought by MARYAM FARAHMAND, Counter-Petitioner. The

last three numbers of MARYAM F ARAHMAND's driver's license number are 351

and the last three number of MARYAM FARAHMAND's Social Security number

are 203.

        ROGER ARASH F ARAHMAND is Counter-Respondent. ROGER ARASH

FARAHMAND may be served by and through his attorneys of record identified in

Section/Paragraph Number 4 below as well as the Certificate of Service below.

3.      DOMICILE

        Counter-Petitioner has been a domiciliary of Texas for the preceding six-

month period and a resident of this county for the preceding ninety-day period.

4.      SERVICE

        Service of this document may be had in accordance with Rule 2la, Texas

Rules of Civil Procedure, by serving Counter-Respondent's attorneys of record:

       Mr. Ike Vanden Eykel                                     Mr. Bradford Nace
       Ms. Rebecca Tillery                                      Nace & Motley, LLC
       Koons Fuller, P.C.                                       100 Crescent Court, th Floor
       1717 McKinney Avenue, Suite 1500                         Dallas, Texas, 75201
       Dallas, Texas, 75202




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                     Page2
5.      PROTECTIVE ORDER STATEMENT

        No protective order under Title 4 of the Texas Family Code is in effect, and

no application for a protective order is pending with regard to the parties to this

suit.

6.      DATES OF MARRIAGE AND SEPARATION

        The parties were married on or about July 28, 2012, and have ceased to live

together as husband and wife.

7.      GROUNDS FOR DIVORCE

        The marriage has become insupportable because of discord or conflict of

personalities between Counter-Petitioner and Counter-Rrespondent that destroys

the legitimate ends of the marriage relationship and prevents any reasonable

expectation of reconciliation.

        Counter-Respondent Roger Farahmand is guilty of cruel treatment toward

Counter-Petitioner Maryam Farahmand of a nature that renders further living

together insupportable.

8.      CHILD OF THE MARRIAGE

        Counter-Petitioner and Counter-Respondent are parents of the following

child of this marriage who is not under the continuing jurisdiction of any other


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce     Page3
Court:

                Name:
                Sex:        Male
                Birth Date:

         There are no court-ordered conservatorships, court-ordered guardianships, or

other court-ordered relationships affecting the child the subject of this suit.

         The father is Counter-Respondent, ROGER ARASH FARAHMAND.

Counter-Petitioner and Counter-Respondent became married via a formal marriage

on or about July 27, 2012. If, for any reason, the marriage by and between

Counter-Petitioner and Counter-Respondent is declared void, Counter-Respondent

voluntarily identified himself as the father on the birth certificate, has asserted his

paternity of the child to multiple third parties, and has judicially admitted himself

as the father of the child.

9.       MINOR CHILD'S PROPERTY

         No property of consequence is owned or possessed by the child the subject

of this suit.

10.      HEALTH INSURANCE INFORMATION

         Information required by Section 154.181(b) of the Texas Family Code will

be provided.


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce        Page 4
11.       ADJUDICATION OF P ARENTAGE/SAPCR


          A.    AGREEMENT


                Counter-Petitioner believes that she and Counter-Respondent will

enter into a written agreement containing provisions for conservatorship of,

possession of, access to, and support of the child. If such an agreement is not made,

Counter-Petitioner requests the Court to make orders for conservatorship of,

possession of, access to, and support of the child, as requested herein.

          B.    PRIMARY RESIDENCE; SUPPORT


                Counter-Petitioner should be designated as the conservator who has

the exclusive right to designate the primary residence of the child. Counter-

Respondent should be ordered to make payments for the support of the child and to

provide medical child support in the manner specified by the Court. Counter-

Petitioner request that the payments for the support of the child survive the death

of Counter-Respondent and become the obligations of Counter-Respondent's

estate.

          C.    JOINT MANAGING CONSERVATORS & SUPPORT


          Counter-Petitioner and Counter-Respondent, on final hearing, should be


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce      Page 5
appointed joint managing conservators, with all the rights and duties of a parent

conservator.

        Counter-Petitioner should be designated as the conservator who has the

exclusive right to designate the primary residence of the child. The residence of

the child should be restricted to Collin County and counties contiguous to Collin

County, Texas. Counter-Petitioner should be the sole party to be allowed to retain

the child's passport and Counter-Respondent should not be allowed to remove the

child from the State of Texas. Counter-Respondent should be ordered to make

payments for the support of the child and to provide medical child support in the

manner specified by the Court. Counter-Petitioner requests that the payments for

the support of the child survive the death of Counter-Respondent and become the

obligations of Counter-Respondent's estate.

        E.      SECURITY FOR POSSESSION AND ACCESS


                Counter-Respondent may violate the Court's orders relating to

Counter-Petitioner's possessory interest in the child. Counter-Petitioner requests

the Court to order Counter-Respondent to execute a bond or deposit in a reasonable

amount, conditioned on Counter-Respondent's compliance with the Court's orders

concerning possession and access to the child.

Respondent's First Supplemental and Amended Counter-Petitioner for Divorce   Page6
        F.      INTERNATIONAL ABDUCTION


                Counter-Petitioner requests the Court to determine whether there is a

risk of international abduction of the child by Counter-Respondent and to take such

measures as are necessary to protect the child.

        G.      LIFE SUPPORT


                Counter-Petitioner requests the Court to order Respondent to obtain

and maintain a life insurance policy payable to Counter-Petitioner for the benefit of

the child to be applied toward Respondent's support obligation under the child

support order in the event of Respondent's death.

        H.      RESPONDENT COMMITTED FAMILY VIOLENCE


                Counter-Respondent has a history or pattern of committing family

violence during the two-year period preceding the date of filing of this suit.

Counter-Petitioner requests the Court to deny Counter-Respondent access to the

child. Alternatively, if the Court finds that awarding Counter-Respondent access

to the child would not endanger the child's physical health or emotional welfare

and would be in the best interest of the child, Counter-Petitioner requests that the

Court render a possession order that is designed to protect the safety and well-


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce     Page7
being of the child and any other person who has been a victim of family violence

committed by Counter-Respondent, including, but not limited to, ordering that the

periods of access be continuously supervised by an entity or person chosen by the

Court, ordering that the exchange of possession of the child occur in a protective

setting, ordering Counter-Respondent to refrain from the consumption of alcohol

or a controlled substance within the twelve (12) hours before or during the period

of access to the child, and ordering Counter-Respondent to attend and complete an

anger management and co-parenting program or, if such a program is not available,

to complete a course of treatment with a mental health professional.

12.     DIVISION OF COMMUNITY PROPERTY


        A.      AGREEMENT


                Counter-Petitioner believes that Counter-Petitioner and Counter-

Respondent will enter into a written agreement for the division of their estate. If

such an agreement is made, Counter-Petitioner requests the Court to approve the

agreement and divide their estate in a manner consistent with the agreement. If

such an agreement is not made, Counter-Petitioner requests the Court to divide

their estate in a manner that the Court deems just and right, as provided by law.



Respondent's First Supplemental and Amended Counter-Petitioner for Divorce      Page8
        B.      EQUITIES FAVORING COUNTER-PETITIONER


                Counter-Petitioner should be awarded a disproportionate share of the

parties' estate for the following reasons including, but not limited to:

                (1)      fault in the breakup of the marriage;

                (2)      benefits the innocent spouse may have derived from the

                         continuation of the marriage;

                (3)      disparity of earning power of the spouses and their ability to

                         support themselves;

                (4)      cruel treatment by Counter-Respondent toward Counter-

                         Petitioner;

                (5)      community indebtedness and liabilities;

                (6)      tax consequences of the division of property;

                (7)      earning power, business opportunities, capacities, and abilities

                         of the spouses;

                (8)      nature of the property involved in the division;

                (9)      attorney's fees to be paid;

                (10) the size and nature of the separate estates of the spouses'

                         estates;

Respondent's First Supplemental and Amended Counter-Petitioner for Divorce          Page 9
                (11) conversion of community property by Counter-Respondent;

                (12) economic distress committed by Counter-Respondent;

                (13) forgery committed by Counter-Respondent or his agents,

                         affiliates, or other;

                (14) fraudulent transfer of community property;

                ( 15) actual fraud;

                ( 16) breach of fiduciary duty;

                ( 17) business fraud;

                (18) groundless pleading under Texas Rules of Civil Procedure Rule

                         13;and

                (19) Frivolous pleading under Texas Civil Practice and Remedies

                         Code §10.001.

13.     REIMBURSEMENT

        A.      COUNTER-RESPONDENT'S                   SEPARATE         ESTATE   TO   REIMBURSE

                COMMUNITY ESTATE

                1.        Counter-Petitioner requests the Court to reimburse the

community estate for funds or assets expended by the community estate for the

benefit of Counter-Respondent's separate estate. The community estate has not


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                Page 10
been adequately compensated for or benefited from the expenditure of those funds

or assets, and a failure by the Court to allow reimbursement to the community

estate will result in an unjust enrichment of Counter-Respondent's separate estate

at the expense of the community estate.

                2.       Counter-Petitioner requests the Court to reimburse the

community estate for the value of community time, toil, talent and effort expended

by Counter-Petitioner to benefit or enhance Counter-Respondent's separate estate.

The community estate was not adequately compensated for Counter-Petitioner's

use of community time, talent, toil and effort beyond what was reasonably

necessary to maintain, manage, and preserve Counter-Respondent's separate

estate. The failure of the Court to allow and award such reimbursement to the

community estate will result in the unjust enrichment of Counter-Respondent's

separate estate at the expense of the community estate.

                3.       Counter-Petitioner requests the Court to reimburse the

community estate for funds or assets expended by the community estate for

payment of unsecured liabilities of Counter-Respondent's separate estate. Those

expenditures resulted in a direct benefit to Counter-Respondent's separate estate.

The community estate has not been adequately compensated for or benefitted from


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce   Page 11
the expenditure of those funds or assets, and a failure by the Court to allow

reimbursement to the community estate will result in an unjust enrichment of

Counter-Respondent's separate estate at the expense of the community estate.

                4.       The community estate has expended funds or assets to make

capital improvements on property claimed by Counter-Respondent as separate

property, giving rise to a claim for reimbursement in favor of the community estate

and against Counter-Respondent's separate estate. Those expenditures resulted in

a direct benefit to Counter-Respondent's separate estate. The community estate

has not been adequately compensated for or benefitted from the expenditure of

those funds or assets, and a failure by the Court to allow reimbursement to the

community estate will result in an unjust enrichment of Counter-Respondent's

separate estate at the expense of the community estate.

                5.       The community estate is or was obligated on a debt incurred

during the marriage for the acquisition of, or capital improvements to, property and

secured by a lien on community property. Counter-Petitioner's separate estate has

expended funds or assets for the payment of that debt. Those expenditures have

resulted in the reduction of the principal of that debt, giving rise to a claim for

reimbursement in favor of Counter-Petitioner's separate estate and against the


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce     Page 12
community estate.           Those expenditures resulted in a direct benefit to the

community estate. Counter-Petitioner's separate estate has not been adequately

compensated for or benefitted from the expenditure of those funds or assets, and a

failure by the Court to allow reimbursement to Counter-Petitioner's separate estate

will result in an unjust enrichment of the community estate at the expense of

Counter-Petitioner's separate estate.

                6.       Counter-Respondent 1s or was obligated on a debt incurred

during the marriage for the acquisition of, or capital improvements to, property and

secured by a lien on property claimed by Counter-Respondent as separate

property. The community estate has expended fund or assets for payment of that

debt. Those expenditures have resulted in the reduction of the principal of those

debts, giving rise to a claim for reimbursement in favor of the community estate

and against Counter-Respondent's separate estate. Those expenditures resulted in

a direct benefit to Counter-Respondent's separate estate. The community estate

has not been adequately compensated for or benefitted from the expenditure of

those funds or assets, and a failure by the Court to allow reimbursement to the

community estate will result in an unjust enrichment of Counter-Respondent's

separate estate at the expense of the community estate.


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce    Page 13
        B.      COMMUNITY            ESTATE       TO    REIMBURSE            COUNTER-PETITIONER'S

                SEPARATE ESTATE

                1.       Counter-Petitioner requests the Court to reimburse Counter-

Petitioner's separate estate for funds or assets expended by Counter-Petitioner's

separate estate for the benefit of the community. Those expenditures resulted in a

direct benefit to the community estate. Counter-Petitioner's separate estate has not

been adequately compensated for or benefitted from the expenditure of those funds

or assets, and a failure by the Court to allow reimbursement to Counter-Petitioner's

separate estate will result in an unjust enrichment of the community estate at the

expense of Counter-Petitioner's separate estate.

                2.       Counter-Petitioner requests the Court to reimburse Counter-

Petitioner' s separate estate for funds or assets expended by Counter-Petitioner's

separate estate for payment of unsecured liabilities of the community estate. Those

expenditures resulted in a direct benefit to the community estate. Counter-

Petitioner' s separate estate has not been adequately compensated for or benefitted

from the expenditure of those funds or assets, and a failure by the Court to allow

reimbursement to Counter-Petitioner's separate estate will result in an unjust




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                  Page 14
enrichment of the community estate at the expense of Counter-Petitioner's separate

estate.

          C.    COUNTER-RESPONDENT'S                   SEPARATE         ESTATE     TO   REIMBURSE


                COUNTER-PETITIONER'S SEPARATE ESTATE

                1.       Counter-Petitioner requests the Court to reimburse Counter-

Petitioner' s separate estate for                funds     or assets         expended by Counter-

Petitioner' s separate estate for the benefit of Counter-Respondent's separate

estate. Those expenditures resulted in a direct benefit to Counter-Respondent's

separate estate. Counter-Petitioner's separate estate has not been adequately

compensated for or benefitted from the expenditure of those funds or assets, and a

failure by the Court to allow reimbursement to Counter-Petitioner's separate estate

will result in an unjust enrichment of Counter-Respondent's separate estate at the

expense of Counter-Petitioner's separate estate.

                2.       Counter-Petitioner requests the Court to reimburse Counter-

Petitioner's separate estate for funds or assets expended by Counter-Petitioner's

separate estate for payment of unsecured liabilities of Counter-Respondent's

separate estate. Those expenditures resulted in a direct benefit to Counter-

Respondent' s separate estate. Counter-Petitioner's separate estate has not been


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                  Page 15
adequately compensated for or benefitted from the expenditure of those funds or

assets, and a failure by the Court to allow reimbursement to Counter-Petitioner's

separate estate will result in an unjust enrichment of Counter-Respondent's

separate estate at the expense of Counter-Petitioner's separate estate.

                3.       Counter-Petitioner's separate estate has expended funds or

assets to make capital improvements on property claimed by Counter-Respondent

as separate property, giving rise to a claim for reimbursement in favor of Counter-

Petitioner's separate estate and against Counter-Respondent's separate estate.

Those expenditures resulted in a direct benefit to Counter-Respondent's separate

estate. Counter-Petitioner's separate estate has not been adequately compensated

for or benefitted from the expenditure of those funds or assets, and a failure by the

Court to allow reimbursement to Counter-Petitioner's separate estate will result in

an unjust enrichment of Counter-Respondent's separate estate at the expense of

Counter-Petitioner's separate estate.

                4.       Counter-Respondent 1s or was obligated on a debt incurred

during the marriage for the acquisition of, or capital improvements to, property and

secured by a lien on property claimed by Counter-Respondent as separate property,

Counter-Petitioner's separate estate has expended funds or assets for payment of


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce     Page 16
that debt. Those expenditures have resulted in the reduction of the principal of that

debt, giving rise to a claim for reimbursement in favor of Counter-Petitioner's

separate estate and against Counter-Respondent's separate estate.            Counter-

Petitioner' s separate estate has not been adequately compensated for or benefitted

from the expenditure of those funds or assets, and a failure by the Court to allow

reimbursement to Counter-Petitioner's separate estate will result in an unjust

enrichment of Counter-Respondent's separate estate at the expense of Counter-

Petitioner' s separate estate.

14.     SEPARATE PROPERTY

        Counter-Petitioner may own certain separate property that is not part of the

community estate of the parties, and Counter-Petitioner requests the Court to

confirm that separate property as Counter-Petitioner's separate property and estate.

15.             REQUEST FOR TEMPORARY RESTRAINING ORDERS, TEMPORARY

                ORDERS, AND TEMPORARY INJUNCTION


        Counter-Petitioner requests the Court, after notice and hearing, to dispense

with the issuance of a bond, to make the Collin County Standing Order into a

temporary injunction and to issue any other temporary orders and appropriate

temporary injunctions for the preservation of the property and protection of the

Respondent's First Supplemental and Amended Counter-Petitioner for Divorce     Page 17
parties and for the safety and welfare of the child of the marriage as deemed

necessary and equitable.

        A.      ADDITIONAL INJUNCTIONS

        Additionally, Counter-Petitioner requests that the Court enJom Counter-

Respondent from the following:

        1.      Filing any suits or threatening to file any suits against witnesses or

family members of Counter-Petitioner.

        B.      AUTHORIZATIONS

        Counter-Petitioner requests that Counter-Respondent be authorized only as

follows:

                a.       To make expenditures and incur indebtedness for reasonable

                         and necessary living expenses for food, clothing, shelter,

                         transportation, and medical care;

                b.       To make expenditures and incur indebtedness for reasonable

                         attorney's fees and expenses I connection with this suit;

                c.       To make withdrawals from accounts in financial institutions

                         only for the purposes authorized by the Court's order; and

                d.       To engage in acts reasonable and necessary to conduct


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce            Page 18
                         Respondent's usual business and occupation.

        C.      REQUEST         FOR      TEMPORARY           ORDERS          CONCERNING   USE   OF

                PROPERTY

        Counter-Petitioner requests the Court, after notice and hearing, for the

preservation of the property and protection of the parties, to make temporary orders

and issue any appropriate temporary injunctions respecting the temporary use of

the parties' property as deemed necessary and equitable, including but not limited

to the following:

        Awarding Counter-Petitioner exclusive use and control of the 2013 BMW

X3 and enjoining Counter-Respondent from entering, operating, or exercising

control over it.

        Awarding Counter-Petitioner the exclusive use of her personal belongings,

clothing, and personal items to be retrieved by Counter-Petitioner by a date certain.

        D.      REQUEST FOR TEMPORARY ORDERS

        Counter-Petitioner requests the Court, after notice and hearing, to dispense

with the necessity of a bond and to make temporary orders and issue any

appropriate temporary injunctions for the safety and welfare of the child of the

marriage as deemed necessary and equitable, including but not limited to the


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                  Page 19
following:

                ( 1)     Ordering a pretrial conference to simplify the issues in this case

                         and determine the stipulations of the parties and for any other

                         matters the Court deems appropriate.

                (2)      Ordering the parties to participate m an alternative dispute

                         resolution process before trial of this matter.

                (3)      Ordering preparation of a social study into the circumstances

                         and condition of the child and of the home of any person

                         requesting conservatorship of, possession of, or access to the

                         child.

                (4)      Ordering the psychological evaluation of Counter-Respondent.

                ( 5)     Ordering the parties to attend a parent education and family

                         stabilization course.

                (6)      Ordering Counter-Respondent to produce copies of income tax

                         returns for tax years 2010, 2011, 2012, 2013, and 2014 a

                         financial statement, and current pay stubs by a date certain.

                (8)      Ordering Counter-Respondent to execute all necessary releases

                         required by Counter-Petitioner to obtain any discovery allowed


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce           Page 20
                         by the Texas Rules of Civil Procedure.

                (9)      Ordering Counter-Respondent to execute all necessary releases

                         pursuant to the Health Insurance Portability and Accountability

                         Act (HIPAA) and 45 C.F.R. Section 164.508 to permit

                         Petitioner to obtain health-care information regarding the

                         children.

                (10) Ordering Counter-Respondent to provide a sworn inventory and

                         appraisement of all the separate and community property owned

                         or claimed by the parties and all debts and liabilities owned by

                         the parties substantially in the form and detail prescribed by the

                         Texas Family Law Practice Manual                3rd   ed.), form 7-1.

                ( 11) Appointing            Counter-Petitioner           and      Counter-Respondent

                         temporary joint managing conservators, and designating

                         Counter-Petitioner as the conservator who has the exclusive

                         right to designate the primary residence of the child.

                (12) Restricting the residence of the child to Collin County and

                         counties contiguous to Collin County, Texas.

                (13) Ordering appropriate possession and access of the child


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                       Page 21
                         considering, inter alia, the age of the child, the ability of the

                         parents to provide care for the child, and the living

                         arrangements of each parent.

                ( 14) Ordering that Counter-Respondent utilize a deep lung device on

                         any vehicle in which he transports the child.

                (15) All passports, American and Iranian, for this child will be

                         surrendered into the registry of the Court.

                ( 16) Prohibiting the child to be removed from the State of Texas.

        E.      TEMPORARY INTERIM ATTORNEY'S FEES AND SUPPORT

                Counter-Petitioner requests the Court, after notice and hearing, for the

preservation of the property and protection of the parties, to make temporary orders

and issue any appropriate temporary injunctions regarding attorney's fees and

support as deemed necessary and equitable including, but not limited to, the

following:

                ( 1)     Counter-Petitioner request that R Counter-espondent be ordered

                         to pay reasonable interim attorney's fees and expenses

                         including, but not limited to, fees for appraisals, accountants,

                         actuaries, and so forth. Counter-Respondent is to in control of


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce          Page 22
                         sufficient community assets to pay attorney's fees and

                         anticipated expenses.

                (2)      Counter-Petitioner has insufficient income for support, and

                         Counter-Petitioner requests the Court to order Counter-

                         Respondent to make payments for the support of Counter-

                         Petitioner until a final decree is signed.

                (3)      Counter-Petitioner is not in control of sufficient community

                         assets to pay attorney's fees and anticipated expenses.

                (4)      Ordering Petitioner to reinstate any and all credit cards and

                         bank accounts that Counter-Petitioner had use and enjoyment of

                         thirty (30) days prior to the filing of the divorce on or about

                         December 30, 2013.

                (5)      Order Counter-Respondent to reinstate Maryam Farahmand's

                         health insurance. Same was cancelled within days of Counter-

                         Respondent filing the Petition for Divorce. Alternatively, order

                         Counter-Respondent to pay one hundred percent (100%) of the

                         costs associated with Counter-Petitioner obtaining health

                         msurance.


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce         Page 23
16.     REQUEST FOR PERMANENT INJUNCTION

        Counter-Petitioner requests the Court, after trial on the merits, to grant any

and all necessary permanent injunctions to ensure the welfare and safety of the

parties.

17.     ADDITIONAL CAUSES OF ACTION/THEORIES OF RECOVERY

        A.      CAUSE OF ACTION FOR INTENTIONAL, KNOWING, OR RECKLESS
                BODILY INJURY



                ROGER ARASH FARAHMAND, on a continuing basis, intentionally

inflicted emotional distress on MARYAM FARAHMAND when one ROGER

ARASH FARAHMAND acted intentionally or recklessly, through extreme and

outrageous conduct, proximately causing severe emotional distress to MARYAM

FARAHMAND. Emotional distress means highly unpleasant mental reactions,

such as grief, shame, humiliation, embarrassment, anger, disappointment and

worry. Severe means that the distress inflicted is so extreme that a reasonable man

or woman could not be expected to endure it without undergoing unreasonable

suffering. MARYAM FARAHMAND requests actual damages for the past and

future value of severe emotional distress resulting from such conduct. Twyman v.


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce      Page 24
Twyman, 855 S.W. 2d. 619 (Tex. 1993); Massey v. Massey, 8075 S.W.2d 391

(Tex.App. - Houston [1st Dist.] 1990, writ. denied). MARYAM FARAHMAND

pleads intentional infliction of emotional distress as a continuing tort under Newton

v. Newton, 895 S.W.2d 503, 506 (Tex. Civ. App.-Forth Worth 1995, no writ).

ROGER         ARASH          F ARAHMAND,              by     hiring     investigator,   hiring    false

investigators, by suing MARYAM FARAHMAND's mother,                                       by having

investigators "pat down" the baby for listening devices at the end of a visitation, by

sending false private investigators to follow MARYAM FARAHMAND, has

engaged in a process of intimidation intended to cause intentional infliction of

emotional distress.

        B.      CAUSE OF ACTION FOR THREAT OF IMMINENT BODILY INJURY


                Counter-Respondent intentionally or knowingly threatened Counter-

Petitioner, which placed Counter-Petitioner in fear or apprehension of imminent

bodily injury.

        C.      CAUSE OF ACTION FOR OFFENSIVE OR PROVOCATIVE PHYSICAL


                CONTACT

                Counter-Respondent intentionally or knowingly caused physical

contact with Counter-Petitioner, when Counter-Respondent knew or should have


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                       Page 25
reasonably believed that Counter-Petitioner would regard such contact as offensive

or provocative.

        D.      CAUSE OF ACTION FOR INTENTIONAL INFLICTION OF EMOTIONAL

                DISTRESS

                Counter-Respondent intentionally or recklessly engaged in a pattern

of extreme and outrageous conduct that caused Counter-Petitioner to suffer severe

emotional distress.

        E.      ACTUAL DAMAGES FOR RESULTING PERSONAL INJURIES

                As a direct and proximate result of Counter-Respondent's wrongful

conduct alleged above, Counter-Petitioner has suffered certain damages including,

but not limited to, the following:

                1.       loss of earnings in the past;

                2.       loss of earning capacity, diminution of earning capacity, or both

that in reasonable probability will be suffered in the future;

                3.       physical pain, suffering, nd mental anguish in the past;

        Petitioner brings this suit for these damages, which are within the

jurisdictional limits of the Court.




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce          Page 26
        F.      CONVERSION.

                MARYAM FARAHMAND owned personal property and ROGER

ARASH FARAHMAND proximately caused injury to MARYAMF ARAHMAND

through his exercise of dominion and control over MARYAM FARAHMAND' s

personal property or his wrongful refusal to return MARYAM FARAHMAND' s

personal property upon her demand. ROGER ARASH FARAHMAND thereafter,

transferred the personal property to unknown third parties and/or entities of

Counter-Respondent. MARYAM FARAHMAND seeks actual and exemplary

damages resulting from ROGER ARASH FARAHMAND' s conduct. Connell v.

Connell, 889 S.W.2d 534 (Tex. App. - San Antonio 1994, writ denied).

        G.      ECONOMIC DURESS.

                ROGER           ARASH            FARAHMAND                   threatened   MARYAM

FARAHMAND that he would commit financial acts which he had no legal right to

do. Such threat was of such character as to destroy the free agency of MARYAM

FARAHMAND. Her free will was overcome and it caused her to do that which she

would not otherwise have done, and which she was not legally bound to do. The

restraint caused by such threats was eminent and MARYAM FARAHMAND had

no present means of protection. MARYAM FARAHMAND seeks actual and


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                  Page 27
exemplary damages resulting from ROGER ARASH FARAHMAND's conduct.

Matthews v. Matthews, 725 S.W.2d 275 (Tex. App. - Houston [1st Dist.] 1987,

writ ref d n.r.e.).

        H.      FORGERY

                ROGER ARASH FARAHMAND intentionally caused his sister to

forge MARYAM FARAHMAND's name to checks and/or documents, or cause

confusion as to her identity and she was harmed by this intentional

misrepresentation. "Forgery," as that term is used herein, means to alter, make,

complete, execute or authenticate any writings so that it purports to be the act of

another who did not authorize that act, done with the intent to defraud or harm

another. Forgery is an unlawful and unconscionable act which common law court

may provide a civil remedy. MARYAM FARAHMANDs seeks actual and

exemplary damages resulting from ROGER ARASH FARAHMAND's conduct.

Saxer v. Nash Phillips-Copus Co., Real Estate, 678 S.W.2d 736 (Tex. Civ. App. -

Tyler 1984, writ ref d n.r.e ). Both Chase Bank, and on information and belief,

Farmers & Merchants Bank located in Wisconsin, and Jocelyn McGregor from

Chase Bank and Paul Kujawa have conspired with Roger Farahmand, along with

Mary Wise.


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce   Page 28
        I.      FRAUDULENT TRANSFERS OF COMMUNITY PROPERTY

                During the parties' marriage, ROGER ARASH FARAHMAND

transferred community property in violation of the Texas Uniform Fraudulent

Transfer Act and Texas Family Code. ROGER ARASH FARAHMAND

transferred certain community property with actual intent to hinder and defraud

MARYAM FARAHMAND, who brings this cause of action within one year from

the date of discovery. MARYAM FARAHMAND is a creditor of ROGER

ARASH FARAHMAND because she has various claims against ROGER ARASH

FARAHMAND arising before or within a reasonable time after the transfers were

made. Furthermore, ROGER ARASH FARAHMAND retained actual and

constructive possession and control of the property after transfer. The combined

transfers constitute a substantial part of the community estate.                     MARYAM

FARAHMAND               requests      that     the     Court      set    aside   ROGER   ARASH

FARAHMAND's conveyance of community property. Tex. Bus. & Com. Code

Ann., § 24.005(a)(l); Tex. Fam. Code Ann., §6.707. Both Chase Bank, and on

information and belief, Farmers & Merchants Bank located in Wisconsin, and

Jocelyn McGregor from Chase Bank and Paul Kujawa have conspired with Roger

Farahmand. Mary Wise has also conspired and assisted.


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                Page 29
        J.      ACCOUNTING

                ROGER ARASH FARAHMAND has spent money on or transferred

money or property to third parties, escapades, and ventures, and hidden or

concealed community assets. A legal and equitable accounting is necessary to

determine the size of the community estate and provide an equitable distribution.

MARYAM FARAHMAND seeks actual and exemplary damages resulting from

ROGER ARASH FARAHMAND's conduct. Huel v. DeShazo, 922 S.W.2d 920,

923 (Tex. 1996); Hutchings v. Chevron US.A, Inc., 862 S.W.2d 752, 762 (Tex.

App. - El Paso 1993, writ denied).

        K.      ACTUAL FRAUD ON THE PERSON AND PROPERTY

                ROGER ARASH FARAHMAND intentionally plotted and carried

out a plan to actually defraud MARYAM FARAHMAND personally, the

community estate, and MARYAM FARAHMAND's separate property estate.

ROGER ARASH FARAHMAND made material representations to MARYAM

FARAHMAND that were false. ROGER ARASH FARAHMAND knew these

representations were false, or ROGER ARASH FARAHMAND made them

recklessly without knowledge of their truth and as a positive assertion. ROGER

ARASH FARAHMAND made these representations with the intention that


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce   Page 30
MARYAM FARAHMAND would act on them. MARYAMF ARAHMAND acted

in reliance on these representations and as a consequence she and the community

estate and MARYAM FARAHMAND's separate property estate suffered injury

and damage. Such conduct proximately caused injury, loss or damage to

MARYAM             FARAHMAND,                the      community          estate   and   MARYAM

FARAHMAND's separate property estate, for which she seeks judgment against

ROGER ARASH FARAHMAND for actual damages including pre and post

judgment interest. MARYAM FARAHMAND requests the court to apply the

principles of law in Schlueter v. Schlueter, 975 S.W.2d 584 (Tex. 1998) and

Vickery v. Vickery, 999 S.W.2d 342 (Tex. 1999) petition for review denied, only

dissent published [fraud on the person and property], in making calculations of

actual damages. In doing the acts alleged, ROGER ARASH FARAHMAND acted

wantonly and with malice toward MARYAM FARAHMAND and the community

estate. MARYAM FARAHMAND seeks exemplary damages for herself and the

community estate for this wanton and malicious conduct. Land v. Marshall, 426
S.W.2d 841 (Tex. 1986); Archer v. Griffith, 390 S.W.2d 735 (Tex. 1965); Horlock

v. Horlock, 535 S.W.2d 52 (Tex. Civ. App. - Houston [14th Dist. 1975, writ

dism'd). To the extent Schlueter v. Schlueter, supra, is applicable. MARYAM


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                Page 31
FARAHMAND requests the court to quantify the amount of damages to the

community estate and apply the damage calculations in making a just and right

division of community property. Both Chase Bank, and on information and belief,

Farmers & Merchants Bank located in Wisconsin, and Jocelyn McGregor from

Chase Bank and on information and belief, Paul Kujawa have conspired with

Roger Farahmand. Mary Wise has also conspired and assisted.

        L.      BREACH OF FIDUCIARY DUTY UNDER THE TRUST FUND DOCTRINE

                ROGER ARASH FARAHMAND, as MARYAM FARAHMAND's

spouse, had a fiduciary duty with and to MARYAM F ARAHMAND. ROGER

ARASH FARAHMAND held MARYAM FARAHMAND 's separate property in

trust for her. ROGER ARASH FARAHMAND commingled community estate

property with MARYAM FARAHMAND' s separate estate property to the extent

that it is not traceable or distinguishable from the community property estate of

John and MARYAM FARAHMAND. ROGER ARASH FARAHMAND's

fiduciary duty to MARYAM FARAHMAND casts on him the burden to disclose

such facts as to distinguish his own property and to ensure a fair division of the

property. Absent such proof, ROGER ARASH FARAHMAND commingled

community property interests become a part of MARYAM FARAHMAND's


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce   Page 32
separate property. Thus, MARYAMF ARAHMAND requests that the Court award

ROGER ARASH FARAHMAND's community property interests in the

commingled property to MARYAM FARAHMAND's separate estate. Farrow v.

Farrow, 238 S.W.2d 255 (Tex. Civ. App. - Austin 1951, no writ). Both Chase

Bank, and on information and belief, Farmers & Merchants Bank located in

Wisconsin, and Jocelyn McGregor from Chase Bank and Paul Kujawa have

conspired with Roger Farahmand. Mary Wise has also conspired and assisted.

        M.      BREACH OF FIDUCIARY RELATIONSHIP - BUSINESS AND PERSONAL

                R ROGER ARASH FARAHMAND had a fiduciary relationship with

and wife MARYAM FARAHMAND, both inside the marriage relationship, and

outside, regardless of their marriage, and owed to her a fiduciary duty of utmost

good faith and fair dealing. As a result of their fiduciary relationship MARYAM

FARAHMAND reposed a special confidence in her husband and attorney ROGER

ARASH FARAHMAND, in both roles. ROGER ARASH FARAHMAND had a

duty in equity and in good conscience to act in good faith and with due regard for

MARYAM             FARAHMAND's                interests.          However,   ROGER   ARASH

FARAHMAND, in violation of his duty to his wife, MARYAM FARAHMAND,

breached that duty many times. Both Chase Bank, and on information and belief,


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce            Page 33
Farmers & Merchants Bank located in Wisconsin, and Jocelyn McGregor from

Chase Bank and Paul Kujawa have conspired with Roger Farahmand. Mary Wise

has also conspired and assisted.

        N.      BUSINESS FRAUD & CONSTRUCTIVE TRUST

                MARYAM FARAHMAND was the sole officer and director of

vanous pharmaceutical companies.                   ROGER ARASH FARAHMAND, as her

attorney, wrongfully removed her from this position in violation of the standing

orders and temporary orders of this court. He had a fiduciary duty to MARYAM

FARAHMAND as her attorney and under the "special facts" rule. These actions

were a producing cause of damage to MARYAM FARAHMAND for which she

seeks recovery. MARYAM FARAHMAND seeks actual and exemplary damages

resulting from the conduct of ROGER ARASH FARAHMAND. Weir v. King, 166
S.W.2d 187 (Tex. Civ. App. -Dallas 1942, writ rerd w.o.m); Buckner v. Buckner,

85 S.W.2d 877 (Tex. App. -Tyler 1991, n.w.h.); Miller v. Miller, 700 S.W.2d 941

(Tex. App. -Dallas 1985, writ ref'd n.r.e.). ROGER ARASH FARAHMAND has

expended community funds to purchase property which he has put in the names of

third party "DBAs" such as his family and his corporate entities.            These

transactions were done to conceal assets from MARYAM FARAHMAND, during


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce   Page 34
the course of this divorce.              A constructive trust should be imposed on each

company and/or property in favor of MARYAM FARAHMAND or, in the

alternative; a secured judgment for actual damages should be awarded to

MARYAM FARAHMAND and against ROGER ARASH FARAHMAND. Young

v. Young, 168 S.W.3d 276 280, 282 (Tex. App. - Dallas 2005, no pet.). ROGER

ARASH FARAHMAND is also in contempt for these violations and should be put

in jail. Both Chase Bank, and on information and belief, Farmers & Merchants

Bank located in Wisconsin, and Jocelyn McGregor from Chase Bank and Paul

Kujawa have conspired with Roger Farahmand. Mary Wise has also conspired and

assisted.

        0.      PRAYER


                The conduct committed by Respondent against Petitioner is the type

of conduct evidencing actual malice on Respondent's part that allows the

imposition of exemplary damages. Petitioner additionally brings this suit for these

damages, which are within the jurisdictional limits of this Court.

                Petitioner prays for judgment against Respondent in a sum within the

jurisdictional limits of this Court for her actual damages as alleged, exemplary

damages, for prejudgment and post-judgment interest as allowed by law, for costs


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce       Page35
of court, and for general relief.

18.     ATTORNEY'S FEES, EXPENSES, COSTS, AND INTEREST

        It was necessary for Counter-Petitioner to secure the services of the Law

Office of Richard J. Corbitt, Robert S. Widner, and Dawn M. Grams, licensed

attorneys, to prepare and prosecute this suit. To effect an equitable division of the

estate of the parties and as a part of the division, and for services rendered in

connection with conservatorship and support of the child, judgment for attorney's

fees, expenses, and costs through trial and appeal should be granted against

Counter-Respondent and in favor of Counter-Petitioner for the use and benefit of

Counter-Petitioner's attorney and be ordered paid directly to Counter-Petitioner's

attorney, who may enforce the judgment in the attorney's own name. Counter-

Petitioner requests post-judgment interest as allowed by law.

19.     MAINTENANCE

        Counter-Petitioner requests the Court to order that she be paid postdivorce

maintenance for a reasonable period in accordance with chapter 8 of the Texas

Family Code. Counter-Petitioner requests the Court to issue an order for

withholding from Counter-Respondent's wages for this maintenance.




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce     Page 36
20.     NOTIFICATION OF CREDITORS

        It should be ordered that each party shall send to the other party, within three

(3) days of its receipt, a copy of any correspondence from a creditor or taxing

authority concerning any potential liability of the other party.

21.     NOTIFICATION OF CHANGE OF ADDRESS OR EMPLOYMENT

        It should be ordered that Respondent notify this Court and Petitioner by U.S.

certified mail, return receipt requested, of any change of address and of any

termination of employment. This notice shall be given no later than seven (7) days

after the change of address or the termination of employment. This notice or a

subsequent notice shall also provide the current address of Respondent and the

name and address of her current employer, whenever that information becomes

available.

22.     SANCTIONS AND ATTORNEY'S FEES ARE APPROPRIATE

        A.      GROUNDLESS            PLEADING          UNDER        TEXAS   RULES   OF   CIVIL

                PROCEDURE RULE            13

        Counter-Petitioner asks the court to impose appropriate sanctions against

Counter-Respondent or, alternatively, his attorneys of record, Bradford Nace, Ike

Vanden Eykel, and Rebecca Tillery, for filing the groundless and frivolous


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                Page 37
pleading of an alleged prior marriage of Counter-Petitioner.

        Pursuant to TEXAS RULES OF CIVIL PROCEDURE Rule 13, the court can

impose sanctions on a person who signed a pleading in violation of Rule 13 of the

TEXAS RULES OF CIVIL PROCEDURE. A pleading is sanctionable under TEXAS

RULES OF CIVIL PROCEDURE Rule 13 if it is groundless and was brought in bad

faith or for the purposes of harassment. TEX. R. CIV. P. 13; CTE Comm. Sys. Corp.

v. Tanner, 856 S.W.2d 725, 730 (Tex. 1993). A groundless pleading is one that has

no basis in law or fact and is not warranted by a good faith argument for the

extension, modification, or reversal of existing law. TEX. R. CIV. P. 13; Tanner,

856 S.W.2d 730.

        The standard for reviewing whether a pleading is groundless is objective:

Did the party and attorneys make a reasonable inquiry into the legal and factual

basis of the claim. See Tanner, 856 S.W.2d at 730. The reasonableness of the

inquiry is judged by the facts available and the circumstances present at the time

the party filed the pleading. Tarrant Cty. v. Chancey, 942 S.W.2d 151, 155 (Tex.

App. - Fort Worth 1997, no writ).

        In the present case, Counter-Respondent or, alternatively, his attorneys of

record filed the groundless pleading in bad and for the purpose of harassment in an


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce   Page 38
attempt to defraud Counter-Petitioner from her portion of the community property

as well increase the stress and strain on Counter-Petitioner financially, mentally,

and emotionally. Specifically, there is no documentation or evidence supporting

the factual allegations of the Counter-Respondent relating to an alleged purported

marriage. Counter-Respondent's allegations or factual contentions have no

evidentiary support and are extremely unlikely to ever have any evidentiary

support to support same even after a reasonable opportunity for further

investigation, or discovery.              As such, Counter-Petitioner was forced to litigate

this matter including, but not limited to, drafting answers to each and every petition

filed by the Counter-Respondent, forced to draft objections and answers to

discovery requests, and forced to review and/or respond to the overwhelming

number of documents either filed by Counter-Petitioner's attorneys or transmitted

as correspondence.

        B.      FRIVOLOUS          PLEADING         UNDER       TEXAS        CIVIL   PRACTICE    AND

                REMEDIES CODE §10.001

        The court can impose sanctions on the attorney who signed a pleading, or

the party represented by the attorney, if the pleading, motion, or other paper was

signed in violation of TEXAS CIVIL PRACTICE & REMEDIES CODE Section 10.001.


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                      Page 39
TEX. CIV. PRAC. & REM. CODE §10.004(a), The following conduct of Plaintiffs'

attorney violated Section 10.001.

        A pleading is frivolous when presented for an improper purpose, such as to

harass, cause unnecessary delay, or needlessly increase the cost of litigation. TEX.

CIV. PRAC. & REM. CODE §10.001(1). Clearly, the actions of Counter-Respondent

and/or his counsel evidence that Counter-Respondent's pleadings against Counter-

Petitioner are frivolous and are presented before the Court in the attempt to cause

an increase in the cost of litigation and for harassment.                    Therefore, Counter-

Respondent or, alternatively, his attorneys of record, Bradford Nace, Ike Vanden

Eykel, and Rebecca Tillery are subject to sanctions.

        Further, a pleading is frivolous unless each allegation or factual contention

has evidentiary support or, for a specifically identified allegation or factual

contention, is likely to have evidentiary support after a reasonable opportunity for

further investigation, or discovery. TEX. CIV. PRAC. & REM. CODE §10.001(3). In

the present case, Counter-Respondent's attorney of record has failed to provide any

evidentiary support for his allegations against Counter-Petitioner.




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                Page 40
        C.      GROUNDLESS PLEADING UNDER TEX. CIV. PRAC. & REM. CODE

                §9.011

        The court can impose sanctions on the attorney or party represented by the

attorney who signed a pleading, motion, or other that paper was signed in violation

of TEXAS CIVIL PRACTICE & REMEDIES CODE Section 9.011. The court may

sanction a party for filing pleadings that are (1) groundless and (2) brought in bad

faith, brought for the purposes of harassment, or interposed for improper purpose

of causing an undue delay, needless increase of litigation, and seeking to disqualify

the opposing counsel of record by unnecessarily calling that lawyer as a witness.

Herrmann & Andreas Ins. Agency, Inc. v. Appling, 800 S.W.2d 312, 320 (Tex.

App. - Corpus Christi 1990, no writ). Plaintiffs' pleadings are frivolous and violate

Section 9.011 of the TEXAS CIVIL PRACTICE & REMEDIES CODE because (1) they

are groundless, (2) they were brought in bad faith, (3) they were brought for the

purpose of harassment, and (4) they were interposed for an improper purpose.

        D.      SANCTIONS

        Counter-Petitioner asks the court to impose the following sanctions on

Counter-Respondent or, alternatively, his attorneys of record:

                a.       An order striking all of the allegations of Counter-Respondent


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce       Page 41
                         wherein he refers to any purported prior marriage of Counter-

                         Petitioner;

                b.       An order for payment to Counter-Petitioner for attorney's fees

                         in defense of Counter-Respondent's petition to declare marriage

                         void in an amount that is equal or greater than the amount

                         invoiced by Counter-Respondent's during the pendency of this

                         matter or, alternatively, payment for one hundred percent of

                         Counter-Petitioner's attorney's fees.

                c.       A penalty to be paid to the Court.

        E.      COSTS & ATTORNEY FEES

        It was necessary for Counter-Petitioner to hire an attorney, for Counter-

Petitioner to incur the additional cost of travel due to Counter-Respondent's

counsel's refusal to adhere to the basic facts of this case, and to prepare this

Counter-Claim. The Court should award Counter-Petitioner reasonable attorney's

fees in the amount of $25,000.00 under TEXAS RULES OF CIVIL PROCEDURE Rule

13, Section 10.004(c)(3) of the TEXAS CIVIL PRACTICE & REMEDIES CODE Section,

and Section 9.012(e)(3) of the TEXAS CIVIL PRACTICE & REMEDIES CODE.

        When the party against whom sanctions are sought cannot show due


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce        Page 42
diligence, a court may award the party seeking sanction all costs for

inconvenience, harassment, and out-of-pocket expenses incurred or caused by the

litigation. TEX. CIV. PRAC. & CODE §10.002(c). Counter-Respondent and/or

Counter-Respondent's counsel of record did not exercise due diligence. Because

Counter-Respondent and/or Counter-Respondent's counsel of record wholly failed

to show due diligence, the court should award Counter-Petitioner all costs for

inconvenience, harassment, and out-of-pocket expenses caused by this lawsuit.

23.     COLLIN COUNTY STANDING ORDER

        The Collin County Standing Order regarding child, property, and conduct of

the parties is attached hereto as Exhibit A and incorporated herein for all purposes.

24.     REQUEST FOR ATTORNEY'S FEES, EXPENSES, COSTS, AND INTEREST

        It was necessary for Counter-Petitioner to secure the services of Dawn M.

Grams Horak, a licensed attorney, to preserve and protect Maryam Farahamand

and the minor child's rights. Counter-Petitioner prays that Counter-Respondent be

responsible for one hundred percent of Counter-Petitioner's attorney's fees,

expenses, and costs incurred as a result of legal representation in this case.




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce       Page 43
25.     PRAYER

        WHEREFORE, PREMISES CONSIDERED, Maryam Farahmand, the

Counter-Petitioner, respectfully prays that citation and notice issue as required by

law and that the Court grant a divorce and all other relief requested in this petition

including, but not limited to, the following:

        1.      Combined TRO and Temporary Injunction - immediately grant a

                temporary restraining order restraining Counter-Respondent, in

                conformity with the allegations of this petition, from the acts set forth

                above, and Counter-Petitioner prays that, after notice and hearing, this

                temporary restraining order be made a temporary injunction;

        2.      Temporary Injunction - in addition to the temporary restraining

                order and temporary injunction prayed for above, after notice and

                hearing, grant a temporary injunction enjoining Respondent, in

                conformity with the allegations of this petitioner, from the acts set

                forth above while this case is pending;

        3.      Permanent Injunction - upon final hearing, the Court enter a

                permanent injunction enjoining Counter-Respondent, in conformity

                with the allegations of this petition, from the acts set forth above;

Respondent's First Supplemental and Amended Counter-Petitioner for Divorce          Page 44
        4.      Counter-Petitioner prays for an order adjudicating parentage, that

                Counter-Petitioner be appointed sole managing conservator with the

                exclusive right to designate the primary residence of the child, that

                appropriate orders be made for the support of the child and for

                payment of an equitable portion of all prenatal and postnatal

                health-care expenses of the mother and child and payment of the fees,

                expenses, and costs of Counter-Petitioner in bringing this action.


        5.      Attorney's Fees & Costs - for attorney's fees, expenses, costs, and

                interest as requested above.

        6.      Counter-Petitioner prays that citation and notice issue as required by

                law and that the Court grant a divorce and all other relief requested in

                this counter-petition.

        7.      Temporary Orders - Counter-Petitioner prays that, after notice and

                hearing, the requested temporary orders be granted.

        8.      Counter-Petitioner Maryam Farahmand prays for any and all other

                further relief for which she may be entitled to and that is sought in the

                foregoing pleading.


Respondent's First Supplemental and Amended Counter-Petitioner for Divorce           Page 45
        9.       Counter-Petitioner Maryam Farahmand prays for general relief.

                                          Respectfully submitted,

                                          WIDNER FAMILY LAW GROUP, PLLC


                                          By: Isl Robert S. Widner
                                             Robert S. Widner
                                             Texas State Bar No. 00792092

                                          2911 Turtle Creek Boulevard, Suite 405
                                          Dallas, Texas, 75219

                                          Telephone No.:           972-979-5700
                                          Facsimile No.:           972-692-8951
                                          Electronic Address robertwidner@gmail.com

                                          and




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce            Page 46
                                          DAWN M. GRAMS, P.C.

                                                 ,nJ \
                                             nt n Ii I
                                          By:~Horak
                                               Dawn M. Grams Horak
                                               Texas State Bar No. 24036667

                                          P.O. Box 924
                                          Grapevine, Texas, 76099

                                          Telephone No.:                     469-644-7442
                                          Facsimile No.:                     214-572-6893
                                          Electronic Address:                dgrams@msn.com

                                          of counsel to Widner Family Law Group, LLC

                                          ATTORNEYS FOR RESPONDENT AND
                                          COUNTER-PETITIONER
                                          MARYAM FARAHMAND




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                    Page 47
                                 CERTIFICATE OF SERVICE
        This is to certify that a true and correct copy of the above and foregoing has
been forwarded to the following parties via the manner reflected below, m
accordance with the TEXAS RULES OF CIVIL PROCEDURE.
       Mr. Ike Vanden Eykel                                  VFacsimile 214-871-0196
       Ms. Rebecca Tillery                                    Certified Mail/Return Receipt Requested
       Koons Fuller, P.C.                                     U.S. First Class Mail
       1717 McKinney Avenue, Suite 1500                      Vother
       Dallas, Texas, 75202                                         ike@koonsfuller.com
                                                                    tillery@koonsfuller.com
                                                             ./     Reagan@koonsfuller.com
                                                             v E-Service

       Mr. Bradford Nace                                    VFacsimile 214-242-4333
       Nace & Motley, LLC                                     Certified Mail/Return Receipt Requested
       100 Crescent Court, ih Floor                           U.S. First Class Mail
       Dallas, Texas, 75201                                 vOther         bnace@nacemotley.com
                                                            VE-Service

       Ms. Diana L. Porter                                    Facsimile 972-548-2349
       Diana L. Porter, P.C.                                  Certified Mail/Return Receipt Requested
       103 E. Virginia Street, Suite 201                      U.S. First Class Mail
       McKinney, Texas 75069                                 VOther
                                                              dporter@collincountydivorce.com
                                                                 Pursuant to Request of Attorney

        Certified to as of this 30th day ofJu~ne,,
                                             014.

                                                   I           Horak
                                                  ....;..+.-.-""-'-=-----~.._,.._~~~~~~~~~~




                                                  DAWN M. GRAMS HORAK




Respondent's First Supplemental and Amended Counter-Petitioner for Divorce                Page 48
                         COLLIN COUNTY DISTRICT COURTS
                                    GENERAL ORDERS




            COLLIN COUNTY ST ANDING ORDER REGARDING CHILDREN,
                   PROPERTY AND CONDUCT OF THE PARTIES




       No party to this lawsuit has requested this order. Rather. this order is a standing order of
the Collin County District Courts that applies in every divorce suit and every suit affecting the
parent-child relationship filed in Collin County. The District Courts of Collin County have
adopted this order because the parties and their children should be protected and their property
preserved while the lawsuit is pending before the court. Therefore it is ORDERED:

I. NO DISRUPTION OF CHILDREN. Both parties are ORDERED to refrain from doing the
following acts concerning any children who are subjects of this case:
        I. I   Removing the children from the State of Texas, acting directly or in concert
               with others, without the written agreement of both parties or an order of this
               Court.
        1.2    Disrupting or withdrawing the children from the school or day-care facility
               where the children are presently enrolled. without the written agreement of
               both parents or an order of this Court.
1.3    Hiding or secreting the children from the other parent or changing the children's current
place of abode. without the written agreement of both parents or an order of this Court.
        1.4    Disturbing the peace of the children.
       1.5     Making disparaging remarks about each other or the other person's family
               members, to include but not be limited to the child's grandparents, aunts, uncles.
               or stepparents.
       1.6     Discussing with the children, or with any other person in the presence of the
               children, any litigation related to the children or the other party.
        1.7    If this is an original divorce action, allowing anyone with whom the party is
               romantically involved. to remain over night in the home while in possession of
               the child. Overnight is defined from l 0:00 p.m. until 7:00
               a.m.

2. CONDUCT OF THE PARTIES DURING THE CASE. Both parties are ORDERED
to refrain from doing the following acts:
         2.1    Using vulgar, profane. obscene. or indecent language. or a coarse or offensive
                manner to communicate with the other party. whether in person, by telephone. or
                in writing.
         2.2    Threatening the other party in person, by telephone, or in writing to take
                unlawful action against any person.
         2.3    Placing one or more telephone calls, at an unreasonable hour. in an offensive or
              repetitious manner, without a legitimate purpose of communication, or
              anonymously.
       2.4    Opening or diverting mail addressed to the other party.


3. PRESERVATION OF PROPERTY AND USE OF FUNDS DURING DIVORCE CASE. If
this is a divorce case, both parties to the marriage are ORDERED to refrain from doing the
following acts:
         3.1     Destroying, removing, concealing, encumbering, transferring, or otherwise
                hanning or reducing the value of the property of one or both of the parties.
         3.2    Misrepresenting or refusing to disclose to the other party or to the Court, on
                proper request, the existence, amount, or location of any property of one or
                both of the parties.
         3.3    Damaging or destroying the tangible property of one or both of the parties,
                including any document that represents or embodies anything of value.
         3.4    Tampering with the tangible property of one or both of the parties, including
                any document that represents or embodies anything of value, and causing
                pecuniary loss to the other party.
         3.5    Selling, transferring, assigning, mortgaging, encumbering, or in any other manner
                alienating any of the property of either party, whether personal property or real
                estate property, and whether separate or community, except as specifically
                authorized by this order.
         3.6    Incurring any indebtedness, other than legal expense in connection with this
                suit, except as specifically authorized by this order.
         3.7    Making withdrawals from any checking or savings account in any financial
                institution for any purpose, except as specifically authorized by this order.
         3.8    Spending any sum of cash in either party's possession or subject to either party's
                control for any purpose, except as specifically authorized by this order.
         3.9    Withdrawing or borrowing in any manner for any purpose from any retirement,
                profit-sharing, pension, death, or other employee benefit plan or employee
                savings plan or from any individual retirement account or Keogh account,
                except as specifically authorized by this order.
         3.10 Signing or endorsing the other party's name or any negotiable instrument,
                check, or draft, such as tax refunds, insurance payments, and dividends, or
                attempting to negotiate any negotiable instrument payable to the other party
                without the personal signature of the other party.
         3.11 Taking any action to terminate or limit credit or charge cards in the name of the
                other party.
         3.12 Entering, operating, or exercising control over the motor vehicle in the
                possession of the other party.
         3.13 Discontinuing or altering the withholding for federal income taxes on wages or
                salary while this suit is pending.
         3.14 Tenninating or in any manner affecting the service of water, electricity, gas,
                telephone, cable television, or other contractual services, such as security, pest
                control, landscaping, or yard maintenance at the other party's residence or in any
                manner attempting to withdraw any deposits for service in connection with such




                                                                                        Page 2 of4
               services.
           3.15 Intercepting or recording the other party's electronic communications.

4. PERSONAL AND BUSINESS RECORDS IN DIVORCE CASE. If this is a divorce case,
both parties to the marriage are ORDERED to refrain from doing the following acts:
    4.1         Concealing or destroying any family records, property records, financial records,
    business records or any records of income, debts, or other obligations.
    4.2         Falsifying any writing or record relating to the property of either party.
    4.3         "Records" include e-mail or other digital or electronic data, whether stored on a
    computer hard drive, diskette or other electronic storage device.

5. INSURANCE IN DIVORCE CASE. If this is a divorce case, both parties to the marriage are
ORDERED to refrain from doing the following acts:
      5.1  Withdrawing or borrowing in any manner all or any part of the cash surrender
           value of life insurance policies on the life of either party, except as specifically
           authorized by this order.
      5.2  Changing or in any manner altering the beneficiary designation on any life
           insurance on the life of either party or the parties' children.
       5.3 Canceling, altering, or in any manner affecting any casualty, automobile, or health
           insurance policies insuring the parties' property of persons including the parties'
           minor children.


6. SPECIFIC AUTHORIZATIONS IN DIVORCE CASE. If this is a divorce case, both parties
to the marriage are specifically authorized to do the following:
        6.1    To engage in acts reasonably and necessary to the conduct of that party's usual
               business and occupation.
        6.2    To make expenditures and incur indebtedness for reasonable attorney's fees and
               expenses in connection with this suit.
        6.3    To make expenditures and incur indebtedness for reasonable and necessary living
               expenses for food. clothing, shelter, transportation and medical care.
        6.4    To make withdrawals from accounts in financial institutions only for the purposes
               authorized by this order.

7. SERVICE AND APPLICATION OF THIS ORDER.
      7.1  The Petitioner shall attach a copy of this order to the original petition and to each
           copy of the petition. At the time the petition is filed, if the Petitioner has failed to
           attach a copy of this order to the petition and any copy of the petition, the Clerk
           shall ensure that a copy of this order is attached to the petition and every copy of
           the petition presented.
     7.2   This order is effective upon the filing of the original petition and shall remain in
           full force and effect as a temporary restraining order for fourteen days after the
           date of the filing of the original petition. If no party contests this order by
           presenting evidence at a hearing on or before fourteen days after the date of the
           filing of the original petition, this order shall continue in full force and effect as a
           temporary injunction until further order of this court. This entire




                                                                                         Page 3 of4
            111\h:r "ill 11.:rrni11al pmt lli' a pr1llL'cli\..: rn'lkr that has alr..:ady hcL'll cntcn:d or is latl..'r
            cnkn:d. the pro11..·di\·c 1lrtkr prnYisinns prc\'ail. i\ny purl ol'lhis order not
            ch:111gL·d hy some lakr t11\kr t\:1nain-. in full l~1n:c ;md L'ifrct until th.: 1.:ourl
            ..;ign~ a li11:d dl'cn.'l.'.


tJ          JI.-\ l~ 11 FS F:\(( H 'R.-\ >JL12.l_:\TI·.. llH: p:1rti1.·s ari: 1:ni.·11urai,!cd tP
                  1lwir disputes nmicahly \\ ithoul court inlL'f'\ .:11til111. Th.: parti..:s arL·
            s1:ttl...>
            cncnura):!ed to use altcrnati\1.• disputL' rcsnlution mdhods. sul:'\:C i ( lRf>FR RH i:\l~Dl\CI CJ IJUml'.\:.
PROPLIU Y :\:\ [) CO\ DI. 'Cl <>I- Tl I I. I'.\ RTll-:S SI I:\ f.I IH·CO.\ 11-: I :n- H · 11 \"I:
U:\ OC IUI ll [~ 1-L 2tJ !}.




f
     , (h~~--,fu:--
.ll "l)(j:    .\T\.{1f·T:1\"~C
     '.)t)' ·I fi.lirfa~District C~1un
                                                                  · 1·.R



                        /
                                ;

                                                ~/-·1 /
                                                                             )
             .......:           .(.;.._/'                         ~-
.ll :!)( i L JOI I:\ R O.'\C · r L .IR.
29(/' Judicial I Jistril'I ( ·ourl




                                                                                 Jl'l>(lf· CY:\:TJJI.-\ \\'I ILl.l·SS
                                                                                 ..j   17 111 Judi1:ial District l   'ourl

                                        '·?     A         I
                   \                    .             I
                   !        I       I                !        I
                   _; {,                             v y_.:i:_]£ .£.< ,.
Jl :i)(i(Jfij~ WILi.iS
429 111 :f't1dil:ial I )istril'I ( \1urt




                                                                                                                                 Page 4 of 4
ROGER FARAHMAND’S
  RECORD TAB 12
                                                                       Filed: 7/10/2014 12:15:17 PM
                                                                       Andrea S. Thompson
                                                                       District Clerk
                                                                       Collin County, Texas
                                                                       By Lisa Sharpe Deputy
                                                                       Envelope ID: 1782144


                                         NO. 417-56531-2013

IN THE MATTER OF                                     §        IN THE DISTRICT COURT
THE MARRIAGE OF                                      §
                                                     §
ROGERARASHFARAHMAND                                  §
AND                                                  §        417th JUDICIAL DISTRICT
MARYAM FARAHMAND                                     §
                                                     §
AND IN THE INTEREST OF                               §
     , A CHILD                                       §        COLLIN COUNTY, TEXAS

    RESPONDENT'S FIRST VERIFIED MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Maryam Farahmand, the Respondent and Counter-Petitioner

in the above-styled and numbered cause, and files this First Verified Motion for

Continuance for the hearing set for July 29, 2014, on Petitioner's Petition to

Declare Marriage Void. In support of thereof, Maryam Farahmand would

respectfully show the Court as follows:

        1.      Petitioner's initial allegations of a pnor marriage of Respondent

occurred on or about March 10, 2014, at a hearing in this Court. Petitioner's

identified Amir Bagherkalantari as the alleged prior spouse of Respondent at this

time. See Exhibit A.

        2.       On or about Thursday, May 8, 2014, Amir Bagherkalantari stated to

Respondent's First Verified Motion for Continuance                                    ljPage
Respondent, Maryam Farahmand, that he was going to see how much the

Petitioner, Roger Farahmand offered to pay him for his testimony. Thus, there

appears to be either witness tampering or the possibility of witness tampering.

        3.       On or about Tuesday, June 24, 2014, Brenda Rodgers spoke with the

Court Coordinator for the 401 st Judicial District Court of Collin County, Texas, and

was advised that the court's docket was closed for the month of July. The Court

Coordinator further advised that any setting presently on the docket would be

heard, but there would be "NO additions, NO deletions, NO substitutions, NO

changes whatsoever." See Exhibit B-1. As a result thereof, Respondent did not file

her Motion for Summary Judgment, as same would not be considered or heard

before the court on or before the Tuesday, July 29, 2014, hearing date. See Exhibit

B.

        4.       The parties were last before the Court on or about Tuesday, May 27,

2014. See Exhibit D. During the time period of Tuesday, May 27, 2014, and

Friday, June 27, 2014, Petitioner filed more than fifty (50) documents with the

Court. In addition to the more than fifty (50) documents filed, Petitioner remits up

to three (3) to four (4) letters to Respondent's counsel on an almost daily basis. See

Exhibit B.


Respondent's First Verified Motion for Continuance                           2jPage
        5.       On May 27, 2014, Petitioner filed a document entitled "Certificate of

Marriage." See Exhibit E. At the hearing on March 10, 2014, the Honorable Judge

Mark J. Rusch ruled, in relevant part, that no marriage license by and between

Respondent and Amir Bagherkalantari was " ... on file, so [he] [didn't] have a valid

prior ceremonial marriage." See Exhibit D - Hearing Transcript, Page 77, Lines 18-

20. Disregarding this ruling, Petitioner files same misrepresenting that same 1s

valid. See Exhibit E.

        6.       Respondent would further show that Asian Ghaffari, on behalf of and

at the request of Petitioner, provided false sworn testimony at the March I 0, 2014,

hearing and that the signature on the alleged marriage certificate is not Mr.

Ghaffari's signature. Specifically, in the years 2005-2011, Mr. Ghaffari executed

various legal documents. See Exhibit F. In aforementioned legal documents, Mr.

Ghaffari correctly spelled his name: G-H-A-F-F-A-R-I. See Exhibit F. However,

on the purported "marriage license," Mr. Ghaffari's name is spelled: G-H-A-F-F-

0-R-I-E. See Exhibit E. How would a man who is eighty (80) plus years old

misspell his own last name? Because it is not his signature!

        7.       On or about June 9, 2014, Petitioner designated Madoud Anasri as the

expert to testify as to a "Persian Muslim wedding." However, Petitioner's


Respondent's First Verified Motion for Continuance                            31Page
designated expert is the father of Roger's Farahmand's business partner and very

close friend, Shaya Ansari. In fact, Roger Farahmand himself indicated during his

March 4, 2014 deposition that he owns property with Shaya Ansari and that Shaya

is "a dear friend, like -- like my brother." Clearly, the expert testimony of Madoud

Anasri will be biased, as his own son has a financial stake in the outcome of the

proceedings. Relevant portions of the deposition of Petitioner are as follows:


                   Owns property in Las Vegas, Nevada with Shaya
                                          Ansari:
                P102
                16 Q. Okay. Any other property save and except the
                17 ones you've testified to so far, Mr. Farahmand?
                18 A. No. I've testified to four.
                19 Q. Yes, sir, you have. In the United States.
                20 A. I think I have one in Vegas, Las Vegas.
                21 Q. Okay.
                22     A. Or through Badmand Holdings and another
                friend
                23 of mine.
                24 Q. What's your friend's name, please?
                25 A. Shaya.
                P103
                1       Q. Could you spell it for us?
                2 A. S-H-A-Y-A.
                3 Q. Uh-huh.
                4 A. Ansari, A-N-S-A-R-I.

                Owns rental property with Shaya Ansari in Caho San
                                 Lucas, Mexico:
                P104

Respondent's First Verified Motion for Continuance                           4JPage
                22 Q. And where is this property located?
                23 A. Caho San Lucas.
                24 Q. What's the date of purchase?
                25 A. 2006.
                P105
                1 Q. What was the purchase price?
                2 A. At that time, I think it was half a million.
                3 Q. It's not a timeshare, is it, sir?
                4 A. No.
                5 Q. Okay. And is it -- is it -- do you rent it out
                6 or do you ...
                7 A. I don't.
                8 Q. Is it -- who does, if they do?
                9                           A.                      Shaya.
                10 Q. Okay. So he -- Mr. Shaya is your -- I don't
                11 want to use the wrong word here -- partner or
                associate
                12 in this property, also?
                13 A. Yes.
                14 Q. Okay.
                15 A. He's a dear friend, like -- like my brother.
                16 Q. Okay. Is there only two of you?
                17 A. Yes.
                18 Q. Could you give me the address of that property,
                19 please?
                20 A. Sure.
                21 Q. Thank you.
                 22    A. Pedregal, Caho San Lucas.


                                Owns a Boat with Shaya Ansari:
                P109
                1        Do you have an interest in a boat?
                2 A. Possibly.
                3 Q. Okay. Could you tell the Court what "maybe"
                4 means as far as your interest in a boat?

Respondent's First Verified Motion for Continuance                           SI Page
                 5 A. Yes. I don't know if my partner has sold the
                 6 interest or we still possess it or what happened.
                 7 Q. Is this your partner Tom?
                 8 A. No, Tom's not my partner.
                 9 Q. Okay. Please forgive me, then.
                 10          You said partner. I hadn't heard anything
                 11 about a partner except Shaya -- Shaya -- Shaya.
                 12 A. You've never asked, but Shaya's my partner,
                 13 yes --
                 14 Q. Okay.
                 15 A. -- in that situation.
                 16 Q. Is that the partner in the boat, also?
                 17 A. Yes.

See Exhibit C. Madoud Anasri lives in New Jersey and was not made available for

a deposition and did not provide an expert report. Thus, how can Respondent

prepare for his anticipated testimony when no information has been provided for

review?

        8.       Petitioner's Petition to Declare Marriage Void is set for hearing on

July 29, 2014 at 9:00 a.m. See Exhibit A. This hearing will determine the validity

of Respondent's marriage to Petitioner. Respondent should be afforded the

opportunity to adequately prepare for same. Due to Petitioner filing more than fifty

(50) documents in less than thirty-five (35) days prior to the deadline for

completion of discovery and amending the pleadings on file, not including

designating an out-of-state expert whose son will be financially affected by the


Respondent's First Verified Motion for Continuance                           61Page
ruling of the court, Respondent has not been able to adequately prepare for the July

29th hearing date.

        9.       Due to the reasons set forth in this Motion, Respondent respectfully

asks this Court for a brief continuance to allow for the Respondent to adequately

prepare for the hearing Petitioner's Petition to Declare Marriage Void that is

currently set for hearing on July 29, 2014 at 9:00 a.m. and to allow the Respondent

an opportunity to file and have this Court hear motions including, but not limited

to, the following prior to the final setting on July 29, 2014: Motion to Strike or

Exclude Experts and Motion for Summary Judgment on Marriage Issue.

        10.     This continuance is not sought solely for delay but that justice may be

done. See Exhibit B.

        WHEREFORE, PREMISES CONSIDERED, the Respondent, Maryam

Farahmand, asks this Court to continue the hearing that is currently set for July 29,

2014, at 9:00 a.m. on Petitioner's Petition to Declare Marriage Void and reset same

for a future date or for at least one hundred and twenty (120) days and modify all

deadlines identified in the Agreed Scheduling Order to adhere to same. Respondent

further asks for any and all such other relief, either at law or equity to which she

may show herself to be justly entitled including, but not limited to, attorney's fees


Respondent's First Verified Motion for Continuance                             7JPage
and expenses.

                                          Respectfully submitted,

                                           WIDNER FAMILY LAW GROUP, PLLC


                                          By: /s/ Robert S. Widner
                                             Robert S. Widner
                                             Texas State Bar No. 00792092

                                          2911 Turtle Creek Boulevard, Suite 405
                                          Dallas, Texas, 75219

                                          Telephone No.:           972-979-5700
                                          Facsimile No.:           972-692-8951
                                          Electronic Address robertwidner@gmail.com

                                          and




                                          P.O. Box 924
                                          Grapevine, Texas, 76099

                                          Telephone No.:            469-644-7442
                                          Facsimile No.:            214-572-6893
                                          Electronic Address:       dgrams@msn.com

                                          of counsel to Widner Family Law Group, LLC

                                          ATTORNEYS FOR RESPONDENT AND
Respondent's First Verified Motion for Continuance                                 81Page
                                    COUNTER-PETITIONER
                                    MARYAM FARAHMAND
                             CERTIFICATE OF CONFERENCE
        I, the undersigned attorney, Dawn M. Grams Horak, hereby certify to the

Court that I have attempted to confer with opposing counsel in an effort to resolve

the issues contained in this motion without the necessity of Court intervention.

Specifically, I have contacted counsel for Petitioner on multiple occasions via

electronic correspondence and opposing counsel has stated that they would not be

in agreement with same.

        Therefore, the parties have not been able to come to an amicable resolution

to this matter without the necessity of the Court's intervention.
                                        ;".~   k
        Certified to as of this£ day of July, 2014.
                                                      (   '   i ,.

                                                     il1 fbJJn t?J. brams Horak
                                                     DAWN M. GRAMS HORAK




Respondent's First Verified Motion for Continuance                                9jPage
                                 CERTIFICATE OF SERVICE
        This is to certify that a true and correct copy of the above and foregoing has

been forwarded to the following parties via the manner reflected below, in

accordance with the TEXAS RULES OF CIVIL PROCEDURE.

       Mr. Ike Vanden Eykel                                   t1Facsimile 214-871-0196
       Ms. Rebecca Tillery                                      Certified Mail/Return Receipt Requested
       Koons Fuller, P.C.                                       U.S. First Class Mail
       1717 McKinney Avenue, Suite 1500                        Voth er
       Dallas, Texas, 75202                                        ike@koonsfuller.com
                                                                   tillery@koonsfuller.com
                                                                   Reagan@koonsfuller.com
                                                              /E-Service

       Mr. Bradford Nace                                   \/ Facsimile 214-242-4333
       Nace & Motley, LLC                                     Certified Mail/Return Receipt Requested
       100 Crescent Court, th Floor                           U.S. First Class Mail
       Dallas, Texas, 75201                                v Other         bnace@nacemotley.com
                                                           /E-Service

       Ms. Diana L. Porter                                      Facsimile 972-548-2349
       Diana L. Porter, P.C.                                    Certified Mail/Return Receipt Requested
       103 E. Virginia Street, Suite 201                        U.S. First Class Mail
       McKinney, Texas 75069                                  VOther
                                                              1./dporter@collincountydivorce.com
                                                                   Pursuant to Request of Attorney
                                    1
        Certified to as of this 1G-; 'aay of July, 2014.
                                                          k         .
                                                     j,~/D~kt G'tanfSiiorak
                                                      !




                                                     DAWN M. GRAMS HORAK




Respondent's First Verified Motion for Continuance                                       IOI   Page
                                                                         1
                                                               Hearing
                                                     March 10, 2014


 1                         REPORTER'S RECORD
 2                        VOLUME 1 OF 1 VOLUME

 3                TRIAL COURT CAUSE NO. 401-56531-2013

 4   IN THE MATTER OF                   IN THE DISTRICT COURT
     THE MARRIAGE OF
 5   ROGER ARASH FARAHMAND
     AND                                COLLIN COUNTY, TEXAS
 6   MARYAM FARAHMAND
 7   AND IN THE INTEREST OF
                                        40lst JUDICIAL DISTRICT
 8

 9

10
11

12                               HEARING

13
14
15
16
17

18

19        On the 10th day of March, 2014, the following
20   proceedings came on to be held in the above-titled and
21   numbered cause before the Honorable Mark J. Rusch, Judge
22   Presiding, held in McKinney, Collin County, Texas.

23        Proceedings reported by computerized machine
24   shorthand.
25


                      Kimberly Tinsley, CSR #3611
                             (972)   548-4247
                                                                    2
                                                          Hearing
                                                   March 10, 2014



 1                          APPEARANCES

 2   Bradford Winston Nace     SBOT NO. 24007726
     Attorney at Law
 3   100 Crescent Court
     7th Floor
 4   Dallas, TX 75201
     Telephone:  (214)459-8289
 5
                      Attorney for Petitioner Roger Farahmand
 6

 7

 8   Richard J. Corbitt        SBOT NO. 04817000
     Attorney At Law
 9   6440 N. Central Expwy.
     Suite 402
10   Dallas, TX 75208
     Telephone:  (214)744-1234
11
                      Attorney for Respondent Maryam Farahmand
12
13

14

15

16

17
18
19

20
21

22

23

24

25


                    Kimberly Tinsley, CSR #3611
                          (972)   548-4247
                                                                                                     3
                                                                                        Hearing
                                                                                 March 1.0, 201.4



 1                                             VOLUME 1
 2                                                HEARING

 3   March 1.0, 201.4                                                                PAGE      VOL

 4   Proceedings begin                .............................. 5                          1
 5   Witness Direct Cross                    Voir Dire
     ASLAN GHAFFARI
 6      By Mr. Nace                          11                                                 1
        By Mr. Corbitt                                                      13                  1
 7      By Mr. Nace                          17                                                 1
        By Mr. Corbitt                                     20                                   1
 8      By Mr. Nace                          21                                                 1

 9   FARID     RASTEGAR
        By     Mr. Nace                      23                                                 1
10      By     Mr. Corbitt                                 26                                   1
        By     Mr. Nace                      27                                                 1
11
     ROGER FARAHMAND
12      By Mr. Nace                          29                                                 1
        By Mr. Corbitt                                     38                                   1
13
     MICHAEL SCOTT WOODS
14      By the Court                         55                                                 1

15   ROBERT GORDON
        By the Court                         68                                                 1
16
17   Court's Ruling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75        1
18   Adjourned . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 104    1
19   Reporter's Certificate . . . . . . . . . . . . . . . . . . . . . . . . 105                 1
20

21
22

23
24

25


                               Kimberly Tinsley, CSR #3611
                                          (972)     548-4247
                                                                                4
                                                                    Hearing
                                                             March 1.0, 201.4



 1                    ALPHABETICAL WITNESS INDEX

 2                             DIRECT   CROSS        VOIR DIRE          VOL

 3   Farahmand, Roger          29        38                              1
     Ghaffari, Aslan           11,17     20             13               1
 4   Ghaffari, Aslan           21                                        1
     Gordon, Robert            68                                        1
 5   Rastegar, Farid           23,27     26                              1
     Woods, Michael Scott      55                                        1
 6

 7

 8

 9

10

11                EXHIBITS OFFERED BY THE PETITIONER

12   EXHIBIT     DESCRIPTION              OFFERED ADMITTED              VOL

13    1        Marriage License dated           18                       1
               12/12/2009
14
      2        Video of 12/12/2009 on           25           25          1
15             DVD
16    3        Supporting Affidavit of          30                       1
               Roger Farahmand
17
      4        Roger Farahmand's                31           31          1
18             Summary of Requests
19

20

21

22

23
24

25


                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247
                                                                       18
                                  Aslan Ghaffari - March 10, 2014
                                   Direct Examination by Mr. Nace



 1                 THE COURT:     sustained.
 2                 MR. NACE:     We'll offer.
 3                 THE COURT:     Does it have a number on it?
 4                 MR. NACE:     Yes, Your Honor, Petitioner's 1.
 5                 MR. CORBITT:     Predicate has not been
 6   issued.
 7                 THE COURT:     Let me see it, please.
 8                 MR. NACE:     Yes, Your Honor.
 9                 (Document present to the Court)
10                 THE COURT:     Mr. Nace, I have what appears
11   to be a Xerox copy.     I don't see a clerk's stamp on here
12   anywhere.

13                 MR. NACE:     Your Honor, we have the original
14   with another witness.     That is a copy.
15                 THE COURT:     Why isn't the original of a
16   marriage license on file with my clerk?
17                 MR. NACE:     From what I understand, to file
18   it that was their responsibility through her family.        But
19   the original does exist.
20                 THE COURT:     Where is the original?
21                 MR. NACE:     My client can better answer that
22   judge through another witness.     Because of things missing
23   in this case, our chain of custody, we want to make sure
24   we're keeping things intact.
25                 THE COURT:     His objection is sustained at


                    Kimberly Tinsley, CSR #3611
                          (972) 548-4247
                                                                           19
                                        Aslan Ghaffari - March 10, 2014
                                         Direct Examination by Mr. Nace



 1   this point in time.

 2                   MR. NACE:      May    I    re-approach the witness?
 3                   THE COURT:         Sure.
 4         Q.   (By Mr. Nace) Sir, re-handing you this particular
 5   exhibit, when you perform these weddings before, do you
 6   typically sign off as a witness having performed a
 7   wedding ceremony?
 8                   MR. CORBITT:         Please the Court, objection
 9   as to any relevancy regarding what he's done in the past.
10   We're only worried about
11                   THE COURT:         Overruled.
12                   INTERPRETER:         Can you repeat the question?
13         Q.   (By Mr. Nace) Yes.        With regard to the eight to
14   ten wedding ceremonies Mr. Ghaffari has performed in his
15   years, does he typically sign and certify that the
16   parties were united in marriage?
17         A.   Usually   I   write the name of the couple, the
18   people who are getting married, in the marriage portion
19   and all the information in a piece of paper and they sign
20   it.
21         Q.   And there's no question in Mr. Ghaffari's mind
22   that this piece of paper that I offered as Exhibit 1 is
23   his signature and nobody else's?
24         A.   This is my signature for sure.
25                   MR. NACE:      Pass the witness.


                      Kimberly Tinsley, CSR #3611
                                (972)    548-4247
                                                                         77

                                                               Ruling
                                                       March IO, 2014



 1   period.   This child does not leave the United States,
 2   period.
 3                    Mother is ordered to continue her
 4   psychological course of treatment with Dr. Woods, if that
 5   involves counseling, medication, or whatever, and to
 6   abide by and follow all of his orders and instructions.
 7   Mr. Gordon is a forensic guy, you can continue with him,
 8   or not.   I'm not ordering you to.         I'm not forbidding you
 9   to.   Dr. Woods is the main primary treatment guy.         You
10   will continue in your treatment with Dr. Woods.
11                    Everyone in this room understand that if
12   somebody has a chemical imbalance in their brain, I don't
13   hold it against them if they are dealing with it
14   appropriately.
15                    Now, I've got an eight-month-old kid.       And
16   Mr. Nace, just so you'll know, while this testimony about
17   another wedding is interesting, even assuming for the
18   sake of discussion that some ceremony was performed, that
19   license isn't on file, so I don't have a valid prior
20   ceremonial marriage.     I may or I may not have a valid
21   informal marriage and that would certainly be some
22   evidence of it.     But you're miles from at the very least
23   cohabitation.     So at least today, I'm not -- don't have
24   any concerns about there being a bigamy situation.          That
25   doesn't mean there isn't one.       I'm just saying today, in


                       Kimberly Tinsley, CSR #3611
                             (972)   548-4247
                                                                           105
                                                            Hearing
                                                     March 10 1 2014



 1   STATE OF TEXAS
 2   COUNTY OF COLLIN
 3        I, Kimberly Tinsley, Official Court Reporter in and

 4   for the 401st District Court of Collin County, State of

 5   Texas, do hereby certify that the above and foregoing

 6   contains a true and correct transcription of all portions
 7   of evidence and other proceedings requested in writing by
 8   counsel for the parties to be included in this volume of
 9   the Reporter's Record in the above-styled and numbered
10   cause, all of which occurred in open court or in chambers
11   and were reported by me.

12        I further certify that this Reporter's Record of the
13   proceedings truly and correctly reflects the exhibits, if
14   any, offered by the respective parties.

15        I further certify that the total cost for the
16   preparation of this Reporter's Record is $624.50 and was
17   paid by Counsel for Petitioner, Roger Farahmand.

18        WITNESS MY OFFICIAL HAND on this, the 3rd day of
19   April, 2014.                            Digitally signed by Kimberly Tinsley
20                                           Date: 2014.04.03 22:42:50 -05'00'
                          Kimberly Tinsley, CSR
21                        Texas CSR #3611
                          Official Court Reporter
22                        401st District court
                          Collin County, Texas
23                        2100 Bloomdale Rd, Suite 30030
                          McKinney, Texas 75071
24                        Telephone:   (972) 548-4247
                          E-mail: ktinsley@co.collin.tx.us
25                        Expiration:   12/31/15


                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247
                                                      ,.t;.··


          <23" cd,,'!I rp/>IM ~m9'1M ~ ~9'dald~umA.m
          ~~~~~~~Mio~.
                  ~ ~~~andJeo19'!!Jfl.ee
                      .9.I~m~~ ~. tkJ,
                          tM   .(;A ~       !'/ fJlf'eNJmbeJt !?009
                    1!1206

                                                                                              Section 2.204 of tli.e Pami{y Cotfe
         'Marriaee License                                                                    'I'fi:is ficense cannot 6e used'prior to:
                                                                                                     12/07/2009 3: 28 tJ"M.
         Jf~JCJ{                                                           NO. 417-56531-2013

    IN THE MATTER OF                                                 §        IN THE DISTRICT COURT
    THE MARRIAGE OF                                                  §
                                                                     §
    ROGERARASHFARAHMAND                                              §
    AND                                                              §        417th JUDICIAL DISTRICT
    MARYAM FARAHMAND                                                 §
                                                                     §
    AND IN THE INTEREST OF                                           §
          A CHILD                                                    §        COLLIN COUNTY, TEXAS


                                                           VERIFICATION

    STATE OF TEXAS                                        §
                                                          §
    COUNTY OF TARRANT                                     §


                             BEFORE ME, the undersigned Notary Public, on this day personally
    appeared Dawn M. Grams Horak, who, after being duly sworn, stated under oath
    that she is one of the attorney's of record for the Respondent, Maryam Farahmand
    in the above styled number and cause; that she has read the motion; and that the
    statements contained in the following paragraphs are within her personal
    knowledge and are true and correct\ )~ .. (/                         iL
                                                                .•
                                                              ~,~)!--


           !\l~b .~{(_ f'Yh1\J,t E-1.                           _,,_J_Q.i.......,..-(a.......J~.. 0                      . s
    ::                ;s       MY commission Expire                                             1
    \:1;· ....~l..i             September 19. 201 7                                          ' j_(_.f__,/_/_/_1__
                                                                My Commission Expires:__.:;/.....
      ''11ft,?1F11''°''..:
                                                                                     ----   -------- · - - - - -




Dawn Horak

From:                          Brenda Rodgers 
Sent:                          Tuesday, June 24, 2014 3:55 PM
To:                            Dawn Horak
Cc:                            Bob Widner
Subject:                       Re: FW: Farahmand



•!!Ill••••••              I was unsuccessful in getting the MSJ set before or on July 29. The Court Coordinator
was very adamant about the docket being closed for the month of July. She also stated that the 401st Judge
does not hear motions by submission anyway. She will not let us remove our Mtn to Compel and add the MSJ
in its place either. She stated NO additions, NO deletions, NO substitutions - NO changes whatsoever. I let
Bob know this                           ·                    ·


-
Thanks,
Brenda




                                                                                                  EXHIBIT

                                                                                                     \
                   ROGERFARAHMAND
                       March 4, 2014


                      NO. 401-56531-2013
IN THE MATTER OF               *    IN THE 401ST
THE MARRIAGE OF                *
                               *
ROGER ARASH FARAHMAND          *
AND                            *    JUDICIAL DISTRICT COURT
MARYAM FARAHMAND               *
                               *
AND IN THE INTEREST OF         *
                               *
A MINOR CHILD                  *   COLLIN COUNTY, TEXAS
*********************************************************
    ORAL AND VIDEOTAPED DEPOSITION OF ROGER FARAHMAND
                   Taken for the Respondent
                         March 4, 2014
*********************************************************
    ORAL AND VIDEOTAPED DEPOSITION OF ROGER FARAHMAND,
produced as a witness at the instance of the Respondent,
and duly sworn, was taken in the above-styled and
numbered cause on March 4, 2014, from 2:07 p.m. to 5:38
p.m., before Pennie Futrell, CSR in and for the State of
Texas, reported by machine shorthand, at the Law Offices
of Richard J. Corbitt, P.C., 6440 N. Central Expressway,
Suite 700, Dallas, Texas 75206, pursuant to the Texas
Rules of Civil Procedure and the provisions stated on
the record or attached hereto.




          CSI GLOBAL DEPOSITION SERVICES                  EXHIBIT
                    972-719-5000

                                                          D
                                                  2
                     ROGERFARAHMAND
                        March 4, 2014


 1                           APPEARANCES
 2   FOR THE PETITIONER:
 3       Mr. Bradford Nace
         NACE & MOTLEY, LLP
 4       100 Crescent Court
         7th Floor
 5       Dallas, Texas 75201
         Telephone:     214.459.8289
 6       Facsimile:     214.242.4333
         E-mail:        bnace@nacemotley.com
 7
 8   FOR THE RESPONDENT:
 9       Mr. Richard J. Corbitt
         LAW OFFICE OF RICHARD J. CORBITT, P.C.
10       6440 N. Central Expressway
         Suite 402
11       Dallas, Texas 75206
         Telephone:     214.744.1234
12       Facsimile:     214.754.0515
         E-mail:        corbittlaw@gmail.com
13
14   ALSO PRESENT:
15       Mr. Randy Johnson - Videographer
         Ms. Maryam Farahmand
16
17
18
19
20
21
22
23
24
25



               CSI GLOBAL DEPOSITION SERVICES
                         972-719-5000
                                                                                                           3
                                  ROGER FARAHMAND
                                     March 4, 2014


 1                                             I N D E X
 2   APPEARANCES..........................................                                            2

 3   EXAMINATION OF ROGER FARAHMAND

 4          Direct Examination by Mr. Corbitt................                                         4
 5   SIGNATURE AND CORRECTION PAGE . . . . . . . . . . . . . . . . . . . . . . . . 190
 6   CERTIFICATE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 192
 7                                        EXHIBITS

 8   NO.                      DESCRIPTION                                                        PAGE
 9   (None)

10

11   CERTIFIED QUESTIONS:

12   Page 20' line 1
13   Page 30, line 21

14   Page 33, line 13

15   Page 68, line 17
16   Page 119, line 6

17   INFORMATION TO BE PROVIDED:

18   Page 97, line 18
19   Page 104, line 7

20   Page 114, line 6
21   Page 120' line 3

22   Page 120, line 15

23
24
25



                       CSI GLOBAL DEPOSITION SERVICES
                                 972-719-5000
                                                                    102
                          ROGERFARAHMAND
                             March 4, 2014


 1   have, if you do?
 2 A. I don't have it.       I'm sorry, I got to clarify

 3   that.    I withdraw what I said before.       Badmand Holdings
 4   has an interest.

 5       Q.     Okay.    Okay.     I didn't hear that.   I'm sorry.
 6       A.     No, I didn't say it, and I apologize.
 7       Q.     What was the date of purchase there?
 8 A. I don't know if it was 2009,      '10, on one of
 9   those dates, October '9 or October '10.
10       Q.     And how much was that purchased for,       if you
11   know?
12       A.     130,000.
13       Q.     All right.       Do you know fair market value now,
14   if you do?
15 A. I don't know.

16       Q.     Okay.    Any other property save and except the

17   ones you've testified to so far, Mr. Farahmand?
18       A.     No.     I've testified to four.
19       Q.     Yes, sir, you have.       In the United States.
20 A. I think I have one in Vegas, Las Vegas.
21       Q.     Okay.

22       A.     Or through Badmand Holdings and another friend
23   of mine.
24       Q.     What's your friend's name, please?
25       A.     Shaya.



                  CSI GLOBAL DEPOSITION SERVICES
                            972-719-5000
                                                                   103
                          ROGERFARAHMAND
                             March 4, 2014


 1         Q.   Could you spell it for us?

 2         A.   S-H-A-Y-A.

 3         Q.   Uh-huh.

 4         A.   Ansari, A-N-8-A-R-I.

 5         Q.   And what interest -- ownership interest do you

 6   have in it, sir?

 7 A. I -- very minor, through a company, third

 8   party.

 9         Q.   Through Badmand?

10         A.   Yes.

11         Q.   Okay.     What was the date of purchase?

12 A. 2009 or '10 again.

13         Q.   Do you know the fair -- excuse me, strike that.

14                      Do you know the purchase price?

15 A. I don't remember.

16         Q.   Okay, sir.     Do you know the value now, if you

17   do?

18 A. I don't remember.

19         Q.   Well --

20 A. I have no idea.

21         Q.   Okay.     That's fair.

22                      Any other properties in the United States

23   that you have a interest in of any kind, whether it be

24   use of benefit or ownership?

25 A. I'm trying to think if the business has bought



                 CSI GLOBAL DEPOSITION SERVICES
                           972-719-5000
                                                                 105
                          ROGER FARAHMAND
                             March 4, 2014


 1       Q.    What was the purchase price?

 2       A.    At that time,    I think it was half a million.

 3       Q.    It's not a timeshare,    is it, sir?

 4       A.    No.
 5       Q.    Okay.    And is it -- is it -- do you rent it out

 6   or do you ...

 7 A. I don't.

 8       Q.    Is it -- who does, if they do?

 9       A.    Shaya.

10       Q.    Okay.    So he -- Mr. Shaya is your     I don't

11   want to use the wrong word here -- partner or associate

12   in this property, also?

13       A.    Yes.

14       Q.    Okay.

15       A.    He's a dear friend,    like    like my brother.

16       Q.    Okay.    Is there only two of you?

17       A.    Yes.

18       Q.    Could you give me the address of that property,

19   please?

20       A.    Sure.

21       Q.    Thank you.

22       A.    Pedregal, Cabo San Lucas.

23       Q.    And that's residential?

24       A.    Yes.

25       Q.    Down at the good end?



                CSI GLOBAL DEPOSITION SERVICES
                          972-719-5000
                                                                     109
                          ROGERFARAHMAND
                             March 4, 2014


 1                      Do you have an interest in a boat?

 2         A.   Possibly.

 3         Q.   Okay.     Could you tell the Court what "maybe"

 4   means as far as your interest in a boat?

 5         A.   Yes.     I don't know if my partner has sold the
 6   interest or we still possess it or what happened.

 7         Q.   Is this your partner Tom?

 8         A.   No, Tom's not my partner.

 9         Q.   Okay.     Please forgive me, then.
10                      You said partner.    I hadn't heard anything
11   about a partner except Shaya           Shaya -- Shaya.

12         A.   You've never asked, but Shaya's my partner,

13   yes

14         Q.   Okay.

15         A.      in that situation.
16         Q.   Is that the partner in the boat, also?

17         A.   Yes.

18         Q.   Okay.     What kind of boat is it, please?

19 A. I don't know.     It's a boat.    I have a picture

20   of -- I mean, I have a little model of it.

21         Q.   Have you ever been on it?

22         A.   Yes.

23         Q.   Does it have a outboard or inboard?

24 A. I don't know.     I -- I get seasick.    I love

25   fishing but I get seasick.



                 CSI GLOBAL DEPOSITION SERVICES
                           972-719-5000
                                                                                                                                                 Page 1of8


 Skip to Main Content Logout My Account My Cases Search Menu New Civil & Family Search Refine
                                                                                                          Location : All Civil & Family Courts    Images !::!§!Q
 Search Back
                                                          REGISTER OF ACTIONS
                                                               CASE   No. 417-56531-2013

In the Matter of the Marriage of Roger Arash Farahmand vs. Maryam            §                         Case Type:       Divorce with Children
Farahmand and in the Interest of                                             §                         Date Filed:      12130/2013
                                                                             §                           Location:      417th District Court
                                                                             §                 Case Number History:     401-56531-2013
                                                                             §
                                                                             §

                                                                   PARTY INFORMATION

                                                                                                                              Attorneys
Petitioner     Farahmand, Roger Arash Also Known                                                                              Ike Vanden Eykel
               As FARAHMAND, ROGER A.                                                                                           Retained
                                                                                                                              214-871-2727(W)


                                                                                                                              Bradford Nace
                                                                                                                               Retained
                                                                                                                              214-459-8289(W)


                                                                                                                              Rebecca Tillery
                                                                                                                               Retained
                                                                                                                              214-871-2727(W)


Respondent     Farahmand, Maryam                                                                                              Robert S Widner
                                                                                                                               Retained
                                                                                                                              972-979-5700(W)


                                                                                                                              Dawn M. Grams Horak
                                                                                                                               Retained
                                                                                                                              469-644-7442(W)



                                                                                                                              ~Richard     J Corbitt
                                                                                                                               Retained
                                                                                                                              214-744-1234(W)


                                                             EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
12/30/2013 Original Petition for Divorce (OCA) ~289.00
             Emergency(ex parte) request forextraordin ary relief, and request for temporary orders
12/30/2013 Reguest for Citation ~8.00
             x1 waiting
12/30/2013 Request for Temporary Restraining Order $8.00
             x1 waiting
12/30/2013 Order
             Temporary Emergency Ex Parle Order and Order Setting Hearing
12/30/2013 Citation
              Farahmand, Maryam                                       Served                     01/02/2014
                                                                       Returned                  01/02/2014
12/30/2013 Temporary Restraining Order
              Farahmand, Maryam                                        Served                    01/02/2014
                                                                       Returned                  01/02/2014
01/10/2014 Subnoena Return - Not DC Issued
             Que Le Served 11912014
01/10/2014 Subnoen!I Return - Not DC Issued
             Beth Cook served 11912014
01/14/2014 Temporary Orders Hearing (9:00 AM) (Judi cial Officer Rusch, Mark)
01/14/2014 General Docket Entry
             Matter reset
01/14/2014 Order Extending
             Extension of Temporary Emergency Ex Parte Order and Order Setting Hearing
01/24/2014 Request for Copies $1.00/ pg
01/24/2014 Subnoena Return - Not DC Issued
             Aaron Lilly Served 112312014
01/27/2014 Original Answer
             Respondent's Original Answer
01/27/2014 Counter Petition ~50.00
             Original Counter-Petition for Divorce                                                                                        EXHIBIT
01/27/2014 Rule 11 Agreement
             Rule 11 Agreement




http://cijspub.co .collin. tx. us/secure/CaseDetail.aspx?CaseID= 1273404                                                                           7/9/2014
                                                                                                                                             Page 2of8


01/27/2014 Rule 11 Agreement
              Rule 11 Agreement
01/28/2014 CANCELED Temporary Orders Hearing (9: oo AM) (Judicial Officer Rusch, Mark)
              Reset
02/04/2014 Motion
              Maryam Farahmand's Motion for Expedited Hearing for Interim Possession and Access
02/04/2014 Notice of Hearing
              Notice of Hearing on Motion for Expedited H earing for Interim Possession and Access
02/05/2014 General Docket Entry
              No action taken by the Court
02/25/2014 Affidavit
              Affidavit of Business Records of Hannah's House
02/26/2014 Affidavit
              Business Records Affidavit of Hannah's House February
03/06/2014 Motion
              Maryam Farahmand's Request to Expand Local 20-Minute Rule for Temporary Orders Hearing
03107/2014 Subi;ioena Return - NQt DC Issued
             Served 31612014 Asian Ghaffari
03/07/2014 Sub!!Q!!na Return - Not DC Issued
             served 31612014 Farid Rastegar
03110/2014 Temporary Orders Hearing (9:00 AM) (Judici al Officer Rusch, Mark)
03/10/2014 General Docket Entry
              Temp Hearing conducted; Ruling dictated; MJR
03/18/2014 Notice of Appearance
              Appearance of Co-Counsel and Notice of Change in Lead Counsel
03/2112014 Rule 11 Agreement
            Rule 11 Agreement regarding possession
03/28/2014 Petition (Non - OCAl F0.00
              Original Petition to Declare Marriage Void and in the Alternative First Amended Petition for Divorce
04/01/2014 Certificate of Dei;iosition (Bill of Cost Form!
              Maryam Farahmand Reporter Certification
04104/2014 Certificate of De);losition {Bill of Cost Form}
              Roger Farahmand
04/10/2014 Certificate of De);losition (Bill of Cost Form}
              Reporters Certification Deposition of Marya m Farahmand March 4,2014
04/21/2014 Certificate
              Certificate of Written Discovery
04/23/2014 Service Return
              Return of service on Asian Ghaffari on Nolie e of Intent to take De po.
04/2312014 Letter
            Hearing Date 0712912014
04/24/2014 Request for Citation $8.00
04/24/2014 Request for Notice $8.00
04/25/2014 Motion
              Motion for Substitution of Counsel
04/28/2014 Citation
              Farahmand, Maryam                                          Served                    05/02/2014
                                                                         Returned                  05/02/2014
04/28/2014 Notice
              Farahmand, Maryam                                          Served                    05/02/2014
                                                                         Returned                  05/02/2014
04128/2014 Sub(!oena Return - NQt DC Issued
              Shahrbanoo Khanipour aka Mahnaz Keyani Subpoena served
05/01/2014 Designation of
              Designation of Attorney in Charge
05/02/2014 Service Return
              Maryam Farahmand Served Notice 05/02120 14
05/02/2014 Service Return
              Maryam Farahmand Served Citation 05/0212014
05/02/2014 Agreed Order
              Agreed Scheduling Order
05/06/2014 Certificate
              Certificate of Written Discovery
05/08/2014 Certificate
              Certificate of Written Discovery
05/09/2014 Sub(!oena Return - Not DC Issued
              Custodian of Records for Syed Shah
05/09/2014 Sub(!oena Return - NQt DC Issued
              Custodian of Records for Dr. Michael Scott Woods
05/09/2014 Subi;ioena Rjlturn • Not DC Issued
              Custodian of Records for Thomas Janacek served subp 05/0912014
05/16/2014 Petitioner's
              Petitioner's Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-of-State Witness
05/16/2014 Service Return
              Notice of intent to issue Subpoena Legacy Apartment Homes Served 05114114
05/19/2014 Notice of Hearing
              Notice of Hearing on Petitioner's Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-of-State Witness
05/22/2014 Original Answer
              Maryam Farahmand's Answer to Original Pe tition to Declare Marriage Void and in the Alternative First Amended Petition for Divorce
05/23/2014 Subpoena Return - Not DC Issued
              Dr Michael Scott Woods
05/23/2014 Sub(!oena Return • Not DC Issued
              CR for Syed Shah served Subpoena 0512212014
05/23/2014 Sub(!oena Return - Not DC Issued




http://cijspub.eo.collin.tx.us/secure/CaseDetail.aspx?CaseID=l273404                                                                               7/9/2014
                                                                                                                                            Page 3 of 8


             Custodian of Records for Thomas Janacek, M.D.
05/23/2014 Subgoena Return - Not DC Issued
             Dr Robert Gordon
0512712014 Motion Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
             Mllssuance of Letters Rogatory and Subpoena to Depose Out-of-State Witness
05127/2014 Appearance of Counsel
             Notice of Appearance of Counsel
05/27/2014 Response
             Respondent's Response and Objections to Issuance of Letters Rogatory and Subpoena to Depose an Out-of-state Witness
05/2712014 Certificate
             Certificate of Marriage
05/27/2014 General Docket Entry
             Letters Rogatory issued
05127/2014 Order
             Order for Issuance of Letter Rogatory and Subpoena to Depose an Out of State Witness
05/29/2014 Sub(;!oena Return - Not DC Issued
             Custodian of Records for Post Legacy Apartments served Subpoena 0512812014
05/29/2014 Certificate
             Certificate of Written Responses to Discovery
06103/2014 Request for Copies $1.00/ pg
             x10
06/05/2014 Subpoena Return - Not DC Issued
             Custodian of Records for Or. Thomas Janacek served subpoena 06/0412014
06/0912014 Notice of Intention to Take Deposition bl£ Written Questions
             Written Deposition Service transcription of deposition of written questions on Dr. Ghaffari and Bill of Costs
06/09/2014 Designation of
             Petitioner's Designation of Expert Witnesses
06/09/2014 Motion
             First Motion to Compel, Motion for Sanctions for Egregious Conduct by a Licensed Attorney and His Client Party and Motion for Interim Attorney
             Fees and Expenses
06/09/2014 Affidavit
             Medical Records and Affidavit - Centennial Medical Center of Frisco
06/09/2014 Notice
             Notice of Filing Business Records Affidavit and Records - Gentennial Medical Center Frisco
06/09/2014 Affidavit
             Business Records Affidavit - Post Legacy Apartments
06/0912014 Notice
             Notice of Filing of Business Records Affidavit - Post Legacy A partments
06/09/2014 Notice
             Notice of Business Records and Affidavit Filing - Sayed Shah, MD.
06/0912014 ~
             Medical Records and Affidavit - Sayed Shah, M.D.
06/09/2014 Affidavit
             Medical Records and Affidavit
06/09/2014 Designation of
             Respondent's Designation of Expert Witnesses
06/09/2014 Certificate
             of Written Discovery
06/09/2014 ~
             Notice of Filing Medical Records and Affidavit
06/10/2014 Notice
             Notice of Filing BRA and Records - Dr. Robert Gordon
06/10/2014 Affidavit
             Medical Records and Affidavit - Dr. Robert Gordon (UNDER SEAL)
06/10/2014 ~
             Notice of Filing Records and Affidavit
06/10/2014 Affidavit
             Medical Records and Affidavit - Texas Health Presbyterian Pia no Hospital Part 1 (UNDER SEAL)
06/10/2014 Affidavit
             Medical Records and Affidavit - Texas Health Presbyterian Pia no Hospital Part 2 (UNDER SEAL)
06110/2014 Notice
             Notice of Filing BRA and Records - Dr. Scott Woods
06/10/2014 Affidavit
             Medical Records and Affidavit - Dr. Scott Woods (UNDER SEAL)
06/10/2014 Affidavit
             Business Records and Affidavit - Frisco PD
06/10/2014 Notice
             Notice of Filing of Records and Affidavit - Frisco PD
06/10/2014 Affidavit
             Business Records and Affidavit - Plano PD
06/10/2014 Notice
             Notice of Filing BRA and Records - Frisco PD Corrected
06110/2014 ~
             Notice of Filing of Records and Affidavit - Plano PD
06/10/2014 Notice
             Notice of Filing BRA and Records - Arlington PD
06/10/2014 Affidavit
             Business Records and Affidavit - Arlington PD
06/10/2014 Notice
             Notice of Filing Business Records and Affidavit - Richardson PD
06/10/2014 Affidavit
             Business Records and Affidavit - Richardson PD
06/13/2014 Amended Motion
             Petitioner's First Amended Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out of State Witness




http://cijspub.co .collin. tx. us/secure/CaseDetail.aspx?CaseID= 12 73404                                                                       7/9/2014
                                                                                                                                    Page 4of8


0611312014 Affidavit
             Foreign Language Translation and Affidavit - Written Deposition Questions Farsi to English
06113/2014 Affidavit
             Foreign Language Translation and Affidavit - Video Farsi to English
06113/2014 Affidavit
             Foreign Language Translation and Affidavit - Video English to Farsi
06/1312014 Affidavit
             Foreign Language Translation and Affidavit - Written Questions English to Farsi
06113/2014 Original Answer
             Amicus Attorney's Original Answer in Suit Affecting the Parent- Child Relationship
06/1312014 Designation of
             Designation of Attorney in Charge
06/13/2014 Notice
             Petitioner's Notice of Intent lo Take Oral and Video Taped Deposition of Amir Bagherkalantari
06/13/2014 Order
             of Letters Rogaroty and Subpoena for an Out of State Witness Amir Bagherkalantari
06/1612014 Subpoena Return - Not DC Issued
             Mary F Wise aka Mariam Farahmand aka Mary Farahmand
06/16/2014 Motion
             Motion to Sign Temporary Orders
0611612014 Notice of Hearing
             Notice of Hearing on Motion to Sign Temporary Orders
06/17/2014 ~
             Notice of Intent to Take Oral and Video Taped Deposition of Taher El-Badawi
0611712014 Amended
             First Amended Notice of Intent to Take Oral and Videotaped Deposition of Taher El-Badawi
06/1712014 Notice
             Petitioner's First Amended Notice of Intent to Take Oral and Video Taped Deposition of Amir Bagherkalantari
06118/2014 Notice of Hearing
             on Motion to Sign Temporary Orders
0611812014 Amended Motion
             Petitioner's Second Amended Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-Of-State Witness
06/1812014 Request for Copies $1.001 pg
06/1812014 Certificate
             Respondent's Certificate of Written Discovery
06/1812014 General Docket Entry
             order on letters rogatory signed
06/18/2014 Amended Order
             of Letters Rogatory and Subpoena for an Out-of-State Witness, Amir Bagherkalantari
06/19/2014 Subpoena Return - Not DC Issued
             Taher E/-Badawi PhD subpoena served
06/1912014 Motion to Quash
             Motion to Quash the Subpoena for Witness Depostion!Subpoena Duces Tecum for Mary F. Wise and Request for Sanctions
06/19/2014 Motion to Quash
             Motion to Quash the Subpoena for Witness Deposition/Subpoena Duces Tecum for Jocelyn McGregor and Request for Sanctions
0611912014 Motion to Quash
             Motion to Quash the Subpoena for Witness Deposition/Subpoena Duces Tecum for JT Langford alkla Tom Langford and Request for Sanctions
06/19/2014 Notice
             Petitioner's Second Amended Notice of Intent to Take Oral and Video Taped Deposition of Amir Bagherkalantari
06/1912014 Sybpoena Return· Not DC Issued
             JT Langford a/k/a Tom Langford
06/1912014 Sybpoena Return - Not DC Issued
             Jocelyn McGregor
0611912014 Letter
             Ntc !tr of new time of depo
06119/2014 Letter
             Ntc Ltr re new date & time of Depo
06/19/2014 Letter
             Nie Ltr of new date & time of Depo
0612012014 Motion to Quash
             Motion to Quash the Deposition of Mary Wise and Request for Sanctions
0612012014 Motion to Quash
             Motion to Quash the Deposition of Jocelyn McGregor and Request for Sanctions
06/2012014 Motion to Quash
             Motion to Quash the Deposition of JT Langford AKA Tom Langford and Request for Sanctions
06120/2014 Notice of Hearing
             Notice of Hearing
06123/2014 CANCELED Motion to Sign (9:00 AM) (Judicial Officer Rusch, Mark)
             Per Attorney
              TO's
06123/2014 Letter
             Progress Report for Maryam Farahmand
06/24/2014 Affidavit
             Business Records and Affidavit of University of Texas At Dallas Police Department
0612412014 Notice
             Notice of Filing of Records and Affidavit of University of Texas at Dallas Police Department
06/2412014 Notice
             Notice of Filing of Records and Affidavits of Dallas Police Department
06/2412014 Affidavit
             Business Records and Affidavits of Dallas Police Department
0612412014 Notice
             Second Notice of Fifing of Records and Affidavit of the Frisco Police Department
06/2412014 Affidavit
             Second Business Records and Affidavit of Frisco Police Department




http://cijspub.co.collin.tx. us/secure/CaseDetail.aspx?CaseID= 1273404                                                                  7/9/2014
                                                                                                                                                Page 5 of 8


06/27/2014 Motion
             Respondent's Motion for Protective Order Due to Written Objection to Depositions Seeking Affirmative Relief
06/27/2014 Notice of Hearing
06/27/2014 Amended Answer
             Petitioner's First Supplemental an d Amended Answer to Petitioner's Original Petition to Declare Marriage Void and in the Alternative First
             Amended Petition for Divorce
06/27/2014 Amended Answer
             Maryam Farahmand's First Amended Answer to Original Petition to Declare Marriage Void
06/27/2014 Certificate
             Respondent's Certificate of Writte n Discovery
06/27/2014 Amended Petition
             First Amended Petition to Declare Marriage Void and in the Alternative Second Amended Petition for Divorce
06/3012014 Certificate
             Cerlificate of Written Discovery
06/30/2014 Supplemental
             Respondent's First Supplemental and Amended Counter-Petition for Divorce
07/01/2014 Subpoena Return - Not DC Issued
             Shamsi Damavandi served subpoena 0710112014
07/02/2014 Motion
             Respondent's Motion for Protective Order Due to Objection to Depositions
07/08/2014 Administrative Order
             Administrative Order of Assignment (transferring case to the 41 lth)
07/09/2014 Letter
             Letter regarding Transfer to 41 lth and status of case
07/29/2014 Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
             on Petiton to void
07/29/2014 Motion To Compel (9:00 AM) (Judi cial Officer Rusch, Mark)
07/29/2014 Protective Order Hearing (9:00 A M) (Judicial Officer Rusch, Mark)


                                                                   FINANCIAL INFORMATION




             Minor Child
             Total Financial Assessment                                                                                                                        2.00
             Total Payments and Credits                                                                                                                        2.00
             Balance Due as of 07/09/2014                                                                                                                      0.00

06/13/2014 Transaction Assessment                                                                                                                              2.00
06/13/2014 Payment                       Receipt# DC-47305-2014                                             .                                                (2.00)



             Petitioner Farahmand, Roger Arash
             Total Financial Assessment                                                                                                                     556.00
             Total Payments and Credits                                                                                                                     556.00
             Balance Due as of 07/09/2014                                                                                                                     0.00

12/30/2013   Transaction Assessment                                                                                                                          284.00
12/30/2013   Transaction Assessment                                                                                                                             8.00
12/30/2013   Transaction Assessment                                                                                                                             8.00
12/30/2013   Payment                    Receipt# DC-63819-2013                                  FARAHMAND, ROGER A                                         (300.00)
03/18/2014   Transaction Assessment                                                                                                                             2.00
03/18/2014   Payment                     Receipt # DC-19892-2014                                FARAHMAND, ROGER A                                            (2.00)
03/21/2014   Transaction Assessment                                                                                                                             2.00
03/21/2014   Payment                     Receipt# DC-21274-2014                                 FARAHMAND, ROGER A                                            (2.00)
03/28/2014   Transaction Assessment                                                                                                                          72.00
03/28/2014   Payment                    Receipt# DC-23643-2014                                  FARAHMAND, ROGER A                                          (72.00)
04/01/2014   Transaction Assessment                                                                                                                            2.00
04/01/2014   Payment                    Receipt# DC-24382-2014                                  FARAHMAND, ROGER A.                                          (2.00)
04/04/2014   Transaction Assessment                                                                                                                            2.00
04/04/2014   Payment                     Receipt# DC-25524-2014                                 FARAHMAND, ROGER A                                           (2.00)
04/10/2014   Transaction Assessment                                                                                                                            2.00
04/10/2014   Payment                     Receipt# DC-26831-2014                                 FARAHMAND, ROGER A                                           (2.00)
04/17/2014   Transaction Assessment                                                                                                                            2.00
04/17/2014   Payment                    Receipt# DC-29154-2014                                  FARAHMAND, ROGER A                                           (2.00)
04/21/2014   Transaction Assessment                                                                                                                            2.00
04/21/2014   Payment                    Receipt# DC-29986-2014                                  FARAHMAND, ROGER A.                                          (2.00)
04/23/2014   Transaction Assessment                                                                                                                            2.00
04/23/2014   Payment                    Receipt# DC-30921-2014                                  FARAHMAND, ROGER A.                                          (2.00)
04/23/2014   Transaction Assessment                                                                                                                            2.00
04/23/2014   Payment                    Receipt# DC-30945-2014                                  FARAHMAND, ROGER A                                           (2.00)
04/24/2014   Transaction Assessment                                                                                                                            8.00
04/24/2014   Transaction Assessment                                                                                                                            8.00
04/24/2014   Payment                    Receipt# DC-31124-2014                                  Gary Sherman                                                (16.00)
04/28/2014   Transaction Assessment                                                                                                                            2.00
04/28/2014   Payment                    Receipt# DC-32057-2014                                  FARAHMAND, ROGER A.                                          (2.00)
05/02/2014   Transaction Assessment                                                                                                                            2.00
05/02/2014   Payment                    Receipt# DC-33663-2014                                  FARAHMAND, ROGER A.                                          (2.00)
05/02/2014   Transaction Assessment                                                                                                                            2.00
05/02/2014   Payment                    Receipt# DC-33664-2014                                  FARAHMAND, ROGER A.                                          (2.00)
05/06/2014   Transaction Assessment                                                                                                                            2.00
05/06/2014   Payment                    Receipt# DC-34317-2014                                  FARAHMAND, ROGER A                                           (2.00)




http://cijspub.co .coll in. tx. us/secure/CaseDetail.aspx?CaseID= 12 73404                                                                         7/9/2014
                                                      Filed: 5/27/2014 9:51 :59 AM
                                                      Andrea S. Thompson
                                                      District Clerk
                                                      Collin County, Texas
                                                      By Wendy Hinojosa Deputy
                                                      Envelope ID: 1361640
                     NO. 401-56531-2013

A SUIT TO DECLARE VOID       §    IN THE DISTRICT COURT
THE MARRIAGE OF              §
                             §
ROGERARASHFARAHMAND          §
AND                          §
MARYAM FARAHMAND             §    401ST JUDICIAL DISTRICT
                             §
AND IN THE INTEREST OF       §
                             §
                             §
A MINOR CHILD                §    COLLIN COUNTY, TEXAS

         CERTIFICATE OF MARRIAGE
                            Respectfully submitted,

                              Isl Ike Vanden Evkel
                            IKE VANDEN EYKEL
                            State Bar No. 20485500
                            E-mail: ike@koonsfuller.com
                            REBECCA TILLERY
                            State Bar No. 24060729
                            E-mail: tillery@koonsfuller.com
                            KOONSFULLER
                            A Professional Corporation
                            1717 McKinney Avenue, Suite 1500
                            Dallas, Texas 75202
                            (214) 871-2727
                            (214) 871-0196 Fax

                                     -and-

                            Bradford Nace
                            State Bar No. 24007726
                            E-mail: bnace@nacemotley.com
                            Nace & Motley, LLC
                            100 Crescent Court, 7th Floor
                            Dallas, Texas 75201

                                                                    Page 1 of2
                                      (214) 459-8289
                                      (214) 242-4333 Fax

                                      Attorneys for Roger Arash Farahmand

                       CERTIFICATE OF SERVICE
       I certify that on May 27, 2014, a true copy of the above was e-served on
attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 21a of the Texas Rules of Civil Procedure:

            Robert S. Widner
            The Widner Family Law Group, PLLC
            2911 Turtle Creek Blvd., Suite 405
            Dallas, Texas 75219
            robertwidner@gmail.com
            972.692.8951 (fax)

                                    Isl Ike Vanden Eykel
                                    IKE VANDEN EYKEL
                                    Attorney for Petitioner

                                                                     Page 2 of2
            Q3'; ~ P/)er«»t ~b.ytk ~o/lk ~o/dTOD pei:fonuing ceremony


                                                             P. HD.. i11 •cOittoau
                                                                   •      1.
                                                                                Title of~ perfmming ceremony

                                                                                Address of pciliQD perf~rming ceremony



      fPlretaMudcwul}fhtfa'e&ndde             ~:/.----'                                 __,
           andfJ.'~tM--~!I'------                                                l?UtM
$i,{5}k:U#n.ent~~                            /JJ£,.,1age~ f!Y{~q/~b Yeoan~
                                                 e#aeey ~'$P· Yflo1t11fy Yfllafi
                                                 ~                                                   &tj;vf?
1ll206

                                                                                                    Section 2.204 of tli.e Pami{y Code
         ~rriage                  License                                                           CJJiis llcense cannot 6e usetfprior to:
                                                                                                           12/07/2009 3:28 CJXM.
         }l!Ml'l{.                                                                                 t;'fak
IN WITNESS WHEREOF, The said first party has signed and sealed these presents the day and year
first above written. Signed, sealed and delivered in presence of~'


Signature of Witness                                               Signature of First Party
                                                                   A~LAN           GH AFFA«\
Print name of Witness                                              Print name of First Party

Signature of Witness                                               Signature of First Party

Print name of Witness                                              Print name of First Party

State of \r-"1 ....~
County of   \)E t.J'"~                     }
On SeF'i         I   l.P- o"1,,Cl 02. -71
                                                                                                         (Seal)

State of
County of                                  }
On                               before me,
appeared
personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.
WITNESS my hand and official seal.


 Signature of Notary
                                                                           Affiant _ _ Known _ _ Produced ID
 A~\~          G~Fr:-o.r/                                                  Type of I D - - - - - - - - - -
)l 3 s P)'t;: 2' YV\ 01--i T P\(A( e_
                                                                                                                    (Seal)



c (A('(O\ I trrV\ I~ ~0               s.                           Signature of Preparer

                                     7S:oa~                        Print Name of Preparer

                                                                   Address of Preparer

                                                        p.,_gc 2
it to Grantee and Grantee's heirs, successors, and assigns forever. Granter binds Grantor and
Grantor's heirs and successors to warrant and forever defend all and singular the Property to Grantee
and Grantee's heirs, successors, and assigns against every person whomsoever lav.rfully claiming or
to claim the same or any part thereof~ except as to the Reservations from Conveyance and the
Exceptions to Conveyance and Warranty.

       When the context requires, singular nouns and pronouns include the plural.

       This instrument \vas prepared based on infonnation furnished by the parties, and no
independent title search has been made.




STATE OF TEXAS

COUNTY OF DALLAS

       This instrument was acknowledged before me on January       Ua_, 2009, by Asian Ghaffari.
                      BAIDGITTE M. AVILA
                    .\W COMMISSION EXP/RIOS
                        February 26, 2011




General Warranty Deed, Page 2
Doc-163




          current year hnve been prorated and are assumed by Granlee. Tlus conveyance 1s made and accepted subJCCt to any and nJl val!d.ly
          cxistmg reslncuons. nuneral reservations and mterests. conditions. covenants, easements, and nghts of way, if any, applicable to and
          enforceable agamst the above described property as now reflecled by the records of the County Clerk m said County and St.ate and to
          any applicable zoning laws or ordinances.
                   But 111s expressly agreed and sllpulated Uiat lite Vendor's Lien and llle Supenor TiUe arc retau1ed and reserved m favor of tile
          payee m said note agamst the above described property, pre=es and unprovements. until said note, and all mterest thereon 1s fully
          paid aecordini; to the focc and tenor, cff..d rs executed by one person. or when lhe Gruntee is one person. the mstrument shnll read as though pertmcnt
          verbs and pronouns were changed to correspond. and when executed by or to a corporanon the words "hetrs, executors and
          adrrurustrator.:" or "heirs and assigns" shall be construed to mean "Successors and assigns"

          Dntcd this the                 29th d.1y of              r:ecerrter,       2011




          THE STATE Of TEXAS        !1'._,f:':"
          COUNTY OF~~~~~'""""-"-"'-'--'--'-~-



                                             SANDRA J. LANKOW
                                                 Noury Pub\lc
                                                 state of Texas
                                           t;Qmm, e:~p\ru 07·01•1015

          1B.E STATE OF _ _ _ _ _ _ _ _ __




                  Tius rnstrumcnt was acknowledged before me on ------------~ by - - - - - - - - - - - -
          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ of _____ ·---------------------~
          on bebalf of said corpomuun.




          RE'lURN 'ID:                                                   Notary Public, State of _ _ _ _ _ _ _ _ _ _ _ _ __
          HUSSAIN ID>.JANI
          1633 PIECM'.JNI' PLACE
          CARROLL'IGN, TX 75007



                                                                        Page 2 of2
ROGER FARAHMAND’S
  RECORD TAB 13
                                                                     Filed: 7/12/2014 12:20:59 PM
                                                                     Andrea S. Thompson
                                                                     District Clerk
                                                                     Collin County, Texas
                                                                     By Lisa Sharpe Deputy
                                                                     Envelope ID: 1805836


                                   NO. 417-56531-2013

IN THE MATTER OF                                 §          IN THE DISTRICT COURT
THE MARRIAGE OF                                  §
                                                 §
ROGERARASHFARAHMAND                              §
AND                                              §           4171h JUDICIAL DISTRICT
MARYAM FARAHMAND                                 §
                                                 §
AND IN THE INTEREST OF                           §
     , A CHILD                                   §           COLLIN COUNTY, TEXAS

       RESPONDENT'S OBJECTION TO AND MOTION TO STRIKE
            PETITIONER'S CERTIFICATE OF MARRIAGE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Maryam Farahmand, the Respondent and Counter-Petitioner

in the above-styled and numbered cause, and files this Objection to and Motion to

Strike Petitioner'. In support of thereof, Maryam Farahmand (hereinafter the

"Respondent") would respectfully show the Court as follows:

                      I.             MARCH 10, 2014 HEARING

       1.     On March 10, 2014, the Honorable Judge Mark Rusch, presiding over

the 401 st Judicial District Court of Collin County, Texas, heard the parties request

for Temporary Orders. Relating to the purported marriage license, when it was

offered to the Court as evidence, it was not admitted. See Exhibit A, Page 4. See

also, Exhibit A, Pages 18-19.

Respondent's Motion to Strike Petitioner's Certificate of Marriage                   llPage
         2.    Additionally, by the Petitioner's attorney of record's own admissions,

the original marriage license prepared by the County Clerk in the year 2009 was

never filed and, by statute, expired on the thirty-first (31st) day following issuance.

See Exhibit A, Page 18. Thus, Petitioner has actual awareness that the purported

"Marriage Certificate" was never filed and has expired by statute.

         3.   Further, Page 77 of transcript of March 10, 2014, hearing, wherein the

Court Reporter noted on the top right hand comer as "Ruling," in relevant part,

states, "that license isn't on file, so I don't have a valid prior ceremonial marriage."

See Exhibit A, Page 77, Lines 18-20. Therefore, it is the contention of the

Respondent that on March 10, 2014, the Court ruled that no formal ceremonial

marriage occurred by and between the Respondent and any third party.

   II.            PETITIONER'S CERTIFICATE OF MARRIAGE FILING

         4.   On or about May 27, 2014, at 9:51 :59 a.m., Petitioner filed a

document entitled "Certificate of Marriage" and attached the purported "marriage

license" to same. The "Certificate of Marriage" does not contain one (1) sentence

in the body of that document and does not reference any discovery production or

disclosure responses. This filing occurred more than two (2) months after the

March 10, 2014, hearing wherein the Honorable Judge Rusch, in relevant part,

stated, "I don't have a valid prior ceremonial marriage." See Exhibit A, Page 77,

Respondent's Motion to Strike Petitioner's Certificate of Marriage            2jPagc
Lines 18-20.

            III.           REQUEST TO WITHDRAW CERTIFICATE

       5.      On or about July 11, 2014, counsel for Respondent requested that the

Petitioner "please identify the basis or grounds for the filing AND advise if

Petitioner is willing to formally withdraw Petitioner's Certificate of Marriage filed

on Mary 27, 2014, at 9:51:59 a.m." See Exhibit C. Petitioner's counsel responded

to said request as follows:

               In response to your inquiry, please be advised that the
               grounds for our pleading can be found within the body of
               that document, as well as our discovery production and
               disclosure responses. We do not agree to withdraw it.
                Your assertion as to the Judge's 'ruling' is patently false
               and possibly actionable and I would suggest that you read
               the entire transcript and reconsider your position. I'm
               happy to discuss the matter further if you wish to do so.

See Exhibit C. As Petitioner's Certificate of Marriage contains not even one (1)

word or sentence as to the basis of the filing and there are no references to

extemporaneous documents, it is the contention of the Respondent that there is no

basis for the filing other than an attempt to have the document "judicially noticed"

at future hearings and/or at trial. This is improper as the purported "marriage

license" has not been admitted as evidence in any hearing, was never filed with the

Collin County Clerk, and has expired by its own terms, as judicially admitted by

Petitioner's counsel.
Respondent's Motion to Strike Petitioner's Certificate of Marriage            31Pagc
                  IV.          OBJECTION AND BASIS TO STRIKE

            6.      Respondent fervently objects to the filing and the document

attached thereto. It is the contention of the Respondent that Petitioner's "Certificate

of Marriage" is a groundless pleading that has no basis in fact and is unwarranted

by existing law or a good faith argument for the extension, modification, or

reversal of existing law. Tex. Civ. Prac. Rem. Code §9.001.

       7.        The standard for reviewing whether a pleading is groundless is

objective: Did the party and attorneys make a reasonable inquiry into the legal and

factual basis of the claim. See Tanner, 856 S.W.2d at 730. The reasonableness of

the inquiry is judged by the facts available and the circumstances present at the

time the party filed the pleading. Tarrant Cty. v. Chancey, 942 S.W.2d 151, 155

(Tex. App. - Fort Worth 1997, no writ). In the present case, the following facts

were known by Petitioner's counsel prior to the filing:

             > Purported marriage      license was never filed with the Collin County

                 Clerk.

             > Purported marriage license expired by its own terms.
             > Purported   marriage license was not admitted into evidence at the

                 March 10, 2014, hearing.

             > At the March 10, 2014, hearing, the Presiding Judge, in relevant part,
Respondent's Motion to Strike Petitioner's Certificate of Marriage           41Pagc
              stated, "that license isn't on file, so I don't have a valid pnor

              ceremonial marriage." See Exhibit A, Page 77, Lines 18-20.

Unquestionably, the purported marriage license filed by Petitioner on May 27,

2014, is not valid and wholly void. Petitioner had actual knowledge that the

purported marriage license was void and not valid, yet filed the document with the

Court anyway.

       8.     Further, a pleading is frivolous unless each allegation or factual

contention has evidentiary support or, for a specifically identified allegation or

factual contention, is likely to have evidentiary support after a reasonable

opportunity for further investigation, or discovery. TEX. C1v. PRAC. & REM. CODE

§ 10.001 (3 ). In the present case, Petitioner has failed to provide any evidentiary

support or basis for the filing of the purported marriage license. (Note: Petitioner's

counsel judicially acknowledged that the purported marriage license was never

filed with the Colin County Clerk. Thus, Petitioner's counsel had actual knowledge

that it is not a valid marriage license.)

                                  V.             PRAYER

       WHEREFORE, PREMISES CONSIDERED, the Respondent, Maryam

Farahmand, after notice and hearing, asks this Court to grant this motion and enter

the following orders:

Respondent's Motion to Strike Petitioner's Certificate of Marriage          SI Page
               1.     Order Striking Petitioner's Certificate of Marriage filed on May

                      27, 2014, at 9:51 a.m. in its entirety;

              2.      Admonishment to Petitioner and/or Petitioner's Counsel of

                      Record for filing a groundless and frivolous pleading;

               3.     Awarding attorney's fees to Respondent for the preparation and

                      filing of this motion;

              4.      Respondent further asks for any and all such other relief, either

                      at law or equity to which she may show herself to be justly

                      entitled.




Respondent's Motion to Strike Petitioner's Certificate of Marriage             6jPagc
                                     Respectfully submitted,

                                     WIDNER FAMILY LAW GROUP, PLLC


                                     By: Isl Robert S. Widner
                                        Robert S. Widner
                                        Texas State Bar No. 00792092

                                     2911 Turtle Creek Boulevard, Suite 405
                                     Dallas, Texas, 75219

                                     Telephone No.:           972-979-5700
                                     Facsimile No.:           972-692-8951
                                     Electronic Address robertwidner@gmail.com

                                     and

                                     DAWN ~u:;s,
                                     By:   /M_l/.al1                    rak
                                           Dawn M. Grams Horak
                                           Texas State Bar No. 24036667

                                     P.O. Box 924
                                     Grapevine, Texas, 76099

                                     Telephone No.:                  469-644-7442
                                     Facsimile No.:                  214-572-6893
                                     Electronic Address:             dgrams@msn.com

                                     of counsel to Widner Family Law Group, LLC

                                     ATTORNEYS FOR RESPONDENT AND
                                     COUNTER-PETITIONER
                                     MARYAM FARAHMAND


Respondent's Motion to Strike Petitioner's Certificate of Marriage               71Pagc
                         CERTIFICATE OF CONFERENCE
       I, the undersigned attorney, Dawn M. Grams Horak, hereby certify to the

Court that I have attempted to confer with opposing counsel in an effort to resolve

the issues contained in this motion without the necessity of Court intervention.

Specifically, emails were exchanged by and between counsel and are attached

hereto as Exhibit C.

       Therefore, the parties have not been able to come to an amicable resolution

to this matter without the necessity of the Court's intervention.

       Certified to as of this 1th day of July, 2014.


                                              /s~Ju/orak
                                            DAWN M. GRAMS HORAK




Respondent's Motion to Strike Petitioner's Certificate of Marriage        SI Page
                             CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of the above and foregoing has

been forwarded to the following parties via the manner reflected below, in

accordance with the TEXAS RULES OF CIVIL PROCEDURE.

      Mr. Ike Vanden Eykel                            VFacsimile 214-871-0196
      Ms. Rebecca Tillery                               Certified Mail/Return Receipt Requested
      Koons Fuller, P.C.                                U.S. First Class Mail
      1717 McKinney Avenue, Suite 1500                /other
      Dallas, Texas, 75202                                 ike@koonsfuller.com
                                                           tillery@koonsfuller.com
                                                           Reagan@koonsfuller.com
                                                      v'E-Service

      Mr. Bradford Nace                               tl"Facsimile 214-242-4333
      Nace & Motley, LLC                                 Certified Mail/Return Receipt Requested
      100 Crescent Court, ih Floor                      U.S. First Class Mail
      Dallas, Texas, 75201                            vother         bnace@nacemotley.com
                                                         E-Service

      Ms. Diana L. Porter                               Facsimile 972-548-2349
      Diana L. Porter, P.C.                             Certified Mail/Return Receipt Requested
      103 E. Virginia Street, Suite 201                 U.S. First Class Mail
      McKinney, Texas 75069                            V'Other
                                                        dporter@collincountydivorce.com
                                                           Pursuant to Request of Attorney

       Certified to as of this 12"' day of~

                                             s             orak
                                            DAWN M. GRAMS HORAK




Respondent's Motion to Strike Petitioner's Certificate of Marriage              9jPage
                                                                       1
                                                            Hearing
                                                    March 1.0, 201.4



 1                         REPORTER'S RECORD
 2                        VOLUME 1 OF 1 VOLUME

 3                TRIAL COURT CAUSE NO. 401-56531-2013
 4   IN THE MATTER OF                IN THE DISTRICT COURT
     THE MARRIAGE OF
 5   ROGER ARASH FARAHMAND
     AND                             COLLIN COUNTY, TEXAS
 6   MARYAM FARAHMAND
 7   AND IN THE INTEREST OF
                                     401st JUDICIAL DISTRICT
 8

 9

10

11
12                              HEARING
13

14

15

16

17

18
19        On the 10th day of March, 2014, the following

20   proceedings came on to be held in the above-titled and
21   numbered cause before the Honorable Mark J. Rusch, Judge
22   Presiding, held in McKinney, Collin County, Texas.
23        Proceedings reported by computerized machine

24   shorthand.
25


                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247
                                                                               2
                                                                     Hearing
                                                              March 10, 2014



 1                                 APPEARANCES

 2   Bradford Winston Nace                SBOT NO. 24007726
     Attorney at Law
 3   100 Crescent Court
     7th Floor
 4   Dallas,   TX   75201
     Telephone:     ( 214) 4 5 9- 8289
 5
                            Attorney for Petitioner Roger Farahmand
 6

 7

 8   Richard J. Corbitt        SBOT NO. 04817000
     Attorney At Law
 9   6440 N. Central Expwy.
     suite 402
10   Dallas, TX 75208
     Telephone:  (214)744-1234
ll
                            Attorney for Respondent Maryam Farahmand
12

13

14
15
16

17

18
19

20
21
22

23

24

25


                       Kimberly Tinsley, CSR #3611
                                 (.972)   548-4247
                                                                                                     3

                                                                                        Hearing
                                                                                 March l0 1 20l4




 1                                             VOLUME 1
 2                                                HEARING

 3   March 10,        2014                                                           PAGE      VOL

 4   Proceedings begin                .............................. 5                          1
 5   Witness Direct Cross                    Voir Dire
     ASLAN GHAFFARI
 6      By Mr. Nace                          11                                                 1
        By Mr. Corbitt                                                      13                  1
 7      By Mr. Nace                          17                                                 1
        By Mr. Corbitt                                     20                                   1
 8      By Mr. Nace                          21                                                 1

 9   FARID     RASTEGAR
        By     Mr. Nace                      23                                                 1
10      By     Mr. Corbitt                                 26                                   1
        By     Mr. Nace                      27                                                 1
11
     ROGER FARAHMAND
12      By Mr. Nace                          29                                                 1
        By Mr. Corbitt                                     38                                   1
13
     MICHAEL SCOTT WOODS
14      By the Court                         SS                                                 1

15   ROBERT GORDON
        By the Court                         68                                                 1
16

17   Court's Ruling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75        1

18   Adjourned . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 104    1
19   Reporter's Certificate . . . . . . . . . . . . . . . . . . . . . . . . 105                 1
20

21

22

23

24

25


                               Kimberly Tinsley, CSR #3611
                                          (972) 548-4247
                                                                                 4

                                                                     Hearing
                                                             March 10 1   2014



 1                       ALPHABETICAL WITNESS INDEX

 2                             DIRECT   CROSS        VOIR DIRE            VOL

 3   Farahmand, Roger           29       38                                1
     Ghaffari, Aslan            11,17    20             13                 1
 4   Ghaffari, Aslan            21                                         1
     Gordon, Robert             68                                         1
 5   Rastegar, Farid            23,27    26                                1
     Woods, Michael Scott       55                                         1
 6

 7

 8

 9

10

11                   EXHIBITS OFFERED BY THE PETITIONER

12   EXHIBIT     DESCRIPTION              OFFERED ADMITTED                VOL

13   1         Marriage License dated           18                         1
               12/12/2009
14
     2         Video of 12/12/2009 on           25           25            1
15             DVD
16    3        Supporting Affidavit of          30                         1
               Roger Farahmand
17
     4         Roger Farahmand's                31           31            1
18             Summary of Requests
19

20

21

22

23

24

25


                        Kimberly Tinsley, CSR #3611
                              (972) 548-4247
                                                                       18
                                  Aslan Ghaffari - March 10, 2014
                                   Direct Examination by Mr. Nace



 1                 THE COURT:     Sustained.
 2                 MR. NACE:     We 1 ll offer.

 3                 THE COURT:     Does it have a number on it?
 4                 MR. NACE:     Yes, Your Honor, Petitioner's 1.

 5                 MR. CORBITT:     Predicate has not been
 6   issued.
 7                 THE COURT:     Let me see it, please.
 8                 MR. NACE:     Yes, Your Honor.
 9                 (Document present to the Court)

10                 THE COURT:     Mr. Nace, I have what appears
11   to be a Xerox copy.     I don't see a clerk's stamp on here
12   anywhere.
13                 MR. NACE:     Your Honor, we have the original

14   with another witness.     That is a copy.
15                 THE COURT:     Why isn't the original of a
16   marriage license on file with my clerk?
17                 MR. NACE:     From what I understand, to file
18   it that was their responsibility through her family.        But
19   the original does exist.
20                 THE COURT:     Where is the original?
21                 MR. NACE:     My client can better answer that

22   judge through another witness.      Because of things missing

23   in this case, our chain of custody, we want to make sure
24   we're keeping things intact.
25                 THE COURT:     His objection is sustained at


                    Kimberly Tinsley, CSR #3611
                          (972) 549-4247
                                                                             19
                                          Aslan Ghaffari - March 10, 2014
                                           Direct Examination by Mr. Nace



 1   this point in time.
 2                   MR. NACE:        May    I    re-approach the witness?

 3                    THE COURT:          sure.

 4         Q.   (By Mr. Nace) Sir, re-handing you this particular
 s   exhibit, when you perform these weddings before, do you
 6   typically sign off as a witness having performed a
 7   wedding ceremony?
 8                   MR.       CORBITT:     Please the Court, objection
 9   as to any relevancy regarding what he's done in the past.
10   We're only worried about
11                    THE COURT:          Overruled.
12                    INTERPRETER:          Can you repeat the question?
13         Q.   (By Mr. Nace) Yes.          With regard to the eight to
14   ten wedding ceremonies Mr. Ghaffari has performed in his

15   years, does he typically sign and certify that the
16   parties were united in marriage?
17         A.   Usually    I   write the name of the couple, the
18   people who are getting married, in the marriage portion
19   and all the information in a piece of paper and they sign
20   it.
21         Q.   And there's no question in Mr. Ghaffari's mind
22   that this piece of paper that I offered as Exhibit 1 is
23   his signature and nobody else's?
24         A.   This is my signature for sure.
25                   MR. NACE:        Pass the witness.


                      Kimberly Tinsley, CSR #3611
                                  (972) 548-4247
                                                                         77
                                                               Ruling
                                                       March 10, 2014



 1   period.     This child does not leave the United States,
 2   period.

 3                    Mother is ordered to continue her

 4   psychological course of treatment with Dr. Woods, if that
 5   involves counseling, medication, or whatever, and to
 6   abide by and follow all of his orders and instructions.
 7   Mr. Gordon is a forensic guy, you can continue with him,
 8   or not.     I'm not ordering you to.       I'm not forbidding you

 9   to.   Dr. Woods is the main primary treatment guy.         You
10   will continue in your treatment with Dr. Woods.
11                    Everyone in this room understand that if
12   somebody has a chemical imbalance in their brain, I don't
13   hold it against them if they are dealing with it
14   appropriately.

15                    Now, I've got an eight-month-old kid.       And
16   Mr. Nace,    just so you'll know, while this testimony about
17   another wedding is interesting, even assuming for the
18   sake of discussion that some ceremony was performed, that
19   license isn't on file, so I don't have a valid prior
20   ceremonial marriage.     I may or I may not have a valid
21   informal marriage and that would certainly be some
22   evidence of it.     But you're miles from at the very least
23   cohabitation.     So at least today, I'm not -- don't have
24   any concerns about there being a bigamy situation.          That
25   doesn't mean there isn't one.       I'm just saying today, in


                       Kimberly Tinsley, CSR #3611
                             (972)   549-4247
                                                                             105
                                                              Hearing
                                                       March 10 1 2014



 1   STATE OF TEXAS

 2   COUNTY OF COLLIN

 3        I, Kimberly Tinsley, Official Court Reporter in and

 4   for the 401st District Court of Collin County, State of
 5   Texas, do hereby certify that the above and foregoing
 6   contains a true and correct transcription of all portions
 7   of evidence and other proceedings requested in writing by
 8   counsel for the parties to be included in this volume of

 9   the Reporter's Record in the above-styled and numbered
10   cause, all of which occurred in open court or in chambers
11   and were reported by me.

12        I further certify that this Reporter's Record of the
13   proceedings truly and correctly reflects the exhibits, if

14   any, offered by the respective parties.
15        I   further certify that the total cost for the
16   preparation of this Reporter's Record is $624.50 and was

17   paid by Counsel for Petitioner, Roger Farahmand.
18        WITNESS MY OFFICIAL HAND on this, the 3rd day of
19   April, 2014.                              Digitally signed by Kimberly Tinsley
20                                             Date: 2014.04.03 22:42:50 -05'00'
                           Kimberly Tinsley, CSR
21                         Texas CSR #3611
                           Official Court Reporter
22                         401st District Court
                           Collin County, Texas
23                         2100 Bloomdale Rd, Suite 30030
                           McKinney, Texas 75071
24                         Telephone:   (972) 548-4247
                           E-mail: ktinsley@co.collin.tx.us
25                         Expiration:   12/31/15


                      Kimberly Tinsley, CSR #3611
                            (972)   548-4247
                                                                 ...   ":,·•



                  QI;~''!! W'(mJ()?1, QX/ulfl()IJf(iredbyJAe 2zu;u,oftAe cllkteo/cff"'mw
                   Q% ~wale rffk ~ o{G/ltabrimtO'l"/I Vlt. IA~ ~16 of'eTem6.
                                      GREEl."INfi:
                 l'Otb AU ftU\l:ltW M1*m~~OlOSOlEMIRI: 1"£



                                               .J6>~~/t'Je.A,.
                      )1.9d I(}{, CB)I qm (}{,'1(,Jl.£)1!N1T}1. ~
                                        amf
                       ~~'Y)f.:M (}>)1.n potformiag ceremony

    Ca /11 n.            ~l.MW.b   1,·.1        .+.
                            ----if 6 33 rild"tOll' fl Carrollton' '7h175 -                      Addre.. ofpcnon pcrfonning ccr.mony


        ~a?tdjfkxlfare«wdt/w                           ~!!/.                                     , __ .
                 and~~                     ~   !!/.                                             mu'UJ
$,,~'ltl/'nent~lkr-
1:.2os

                                                                                                    Section 2.204 ofthe Pami{y Coae
         'Marriaae License                                                                          'Tfi.is B.cense cannot 6e usetfprior to:
                                                                                                           12/07/2009 3:28 fJ!'.M.
         ;t9rt.I                                                      Filed: 5/27/2014 9:51 :59 AM
                                                      Andrea S. Thompson
                                                      District Clerk
                                                      Collin County, Texas
                                                      By Wendy Hinojosa Deputy
                                                      Envelope ID: 1361640
                     NO. 401-56531-2013

A SUIT TO DECLARE VOID       §    IN THE DISTRICT COURT
THE MARRIAGE OF              §
                             §
ROGERARASHFARAHMAND          §
AND                          §
MARYAM FARAHMAND             §    401ST JUDICIAL DISTRICT
                             §
AND IN THE INTEREST OF       §
                             §
           ,                 §
A MINOR CHILD                §    COLLIN COUNTY, TEXAS

         CERTIFICATE OF MARRIAGE
                            Respectfully submitted,

                              Isl Ike Vanden Eykel
                            IKE V ANDEN EYKEL
                            State Bar No. 20485500
                            E-mail: ike@koonsfuller.com
                            REBECCA TILLERY
                            State Bar No. 24060729
                            E-mail: tillery@koonsfuller.com
                            KOONSFULLER
                            A Professional Corporation
                            1717 McKinney Avenue, Suite 1500
                            Dallas, Texas 75202
                            (214) 871-2727
                            (214) 871-0196 Fax

                                     -and-

                            Bradford Nace
                            State Bar No. 24007726
                            E-mail: bnace@nacemotley.com
                            Nace & Motley, LLC
                            100 Crescent Court, 7th Floor
                            Dallas, Texas 75201

                                                                   Page 1 of2
                                      (214) 459-8289
                                      (214) 242-4333 Fax

                                      Attorneys for Roger Arash Farahmand

                       CERTIFICATE OF SERVICE
       I certify that on May 27, 2014, a true copy of the above was e-served on
attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 2la of the Texas Rules of Civil Procedure:

           Robert S. Widner
           The Widner Family Law Group, PLLC
           2911 Turtle Creek Blvd., Suite 405
           Dallas, Texas 75219
           ro bertwidner@gmail.com
           972.692.8951 (fax)

                                    Isl Ike Vanden Evkel
                                    IKE VANDEN EYKEL
                                    Attorney for Petitioner

                                                                     Page 2 of2
                  Q7;, Q}'/;11/ '!nnon cddf~&yt/w ~ o/tlw ~ojdTm=
                   Qi;~ Gflk Pl?t®ofG'lfatri'~ri11.Jlw ~o/rff'aiw.
                                        GREE~,,_.NG:
                 l'Oil AM KtM.8Y Mj11'0ft~l010 SOlEUtl£ ntt


                                                  ..9"8dweoz.
                                  J19d I 1c::m1me?,        ~, W!fl
                              .    r:iJd1u~ ~fl' ~
                             @J}~PlFtfrff
                Jluw:l?coFlJtfl!MtMbtlw 12 th d°#~ 'J)ecember                             20..122.
         3§_ft_ (() ~~ _£_ ,C:.U: Jan1t152()6

                                                                                             Section 2.204 of the Pami{y Code
         1Ytarriage Lice1ise                                                                 rrfiis {frense cannot 6e useaprior to:
                                                                                                   12/07/2009 3:28 (fXM_
          }fgttl(_f(_j1_ q(_

                                                                                                     Dawn Horak

From:                                         Ike Vanden Eykel 
Sent:                                         Friday, July 11, 2014 4:52 PM
To:                                           Dawn Horak
Cc:                                           Rebecca Tillery; Reagan K. Vernon; Robert Widner
Subject:                                      Re: Farahmand - Certificate of Conference - Motion to Strike



In response to your inquiry, please be advised that the grounds for our pleading can be found within the body of
that document, as well as our discovery production and disclosure responses. We do not agree to withdraw
it. Your assertion as to the Judge's 'ruling' is patently false and possibly actionable and I would suggest that
you read the entire transcript and reconsider your position. I'm happy to discuss the matter further if you wish
to do so.

Ike

Ike Vanden Eykel,                         Firm   cEo
lke(@koonsfuller.com (Bio) (Website) (Vcard)




KoonsFuller
      1717 McKinney, Suite 1500, Dallas. Texas 75202, 214 871-2727, 214 8'71-01   facsimile
      5700 West Plano Parkway, Suite 2200, Plano, Texas 75093, 972 769-2727, 972 769-0313 facsimile
      181 Grand Ave, Suite 225, Southlake, Texas 76092, 817 481-2710, 817 481-2637 facsimile
      320 West Eagle Drive, Suite 200, Denton, Texas 76201, 940 442-6677, 940 442-6671 facsimile
      109 North Post Oak Lane, Suite 425 Houston, Texas 77024, 713-789-5112, 713-789-5123 facsimile


Confidentiality Notice This e-rna1I message for the sole         of      intended recip1ent(s) and may cont;:iin confidential         privileged information
exempt from disclosure under applicable law. Unauthorized review.            disclosure. or distribution is strictly prohibited If you are not      intended
recipient. please contact the sender by reply e-·rnail and destroy all original copies of the             Thi':lnk you



On Jul 11, 2014, at 12:38 PM, Dawn Horak  wrote:


Dear Counsel,

Please allow this correspondence to serve as a certificate of conference on Respondent's intent to file a Motion to
Strike and for possible Sanctions on the following matter:
      »On March 10, 2014, during a hearing, Petitioner presented the Court a duplicate of the purported "marriage
        license" of Respondent and a third party.
      »On March 10, 2014, Petitioner's counsel of record, Bradford Nace, judicially admitted that same was never filed
        with the Clerk in the year 2009 or in the year 2010.
      »On March 10, 2014, the Honorable Judge Rusch ruled that there was no "valid prior ceremonial marriage."
      »Thus, although Judge Rusch has formally ruled that (1) there is no valid ceremonial marriage by and between
        Respondent and Amir Bagherkalantari, in May 2014 Petitioner's counsel of record filed same with the Court.

At your earliest convenience, please identify the basis or grounds for the filing AND advise if Petitioner is willing to
formally withdraw Petitioner's Certificate of Marriage filed on Mary 27, 2014, at 9:51:59 a.m.

                                                                                 1
I thank you for your time and consideration regarding this matter.

Sincerely,

Dawn M. Grams Horak
Dawn M. Grams, P.C.
P.O. Box 924, Grapevine, Texas, 76099
Telephone No.: 469-644-7442/Facsimile No.: 214-572-6893

Circular 230 Notice. The following disclaimer is included to comply with and in response to U.S. Treasury Department
Circular 230 Regulations. ANY STATEMENTS CONTAINED HEREIN ARE NOT INTENDED OR WRITTEN BY
THE WRITER TO BE USED, AND NOTHING CONTAINED HEREIN CAN BE USED BY YOU OR ANY OTHER
PERSON, FOR THE PURPOSE OF (I) AVOIDING PENALTIES THAT MAY BE IMPOSED UNDER FEDERAL
TAX LAW, OR (2) PROMOTING, MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-
RELATED TRANSACTION OR MATTER ADDRESSED HEREIN.

CONFIDENTIALITY NOTICE: This electronic message is intended to be viewed only by the individual or entity to
whom it is addressed. It may contain information that is privileged, confidential, and exempt from disclosure under
applicable laws. Any dissemination, distribution, or copying of this communication is strictly prohibited without prior
permission. If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering
the message to the intended recipient, or if you have received this communication in error, please notify us immediately
by return e-mail and delete the original message and any and copies.




                                                             2
ROGER FARAHMAND’S
  RECORD TAB 14
                                                                      Filed: 7/15/2014 10:34:27 PM
                                                                      Andrea S. Thompson
                                                                      District Clerk
                                                                      Collin County, Texas
                                                                      By Mindi Johns Deputy
                                                                      Envelope ID: 1836401
                               CAUSE NO. 417-56531-2013

 A SUIT TO DECLARE VOID                           §         IN THE DISTRICT COURT
 THE MARRIAGE OF                                  §
                                                  §
 ROGER ARASH FARAHMAND                            §
 .AND                                             §          417th JUDICIAL DISTRICT
 MARYAM FARAHMAND                                 §
                                                  §
 AND IN THE INTEREST OF                           §
                                                  §
                                                  §
 A MINOR CHILD.                                   §          COLLIN COUNTY, TEXAS


       RESPONDENT'S HYBRID MOTION FOR PARTIAL SUMMARY
                          JUDGMENT
                ON PETITIONER'S ALLEGATIONS OF
           PRIOR MARRIAGE TO AMIR BAGHERKALANTARI

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Maryam Farahmand, the Respondent in the above-styled and

numbered cause, and files this Hybrid Motion for Partial Summary Judgment on

Petitioner's Allegations of Prior Marriage to Amir Bagherkalantari. In support of this

motion, Maryam Farahmand would respectfully show the Court as follows:

                                I.      TABLE OF CONTENTS


I.                    Table of Contents                                   .. . ... ... ...     1

II.                   Introduction: Parties, Pleadings, and Trial         ............         5
                      Setting

III.                  Summary of Motion                                   ............         6
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                             Page 1
IV.                   Summary Judgment Evidence                                            8

V.                    Arguments & Authorities                             ............     9

      A.              Respondent Seeks A Partial Motion For                                9
                      Summary Judgment, Based Upon The No
                      Evidence Motion For Summary Judgment
                      Standard, On Petitioner's Burden To Prove A
                      Valid Former Marriage By And Between
                      Respondent And Amir Bagherkalantari And Its
                      Continued Validity (No Evidence Motion for
                      Partial Summary Judgment)

           (1)        Standard for No Evidence Motion for                 ............     9
                      Summary Judgment

           (2)        Petitioner Has Had Adequate Time for                                 10
                      Discovery

           (3)        Basis of Motion                                                      11

                 a.   Challenged Element Number 1: No valid                                17
                      formal or ceremonial marriage - No Evidence
                      of Person Authorized to Conduct Ceremony
                      Per Tex. Fam. Code §2.202 (a)(l)

                 b.   Challenged Element Number 2: No valid                                18
                      formal or ceremonial marriage - No Evidence
                      of Person Authorized to Conduct Ceremony -
                      Tex. Fam. Code §2.202 (a)(2)

                 c.   Challenged Element Number 3: No valid . . . . . . . . . . . .        20
                      formal or ceremonial marriage - No Evidence
                      of Person Authorized to Conduct Ceremony -
                      Tex. Fam. Code §2.202 (a)(3)

                 d.   Challenged Element Number 4: No        valid ... . . . . . .. . . 21
                      formal or ceremonial marriage - No Evidence

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                         Page 2
                      of Person Authorized to Conduct Ceremony -
                      Tex. Fam. Code §2.202 (a)(4)

                e.    Challenged Element Number 5: No        valid .. . . . . ... . . . 23
                      formal or ceremonial marriage - No Evidence
                      of Person Authorized to Conduct Ceremony-
                      Tex. Fam. Code §2.202 (a)(5)

                f.    Challenged Element Number 6: No valid . . . . . . . .. . . . 24
                      formal or ceremonial marriage - No Evidence
                      of Person Authorized to Conduct Ceremony -
                      Tex. Fam. Code §2.202 (b)

                g.    Challenged Element Number 7: No        valid . .. ... ... ...    26
                      formal or ceremonial marriage - No Evidence
                      of Person Authorized to Conduct Ceremony -
                      Tex. Fam. Code §2.202 (c)

                h.    Challenged Element Number 8: No valid .. . ... ... . ..          27
                      formal or ceremonial marriage - No Evidence
                      of Person Authorized to Conduct Ceremony -
                      Tex. Fam. Code §2.202 (d)

                i.    Challenged Element Number 9: No valid . . . . . . . . . . . . 29
                      formal or ceremonial marriage - No Evidence
                      of Person Authorized to Conduct Ceremony -
                      Tex. Fam. Code §2.202 (b ).

                J.    Challenged Element Number 10: No valid ... .. .. . . . . . 30
                      formal or ceremonial marriage - No Evidence
                      of Return of License - Tex. Fam. Code
                      §2.206(a)

                k.    Challenged Element Number 11: No valid . . . . . .. .. . . . 31
                      formal or ceremonial marriage - No Evidence
                      of Offense for Non-Return of License - Tex.
                      Fam. Code §2.206(b)

                1.    Challenged Element Number 12: No valid . . . . . . . . . . . . 33
                      formal or ceremonial marriage - No Evidence

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                      Page3
                      of Reasonable Appearance of Unauthorized
                      Person -Tex. Fam. Code §2.302(1).

                 m.   Challenged Element Number 13: No valid .. . . .. ... . . .          35
                      informal or common law marriage - No
                      Evidence of Party Treating Marriage as Valid-
                      Tex. Fam. Code §2.302(2).

                 n.   Challenged Element Number 14: No valid ...... ......                36
                      informal or common law marriage - No
                      Evidence of Signed Declaration of Informal
                      Marriage -Tex. Fam. Code §2.401 (a)(l).

                 o.   Challenged Element Number 15: No valid .. . ....... ..              38
                      informal or common law marriage - No
                      Evidence of Signed Declaration of Informal
                      Marriage - Tex. Fam. Code §2.401 (a)(2).

                 p.   Challenged Element Number 16: No Evidence . . . . . . . . . . . . 40
                      of No Evidence of Agreement to Have A
                      Present, Immediate, and Permanent Marital
                      Relationship

                 q.   Challenged Element Number 17: No Evidence ... . . . . . . .. . 41
                      of Agreement to be Husband and Wife

                 r.   Challenged Element Number 18:  Novalid . .. . . . . . . ...         42
                      informal or common law marriage - No
                      Evidence of Holding Out

                 s.   Challenged Element Number 19: No valid .. .. .. .. . . . . 43
                      informal or common law marriage - No
                      Evidence of Holding Out

                 t.   Challenged Element Number 20:      No               ············    44
                      Evidence of Continued Valid Marriage By
                      And Between Respondent And Amir
                      Bagherkalantari

           (4)        Summary                                             ............    45

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                         Page4
        B.                      Motion For Traditional Summary Judgment
                                Based Upon Disproving An Essential Element
                                Of Petitioner's Cause Of Action That Her Most    ............ 46
                                Recent Marriage Is Void Due To A Prior
                                Marriage - Either Formal or Informal

                 (1)            Standard for Traditional Motion for Summary      ............ 47
                                Judgment

                 (2)            Basis of Motion                                  ............                                48

                            (a) Formal or Ceremonial Marriage                    ............ 48

                                (1) Section 2.201 of the Texas Family Code       ............ 51
                                (2) Section 2.202 of the Texas Family Code       ''•I      I   I   I   I   I   I   I   I     53

                                (3) Section 2.2032 of the Texas Family Code      Ill   I   I   I   I   I   I   I   I   I     56

                                (4) Section 2.206 of the Texas Family Code       ............                                57

                            (b) Informal or Common Law Marriage                  ............ 59
                                (1) Section 2.401 of the Texas Family Code       ............ 60

                                (2) Section 2.401 of the Texas Family Code       ............ 61

                 (3)            Summary                                          ............ 63

VI.                             Prayer                                           ............ 63

      II.        INTRODUCTION: PARTIES, PLEADINGS, AND TRIAL SETTING

            1.         The parties are as follows:

                       a.       Petitioner is Roger Arash Farahmand (hereinafter the "Petitioner").

                       b.       Respondent is Maryam Farahmand (hereinafter the "Respondent").
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                                                           Page 5
               c.     The minor child is                             He is represented

                      by Diane L. Porter.

       2.      The pleadings on file are summarized in Exhibit A attached hereto and

incorporated herein by reference as if set forth fully herein.

       3.     Discovery in this suit is governed by an Agreed Scheduling Order entered

on or about May 2, 2014.

       4.      This matter is not presently set for trial.

                               Ill.    SUMMARY OF MOTION

       5.     Respondent moves for partial summary judgment based upon both

traditional summary judgment grounds and no-evidence summary judgment grounds.

A party may, in a single motion, present grounds appropriate for a traditional summary

judgment and grounds appropriate for a no-evidence summary judgment. See Binur v.

Jacobo, 135 S.W.3d 646, 650-51 (Tex. 2004). This motion is sometimes called a

hybrid motion for summary judgment. See Young Ref Corp. v. Pennzoil Co., 46
S.W.3d 380, 385 (Tex. App. -Houston [1st Dist.] 2001, pet. denied). The party should

specify the standard on which the summary judgment is sought. See, e.g., Waite v.

Woodard, Hall & Primm, P.C., 137 S.W.3d277, 281 (Tex. App. -Houston [1st Dist.]

2004, no pet.). In the present case, Respondent shall present the basis for which she is

entitled to partial summary judgment based upon Petitioner's allegations of a purported

prior marriage by and between Respondent and Amir Bagherkalantari. Respondent
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 6
would show:

           >-   Respondent seeks a motion for summary judgment, based upon the no

                evidence motion for summary judgment standard, on Petitioner's

                burden to prove a valid former marriage by and between Respondent and

                Amir Bagherkalantari and its continued validity. Estate of Claveria v.

                Claveria, 615 S.W.2d 164, 166 (Tex. 1981) and Tex. Fam. Code §1.102.

                As Petitioner is the party attacking the validity of the most recent

                marriage, Petitioner has the burden of proving a valid prior marriage.

                Respondent is challenging 20 elements that are the bases to prove either a

                formal or ceremonial marriage or an informal or common law marriage.

                Said challenged elements are identified in Paragraphs 16-50 below and

                summarized in Paragraph 15 below.

           ~    Respondent seeks a motion for summary judgment, based upon the

                traditional motion for summary judgment standard, due to her

                disproving at least one ( 1) essential element of Petitioner's cause of

                action or burden of proof. Specifically, Respondent is providing

                competent summary judgment evidence that conclusively establishes that

                the following statutory requirements identified in the Texas Family Code

                that are required to establish a formal or ceremonial marriage have been

                disproved: §§2.201, 2.202, 2.203, and 2.206. Additionally, Respondent is
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                   Page 7
               providing competent summary judgment evidence that conclusively

               establishes that the following statutory requirements identified in the

               Texas Family Code that are required to establish a informal or common

               law marriage have been disproved: §2.401.

                         IV.     SUMMARY JUDGMENT EVIDENCE

       6.      In support of Respondent's Motion for Summary Judgment, Respondent

presents the following competent summary judgment evidence:

                Exhibit A A true and correct duplicate of the Summary of Pleadings.



                Exhibit B A true and correct duplicate of the Affidavitof Maryam
                          Parviz-Khyavi Farahmand.

                Exhibit C A true and correct duplicate of the Foreign Language
                          Translation and Affidavit filed by Petitioner on or about
                          June 13,2014.

                Exhibit D A true and correct duplicate of the following pages of the
                          March 10, 2014, Hearing transcription: Pages 1-4, 13-19,
                          105, and Exhibit P-1.

                Exhibit E A true and correct duplicate of Petitioner's Original Petition
                          to Declare Marriage Void and in the Alternative First
                          Amended Petition for Divorce.

                Exhibit F A true and correct duplicate of the Affidavit of Dawn M.
                          Grams Horak.

Each of the above-listed competent summary judgment evidence is incorporated herein
by reference as if set forth fully herein for all purposes.

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 8
                           V.      ARGUMENTS & AUTHORITIES

       7.      Respondent incorporates Paragraphs 1-6 by reference as if fully set forth
herein.
A.     RESPONDENT SEEKS A PARTIAL MOTION FOR SUMMARY JUDGMENT, BASED
       UPON THE No EVIDENCE MOTION FOR SUMMARY JUDGMENT STANDARD, ON
       PETITIONER'S BURDEN To PROVE A VALID FORMER MARRIAGE Bv AND
       BETWEEN RESPONDENT AND AMIR BAGHERKALANTARI AND ITS CONTINUED
       VALIDITY (No EVIDENCE MOTION FOR PARTIAL SUMMARY JUDGMENT)

       8.      The purpose of the no-evidence summary judgment procedure, which is

modeled after federal summary judgment practice, is to pierce the pleadings and

evaluate the evidence to see if a trial is necessary. See Benitz v. Gould Group, 27
S.W.3d 109, 112 (Tex. App. - San Antonio 2000, no pet.).To accomplish this, the no-

evidence summary judgment procedure is designed to isolate and dispose of claims or

defenses not supported by facts. See Cf Celotex. Corp. v. Catrett, 477 U.S. 317, 323-

24, 106 S. Ct. 2548, 2553 (1986). In the present case, Respondent's Motion for

Summary Judgment is proper because Petitioner has failed to provide evidence raising

a genuine issue of material fact to prove a valid prior and existing marriage of

Respondent, for which he has the burden of proof at trial.

(1)    STANDARD FOR No EVIDENCE MOTION FOR SUMMARY JUDGMENT


       9.      The purpose of the no-evidence summary judgment procedure, which is

modeled after federal summary judgment practice, is to pierce the pleadings and

evaluate the evidence to see if a trial is necessary. Benitz v. Gould Group, 27 S.W.3d
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page9
109, 112 (Tex. App. - San Antonio 2000, no pet.). To accomplish this, the no-evidence

summary judgment procedure is designed to isolate and dispose of claims or defenses

not supported by facts. Cf. Celotex. Corp. v. Catrett, 477 U.S. 317, 323-24, 106 S. Ct.
2548, 2553 (1986). In the present case, Respondent's Motion for Summary Judgment

is proper because Petitioner has failed to provide evidence raising a genuine issue of

material fact on the essential elements to prove a valid marriage by and between

Respondent and Amir Bagherkalantari.

(2)    PETITIONER HAS HAD ADEQUATE TIME FOR DISCOVERY

       10.     The no-evidence motion for summary judgment should be filed after the

nonmovant has had "an adequate time for discovery." Tex. R. Civ. Pro. 166a(i);

Morehouse v. Chase Manhattan Bank, 76 S.W.3d 608, 612 (Tex. App. -San Antonio

2002, no pet.). However, the rule does not require that discovery be completed.

Specialty Retailers v. Fuqua, 29 S.W.3d 140, 145 (Tex. App. - Houston [14th Dist.]

2000, pet. denied.).

       11.     However, to further determine whether the nonmovant had an adequate

time for discovery, courts examine some of the following factors: (a) the nature of the

claim, (b) the evidence necessary to controvert the motion, (c) the length of time the

case was on file, (d) the length of time the no-evidence motion was on file, (e) whether

the movant requested stricter deadlines for discovery, (e) the amount of discovery

already conducted, and (f) whether the discovery deadlines in place were specific or

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 10
vague. Restaurant Teams Int 'l v. MG Sec. Corp., 95 S.WJd 336, 339 (Tex. App. -

Dallas 2002, no pet.)(7 month old case); Martinez v. City ofSan Antonio, 40 S.W.3d
587, 591 (Tex. App. - San Antonio 2001, pet. denied)(5-year old case); see also

McClure v. Attebury, 20 S.W.3d 722, 729 (Tex. App. -Amarillo 1999, no pet.)(need

for discovery minimal because issue was a question of law.) In the present case, this

issue has been on the Court's docket from the date ofMarch28, 2014, the date of filing

of the Original Petition to Declare Marriage Void. On or about Mary 2, 2014, the

parties entered into an Agreed Scheduling Order providing that discovery would close

on or about June 27, 2014. Thus, Petitioner has had adequate time for discovery.

(3)    BASIS OF MOTION


       12.    Respondent seeks partial summary judgment on Petitioner's allegation

that "Respondent was already legally married" to Amir Bagherkalantari at the time of

her marriage to Petitioner. See Page 2, Section I, Paragraph 7, entitled "Grounds" that,

in relevant part, states, "The purported marriage is void and of no effect under the

provisions of section 6.202 of the Texas Family Code because Respondent was already

legally married." Tex. Fam. Code§ 6.202.The Texas Family Code and supporting case

law places the burden of proving a valid prior marriage on the person alleging same.

Specifically, Section 1.102 of the Texas Family Code states, "When two or more

marriages of a person to different spouses are alleged, the most recent marriage is

presumed to be valid as against each marriage that precedes the most recent marriage

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 11
until one who asserts the validity of a prior marriage proves the validity of the prior

marriage." Tex. Fam. Code §1.102. Petitioner's allegations against Respondent, as

identified in his Original Petition to Declare Marriage Void, are as follows:

       13.     Page 2, Section I, Paragraph 7, entitled "Grounds" states,

              Petitioner and Respondent entered into a purported marriage
              on July 28, 2012. The purported marriage is void and of no
              effect under the provisions of section 6.202 of the Texas
              Family Code because Respondent was already legally
              married. The prior marriage of Respondent was to Amir
              Bagherkalantari and occurred o or about December 12,
              2009. Respondent's marriage to Amir Bagherkalantari was
              never dissolved by divorce or annulment or terminated by
              the death of Amir Bagherkalantari.

       14.     In the present case, Petitioner has the burden of proving the impediment

of a prior marriage of Respondent and its continued validity. Estate of Claveria v.

Claveria, 615 S.W.2d 164, 166 (Tex. 1981). Section 1.102 of the Texas Family Code

further states that the most recent marriage is presumed to be valid as against each

marriage that precedes the most recent marriage until one who asserts the validity of a

prior marriage proves the validity of the prior marriage. Tex. Fam. Code 1.102. The

Court in Loera v. Loera held that the party attacking the validity of the marriage has a

burden to 'introduce sufficient evidence, standing alone, to negate the dissolution of

the prior marriage." Loera v. Loera, 815 S.W.2d 910, 911 (Tex. App. - Corpus Christi

1991, no writ).



140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 12
       15.        Respondent seeks a partial no evidence summary judgment based upon

Petitioner's failure to meet his burden of proof by presenting competent summary

judgment evidence raising a genuine issue of fact on the following challenged

elements:

             a.     Challenged Element No. 1         No valid formal or ceremonial marriage

                                                     - No Evidence of Person Authorized to

                                                     Conduct Ceremony Per Tex. Fam.

                                                     Code §2.202 (a)(l)

             b.     Challenged Element No. 2         No valid formal or ceremonial marriage

                                                     - No Evidence of Person Authorized to

                                                     Conduct Ceremony-Tex. Fam. Code

                                                     §2.202 (a)(2)

             c.     Challenged Element No. 3         No valid formal or ceremonial marriage

                                                     - No Evidence of Person Authorized to

                                                     Conduct Ceremony-Tex. Fam. Code

                                                     §2.202 (a)(3)

             d.     Challenged Element No. 4         No valid formal or ceremonial marriage

                                                     - No Evidence of Person Authorized to

                                                     Conduct Ceremony-Tex. Fam. Code



140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                    Page 13
                                                     §2.202 (a)( 4)

            e.    Challenged Element No. 5           No valid formal or ceremonial marriage

                                                     - No Evidence of Person Authorized to

                                                     Conduct Ceremony - Tex. Fam. Code

                                                     §2.202 (a)(S)

            f.    Challenged Element No. 6           No valid formal or ceremonial marriage

                                                     - No Evidence of Person Authorized to

                                                     Conduct Ceremony-Tex. Fam. Code

                                                     §2.202 (b)

            g.    Challenged Element No. 7           No valid formal or ceremonial marriage

                                                     - No Evidence of Person Authorized to

                                                     Conduct Ceremony - Tex. Fam. Code

                                                     §2.202 (c)

            h.    Challenged Element No. 8           No valid formal or ceremonial marriage

                                                     - No Evidence of Person Authorized to

                                                     Conduct Ceremony - Tex. Fam. Code

                                                     §2.202 (d)

            1.    Challenged Element No. 9           No valid formal or ceremonial marriage

                                                     - No Evidence of Return of License -



140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                    Page 14
                                                     Tex. Fam. Code §2.206( a)

            J.    Challenged Element No. 10 No valid formal or ceremonial marriage

                                                     - No Evidence of Offense for Non-

                                                     Retum of License - Tex. Fam. Code

                                                     §2.206(b).

            k.    Challenged Element No. 11 No valid formal or ceremonial marriage

                                                          No       Evidence   of   Reasonable

                                                     Appearance of Unauthorized Person -

                                                     Tex. Fam. Code §2.302(1 ).

            I.    Challenged Element No. 12 No valid informal or common law

                                                     marriage - No Evidence of Party

                                                     Treating Marriage as Valid-Tex. Fam.

                                                     Code §2.302(2).

            m.    Challenged Element No. 13 No valid informal or common law

                                                     marriage - No Evidence of Signed

                                                     Declaration of Informal Marriage -

                                                     Tex. Fam. Code §2.401 (a)(l).

            n.    Challenged Element No. 14 No valid informal or common law

                                                     marriage - No Evidence of Signed



140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                       Page 15
                                                     Declaration of Informal Marriage

                                                     Tex. Fam. Code §2.401 (a)(2).

            o.    Challenged Element No. 15 No valid informal or common law

                                                     marriage - No Evidence of Proceeding

                                                     Commenced     Before     the    Second

                                                     Anniversary of the Date on Which the

                                                     Parties Separated and Ceased Living

                                                     Together - Tex. Fam. Code §2.401 (b)

            p.    Challenged Element No. 16 No valid informal or common law

                                                     marriage - No Evidence of Agreement

                                                     to Have A Present, Immediate, and

                                                     Permanent Marital Relationship

            q.    ChallengedElementNo. 17 No valid informal or common law

                                                     marriage - No Evidence of Agreement

                                                     to be Husband and Wife

            r.    Challenged Element No. 18 No valid informal or common law

                                                     marriage - No Evidence of Holding Out

            s.    Challenged Element No. 19 No valid informal or common law

                                                     marriage - No Evidence of Muslim



140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                      Page 16
                                                     Marriage Contract

             t.      Challenged Element No. 20 No Evidence of continued valid

                                                     marriage by and between Respondent

                                                     and Amir Bagherkalantari.

(a)    Challenged Element Number 1: No Evidence of Person Authorized to

       Conduct Ceremony-Tex. Fam. Code §2.202 (a)(l).

       16.        To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. - Beaumont 153,

writ refd n.r.e.). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section 2.202

(a)(l) of the Texas Family Code were complied with by Petitioner and any third party:

                  Tex.    Fam. § 2.202         PERSONS AUTHORIZED TO CONDUCT
                                               CEREMONY. (a) The following persons
                  Code
                                               are authorized to conduct a marriage
                                               ceremony:
                                                             ( 1) a licensed or ordained
                                               Christian minister or priest;

       17.        Petitioner has no evidence to support Challenged Element No. 1 to prove

that the statutory requirement identified in Section 2.202 (a)(l) of the Texas Family

Code was complied with by Respondent and Amir Bagherkalantari. A formal or


140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                  Page 17
ceremonial marriage is proved by establishing compliance of the statutory

requirements listed in the Family Code for obtaining a marnage license and

participating in the marriage ceremony. See Tex. Fam. Code §§2.001-2.302. While

Petitioner has provided a "blanket" statement, Petitioner is unable to meet his burden

of proof by presenting competent summary judgment evidence raising a genuine issue

of fact on the challenged element as it relates to Respondent and Amir Bagherkalantari.

As Petitioner has the burden of proving the impediment of a prior marriage of

Respondent and its continued validity, and Petitioner is unable to provide competent

summary judgment evidence on Challenged Element No. 1, Respondent is entitled to

summary judgment on the Petitioner's cause of action to declare the current marriage

of Petitioner and Respondent void due to a prior existing formal or ceremonial

marriage.

(b)    Challenged Element Number 2: No Evidence of Person Authorized to

       Conduct Ceremony-Tex. Fam. Code §2.202 (a)(2).

       18.    To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. -Beaumont 153,

writ ref d n.r.e.). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section 2.202

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                Page 18
(a)(2) of the Texas Family Code were complied with by Petitioner and any third party:

              Tex.      Fam. § 2.202           PERSONS AUTHORIZED TO CONDUCT
                                               CEREMONY. (a) The following persons
              Code
                                               are authorized to conduct a marriage
                                               ceremony:

                                                                   (2) a Jewish rabbi;

       19.     Petitioner has no evidence to support Challenged Element No. 2 to prove

that the statutory requirement identified in Section 2.202 (a)(2) of the Texas Family

Code was complied with by Respondent and Amir Bagherkalantari. A formal or

ceremonial marriage is proved by establishing compliance of the statutory

requirements listed in the Family Code for obtaining a marriage license and

participating in the marriage ceremony. See Tex. Fam. Code §§2.001-2.302. While

Petitioner has provided a "blanket" statement, Petitioner is unable to meet his burden

of proof by presenting competent summary judgment evidence raising a genuine issue

of fact on the challenged element as it relates to Respondent and Amir Bagherkalantari.

As Petitioner has the burden of proving the impediment of a prior marriage of

Respondent and its continued validity, and Petitioner is unable to provide competent

summary judgment evidence on Challenged Element No. 2, Respondent is entitled to

summary judgment on the Petitioner's cause of action to declare the current marriage

of Petitioner and Respondent void due to a prior existing formal or ceremonial

marriage.


140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                         Page 19
(c)    Challenged Element Number 3: No Evidence of Person Authorized to

       Conduct Ceremony- Tex. Fam. Code §2.202 (a)(3).

       20.    To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. - Beaumont 153,

writ ref d n.r.e.). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section 2.202

(a)(3) of the Texas Family Code were complied with by Petitioner and any third party:

              Tex.      Fam. § 2.202           PERSONS AUTHORIZED TO CONDUCT
                                               CEREMONY. (a) The following persons
              Code
                                               are authorized to conduct a marriage
                                               ceremony:

                                                             (3) a person who is an officer
                                               of a religious organization and who is
                                               authorized by the organization to conduct a
                                               marriage ceremony;

       21.    Petitioner has no evidence to support Challenged Element No. 3 to prove

that the statutory requirement identified in Section 2.202 (a)(3) of the Texas Family

Code was complied with by Respondent and Amir Bagherkalantari. A formal or

ceremonial marriage is proved by establishing compliance of the statutory

requirements listed in the Family Code for obtaining a marriage license and

participating in the marriage ceremony. See Tex. Fam. Code §§2.001-2.302. While

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                    Page 20
Petitioner has provided a "blanket" statement, Petitioner is unable to meet his burden

of proof by presenting competent summary judgment evidence raising a genuine issue

of fact on the challenged element as it relates to Respondent and Amir Bagherkalantari.

As Petitioner has the burden of proving the impediment of a prior marriage of

Respondent and its continued validity, and Petitioner is unable to provide competent

summary judgment evidence on Challenged Element No. 3, Respondent is entitled to

summary judgment on the Petitioner's cause of action to declare the current marriage

of Petitioner and Respondent void due to a prior existing formal or ceremonial

marriage.

(d)    Challenged Element Number 4: No Evidence of Person Authorized to

       Conduct Ceremony-Tex. Fam. Code §2.202 (a)(4).

       22.    To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. - Beaumont 153,

writ ref d n.r.e. ). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section 2.202

(a)( 4) of the Texas Family Code were complied with by Petitioner and any third party:

              Tex.      Fam. § 2.202           PERSONS AUTHORIZED TO CONDUCT
                                               CEREMONY. (a) The following persons
              Code
                                               are authorized to conduct a marriage

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                Page 21
                                               ceremony:

                                                              (4) a justice of the supreme
                                               court, judge of the court of criminal appeals,
                                               justice of the courts of appeals, judge of the
                                               district, county, and probate courts, judge of
                                               the county courts at law, judge of the courts
                                               of domestic relations, judge of the juvenile
                                               courts, retired justice or judge of those
                                               courts, justice of the peace, retired justice of
                                               the peace, judge of a municipal court, retired
                                               judge of a municipal court, or judge or
                                               magistrate of a federal court of this state; and

       23.     Petitioner has no evidence to support Challenged Element No. 4 to prove

that the statutory requirement identified in Section 2.202 (a)(4) of the Texas Family

Code was complied with by Respondent and Amir Bagherkalantari. A formal or

ceremonial marriage is proved by establishing compliance of the statutory

requirements listed in the Family Code for obtaining a marriage license and

participating in the marriage ceremony. See Tex. Fam. Code §§2.001-2.302. While

·Petitioner has provided a "blanket" statement, Petitioner is unable to meet his burden

of proof by presenting competent summary judgment evidence raising a genuine issue

of fact on the challenged element as it relates to Respondent and Amir Bagherkalantari.

As Petitioner has the burden of proving the impediment of a prior marriage of

Respondent and its continued validity, and Petitioner is unable to provide competent

summary judgment evidence on Challenged Element No. 4, Respondent is entitled to

summary judgment on the Petitioner's cause of action to declare the current marriage
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                       Page 22
of Petitioner and Respondent void due to a prior existing formal or ceremonial

marnage.

(e)    Challenged Element Number 5: No Evidence of Person Authorized to

       Conduct Ceremony - Tex. Fam. Code §2.202 (a)(S).

       24.     To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. - Beaumont 153,

writ ref d n.r.e. ). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section 2.202

(a)(5) of the Texas Family Code were complied with by Petitioner and any third party:

        Tex.       Fam. § 2.202           PERSONS AUTHORIZED TO CONDUCT
                                          CEREMONY.
        Code
                                                        (5)     a retired judge or
                                          magistrate of a federal court of this state.

       25.     Petitioner has no evidence to support Challenged Element No. 5 to prove

that the statutory requirement identified in Section 2.202 (a)(5) of the Texas Family

Code was complied with by Respondent and Amir Bagherkalantari. A formal or

ceremonial marriage is proved by establishing compliance of the statutory

requirements listed in the Family Code for obtaining a marriage license and

participating in the marriage ceremony. See Tex. Fam. Code §§2.001-2.302. While
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                   Page 23
Petitioner has provided a "blanket" statement, Petitioner is unable to meet his burden

of proof by presenting competent summary judgment evidence raising a genuine issue

of fact on the challenged element as it relates to Respondent and Amir Bagherkalantari.

As Petitioner has the burden of proving the impediment of a prior marriage of

Respondent and its continued validity, and Petitioner is unable to provide competent

summary judgment evidence on Challenged Element No. 5, Respondent is entitled to

summary judgment on the Petitioner's cause of action to declare the current marriage

of Petitioner and Respondent void due to a prior existing formal or ceremonial

marriage.

(f)    Challenged Element Number 6: No Evidence of Person Authorized to

       Conduct Ceremony - Tex. Fam. Code §2.202 (b).

       26.     To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. - Beaumont 153,

writ ref d n.r.e. ). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section 2.202

(b) of the Texas Family Code were complied with by Petitioner and any third party:

        Tex.       Fam. § 2.202           PERSONS AUTHORIZED TO CONDUCT
                                          CEREMONY.
        Code

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                Page 24
                                                  (b) For the purposes of Subsection
                                         (a)(4 ), a retired judge or justice is a former
                                         judge or justice who is vested in the Judicial
                                         Retirement System of Texas Plan One or the
                                         Judicial Retirement System of Texas Plan
                                         Two or who has an aggregate of at least 12
                                         years of service as judge or justice of any
                                         type listed in Subsection (a)(4).
                                                  (b-1) For the purposes of Subsection
                                         (a)(S), a retired judge or magistrate is a
                                         former judge or magistrate of a federal court
                                         of this state who is fully vested in the Federal
                                         Employees Retirement System under 28
                                         U.S.C. Section 371 or 377.

       27.     Petitioner has no evidence to support Challenged Element No. 6 to prove

that the statutory requirement identified in Section 2.202 (b) of the Texas Family Code

was complied with by Respondent and Amir Bagherkalantari. A formal or ceremonial

marriage is proved by establishing compliance of the statutory requirements listed in

the Family Code for obtaining a marriage license and participating in the marriage

ceremony. See Tex. Fam. Code §§2.001-2.302. While Petitioner has provided a

"blanket" statement, Petitioner is unable to meet his burden of proof by presenting

competent summary judgment evidence raising a genuine issue of fact on the

challenged element as it relates to Respondent and Amir Bagherkalantari. As Petitioner

has the burden of proving the impediment of a prior marriage of Respondent and its

continued validity, and Petitioner is unable to provide competent summary judgment

evidence on Challenged Element No. 6, Respondent is entitled to summary judgment


140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                      Page 25
on the Petitioner's cause of action to declare the current marriage of Petitioner and

Respondent void due to a prior existing formal or ceremonial marriage.

(g)    Challenged Element Number 7: No Evidence of Person Authorized to

       Conduct Ceremony-Tex. Fam. Code §2.202 (c).

       28.     To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. -Beaumont 153,

writ ref d n.r.e. ). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section 2.202

(c) of the Texas Family Code were complied with by Petitioner and any third party:

        Tex.       Fam. § 2.202          PERSONS AUTHORIZED TO CONDUCT
                                         CEREMONY.
        Code
                                                  (c) Except as provided by Subsection
                                          (d), a person commits an offense if the
                                          person knowingly conducts a marriage
                                          ceremony without authorization under this
                                          section. An offense under this subsection is a
                                          Class A misdemeanor.

       29.     Petitioner has no evidence to support Challenged Element No. 7 to prove

that the statutory requirement identified in Section 2.202 (c) of the Texas Family Code

was complied with by Respondent and Amir Bagherkalantari. A formal or ceremonial

marriage is proved by establishing compliance of the statutory requirements listed in

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                     Page 26
the Family Code for obtaining a marriage license and participating in the marriage

ceremony. See Tex. Fam. Code §§2.001-2.302. While Petitioner has provided a

"blanket" statement, Petitioner is unable to meet his burden of proof by presenting

competent summary judgment evidence raising a genuine issue of fact on the

challenged element as it relates to Respondent and Amir Bagherkalantari. As Petitioner

has the burden of proving the impediment of a prior marriage of Respondent and its

continued validity, and Petitioner is unable to provide competent summary judgment

evidence on Challenged Element No. 7, Respondent is entitled to summary judgment

on the Petitioner's cause of action to declare the current marriage of Petitioner and

Respondent void due to a prior existing formal or ceremonial marriage.

(h)    Challenged Element Number 8: No Evidence of Person Authorized to

       Conduct Ceremony-Tex. Fam. Code §2.202 (d).

       30.     To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. - Beaumont 153,

writ ref d n.r.e. ). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section 2.202

(d) of the Texas Family Code were complied with by Petitioner and any third party:

        Tex.       Fam. § 2.202          PERSONS AUTHORIZED TO CONDUCT
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc               Page 27
        Code                              CEREMONY.

                                                  (d) A person commits an offense if
                                          the person knowingly conducts a marriage
                                          ceremony of a minor whose marriage is
                                          prohibited by law or of a person who by
                                          marrying commits an offense under Section
                                          25.01, Penal Code. An offense under this
                                          subsection is a felony of the third degree.

       31.     Petitioner has no evidence to support Challenged Element No. 8 to prove

that the statutory requirement identified in Section 2.202 (d) of the Texas Family Code

was complied with by Respondent and Amir Bagherkalantari. A formal or ceremonial

marriage is proved by establishing compliance of the statutory requirements listed in

the Family Code for obtaining a marriage license and participating in the marriage

ceremony. See Tex. Fam. Code §§2.001-2.302. While Petitioner has provided a

"blanket" statement, Petitioner is unable to meet his burden of proof by presenting

competent summary judgment evidence raising a genuine issue of fact on the

challenged element as it relates to Respondent and Amir Bagherkalantari. As Petitioner

has the burden of proving the impediment of a prior marriage of Respondent and its

continued validity, and Petitioner is unable to provide competent summary judgment

evidence on Challenged Element No. 8, Respondent is entitled to summary judgment

on the Petitioner's cause of action to declare the current marriage of Petitioner and

Respondent void due to a prior existing formal or ceremonial marriage.



140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                  Page 28
(i)      Challenged Element Number 9: No Evidence of Return of License - Tex.

         Fam. Code §2.206(a).

         32.   To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. -Beaumont 153,

writ ref d n.r.e.). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section

2.206(a) of the Texas Family Code were complied with by Petitioner and any third

party:

               Tex.     Fam. § 2.206           RETURN OF LICENSE; PENALTY. (a)
                                               The person who conducts a marriage
               Code
                                               ceremony shall record on the license the date
                                               on which and the county in which the
                                               ceremony is performed and the person's
                                               name, subscribe the license, and return the
                                               license to the county clerk who issued it not
                                               later than the 30th day after the date the
                                               ceremony is conducted.

         33.   Petitioner has no evidence to support Challenged Element No. 9 to prove

that the statutory requirement identified in Section 2.206(a) of the Texas Family Code

was complied with by Respondent and Amir Bagherkalantari. A formal or ceremonial

marriage is proved by establishing compliance of the statutory requirements listed in

the Family Code for obtaining a marriage license and participating in the marriage
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                     Page 29
ceremony. See Tex. Fam. Code §§2.001-2.302. While Petitioner has provided a

"blanket" statement, Petitioner is unable to meet his burden of proof by presenting

competent summary judgment evidence raising a genuine issue of fact on the

challenged element as it relates to Respondent and Amir Bagherkalantari. As Petitioner

has the burden of proving the impediment of a prior marriage of Respondent and its

continued validity, and Petitioner is unable to provide competent summary judgment

evidence on Challenged Element No. 9, Respondent is entitled to summary judgment

on the Petitioner's cause of action to declare the current marriage of Petitioner and

Respondent void due to a prior existing formal or ceremonial marriage.

G)       Challenged Element Number 10: No Evidence of Offense for Non-Return

         of License - Tex. Fam. Code §2.206(b ).

         34.   To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. - Beaumont 153,

writ ref d n.r.e. ). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section

2.206(b) of the Texas Family Code were complied with by Petitioner and any third

party:

               Tex.     Fam. § 2.206           RETURN OF LICENSE; PENALTY.
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc               Page 30
              Code
                                                  (b) A person who fails to comply
                                           with this section commits an offense. An
                                           offense under this section is a misdemeanor
                                           punishable by a fine of not less than $200
                                           and not more than $500.
       35.    Petitioner has no evidence to support Challenged Element No. 10 to prove

that the statutory requirement identified in Section 2.206(b) of the Texas Family Code

was complied with by Respondent and Amir Bagherkalantari. A formal or ceremonial

marriage is proved by establishing compliance of the statutory requirements listed in

the Family Code for obtaining a marriage license and participating in the marriage

ceremony. See Tex. Fam. Code §§2.001-2.302. While Petitioner has provided a

"blanket" statement, Petitioner is unable to meet his burden of proof by presenting

competent summary judgment evidence raising a genuine issue of fact on the

challenged element as it relates to Respondent and Amir Bagherkalantari. As Petitioner

has the burden of proving the impediment of a prior marriage of Respondent and its

continued validity, and Petitioner is unable to provide competent summary judgment

evidence on Challenged Element No. 10, Respondent is entitled to summary judgment

on the Petitioner's cause of action to declare the current marriage of Petitioner and

Respondent void due to a prior existing formal or ceremonial marriage.

(k)    Challenged Element Number 11: No Evidence of Reasonable Appearance

       of Unauthorized Person -Tex. Fam. Code §2.302(1).

       36.    To prove a ceremonial or formal marriage transpired, the marriage must

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc               Page 31
comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. - Beaumont 153,

writ ref d n.r.e. ). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section

2.302(1) of the Texas Family Code were complied with by Petitioner and any third

party:

               Tex.     Fam. § 2.302           CEREMONY            CONDUCTED           BY
                                               UNAUTHORIZED PERSON. The validity
               Code
                                               of a marriage is not affected by the lack of
                                               authority of the person conducting the
                                               marriage ceremony if:
                                               (1) there was a reasonable appearance of
                                               authority by that person;

         37.   Petitioner has no evidence to support Challenged Element No. 11 to prove

that the statutory requirement identified in Section 2.302(1) of the Texas Family Code

was complied with by Respondent and Amir Bagherkalantari. A formal or ceremonial

marriage is proved by establishing compliance of the statutory requirements listed in

the Family Code for obtaining a marriage license and participating in the marriage

ceremony. See Tex. Fam. Code §§2.001-2.302. While Petitioner has provided a

"blanket" statement, Petitioner is unable to meet his burden of proof by presenting

competent summary judgment evidence raising a genuine issue of fact on the

challenged element as it relates to Respondent and Amir Bagherkalantari. As Petitioner
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                    Page 32
has the burden of proving the impediment of a prior marriage of Respondent and its

continued validity, and Petitioner is unable to provide competent summary judgment

evidence on Challenged Element No. 11, Respondent is entitled to summary judgment

on the Petitioner's cause of action to declare the current marriage of Petitioner and

Respondent void due to a prior existing formal or ceremonial marriage.

(I)      Challenged Element Number 12: No Evidence of Party Treating Marriage

         as Valid -Tex. Fam. Code §2.302(2).

         3 8.   To prove a ceremonial or formal marriage transpired, the marriage must

comply with the statutory requirements listed in the Family Code for obtaining a

marriage license and participating in the marriage ceremony. See Tex. Fam. Code

§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143 (Tex. App. - Beaumont 153,

writ ref d n.r.e.). In the present case, Petitioner is unable to present competent

summary judgment evidence that the statutory requirements identified in Section

2.302(2) of the Texas Family Code were complied with by Petitioner and any third

party:

                Tex.    Fam. § 2.302           CEREMONY           CONDUCTED            BY
                                               UNAUTHORIZED PERSON. The validity
                Code
                                               of a marriage is not affected by the lack of
                                               authority of the person conducting the
                                               marriage ceremony if:

                                               (2) at least one party to the marriage
                                               participated in the ceremony in good faith
                                               and that party treats the marriage as valid;
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                    Page 33
       39.    Petitioner has no evidence to support Challenged Element No. 12 to prove

that the statutory requirement identified in Section 2.302 (2) of the Texas Family Code

was complied with by Respondent and Amir Bagherkalantari. A formal or ceremonial

marriage is proved by establishing compliance of the statutory requirements listed in

the Family Code for obtaining a marriage license and participating in the marriage

ceremony. See Tex. Fam. Code §§2.001-2.302. While Petitioner has provided a

"blanket" statement, Petitioner is unable to meet his burden of proof by presenting

competent summary judgment evidence raising a genuine issue of fact on the

challenged element as it relates to Respondent and Amir Bagherkalantari. As Petitioner

has the burden of proving the impediment of a prior marriage of Respondent and its

continued validity, and Petitioner is unable to provide competent summary judgment

evidence on Challenged Element No. 12, Respondent is entitled to summary judgment

on the Petitioner's cause of action to declare the current marriage of Petitioner and

Respondent void due to a prior existing formal or ceremonial marriage.




140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                Page 34
(m)    Challenged Element Number 13: No Evidence of Signed Declaration of

       Informal Marriage -Tex. Fam. Code §2.401 (a)(l).

       40.     To prove an informal or common law marriage transpired, the marriage

must comply with the statutory requirements listed in the Family Code by the parties

agree to be married, live together in Texas as husband and wife, and hold themselves

out as husband and wife to others, but who have obtained a marriage license or

participated in a marriage ceremony. See Tex. Fam. Code §§2.401; Russell v. Russell,

865 S.W.2d 929, 931 (Tex. 1993). All three statutory elements must exist at the same

time for there to be a valid informal marriage. Ballesteros v. Jones, 985 S.W.2d 485,

489 (Tex. App. -San Antonio 1998, pet. denied); Garyv. Gary, 490 S.W.2ds 929, 935

(Tex. App. -Tyler 1973, writ ref d n.r.e.). In the present case, Petitioner is unable to

present competent summary judgment evidence that the statutory requirement

identified in Section 2.401(a)(l) of the Texas Family Code were complied with by

Petitioner and any third party:

        Tex.       Fam. § 2.401          PROOF OF INFORMAL MARRIAGE. (a)
                                         In a judicial, administrative, or other
        Code
                                         proceeding, the marriage of a man and
                                         woman may be proved by evidence that:
                                         ( 1) a declaration of their marriage has been
                                         signed as provided by this subchapter;

       41.     Petitioner has no evidence to support Challenged Element No. 13 to prove

that the statutory requirement identified in Section 2.401 (a)(l) of the Texas Family


140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                   Page 35
Code was complied with by Respondent and Amir Bagherkalantari. A formal or

ceremonial marriage is proved by establishing compliance of the statutory

requirements listed in the Family Code for obtaining a marriage license and

participating in the marriage ceremony. See Tex. Fam. Code §§2.001-2.302. While

Petitioner has provided a "blanket" statement, Petitioner is unable to meet his burden

of proof by presenting competent summary judgment evidence raising a genuine issue

of fact on the challenged element as it relates to Respondent and Amir Bagherkalantari.

As Petitioner has the burden of proving the impediment of a prior marriage of

Respondent and its continued validity, and Petitioner is unable to provide competent

summary judgment evidence on Challenged Element No. 13, Respondent is entitled to

summary judgment on the Petitioner's cause of action to declare the current marriage

of Petitioner and Respondent void due to a prior existing informal or common law

marriage.

(n)    Challenged Element Number 14: No Evidence of Signed Declaration of

       Informal Marriage -Tex. Fam. Code §2.401 (a)(2).

       42.     To prove an informal or common law marriage transpired, the marriage

must comply with the statutory requirements listed in the Family Code by the parties

agree to be married, live together in Texas as husband and wife, and hold themselves

out as husband and wife to others, but who have obtained a marriage license or

participated in a marriage ceremony. See Tex. Fam. Code §§2.401; Russell v. Russell,
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                Page 36
865 S.W.2d 929, 931 (Tex. 1993). All three statutory elements must exist at the same

time for there to be a valid informal marriage. Ballesteros v. Jones, 985 S.W.2d 485,

489 (Tex. App. - San Antonio 1998, pet. denied); Garyv. Gary, 490 S.W.2ds 929, 935

(Tex. App. -Tyler 1973, writ ref d n.r.e.). In the present case, Petitioner is unable to

present competent summary judgment evidence that the statutory requirement

identified in Section 2.401(a)(2) of the Texas Family Code were complied with by

Petitioner and any third party:

        Tex.       Fam. § 2.401           PROOF OF INFORMAL MARRIAGE. (a)
                                          In a judicial, administrative, or other
        Code
                                          proceeding, the marriage of a man and
                                          woman may be proved by evidence that:

                                          (2) the man and woman agreed to be married
                                          and after the agreement they lived together in
                                          this state as husband and wife and they
                                          represented to others that they were married.

       43.     Petitioner has no evidence to support Challenged Element No. 14 to prove

that the statutory requirement identified in Section 2.401 (a)(2) of the Texas Family

Code was complied with by Respondent and Amir Bagherkalantari. To prove an

informal or common law marriage transpired, the marriage must comply with the

statutory requirements listed in the Family Code by the parties agree to be married, live

together in Texas as husband and wife, and hold themselves out as husband and wife to

others, but who have obtained a marriage license or participated in a marriage

ceremony. See Tex. Fam. Code §§2.40I;Russellv. Russell, 865 S.W.2d 929, 931 (Tex.
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                     Page 37
1993). While Petitioner has provided a "blanket" statement, Petitioner is unable to

meet his burden of proof by presenting competent summary judgment evidence raising

a genuine issue of fact on the challenged element as it relates to Respondent and Amir

Bagherkalantari. As Petitioner has the burden of proving the impediment of a prior

marriage of Respondent and its continued validity, and Petitioner is unable to provide

competent summary judgment evidence on Challenged Element No. 14, Respondent is

entitled to summary judgment on the Petitioner's cause of action to declare the current

marriage of Petitioner and Respondent void due to a prior existing informal or common

law marriage.

(o)    Challenged Element Number 15: No Evidence of Proceeding Commenced

       Before the Second Anniversary of the Date on Which the Parties Separated

       and Ceased Living Together - Tex. Fam. Code §2.401 (b).

       44.     To prove an informal or common law marriage transpired, the marriage

must comply with the statutory requirements listed in the Family Code by the parties

agree to be married, live together in Texas as husband and wife, and hold themselves

out as husband and wife to others, but who have obtained a marriage license or

participated in a marriage ceremony. See Tex. Fam. Code §§2.401; Russell v. Russell,

865 S.W.2d 929, 931 (Tex. 1993). All three statutory elements must exist at the same

time for there to be a valid informal marriage. Ballesteros v. Jones, 985 S.W.2d 485,

489 (Tex. App. -San Antonio 1998, pet. denied); Garyv. Gary, 490 S.W.2ds 929, 935

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                Page 38
(Tex. App. -Tyler 1973, writ refd n.r.e.). In the present case, Petitioner is unable to

present competent summary judgment evidence that the statutory requirement

identified in Section 2.401(b) of the Texas Family Code were complied with by

Petitioner and any third party:

        Tex.       Fam. § 2.401           PROOF OF INFORMAL MARRIAGE. . ..
        Code
                                          (b) If a proceeding in which a marriage is to
                                          be proved as provided by Subsection (a)(2) is
                                          not commenced before the second
                                          anniversary of the date on which the parties
                                          separated and ceased living together, it is
                                          rebuttably presumed that the parties did not
                                          enter into an agreement to be married.

       45.     Petitioner has no evidence to support Challenged Element No. 15 to prove

that the statutory requirement identified in Section 2.401 (b) of the Texas Family Code

was complied with by Respondent and Amir Bagherkalantari. To prove an informal or

common law marriage transpired, the marriage must comply with the statutory

requirements listed in the Family Code by the parties agree to be married, live together

in Texas as husband and wife, and hold themselves out as husband and wife to others,

but who have obtained a marriage license or participated in a marriage ceremony. See

Tex. Fam. Code §§2.401; Russell v. Russell, 865 S.W.2d 929, 931 (Tex. 1993). While

Petitioner has provided a "blanket" statement, Petitioner is unable to meet his burden

of proof by presenting competent summary judgment evidence raising a genuine issue

of fact on the challenged element as it relates to Respondent and Amir Bagherkalantari.
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                    Page 39
As Petitioner has the burden of proving the impediment of a prior marriage of

Respondent and its continued validity, and Petitioner is unable to provide competent

summary judgment evidence on Challenged Element No. 15, Respondent is entitled to

summary judgment on the Petitioner's cause of action to declare the current marriage

of Petitioner and Respondent void due to a prior existing informal or common law

marriage.

(p)    Challenged Element Number 16: No Evidence of No Evidence of

       Agreement to Have A Present, Immediate, and Permanent Marital

       Relationship

       46.     To prove an informal or common law marriage transpired, the marriage

must comply with the statutory requirements listed in the Family Code by the parties

agree to be married, live together in Texas as husband and wife, and hold themselves

out as husband and wife to others, but who have obtained a marriage license or

participated in a marriage ceremony. See Tex. Fam. Code § §2.401; Russell v. Russell,

865 S.W.2d 929, 931 (Tex. 1993). Section 2.401(a)(2)of the Texas Family Code

requires the parties agree to be married. Tex. Fam. Code 2.401(a)(2). To prove the

parties agreed to be married, Petitioner must present competent summary judgment

evidence that shows that Respondent and Amir Bagherkalantari intended to have a

present, immediate, and permanent marital relationship and that they did, in fact, agree

to be husband and wife. Small v. McMaster, 352 S.W.3d 280, 283 (Tex. App. -

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 40
Houston [14th Dist.] 2011, pet denied). In the present case, Petitioner is unable to

present competent summary judgment evidence that Respondent and Amir

Bagherkalantari intended to have a present, immediate, and permanent marital

relationship as of December 12, 2009, the date of the alleged ceremony. As Petitioner

has the burden of proving the impediment of a prior marriage of Respondent and its

continued validity, and Petitioner is unable to provide competent summary judgment

evidence on Challenged Element No. 16, Respondent is entitled to summary judgment

on the Petitioner's cause of action to declare the current marriage of Petitioner and

Respondent void due to a prior existing informal or common law marriage.

(q)    Challenged Element Number 17: No Evidence of Agreement to be Husband

       and Wife

       47.    To prove an informal or common law marriage transpired, the marriage

must comply with the statutory requirements listed in the Family Code by the parties

agree to be married, live together in Texas as husband and wife, and hold themselves

out as husband and wife to others, but who have obtained a marriage license or

participated in amarriage ceremony. See Tex. Fam. Code §§2.401; Russell v. Russell,

865 S.W.2d 929, 931 (Tex. 1993). Section 2.401(a)(2)of the Texas Family Code

requires the parties agree to be married. Tex. Fam. Code 2.401(a)(2). To prove the

parties agreed to be married, Petitioner must present competent summary judgment

evidence that shows that Respondent and Amir Bagherkalantari intended to have a

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc              Page 41
present, immediate, and permanent marital relationship and that they did, in fact, agree

to be husband and wife. Small v. McMaster, 352 S.W.3d 280, 283 (Tex. App. -

Houston [14th Dist.] 2011, pet denied). In the present case, Petitioner is unable to

present competent summary judgment evidence that Respondent and Amir

Bagherkalantari agreed to be married as of December 12, 2009, the date of the alleged

ceremony. As Petitioner has the burden of proving the impediment of a prior marriage

of Respondent and its continued validity, and Petitioner is unable to provide competent

summary judgment evidence on Challenged Element No. 17, Respondent is entitled to

summary judgment on the Petitioner's cause of action to declare the current marriage

of Petitioner and Respondent void due to a prior existing informal or common law

marriage.

(r)    Challenged Element Number 18: No Evidence of Holding Out

       48.     To prove an informal or common law marriage transpired, the marriage

must comply with the statutory requirements listed in the Family Code by the parties

agree to be married, live together in Texas as husband and wife, and hold themselves

out as husband and wife to others, but who have obtained a marriage license or

participated in a marriage ceremony. See Tex. Fam. Code §§2.401; Russell v. Russell,

865 S.W.2d 929, 931 (Tex. 1993). After agreeing to be married, the parties must

represent to others in Texas that they are married. Tex. Fam. Code§ 2.40l(a)(2). In

the present case, Petitioner is unable to present competent summary judgment evidence
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 42
that Respondent and Amir Bagherkalantari held themselves out as being married

subsequent to the date of December 12, 2009, the date of the alleged ceremony. As

Petitioner has the burden of proving the impediment of a prior marriage of Respondent

and its continued validity, and Petitioner is unable to provide competent summary

judgment evidence on Challenged Element No. 18, Respondent is entitled to summary

judgment on the Petitioner's cause of action to declare the current marriage of

Petitioner and Respondent void due to a prior existing informal or common law

marriage.

(s)    Challenged Element Number 19: No Evidence of Muslim Marriage

       Contract

       49.     To prove an informal or common law marriage transpired, the marriage

must comply with the statutory requirements listed in the Family Code by the parties

agree to be married, live together in Texas as husband and wife, and hold themselves

out as husband and wife to others, but who have obtained a marriage license or

participated in a marriage ceremony. See Tex. Fam. Code § §2.401; Russell v. Russell,

865 S.W.2d 929, 931 (Tex. 1993). Section 2.401(a)(2)of the Texas Family Code

requires the parties agree to be married. Tex. Fam. Code 2.401(a)(2). In the present

case, there is no document evidencing a written marriage contract by and between

Respondent and Amir Bagherkalantari. As Petitioner has the burden of proving the

impediment of a prior marriage of Respondent and its continued validity, and

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc              Page 43
Petitioner is unable to provide competent summary judgment evidence on Challenged

Element No. 19, Respondent is entitled to summary judgment on the Petitioner's cause

of action to declare the current marriage of Petitioner and Respondent void due to a

prior existing informal or common law marriage.

(t)    Challenged Element Number 20: No Evidence of Continued Valid

       Marriage By And Between Respondent And Amir Bagherkalantari.

       50.     Petitioner has no evidence to support the requested relief of having the

Court determine his marriage to Respondent is void pursuant to Section 6.202 of the

Texas Family Code, as the burden is upon Petitioner to provide evidence that there is a

continuing valid marriage by and between Respondent and Amir Bagherkalantari. Tex.

Fam. Code § 1.102. While the Petitioner has provided a "blanket" statement, Petitioner

is unable to meet its burden of proof by presenting competent summary judgment

evidence raising a genuine issue of fact on the challenged element. Thus, Respondent

is entitled to summary judgment on Petitioner's cause of action to declare marriage

void. As Petitioner has the burden of proving the impediment of a prior marriage of

Respondent and its continued validity, and Petitioner is unable to provide competent

summary judgment evidence on Challenged Element No. 20, Respondent is entitled to

summary judgment on the Petitioner's cause of action to declare the current marriage

of Petitioner and Respondent void due to a continuing prior marriage of Respondent.



140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                Page 44
(4)      SUMMARY

         51.   Petitioner has no evidence to rebut the presumption that his marriage to

Respondent is invalid due to prior valid marriage by and between Respondent and

Amir Bagherkalantari. The party attacking the presumption that the most recent

marriage is valid must prove prior and existing marriage. Tex. Fam. Code 1.102.

Petitioner lacks evidence to support a valid prior existing marriage, whether a formal

ceremonial marriage or an informal or common law marriage, by and between

Respondent and Amir Bagherkalantari. While the Petitioner has provided "blankets" in

his pleadings, Petitioner is unable to meet his burden of proof by presenting competent

summary judgment evidence raising a genuine issue of fact on Challenged Elements 1-

20 identified above. The burden of proof is upon Petitioner to negate the presumption

that his marriage to Respondent is void due to a valid prior marriage. Tex. Fam. Code §

1.102.

         52.   In conclusion, summary judgment on behalf of Respondent is proper as

Petitioner is unable to meet his burden of proof by presenting competent summary

judgment evidence proving the impediment of a prior marriage of Respondent and its

continued validity, which Petitioner has the burden of proof at trial. Specifically,

summary judgment on behalf of Respondent is proper as Petitioner has failed, and is

unable, to provide evidence raising a genuine issue of material fact on Challenged

Elements 1-20 identified above which are necessary to prove a valid marriage in
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                Page 45
existence by and between Respondent and Amir Bagherkalantari and, thus thereby,

voiding Petitioner's and Respondent's marriage pursuant to the Section 6.202 of the

Texas Family Code. As Petitioner is unable to meet its burden of proof by presenting

competent summary judgment evidence raising a genuine issue of fact on the

challenged elements, Respondent is entitled to summary judgment.

B.     MOTION FOR TRADITIONAL SUMMARY JUDGMENT BASED UPON HER
       DISPROVING AN ESSENTIAL ELEMENT OF PETITIONER'S CAUSE OF ACTION
       THAT HER MOST RECENT MARRIAGE Is VOID DUE To A PRIOR VALID
       MARRIAGE - EITHER FORMAL OR INFORMAL

       53.     Respondent can move for summary judgment based upon providing all

the elements of the movant' s claim or defense or disproves the facts of at least one

element of the nonmovant's claim or defense. See Johnson & Johnson Med. Inc. v.

Sanchez, 924 S.W.2d 925, 927 (Tex. 1996); see Mcintyre v. Ramirez, 109 S.WE.3d

741, 748 (Tex. 2003). In the present case, Respondent moves for summary judgment

(based upon the traditional summary judgment standards) by proving that statutory

requirements to prove either a valid ceremonial/formal marriage or an

informal/common law marriage have not been met, thus, disproving at least one

element of the nonmovant's claim AND by providing evidence that supports her

affirmative defense that she did not enter into an informal marriage with Amir

Bagherkalantari.




140712 Respondent's Hybrid Motion for Summary Judgment Final.doc              Page 46
(1)    STANDARD FOR TRADITIONAL MOTION FOR SUMMARY JUDGMENT

       54.     This Motion for Partial Summary Judgment on Petitioner's Allegations of

Prior Marriage to Amir Bagherkalantari is being in part filed pursuant to Rule l 66a of

the TEXAS RULES OF CIVIL PROCEDURE. Rule 166a of the TEXAS RULES OF CIVIL

PROCEDURE states,

              For Claimant. A party seeking to recover upon a claim,
              counterclaim, or cross-claim or to obtain a declaratory
              judgment may, at any time after the adverse party has
              appeared or answered, move with or without supporting
              affidavits for a summary judgment in his favor upon all or
              any part thereof. A summary judgment, interlocutory in
              character, may be rendered on the issue of liability alone
              although there is a genuine issue as to amount of damages.

Tex. R. Civ. Pro. 166a.

       55.     When a nonmovant moves for summary judgment based on the summary

judgment evidence, the court can grant the motion only when the movant's evidence,

as a matter of law, either proves all the elements of the movant's claim or defense or

disproves the facts of at least one element of the nonmovant's claim or defense. See,

e.g. Park Place Hosp. v. Estate of Milo, 909 S.W.2d 508, 511 (Tex. 1995). When a

respondent moves for summary judgment on its affirmative defense, it must prove each

element of its defense as a matter of law, leaving no issues of material fact. See

Johnson & Johnson Med. Inc. v. Sanchez, 924 S.W.2d 925, 927 (Tex. 1996); see

Mcintyre v. Ramirez, 109 S.WE.3d 741, 748 (Tex. 2003). In the present case,


140712 Respondent's Hybrid Motion for Summary Judgment Final.doc               Page 47
Respondent is entitled to summary judgment by disproving at least one element of the

nonmovant' s claim or defense. As demonstrated herein, there are no genuine issues of

material fact. It has long been held that summary judgment must be granted when only

questions of law are presented and no genuine issues of material fact exist.

(2)    BASIS OF MOTION

       56.     In the State of Texas, there are two (2) forms of marriages: (1) the formal

marriage and (2) the informal marriage. Petitioner has alleged that a marriage was

entered into by and between Respondent and Amir Bagherkalantari on or about

December 12, 2009, thus, voiding Respondent's marriage to Petitioner on or about July

28, 2012, pursuant to Section 6.202 of the Texas Family Code. See Page 2, Section I,

Paragraph 7, entitled "Grounds" of Petitioner's Original Petition to Declare Marriage

Void. In the present case, Respondent can conclusively disprove at least one ( 1)

element of Petitioner's burden of proving either an formal/ceremonial marriage or

informal/common law marriage AND prove her affirmative defense of no prior

marriage.

(a)    Formal or Ceremonial Marriage

       57.     In the State of Texas, a formal marriage is sometimes referred as a

"ceremonial marriage" or a "licensed marriage." In formal marriages, the statutory

requirements listed in the Family Code for obtaining a marriage license and

participating in a marriage ceremony must be strictly adhered. See Tex. Fam. Code
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                   Page 48
§§2.001-2.302; Brown v. Brown, 256 S.W.2d 143, 143, (Tex. Ap. -Beaumont 1953,

writ ref d n.r.e.).

       58.     In the present case, the evidence conclusively establishes that the

following statutory requirements necessary to form and evidence a valid formal or

ceremonial marriage by and between Respondent and Amir Bagherkalantari were not

complied with and, therefore, there has never been a valid formal or ceremonial

marriage by and between Respondent and Amir Bagherkalantari:

        (1) Tex.        Fam. § 2.201           EXPIRATIONOFLICENSE. Ifamarriage
                                               ceremony has not been conducted before the
              Code
                                               90th day after the date the license is issued,
                                               the marriage license expires.
        (2) Tex.        Fam. § 2.202           PERSONS AUTHORIZED TO CONDUCT
                                               CEREMONY. (a) The following persons
              Code
                                               are authorized to conduct a marriage
                                               ceremony:
                                                               ( 1) a licensed or ordained
                                               Christian minister or priest;
                                                               (2) a Jewish rabbi;
                                                               (3) a person who is an officer
                                               of a religious organization and who is
                                               authorized by the organization to conduct a
                                               marriage ceremony;
                                                               (4) a justice of the supreme
                                               court, judge of the court of criminal appeals,
                                               justice of the courts of appeals, judge of the
                                               district, county, and probate courts, judge of
                                               the county courts at law, judge of the courts
                                               of domestic relations, judge of the juvenile
                                               courts, retired justice or judge of those
                                               courts, justice of the peace, retired justice of
                                               the peace, judge of a municipal court, retired
                                               judge of a municipal court, or judge or

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                       Page 49
                                               magistrate of a federal court of this state; and
                                                                (5)    a retired judge or
                                               magistrate of a federal court of this state.
                                                        (b) For the purposes of Subsection
                                               (a)( 4), a retired judge or justice is a former
                                               judge or justice who is vested in the Judicial
                                               Retirement System of Texas Plan One or the
                                               Judicial Retirement System of Texas Plan
                                               Two or who has an aggregate of at least 12
                                               years of service as judge or justice of any
                                               type listed in Subsection (a)(4).
                                                        (b-1) For the purposes of Subsection
                                               (a)(5), a retired judge or magistrate is a
                                               former judge or magistrate of a federal court
                                               of this state who is fully vested in the
                                               Federal Employees Retirement System under
                                               28 U.S.C. Section 371 or 377.
                                                        (c)       Except as provided by
                                               Subsection (d), a person commits an offense
                                               ifthe person knowingly conducts a marriage
                                               ceremony without authorization under this
                                               section. An offense under this subsection is
                                               a Class A misdemeanor.
                                                        (d) A person commits an offense if
                                               the person knowingly conducts a marriage
                                               ceremony of a minor whose marriage is
                                               prohibited by law or of a person who by
                                               marrying commits an offense under Section
                                               25.01, Penal Code. An offense under this
                                               subsection is a felony of the third degree.

        (3) Tex.        Fam. § 2.203           CEREMONY.          (a)    On receiving an
                                               unexpired marriage license, an authorized
              Code
                                               person may conduct the marriage ceremony
                                               as provided by this subchapter.
                                                       (b) A person may assent to marriage
                                               by the appearance of a proxy appointed in
                                               the affidavit authorized by Subchapter A if
                                               the person is:
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                       Page 50
                                                             ( 1) a member of the armed
                                               forces of the United States stationed in
                                               another country in support of combat or
                                               another military operation; and
                                                             (2) unable to attend the
                                               ceremony.

        (4) Tex.        Fam. § 2.206           RETURN OF LICENSE; PENALTY. (a)
                                               The person who conducts a marriage
              Code
                                               ceremony shall record on the license the date
                                               on which and the county in which the
                                               ceremony is performed and the person's
                                               name, subscribe the license, and return the
                                               license to the county clerk who issued it not
                                               later than the 30th day after the date the
                                               ceremony is conducted.
                                                       (b) A person who fails to comply
                                               with this section commits an offense. An
                                               offense under this section is a misdemeanor
                                               punishable by a fine of not less than $200
                                               and not more than $500.

       59.    Respondent is entitled to summary judgment on disproving the facts of at

least one element of the nonmovant's claim. Essentially, Respondent's establishment of

lack of adherence to statutory requirements of the Texas Family Code disproves at

least one element of Petitioner's burden to prove a valid prior formal or ceremonial

marriage by and between Respondent and Amir Bagherkalantari.

(1)    SECTION    2.201 OF THE TEXAS FAMILY CODE

       60.     Pursuant to Section 2.201 of the Texas Family Code, "If a marriage

ceremony has not been conducted before the 90th day after the date the license is

issued, the marriage license expires." See Tex. Fam. Code §2.201. In the present case,
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                     Page 51
Section 2.206(a) of the Texas Family Code, in relevant part, states, that the "person

who conducts a marriage ceremony shall record on the license the date on which and

the county in which the ceremony is performed and the person's name, subscribe the

license, and return the license to the county clerk who issued it not later than the 301h

day after the date the ceremony is conduct." See Tex. Fam. Code §2.206(a). On or

about March 10, 2014, Mr. Ghaffari testified that he signed the purported marriage

license on or about December 12, 2009, as follows:

        Page
        17
                  Line 9        Q. (By Mr. Nace) I'm going to hand you what we'll
                          10 mark as Petitioner's 1. Can you identify this document
                          11 for the record?
                          12 INTERPRETER: He said, "This is my
                          13 signature."
                          14 So that would be a yes, you can identify this
                          15 document for the record?
                          16 A. I don't remember very well, but this is my
                           17 signature and this is my handwriting.
                          18 Q. And is this a true and correct copy?
                          19 A. As you heard, I don't remember it very well.
                          20 But certainly this is my handwriting, and this is
                          21 everything that I wrote.
See Exhibit D.


140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                  Page 52
       61.     On the same day, Petitioner's attorney judicially admitted that Petitioner

is in possession of the original marriage license. See Exhibit D - Page 18, Lines 13-14,

of the Hearing Transcript of March 10, 2014. Incontestably, the marriage license

allegedly executed by Mr. Ghaffari on or about December 12, 2009, was never filed

with the Collin County Clerk and has expired pursuant to Section 2.201 of the Texas

Family Code. Respondent is entitled to summary judgment as she has disproved an

essential element of Petitioner's cause of action wherein he has the burden of proving a

valid prior formal or ceremonial marriage of Respondent.

(2)    SECTION    2.202 OF THE TEXAS FAMILY CODE

       62.     In the present case, and pursuant to the allegations of Petitioner on Page 2,

Section I, Paragraph 7, entitled "Grounds" of Petitioner's Original Petition to Declare

Marriage Void, a marriage occurred on or about December 12, 2009, by and between

Respondent and Amir Bagherkalantari. See Exhibit E. Pursuant to Section 2.202 of the

Texas Family Code, a person must be authorized to conduct the marriage ceremony.

By Mr. Ghaffari's own testimony provided before the Court on March 10, 2014, Mr.

Ghaffari is not qualified to conduct a marriage ceremony within the State of Texas

pursuant to the requirements of Section 2.202 of the Texas Family Code. Respondent

would respectfully show as follows:

           • Mr. Ghaffari is not a licensed or ordained Christian minister or
             priest, pursuant to Section 2.202(a)(l) of the Texas Family Code.
        Page
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                     Page 53
        13
                  Line 15 Q. Mr. Ghaffari, I hope I pronounced your name
                  Line 16 correctly. Are you a licensed ordained Christian
                  Line 17 minister?
                  Line 18 A. No, I don't have no license.
                  Line 19 Q. Are you a priest?
                  Line 20 A. No.
           • Mr. Ghaffari is not a Jewish rabbi, pursuant to Section 2.202(a)(2)
             of the Texas Family Code.
        Page
        13
                  Line 21 Q. Are you a Jewish rabbi?
                  Line 22 MR. CORBITT: Am I talking too loud, Judge?
                  Line 23 I'm sorry.
                  Line 24 THE COURT: I can hear you.
                  Line 25 Q. (By Mr. Corbitt) Mr. Ghaffari, are you a Jewish
        Page      Line 1       rabbi?
        14
                  Line 2       A. No.
           • Mr. Ghaffari is not an officer of a religious organization and who is
             authorized by the organization to conduct a marriage ceremony,
             pursuant to Section 2.202(a)(3) of the Texas Family Code.
        Page
        16
                  Line 5       Mr. Ghaffari, by what authority did you
                  Line 6       perform a wedding?
                  Line 7        THE WITNESS: In Islamic law there is no
                  Line 8       need to have any permission.
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc             Page 54
                   Line 9       THE COURT: Well, are you an Imam?
                   Line 10 THE WITNESS: No.
                   Line 11      THE COURT: Are you telling me that anyone
                   Line 12 in Islamic law is authorized to perform a wedding?
                   Line 13 THE WITNESS: That's my thought and
                   Line 14 understanding.
           • Mr. Ghaffari is not a justice of the supreme court, judge of the court
             of criminal appeals, justice of the courts of appeals, judge of the
             district, county, and probate courts, judge of the county courts at
             law, judge of the courts of domestic relations, judge of the juvenile
             courts, retired justice or judge of those courts, justice of the peace,
             retired justice of the peace, judge of a municipal court, retired judge
             of a municipal court, or judge or magistrate of a federal court of this
             state; and is not a retired judge or magistrate of a federal court of
             this state, pursuant to Sections 2.202(a)(4) and 2.202(a)(5) of the
             Texas Family Code.
        Page
        14
                  Line 3        Q. Are you a justice of the Supreme Court?
                  Line 4       A. No.
                  Line 5        Q. Are you a judge of the Court of Criminal
                  Line 6        Appeals?
                  Line 7       A. No.
                  Line 8        Q. Are you a justice of the Court of Appeals, of a
                  Line 9        district, or a county, or a probate court?
                  Line 10 A. No.
                  Line 11 Q. Are you or have you been a judge of a domestic
                  Line 12 relations or juvenile court?
                  Line 13 A. No.


140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                     Page 55
                  Line 14 Q. Are you a retired justice or judge of any of
                  Line 15 those courts that I asked just a minute ago?
                  Line 16 A. No.
See Exhibit D.

       63.     Clearly, Mr. Ghaffari's sworn testimony evidences that he is not a person

authorized to conduct a marriage pursuant to Section 2.202 of the Texas Family Code.

Mr. Ghaffari's sworn statement that it is his belief that, under Islamic law, anyone can

perform a marriage ceremony undeniably controverts the purpose of Section 2.202 of

the Texas Family Code to identify persons authorized. (It should be further noted that

on or about March 10, 2014, at a hearing before this court, Petitioner presented to the

Court a purported marriage license signed by Mr. Ghaffari that identifies that Mr.

Ghaffai performed the alleged ceremony and has the title of"Ph.D. in Economics.") A

person with a Ph.D. in Economics is not qualified to conduct a marriage ceremony

within the State of Texas pursuant to the requirements of Section 2.202 of the Texas

Family Code. No marriage ceremony occurred by and between Respondent and Amir

Bagherkalantari. Respondent is entitled to summary judgment as she has disproved an

essential element of Petitioner's cause of action wherein he has the burden of proving a

valid prior formal or ceremonial marriage of Respondent.

(3)    SECTION 2.203 OF THE TEXAS FAMILY CODE

       64.     Section 2.203(a) of the Texas Family Code states, "On receiving an

unexpired marriage license, an authorized person may conduct the marriage ceremony
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 56
as provided by this subchapter." See Tex. Fam. Code§ 2.203(a). On or about March

10, 2014, at a hearing before this court, Petitioner presented to the Court a purported

marriage license signed by Mr. Ghaffari. The document itself states that Mr. Ghaffari

performed the ceremony and has the title of "Ph.D. in Economics." As extensively

discussed in Paragraph 62 above, Mr. Ghaffari is not an authorized person pursuant to

the Texas Family Code and did not perform a permanent Muslim wedding. Respondent

is entitled to summary judgment as she has disproved an essential element or fact of

Petitioner's cause of action wherein he has the burden of proving a valid prior marriage

of Respondent.

(4)    SECTION    2.206 OF THE TEXAS FAMILY CODE

       65.     Additionally, during the hearing on or about March 10, 2014, Petitioner's

attorney made the following judicial admissions to the Court regarding the purported

marriage license of Respondent and Amir Bagherkalantari:

        Page
        18
                  Line 10 THE COURT: Mr. Nace, I have what appears
                  Line 11 to be a Xerox copy. I don't see a clerk's stamp on here
                  Line 12 anywhere.
                  Line 13 MR. NACE: Your Honor, we have the original
                  Line 14 with another witness. That is a copy.
                  Line 15 THE COURT: Why isn't the original of a
                  Line 16 marriage license on file with my clerk?

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 57
                  Line     17 MR. NACE: From what I understand, to file
                  Line 18 it that was their responsibility through her family. But
                  Line 19 the original does exist.

                  Line    20 THE COURT: Where is the original?
                  Line 21 MR. NACE: My client can better answer that
                  Line 22 judge through another witness. Because of things missing
                  Line 23 in this case, our chain of custody, we want to make sure
                  Line 24 we're keeping things intact.
See Exhibit D.

       66.    By the Petitioner's attorney of record's own admissions, the original

marriage license prepared by the County Clerk in the year 2009 was never filed and, by

statute, expired on the thirty-first (31st) day following issuance. See Exhibit D. (Prior to

September 2013, the marriage license expired on the thirty-first (31st day following

issuance rather than the ninetieth (90th) day.) Petitioner's attorney further judicially

admitted that it was the "responsibility through [Respondent's] family," to have the

marriage license filed after the ceremony took place; however, the Texas Family Code

unequivocally states that the officiate "shall record on the license the date on which

and the county in which the ceremony is performed and the person's name, subscribe

the license, and return the license to the county clerk who issued it not later than the

30th day after the date the ceremony is conducted." See Tex. Fam. Code §2.206. Thus,

due to Respondent and Amir Bagherkalantari not being married, no marriage license is

on file with the Collin County Clerk to evidence same. Respondent is entitled to

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                     Page 58
summary judgment as she has disproved an essential element or fact of Petitioner's

cause of action wherein he has the burden of proving a valid prior marriage of

Respondent.

b.     Informal or Common Law Marriage

       67.     To prove an informal or common law marriage transpired, the marriage

must comply with the statutory requirements listed in the Family Code by the parties

agree to be married, live together in Texas as husband and wife, and hold themselves

out as husband and wife to others, but who have obtained a marriage license or

participated in a marriage ceremony. See Tex. Fam. Code §§2.401; Russell v. Russell,

865 S.W.2d 929, 931 (Tex. 1993). All three statutory elements must exist at the same

time for there to be a valid informal marriage. Ballesteros v. Jones, 985 S.W.2d 485,

489 (Tex. App. -San Antonio 1998, pet. denied); Garyv. Gary, 490 S.W.2ds 929, 935

(Tex. App. - Tyler 1973, writ ref d n.r.e.). In the present case, the evidence

conclusively establishes that the statutory requirements necessary to form and evidence

a valid informal or common law marriage by and between Respondent and Amir

Bagherkalantari were not complied with and, therefore, there has never been a valid

informal or common law marriage by and between Respondent and Amir

Bagherkalantari: Section 2.401 of the Texas Family Code.




140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                Page 59
(1)    SECTION2.401 OFTHETEXASFAMILYCODE-NOSIGNEDDECLARATION,NO


       COMMENCEMENT OF PROCEEDINGS WITHIN Two                      (2) YEARS OF CESSATION

       OF Co-HABITATION

       68.    Respondent seeks a motion for summary judgment, based upon the

traditional motion for summary judgment standard, on her affirmative defense that she

did not enter into an informal marriage with Amir Bagherkalantari and, that pursuant to

Section 2.401 of the Texas Family Code, it is rebuttably presumed that no informal

marriage agreement occurred if a proceeding in which a marriage is to be proved is not

commenced before the second anniversary of the date on which the parties separated

and ceased living together.

       69.    In the present case, Respondent did not sign a declaration stating that she

was married to Amir Bagherkalantari. See Exhibit B, the Affidavit of Maryam Parviz-

Khyvi Farahmand. Respondent married Petitioner on or about July 28, 2012. See

Exhibit E - Original Petition to Declare Marriage Void and In the Alternative First

Amended Petition for Divorce. Respondent ceased living with Amir Bagherkalantari in

the year 2010. See Exhibit E, Page 2, Paragraph Numbered 7. No legal proceeding in

which an alleged marriage by and between Respondent and Amir Bagherkalantari

commenced prior to the year 2014, which is more than the second anniversary of the

date on which the parties separated and ceased living together Thus, pursuant to

Section 2.401 of the Texas Family Code, it is rebuttably presumed that no informal

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                   Page 60
marriage agreement occurred by and between Respondent and Amir Bagherkalantari.

Thus, there is no valid informal marriage of Respondent and Amir Bagherkalantari.

Respondent is entitled to summary judgment as she has disproved an essential element

of Petitioner's cause of action wherein he has the burden of proving a valid prior

marriage of Respondent.

(2)    SECTION     2.401 OF THE TEXAS FAMILY CODE - No INTENT TO HAVE A

       PRESENT, IMMEDIATE, AND PERMANENT MARITAL RELATIONSHIP


       70.     To prove an informal or common law marriage transpired, the marriage

must comply with the statutory requirements listed in the Family Code by the parties

agree to be married, live together in Texas as husband and wife, and hold themselves

out as husband and wife to others, but who have obtained a marriage license or

participated in a marriage ceremony. See Tex. Fam. Code § §2.401; Russell v. Russell,

865 S.W.2d 929, 931 (Tex. 1993). Section 2.401(a)(2)of the Texas Family Code

requires the parties agree to be married. Tex. Fam. Code 2.40l(a)(2). In the present

case, Respondent would present the following competent summary judgment evidence

that conclusively proves that there was no agreement for a present, immediate, and

permanent marital relationship by and between Respondent and Amir Bagherkalantari

on or about December 12, 2009, the date of the alleged ceremony:

       (a)     Affidavit of Respondent-Exhibit B; and



140712 Respondent's Hybrid Motion for Summary Judgment Final.doc              Page 61
       (b)    Foreing Language Translation and Affidavit of Purported Ceremony -

              Exhibit C.

       71.    The purported ceremony performed by Mr. Ghaffari was videotaped. See

Exhibit C. On or about June 13, 2014, Petitioner filed with the Clerk a document

entitled, "Foreign Language Translation and Affidavit," thereby submitting an English

translation of the video submitted as "Petitioner's Exhibit 2" at the March 10, 2014,

hearing before this Court along with an affidavit certifying that the translation is fair

and accurate. See Exhibit C. On Page 8, Time 1:27:55, of the Foreign Language

Translation and Affidavit, Respondent's father, in relevant part, states:

              I would like to thanks you all my dear friends, which
              traveled from near and far away to attend this festivity.

              Tonight, As you know, we are celebrating the marriage
              of my daughter my dear Maryam, and dear Amir.
              Unfortunately, Amir's families are in Iran and they could
              not attend. At this moment I would like to say hello to
              them and I hoping to meet them soon and be all
              together in their wedding.

See Page 8, Time 1:27:55, of the Foreign Language Translation and Affidavit.

Emphasis added. Clearly, the statements made by Petitioner's father, the wedding by

and between Respondent and Amir Bagherkalantari would occur at a future date in

the presence of Mr. Bagherkalantari' s family. Respondent is entitled to summary

judgment as she has disproved a an essential element or fact of which Petitioner has the

burden of proving a valid prior marriage of Respondent.
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                  Page 62
       72.     Therefore, there was no agreement by and between Respondent and Amir

Bagherkalantari for a present, immediate, and permanent marital relationship on or

about December 12, 2009, the date of the alleged ceremony, as evidenced by the

Affidavit of Respondent and the statements of Respondent's father at the alleged

ceremony. Respondent is entitled to summary judgment as she has disproved an

essential element of Petitioner's cause of action wherein he has the burden of proving a

valid prior marriage of Respondent.

(3)    SUMMARY


       73.     In conclusion, summary judgment on behalf of Respondent is proper as

Respondent has conclusively disproved at least one (I) element of Petitioner's burden

of proving either an formal/ceremonial marriage or informal/common law marriage

AND has proved her affirmative defense of no prior marriage. Respondent is entitled

to summary judgment.

                                        VI.     PRAYER

       WHEREFORE, PREMISES CONSIDERED, Respondent Maryam Farahmand

is entitled to summary judgment for the reasons asserted in this Hybrid Motion for

Partial Summary Judgment on Petitioner's Allegations of Prior Marriage to Amir

Bagherkalantari. Respondent asks the Court to grant this motion and enter summary

judgment in favor of Respondent. Moreover, Respondent prays for such other and

further relief to which she may be justly entitled.
140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 63
                                             Respectfully submitted,

                                             WIDNER FAMILY LAW GROUP,
                                             PLLC

                                             By: Isl Robert S. Widner
                                                Robert S. Widner
                                                Texas State Bar No. 00792092

                                             2911 Turtle Creek Boulevard, Suite 405
                                             Dallas, Texas, 75219

                                             Telephone No.:         972-979-5700
                                             Facsimile No.:               972-692-
                                             8951
                                             Electronic Address:
                                             robertwidner@gmail.com

                                             and

                                                          . GRAMS,   P~C.
                                                                           I
                                                                       ;
                                                                       I




                                                  awn M. Grams Horak
                                                 Texas State Bar No. 24036667

                                             P.O. Box 924
                                             Grapevine, Texas, 76099

                                             Telephone No.:          469-644-7442
                                             Facsimile No.:                214-572-
                                             6893
                                             Electronic Address:
                                                   dgrams@msn.com
                                             of counsel to Widner Family Law Group,
                                             LLC

                                             ATTORNEYS FOR RESPONDENT
                                             MARYAM FARAHMAND

140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                 Page 64
                             CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of the above and foregoing has
been forwarded to the following parties via the manner reflected below, in accordance
with the TEXAS RULES OF CIVIL PROCEDURE.
      Mr. Ike Vanden Eykel                              vFacsimile 214-871-0196
      Ms. Rebecca Tillery                                Certified Mail/Return Receipt Requested
      Koons Fuller, P.C.                                 U.S. First Class Mail
      1717 McKinney Avenue, Suite 1500                 /Other
      Dallas, Texas, 75202                                  ike@koonsfuller.com
                                                            tillery@koonsfuller.com
                                                       ~ Reagan@koonsfuller.com
                                                         E-Service

      Mr. Bradford Nace                                 /pacsimile 214-242-4333
      Nace & Motley, LLC                                  Certified Mail/Return Receipt Requested
      100 Crescent Court, ih Floor                        U.S. First Class Mail
      Dallas, Texas, 75201                             ,/Other bnace@nacemotley.com
                                                          E-Service

      Ms. Diana L. Porter                                Facsimile 972-548-2349
      Diana L. Porter, P.C.                              Certified Mail/Return Receipt Requested
      103 E. Virginia Street, Suite 201                  U.S. First Class Mail
      McKinney, Texas 75069                            ./Other
                                                         dporter@collincountydivorce.com
                                                            Pursuant to Request of Attorney


       Certified to as of this l6 h day of~July
                                   1
                                          2014.

                                                     . rams Horak
                                             ~--=--=---o..=~-=-=~=--"~~'--~~~~--'-



                                             DAWN M. GRAMS HORAK




140712 Respondent's Hybrid Motion for Summary Judgment Final.doc                    Page 65
                                                                                                                                            Page 1of7


 Skip to Main Content Logout My Account My Cases Search Menu New Civil & Family Search Refine
 Search Back                                                                                             Location : All Civil & Family Cour1s Images jj§JQ

                                                          REGISTER OF ACTIONS
                                                               CASE No. 401-56531-2013


In the Matter of the Marriage of Roger Arash Farahmand vs. Maryam            §                           Case Type: Divorce with Children
Farahmand and in the Interest of                                             §                           Date Filed: 12130/2013
                                                                             §                             Location: 401 st District Court
                                                                             §
                                                                             §


                                                                   PARTY INFORMATION

                                                                                                                            Attorneys
Petitioner    Farahmand, Roger Arash Also Known                                                                             Ike Vanden Eykel
              As FARAHMAND, ROGER A.                                                                                         Retained
                                                                                                                            214-871-2727(W)


                                                                                                                            Bradford Nace
                                                                                                                             Retained
                                                                                                                            214-459-8289(W)


                                                                                                                            Rebecca Tillery
                                                                                                                             Retained
                                                                                                                            214-871-2727 (W)


Respondent    Farahmand, Maryam                                                                                             Robert S Widner
                                                                                                                             Retained
                                                                                                                            469-563-4800(W)


                                                                                                                            Dawn M. Grams Horak
                                                                                                                             Retained
                                                                                                                            469-644-7442(W)


                                                                                                                            ?fG..SeRichard J Corbitt
                                                                                                                             Retained
                                                                                                                            214-744-1234(W)


                                                             EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
12130/2013 Original Petition for Divorce {OCA) i289.00
             Emergency(ex parte) request for extraordinary relief, and request for temporary orders
12/30/2013 Reguest for Citation i8.00
             x1 waiting
12/30/2013 Request for Temporary Restraining Order $8.00
             x1 waiting
12/30/2013 QrQfil
             Temporary Emergency Ex Parle Order and Order Setting Hearing
12/30/2013 Citation
              Farahmand, Maryam                                       Served                    01/02/2014
                                                                      Returned                  01/02/2014
12/30/2013 Temporary Restraining Order
             Farahmand, Maryam                                        Served                    01/02/2014
                                                                      Returned                  01/02/2014
01/10/2014 Sub1:1oena Return - Not DC Issued
             Que Le Served 11912014
01/10/2014 Sub1:1oena Return - Not DC Issued
             Beth Cook served 11912014
01/14/2014 Temporary Orders Hearing (9:00 AM) (Judi cial Officer Rusch. Mark)
01/14/2014 General Docket Entry
             Matter reset
01/14/2014 Order Extending
             Extension of Temporary Emergency Ex Pa rte Order and Order Setting Hearing
01/24/2014 Request for Copies $1.001 pg
01/24/2014 Sub1:1o~na Return - Not DC Issued
             Aaron Lilly Served 112312014
01/27/2014 Original Answer
             Respondent's Original Answer
01/27/2014 Counter Petition   ~50.00
             Original Counter-Petition for Divorce
01/27/2014 Rule 11 Agreement




                                                                                                                                              1r
             Rule 11 Agreement                                                                                                     ~
01/27/2014 Rule 11 Agreement                                                                                                       g
                                                                                                                                   2
                                                                                                                                  ~


http://cijspub.co .collin. tx. us/secure/CaseDetail .aspx?CaseID= 12 73404                                                                    6/18/2014
                                                                                                                                              Page 2of7


               Rule 11 Agreement
01/28/2014 CANCELED          Temporary Orders Hearing (9: 00 AM) (Judicial Officer Rusch, Mark)
               Reset
02104/2014   Motion
               Maryam Farahmand's Motion for Expedited Hearing for Interim Possession and Access
02/04/2014   Notice of Hearing
               Notice of Hearing on Motion for Expedited Hearing for Interim Possession and Access
02/05/2014   General Docket Entry
               No action taken by the Court
02/25/2014   Affidavit
               Affidavit of Business Records of Hannah's House
02/26/2014   Affidavit
               Business Records Affidavit of Hannah's Hou se February
03/06/2014   Motion
               Maryam Farahmand's Request to Expand L ocal 20-Minute Rule for Temporary Orders Hearing
03/07/2014   Subi;ioena Return - Not DC Issued
               Served 31612014 Asian Ghaffari
03/07/2014   Sub11oena Return - Not DC Issued
               served 31612014 Farid Rastegar
03/1012014   Temporary Orders Hearing (9:00 AM) (Judici al Officer Rusch, Mark)
03/1012014   General Docket Entry
               Temp Hearing conducted; Ruling dictated; MJR
03/1812014   Notice of A1111earance
               Appearance of Co-Counsel and Notice of Ch ange in Lead Counsel
0312112014   Rule 11 Agreement
               Rule 11 Agreement regarding possession
03/2812014   Petition {Non - OCA} ~70.00
               Original Petition to Declare Marriage Void and in the Alternative First Amended Petition for Divorce
04/0112014   Certificate of De11osition {Bill of Cost Form)
               Maryam Farahmand Reporter Certification
0410412014   Certificate of De11osition {Bill of Cost Form)
               Roger Farahmand
04/1012014   Certificate of De11osition {Bill of Cost Form}
               Reporters Certification Deposition of Marya m Farahmand March 4,2014
04/2112014   Certificate
               Certificate of Written Discovery
04/23/2014   Service Return
               Return of service on Asian Ghaffari on Notice of Intent to take Depo.
0412312014   Letter
               Hearing Date 0712912014
04124/2014   Request for Citation $8.00
0412412014   Request for Notice $8.00
04/2512014   Motion
               Motion for Substitution of Counsel
0412812014   Citation
                 Farahmand, Maryam                                        Served                    0510212014
                                                                          Returned                  05/02/2014
0412812014   Notice
                 Farahmand, Maryam                                        Served                    05/0212014
                                                                          Returned                  05/02/2014
04128/2014   Sub11oena Return - Not DC Issued
               Shahrbanoo Khanipour aka Mahnaz Keyani Subpoena served
05101/2014   Designation of
               Designation of Attorney in Charge
0510212014   Service Return
               Maryam Farahmand Served Notice 05102120 14
0510212014   Service Return
               Maryam Farahmand Served Citation 05/0212014
0510212014   Agreed Order
               Agreed Scheduling Order
0510612014   Certificate
               Certificate of Written Discovery
05/0812014   Certificate
               Certificate of Written Discovery
0510912014   Sub11oena Return - Not DC Issued
               Custodian of Records for Syed Shah
0510912014   Sub11oena Return - Not DC Issued
               Custodian of Records for Dr. Michael Scott Woods
05/0912014   Sub11oena Return - Not DC Issued
               Custodian of Records for Thomas Janacek served subp 05/0912014
05/1612014   Petitioner's
               Petitioner's Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-of-State Witness
0511612014   Service Return
               Notice of intent to issue Subpoena Legacy A partment Homes Served 05114114
0511912014   Notice of Hearing
               Notice of Hearing on Petitioner's Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-of-State Witness
0512212014   Original Answer
               Maryam Farahmand's Answer to Original Pe tition to Declare Marriage Void and in the Alternative First Amended Petition for Divorce
0512312014   Sub11oena Return - Not DC Issued
               Dr Michael Scott Woods
05123/2014   Subi;ioena Beturn - Not DC Issued
               CR for Syed Shah served Subpoena 0512212014
05/23/2014   Sub11oena Return - Not DC ls!!ued
               Custodian of Records for Thomas Janacek, M.D.




http://cijspub.co.collin. tx. us/secure/CaseDetail.aspx?CaseID= 1273404                                                                         6/18/2014
                                                                                                                                            Page 3of7


05/23/2014 Subi;ioena Return - Not DC Issued
             Dr Robert Gordon
05/2712014 Motion Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
             Mllssuance of Letters Rogatory and Subpoena to Depose Out-of-State Witness
05/27/2014 Appearance of Counsel
             Notice of Appearance of Counsel
05/27/2014 Resi;ionse
             Respondent's Response and Objections to Issuance of Leiters Rogatory and Subpoena to Depose an Out-of-state Witness
05/27/2014 Certificate
             Certificate of Marriage
05/27/2014 General Docket Entry
             Letters Rogatory issued
05/27/2014 Order
             Order for Issuance of Letter Rogatory and Subpoena to Depose an Out of State Witness
05/29/2014 Subi;ioena Return - Not DC Issued
             Custodian of Records for Post Legacy Apartments seNed Sub poena 0512812014
05/2912014 Certificate
             Certificate of Written Responses to Discovery
06/0312014 Request for Copies $1.00/ pg
             x10
06/0512014 Sub1:1oena Return - Not DC Issued
             Custodian of Records for Dr. Thomas Janacek seNed subpoena 06/0412014
06/09/2014 Notice of Intention to Take Dei;iosition bl£ Writteo Questions
             Written Deposition Service transcription of deposition of written questions on Dr. Ghaffari and Bill of Costs
06/09/2014 Designation of
             Petitioner's Designation of Expert Witnesses
06/09/2014 Motion
             First Motion to Compel, Motion for Sanctions for Egregious Conduct by a Licensed Attorney and His Client Party and Motion for Interim Attorney
             Fees and Expenses
06/09/2014 Affidavit
             Medical Records and Affidavit - Centennial Medical Center of Frisco
06/09/2014 Notice
             Notice of Filing Business Records Affidavit and Records - Gen tennial Medical Center Frisco
06/09/2014 Affidavit
             Business Records Affidavit - Post Legacy Apartments
06/09/2014 Notice
             Notice of Filing of Business Records Affidavit - Post Legacy Apartments
06109/2014 Notice
             Notice of Business Records and Affidavit Filing - Sayed Shah, MD.
06/09/2014 Affidavit
             Medical Records and Affidavit - Sayed Shah, M.D.
06/09/2014 Affidavit
             Medical Records and Affidavit
06/09/2014 Designation of
             Respondent's Designation of Expert Witnesses
06/09/2014 Certificate
             of Written Discovery
06/09/2014 Notice
             Notice of Filing Medical Records and Affidavit
06/10/2014 Notice
             Notice of Filing BRA and Records - Dr. Robert Gordon
06/10/2014 Affidavit
             Medical Records and Affidavit - Dr. Robert Gordon (UNDER S EAL)
06/10/2014 Notice
             Notice of Filing Records and Affidavit
06/10/2014 Affidavit
             Medical Records and Affidavit - Texas Health Presbyterian Plano Hospital Part 1 (UNDER SEAL)
06/10/2014 Affidavit
             Medical Records and Affidavit - Texas Health Presbyterian Plano Hospital Part 2 (UNDER SEAL)
06/10/2014 Notice
             Notice of Filing BRA and Records - Dr. Scott Woods
06/10/2014 Affidavit
             Medical Records and Affidavit - Dr. Scott Woods (UNDER SE.AL}
06/10/2014 Affidavit
             Business Records and Affidavit - Frisco PD
06/10/2014 Notice
             Notice of Filing of Records and Affidavit - Frisco PD
06/10/2014 Affidavit
             Business Records and Affidavit - Plano PD
06/10/2014 Notice
             Notice of Filing BRA and Records - Frisco PD Corrected
06/10/2014 Notice
             Notice of Filing of Records and Affidavit - Plano PD
06/10/2014 Notice
             Notice of Filing BRA and Records - Arlington PD
06/10/2014 Affidavit
             Business Records and Affidavit - Arlington PD
06/10/2014 Notice
             Notice of Filing Business Records and Affidavit - Richardson PD
06/10/2014 Affidavit
             Business Records and Affidavit - Richardson PD
06/13/2014 Amended Motion
             Petitioner's First Amended Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out of State Witness
06/13/2014 Affidavit




http://cijspub.co.collin.tx. us/secure/CaseDetail.aspx?CaseID= 1273404                                                                        6/18/2014
                                                                                                                                  Page 4of7


             Foreign Language Translation an d Affidavit - Written Deposition Questions Farsi to English
06/13/2014 Affidavit
             Foreign Language Translation an d Affidavit - Video Farsi to English
06/13/2014 Affidavit
             Foreign Language Translation an d Affidavit - Video English to Farsi
0611312014 Affidavit
             Foreign Language Translation an d Affidavit - Written Questions English to Farsi
0611312014 Original Answer
             Amicus Attorney's Original Answer in Suit Affecting the Parent- Child Relationship
0611312014 Designation of
             Designation of Attorney in Charge
0611312014 Notice
             Petitioner's Notice of Intent to Take Oral and Video Taped Deposition of Amir Bagherkalantari
0611312014 Order
             of Letters Rogaroty and Subpoena for an Out of State Witness Amir Bagherkalantari
0611612014 Subi;!oena Return - Not DC Issued
             Mary F Wise aka Mariam Farahm and aka Mary Farahmand
0611612014 Motion
             Motion to Sign Temporary Orders
0611612014 Notice of Hearing
             Notice of Hearing on Motion to Sign Temporary Orders
0611712014 Notice
             Notice of Intent to Take Oral and Video Taped Deposition of Taher El-Badawi
0611712014 Amended
             First Amended Notice of Intent to Take Oral and Videotaped Deposition of Taher El-Badawi
0611712014 Notice
             Petitioner's First Amended Notice of Intent to Take Oral and Video Taped Deposition of Amir Bagherkalantari
0611812014 Notice of Hearing
             on Motion to Sign Temporary Orders
06118/2014 Amended Motion
             Petitioner's Second Amended Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-Of-State Witness
06/1812014 Request for Copies $1.001 pg
06/18/2014 Certificate
             Respondent's Certificate of Writte n Discovery - Requests for Admission
06/2312014 Motion to Sign (9:00 AM) (Judicial Officer Rusch, Mark)
             TO's
07/2912014 Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
             on Petiton to void


                                                               FINANCIAL INFORMATION




             Minor Child
             Total Financial Assessment                                                                                                   2.00
             Total Payments and Credits                                                                                                   2.00
             Balance Due as of 0611812014                                                                                                 0.00

06/13/2014 Transaction Assessment                                                                                                         2.00
0611312014 Payment                    Receipt# DC-47305-2014                                                                            (2.00)



             Petitioner Farahmand, Roger Arash
             Total Financial Assessment                                                                                                530.00
             Total Payments and Credits                                                                                                530.00
             Balance Due as of 0611812014                                                                                                 o.oo
12/30/2013   Transaction Assessment                                                                                                     284.00
12130/2013   Transaction Assessment                                                                                                        8.00
12/30/2013   Transaction Assessment                                                                                                        8.00
12/3012013   Payment                  Receipt# DC-63819-2013                              FARAHMAND, ROGER A                          (300.00)
03/18/2014   Transaction Assessment                                                                                                        2.00
03/1812014   Payment                  Receipt# DC-19892-2014                              FARAHMAND, ROGER A                             (2.00)
03121/2014   Transaction Assessment                                                                                                        2.00
03/2112014   Payment                  Receipt# DC-21274-2014                              FARAHMAND, ROGER A                             (2.00)
03128/2014   Transaction Assessment                                                                                                      72.00
03/28/2014   Payment                  Receipt# DC-23643-2014                              FARAHMAND, ROGER A                           (72.00)
04101/2014   Transaction Assessment                                                                                                        2.00
04/01/2014   Payment                  Receipt# DC-24382-2014                              FARAHMAND, ROGER A                             (2.00)
0410412014   Transaction Assessment                                                                                                        2.00
04104/2014   Payment                  Receipt# DC-25524-2014                              FARAHMAND, ROGER A                             (2.00)
04110/2014   Transaction Assessment                                                                                                        2.00
04110/2014   Payment                  Receipt# DC-26831-2014                              FARAHMAND, ROGER A                             (2.00)
04/1712014   Transaction Assessment                                                                                                        2.00
04/17/2014   Payment                  Receipt# DC-29154-2014                              FARAHMAND, ROGER A                             (2.00)
0412112014   Transaction Assessment                                                                                                        2.00
04121/2014   Payment                  Receipt# DC-29986-2014                              FARAHMAND, ROGER A                             (2.00)
0412312014   Transaction Assessment                                                                                                        2.00
04123/2014   Payment                  Receipt# DC-30921-2014                              FARAHMAND, ROGER A                             (2.00)
0412312014   Transaction Assessment                                                                                                        2.00
0412312014   Payment                  Receipt# DC-30945-2014                              FARAHMAND, ROGER A.                            (2.00)
0412412014   Transaction Assessment                                                                                                        8.00




http://cijspub.eo.collin.tx.us/secure/CaseDetail.aspx?CaseID=1273404                                                              6/18/2014
                                                                                          Page 5of7


04/24/2014   Transaction Assessment                                                              8.00
04/24/2014   Payment                  Receipt# DC-31124-2014      Gary Sherman                (16.00)
04/28/2014   Transaction Assessment                                                              2.00
04/28/2014   Payment                  Receipt# DC-32057-2014      FARAHMAND, ROGER A.          (2.00)
05/02/2014   Transaction Assessment                                                              2.00
05/02/2014   Payment                  Receipt# DC-33663-2014      FARAHMAND, ROGER A.          (2.00)
05/02/2014   Transaction Assessment                                                              2.00
05/02/2014   Payment                  Receipt# DC-33664-2014      FARAHMAND, ROGER A.          (2.00)
05/06/2014   Transaction Assessment                                                              2.00
05/06/2014   Payment                  Receipt# DC-34317-2014      FARAHMAND, ROGER A.          (2.00)
05/08/2014   Transaction Assessment                                                              2.00
05/08/2014   Payment                  Receipt# DC-35500-2014      FARAHMAND, ROGER A.          (2.00)
05/09/2014   Transaction Assessment                                                              2.00
05/09/2014   Payment                  Receipt# DC-36083-2014      FARAHMAND, ROGER A.          (2.00)
05/09/2014   Transaction Assessment                                                              2.00
05/09/2014   Payment                  Receipt# DC-36086-2014      FARAHMAND, ROGER A.          (2.00)
05/09/2014   Transaction Assessment                                                              2.00
05/09/2014   Payment                  Receipt# DC-36091-2014      FARAHMAND, ROGER A.          (2.00)
05/16/2014   Transaction Assessment                                                              2.00
05/16/2014   Payment                  Receipt# DC-38273-2014      FARAHMAND, ROGER A.          (2.00)
05/19/2014   Transaction Assessment                                                              2.00
05/19/2014   Payment                  Receipt# DC-38487-2014      FARAHMAND, ROGER A.          (2.00)
05/19/2014   Transaction Assessment                                                              2.00
05/19/2014   Payment                  Receipt# DC-38777-2014      FARAHMAND, ROGER A.          (2.00)
05/23/2014   Transaction Assessment                                                              2.00
05/23/2014   Payment                  Receipt# DC-40326-2014      FARAHMAND, ROGER A.          (2.00)
05/23/2014   Transaction Assessment                                                              2.00
05/23/2014   Payment                  Receipt# DC-40332-2014      FARAHMAND, ROGER A.          (2.00)
05/23/2014   Transaction Assessment                                                              2.00
05/23/2014   Payment                  Receipt# DC-40347-2014      FARAHMAND, ROGER A.          (2.00)
05/23/2014   Transaction Assessment                                                              2.00
05/23/2014   Payment                  Receipt# DC-40363-2014      FARAHMAND, ROGER A.          (2.00)
05/27/2014   Transaction Assessment                                                              2.00
05/27/2014   Payment                  Receipt# DC-40684-2014      FARAHMAND, ROGER A.          (2.00)
05/29/2014   Transaction Assessment                                                              2.00
05/29/2014   Payment                  Receipt# DC-41719-2014      FARAHMAND, ROGER A.          (2.00)
05/29/2014   Transaction Assessment                                                              2.00
05/29/2014   Payment                  Receipt# DC-41844-2014      FARAHMAND, ROGER A.          (2.00)
06/03/2014   Transaction Assessment                                                             10.00
06/03/2014   Payment                  Receipt# DC-42961-2014      Julio C Arrobas             (10.00)
06/05/2014   Transaction Assessment                                                              2.00
06/05/2014   Payment                  Receipt# DC-43854-2014      FARAHMAND, ROGER A.          (2.00)
06/09/2014   Transaction Assessment                                                              2.00
06/09/2014   Payment                  Receipt# DC-45391-2014      FARAHMAND, ROGER A.          (2.00)
06/09/2014   Transaction Assessment                                                              2.00
06/09/2014   Payment                  Receipt# DC-45429-2014      FARAHMAND, ROGER A.          (2.00)
06/09/2014   Transaction Assessment                                                              2.00
06/09/2014   Payment                  Receipt# DC-45505-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45521-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45531-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45534-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45542-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt ff DG-45545-2014    FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45551-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45560-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45633-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45682-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45693-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45697-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45715-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45759-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45760-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45768-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45770-2014      FARAHMAND, ROGER A.          (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45775-2014      FARAHMAND, ROGER   A.        (2.00)
06/10/2014   Transaction Assessment                                                              2.00
06/10/2014   Payment                  Receipt# DC-45782-2014      FARAHMAND, ROGER A.          (2.00)




http://cijspub.co .collin. tx. us/secure/CaseDetail .aspx?CaseID= 12 73404                6/18/2014
                                                                                      Page 6of7


06/10/2014   Transaction Assessment                                                          2.00
06/10/2014   Payment                  Receipt# DC-45783-2014    FARAHMAND, ROGER A.        (2.00)
06/10/2014   Transaction Assessment                                                          2.00
06/10/2014   Payment                  Receipt# DC-45810-2014    FARAHMAND, ROGER A         (2.00)
06/10/2014   Transaction Assessment                                                          2.00
06/10/2014   Payment                  Receipt# DC-45814-2014    FARAHMAND, ROGER A         (200)
06/10/2014   Transaction Assessment                                                          2.00
06/10/2014   Payment                  Receipt# DC-45876-2014    FARAHMAND, ROGER A         (2.00)
06/10/2014   Transaction Assessment                                                          2.00
06/10/2014   Payment                  Receipt# DC-45878-2014    FARAHMAND, ROGER A         (2.00)
06113/2014   Transaction Assessment                                                          2.00
06/13/2014   Payment                  Receipt# DC-47026-2014    FARAHMAND, ROGER A.        (2.00)
06/13/2014   Transaction Assessment                                                          2.00
06/13/2014   Payment                  Receipt# DC-47216-2014    FARAHMAND, ROGER A.        (2.00)
06/1312014   Transaction Assessment                                                          2.00
06/13/2014   Payment                  Receipt# DC-47219-2014    FARAHMAND, ROGER A.        (2.00)
06/13/2014   Transaction Assessment                                                          2.00
06/13/2014   Payment                  Receipt# DC-47220-2014    FARAHMAND, ROGER A         (200)
06/1312014   Transaction Assessment                                                          2.00
06/13/2014   Payment                  Receipt# DC-47225-2014    FARAHMAND, ROGER A         (2.00)
06/16/2014   Transaction Assessment                                                          2.00
0611612014   Payment                  Receipt# DC-47344-2014    FARAHMAND, ROGER A         (2.00)
06/16/2014   Transaction Assessment                                                          2.00
0611612014   Payment                  Receipt# DC-47765-2014    FARAHMAND, ROGER A         (2.00)
0611712014   Transaction Assessment                                                          2.00
06117/2014   Payment                  Receipt# DC-48013-2014    FARAHMAND, ROGER A         (2.00)
06/1712014   Transaction Assessment                                                          2.00
0611712014   Payment                  Receipt# DC-48039-2014    FARAHMAND, ROGER A         (2.00)
06/1712014   Transaction Assessment                                                          2.00
06/17/2014   Payment                  Receipt# DC-48096-2014    FARAHMAND, ROGER A         (2.00)
0611812014   Transaction Assessment                                                          2.00
06/1812014   Payment                  Receipt# DC-48265-2014    FARAHMAND, ROGER A         (2.00)
0611812014   Transaction Assessment                                                          2.00
06118/2014   Payment                  Receipt# DC-48541-2014    Koons Fuller               (200)



             RespondentFarahmand,Maryam
             Total Financial Assessment                                                    92.00
             Total Payments and Credits                                                    92.00
             Balance Due as of 06/18/2014                                                   0.00

0112412014   Transaction Assessment                                                          2.00
01/24/2014   Payment                  Receipt# DC-05866-2014    Farahmand, Maryam          (2.00)
0112712014   Transaction Assessment                                                          2.00
01/2712014   Payment                  Receipt# DC-06362-2014    Farahmand, Maryam          (2.00)
0112712014   Transaction Assessment                                                         52.00
01/27/2014   Payment                  Receipt# DC-06370-2014    Farahmand, Maryam         (52.00)
0112812014   Transaction Assessment                                                          2.00
01/28/2014   Payment                  Receipt# DC-06600-2014    Farahmand, Maryam          (200)
0112812014   Transaction Assessment                                                          2.00
01/2812014   Payment                  Receipt# DC-06623-2014    Farahmand, Maryam          (2.00)
02105/2014   Transaction Assessment                                                          2.00
0210512014   Payment                  Receipt# DC-08569-2014    Farahmand, Maryam          (2.00)
0212512014   Transaction Assessment                                                          2.00
0212512014   Payment                  Receipt# DC-14149-2014    Farahmand, Maryam          (2.00)
0212612014   Transaction Assessment                                                          2.00
02/26/2014   Payment                  Receipt# DC-14447-2014    Farahmand, Maryam          (2.00)
03106/2014   Transaction Assessment                                                          2.00
0310612014   Payment                  Receipt# DC-16467-2014    Farahmand, Maryam          (2.00)
0410412014   Transaction Assessment                                                          2.00
0410412014   Payment                  Receipt# DC-25346-2014    Farahmand, Maryam          (2.00)
04/2512014   Transaction Assessment                                                          2.00
04/2512014   Payment                  Receipt# DC-31710-2014    Farahmand, Maryam          (2.00)
05/01/2014   Transaction Assessment                                                          2.00
0510112014   Payment                  Receipt# DC-32957-2014    Farahmand, Maryam          (2.00)
05/2212014   Transaction Assessment                                                          2.00
0512212014   Payment                  Receipt# DC-39989-2014    Farahmand, Maryam          (2.00)
05/27/2014   Transaction Assessment                                                          2.00
0512712014   Payment                  Receipt# DC-40611-2014    Farahmand, Maryam          (200)
0512712014   Transaction Assessment                                                          2.00
05/2712014   Payment                  Receipt# DC-40631-2014    Farahmand, Maryam          (2.00)
06/0912014   Transaction Assessment                                                          2.00
0610912014   Payment                  Receipt# DC-45432-2014    Farahmand, Maryam          (2.00)
06/10/2014   Transaction Assessment                                                          2.00
06/1012014   Payment                  Receipt# DC-45553-2014    Farahmand, Maryam          (2.00)
06/10/2014   Transaction Assessment                                                          2.00
06110/2014   Payment                  Receipt# DC-45554-2014    Farahmand, Maryam          (2.00)
06/13/2014   Transaction Assessment                                                          2.00
0611312014   Payment                  Receipt# DC-47308-2014    Farahmand, Maryam          (2.00)
06116/2014   Transaction Assessment                                                          2.00
0611612014   Payment                  Receipt# DC-47674-2014    Farahmand, Maryam          (2.00)
06/18/2014   Transaction Assessment                                                          2.00
06118/2014   Payment                  Receipt# DC-48571-2014    Farahmand, Maryam          (2.00)




http://cijspub.co.collin. tx. us/secure/CaseDetail.aspx?CaseID= 12 73404              6/18/2014
                                                                       Page 7 of7




http://cijspub.eo.collin.tx.us/secure/CaseDetail.aspx?CaseID=l273404    6/18/2014
                                        CAUSE NO. 401-56531-2013

 A SUIT TO DECLARE VOID                                    §           IN THE DISTRICT COURT
 THE MARRIAGE OF                                           §
                                                           §
 ROGER ARASH FARAHMAND                                     §
 .AND                                                      §            401 st JUDICIAL DISTRICT
 MARYAM FARAHMAND                                          §
                                                           §
 AND IN THE INTEREST OF                                    §
                                              ,            §
 A MINOR CHILD.                                            §           COLLIN COUNTY, TEXAS


                 AFFIDAVIT OF MARYAM PARVIZ-KHYA VI FARAHMAND

 COUNTY OF DALLAS                        §
                                         §
 STATE OF TEXAS                          §

         BEFORE ME, the undersigned authority, on this day personally appeared MARYAM

PARVIZ-KHYAVI FARAHMAND, whose identity was proved to me by her Texas driver's

license, and whose signature is affixed hereto, and, who, after first being duly sworn on her oath

did say she is over the age of 18 years, has never been convicted of a felony, and is competent to

make this affidavit, that she has read this Affidavit, has knowledge of the fact contained herein,

and that they are all true and correct.

         1.       "My name is MARYAM PARVIZ-KHYAVI FARAHMAND.

         2.       I    had       a   relationship      with    AMIR   BAGHERKALANTARI.     AMIR

                  BAGHERKALANTARI and I were engaged for a short time, but such

                  relationship terminated in the year 2010.

         3.       I never married AMIR BAGHERKALANTARI.




~~~~~~~~~~~~~~~~~~~~~~~~~~--ti~

Error! No bookmark name given.                    Page - I -                        ,g

                                                                                    I
        4.      I lived with AMIR BAGHERKALANTARI for brief periods.

        5.      I never signed any declaration stating that I was married to AMIR

                BAGHERKALANTARI or agreed to marry AMIR BAGHERKALANTARI at or

                on any future date.

        6.      I never signed a Muslim marriage contract with AMIR BAGHERKALANTARI

                or any of his family members.

        7.      I never gave any person my permission or the authority to enter into a marriage

                contract on my behalf to AMIR BAGHERKALANTARI.

        8.      I did not give a marriage license or marriage certificate to Dr. Asian Ghaffari to

                evidence a marriage to AMIR BAGHERKALANTARI in the year 2009.

        9.      I did not ask Dr. Asian Ghaffari to sign a marriage license or marriage certificate

                in the year 2009.

        10.     The factual statements contained in paragraphs numbered 1-9 above are of my

                own personal knowledge and are true and correct."

        FURTHER I SAYETH NOT.


                                                  Jit&~   i\M   AR
                                                                                 (~ture)
                                                                     KHY A VI FARAHMAND




140506 Affidavit of MARYAM PARVIZ-KHYA VI FARAHMAND.doc                             Page-2-
                                                 _ _ _ _ _ _ _ _ _ _ _(signature)
                                                 MARYAM PARVIZ-KHYAVI FARAHMAND


 COUNTY OF DALLAS                    §
                                     §
 STATE OF TEXAS                      §

        This instrument was ACKNOWLEDGED, SWORN TO, and SUBSCRIBED BEFORE

ME, the undersigned notary,           ©       v ·,   Lt\...~ K .~: l l; s              e            (name of

notary), on the   ~day of May, 2014, by MARYAM PARVIZ-KHYAVI FARAHMAND, who
proved to me on the basis of satisfactory evidence to be the person whose name is subscribed to

the affidavit and acknowledged to me that she executed the same in his authorized capacity, and

that by her signature on the affidavit she executed the instrument.

        I certify under PENALTY OF PERJURY under the laws of the State of Texas that the

foregoing paragraph is true and correct.

        WITNESS my hand and official seal.


         ~arun)
       NOTARY
                                                                          Notary Stamp


                                                                       {;Jr"'"           BRIANNE K. PHILLIPS
                                                                      fo.~~f..            Notary Publlc. State of Texas
                                                                      \~;,~/~i              My Commission Expire&
                                                                          ......,
                                                                      ..,.,"fo·;,;·.-,~"'
                                                                          ~
                                                                                               March 26. 2017




140506 Affidavit of MARYAM PARVJZ-KHYAVI FARAHMAND.doc                                                   Page-I-
                                                                     Filed: 6/13/2014 2:39:03 PM
                                                                     Andrea S. Thompson
                                                                     District Clerk
                                                                     Collin County, Texas
                                                                     By Angela Alexander Deputy
THIS DOCUMENT CONTAINS SENSITIVE INFORMATIO'N,velope                            ID: 1537545



                                            NO. 401-56531-2013

A SUIT TO DECLARE VOID                              §    IN THE DISTRICT COURT
THE MARRIAGE OF                                     §
                                                    §
ROGERARASHFARAHMAND                                 §
AND                                                 §
MARYAMFARAHMAND                                     §    401ST JUDICIAL DISTRICT
                                                    §
AND IN THE INTEREST OF                              §
                                                    §
           ,                                        §
A MINOR CHILD                                       §    COLLIN COUNTY, TEXAS

                FOREIGN LANGUAGE TRANSLATION AND AFFIDAVIT

To:      MARYAM FARAHMAND (hereinafter referred to as "Respondent"), by and
         through her attorneys of record, Robert S. Widner, The Widner Family Group,
         PLLC, 2911 Turtle Creek Blvd., Suite 405, Dallas, TX 75219,
         robertwidner@gmail.com; and Dawn M. Grams Horak, Dawn M. Grams P.C.,
         P.O. Box 924, Grapevine, Texas 76099, dgrams@msn.com.

         Petitioner, Roger Arash Farahmand, hereby submits an English translation,

together with an affidavit certifying that the translation is fair and accurate a copy of

which is attached hereto as Exhibit A and incorporated herein as if recited verbatim, of

the Farsi portions of the video placed into evidence as "Petitioner's Exhibit 2" at the

March 10, 2014, hearing before this Court.

         These records will be offered in evidence on the trial of the captioned cause

pursuant to Rule 1009(a) of the TEXAS RULES OF EVIDENCE.




                                                                                       ~T
                                                                                    Page 1 of 11
Foreign Language Translation and Affidavit- Video
                                                     Respectfully submitted,

                                                     Isl Rebecca Tillery

                                                     IKE V AND EN EYKEL
                                                     State Bar No. 20485500
                                                     E-mail: ike@koonsfuller.com
                                                     REBECCA TILLERY
                                                     State Bar No. 24060729
                                                     E-mail; tillery@koonsfuller.com
                                                     KOONSFULLER
                                                     A Professional Corporation
                                                     1717 McKinney Avenue, Suite 1500
                                                     Dallas, Texas 75202
                                                     (214) 871-2727
                                                     (214) 871-0196 Fax

                                                               -and-

                                                     Bradford Nace
                                                     State Bar No. 24007726
                                                     E-mail: bnace@nacemotley.com
                                                     Nace & Motley, LLC
                                                     100 Crescent Court, 7th Floor
                                                     Dallas, Texas 75201
                                                     (214) 459-8289
                                                     (214) 242-4333 Fax

                                                     Attorneys for Roger Arash Farahmand




                                                                                       Page 2of11
Foreign Language Translation and Affidavit - Video
                                    CERTIFICATE OF SERVICE

       I certify that on June 13, 2014, a true copy of the above was e-served on
attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 21 a of the Texas Rules of Civil Procedure:

                  Robert S. Widner
                  The Widner Family Law Group, PLLC
                  2911 Turtle Creek Blvd., Suite 405
                  Dallas, Texas 75219
                  robertwidner@gmail.com
                  972.692.8951 (fax)

                  Dawn M. Grams Horak
                  Dawn M. Grams, P.C.
                  P. 0. Box 924
                  Grapevine, Texas 76099
                  dgrams@msn.com
                  214-572-6893 (fax)

                  Diana L. Porter
                  Diana L. Porter, P.C.
                  103 E. Virginia Street, Suite 201
                  McKinney, Texas 75069
                  dporter@co llincountydivorce .com
                  972-548-2349 (fax)


                                                    Isl Rebecca Tillery
                                                    REBECCA TILLERY
                                                    Attorney for Petitioner




                                                                              Page 3of11
Foreign Language Tnmslation and Affidavit - Video
                                                           INTERLINGUA USA
                                        Translations - Interpretations - Private & Group Classes
                                        16801 Addison Road, SUite 110 ·Addison, Texas 75001
                                l.t.i                          Phone: 972 818 3455 - Fax: 972 818 3742
                            <             rosa@interlinguausa.com - www.interlinguausa.com
                       ~   "'
(r-.;• ••I ol•">" •   ~' "'" '""   •


                                                T~Natill~ltl                t
                                                Ass-xlnOO!l or
                                        Jutl~iill'Y' V\(14:43

(Conductor) With the Name of Allah Most Gracious Most Merciful

Praise the Lord that the foundations are laid on the continuity of the roots of conjugal affection and
attachment to the headband based Marriage was based on.

Combining family and lives life to the fertile with smiling child who brings happiness and warmth.

Endless greeting to the prophets and servants which encouraged this essential traditions.

Mostly, with endless greeting to our most beloved Prophet, which he declared marriage as one of his
traditions

Ms. Maryam Parviz, will you appoint me as your agent and proxy to marry you to Mr. Amir Bagher
Kalantary with marriage- portion of one volume of the Holy Book of Quran, with intention of fourteen
Saints, fourteen steam of golden flower. Will you give me the power of attorney to marry you?




16:32

Bride is out to pick some flower.

{Laughing)

16:40

{Conductor) My dear Maryam, Ms. Maryam, Are ready to give me the power of attorney to marry you to
Mr. Amir Bagher Kalantary, with mentioned marriage-portion.

Are you ready and willing to be with each other for better and worse, for richer or poorer, in sickness
and in health?



17:00

The bride is out to get rose water



(Conductor) Ms. Maryam, Are ready to give me the power of attorney to marry you to Mr. Amir Bagher
l18:03

(Wife) With my mother and my father permission, yes I do



18:11

(Conductor) Okay Sir, will you give me your power of attorney to ......... .



18:26

(Husband) With my mother and my father permission and rest of elders, yes I do



18:48

(Conductor) Reading in Arabic

At this time I am pronouncing you legal Husband and wife. I am hoping during your lifetime you always
be Happy, joyful, blissful and I am hopping you always have a fulfill of happiness and prosperity in your
family.

19:53

Joyful cheer

19:56

Give me a moment ....

20:00

I like to read a poem.

20:01

Please, go head

20:03

Please allow me to read a poem from Hafez. Book of Hafez is like Quran to us.

This is Islamic Tradition

This old poem from Hafez is a very beauteous for this moment.




                                                                                                 Page 6of11
It says:

    1- When, in prayer, to me recollection of the curve ofThy eye-brow-came.
           (Over me such} a state passed that, into lament, the prayer-arch-came.


    2- Clear, became wine; and intoxicated, became the birds of the sward:
           The season of being a lover; and to foundation, the work - came.


    3- From the world's quarter, I perceive welfare's perfume:
           Gladness, the rose brought; and joyous the morning breeze-came.


    4- The flowery heart-allurers (the rose, the hyacinth, the sweet basil) all put on jewels (of flowers):
           Our heart-ravisher, who is with beauty God-given-came.



22:14

From mother of Maryam for Maryam and Amir

Cheering and clapping.




22:48

From relatives of our beloved Shamssi.

Cheering and clapping.




31:30

End of the first part




31:31

Music and clapping




34:55

Music, dancing and guests singing cherish songs with pre-recorded music.




                                                                                                  Page 7of11
                                                                                                                    .   ;




1:12:20

We have the maid of honor here; it is her sister, with the knife to give to bride and groom.

Amir Khan, I am telling you, the best way to get the knife is CASH, cold hard cash.

Amir, are you listening?( .... Everybody talking to each other ... )

You try to be handsome but I don't know if it will work.




1:25:56

One two three, eyes on me. Hi, Hi, I am Mahsa and I hope everyone have a great night. I just want to say
congratulation to dear Maryam and dear Amir. I honestly could not ask a sister better than you.
Beautifully, you always have been for me through thick and thin. I love you so much. And we fight a lot
and I took your cloth but, I mean this is what sister does a lot. I mean, I still could borrow your cloth. So .
. . . Right? (Woman's voice) you can borrow the wedding dress .... What? ...... I can borrow the
wedding dress? ..... It would be awesome. I am just joking, but honestly, I wish you guy the best in
life, happy healthy marriage and .... (Man's voice) thank you every body for coming ..... (Maha's
voice) ..... Thank all of you for coming ....... I don't know what to say ..... I am speechless .... I am ..
. . Because this is the biggest night of my life ...... not really ..... it is one of the biggest night of her
life I But .... you know ... that's awesome ... Come here ..... Clapping ...... .




1:27:55

I would like to thanks you all my dear friends, which traveled from near and far away to attend this
festivity.

Tonight, As you know, we are celebrating the marriage of my daughter my dear Maryam, and dear Amir.
Unfortunately, Amir's families are in Iran and they could not attend. At this moment I would like to say
hello to them and I hoping to meet them soon and be all together in their wedding.

On behalf of myself and my family, I would like to congratulate to this union and may always be in
peace, healthy and being stable.

Thank you and thankful for coming

At the end, I would like to read a vesicle from Hafez:




The star gleamed; and the moon of assembly-became

Of our affrighted heart, the consoler and comforter--became



                                                                                                       Page 8of11
1:32:43

Hello, Shalom, congratulation to you both, you and Amir. You make a beautiful couple. I just wanted to
kind of say since I have known you for quite a while, since you started your PHO, a long time ago, and I
helped you a little bit in that lab to get started, that, I think that you are beautiful and intelligent young
lady, and I wish you and Amir the most happiest of times, the greatest of time and a wonderful, loving
marriage. You've accomplished some of the greatest things that anybody could accomplish. A patted
and now you are starting your family, your life and I wish you the very best and keep up with me, with
the Zenotch staff. UTS not UT. This fall down. So give me a call. Call me.




1:33:25

Maryam and Amir, congratulation! Best wishes in the future and beautiful wedding, beautiful party.
Congratulation.




1:33:30

And your dress was amazing, good choice on that one.




1:33:34

Yes. Great dress and great shoes. Love the shoes.




1:33:37

Love you, congratulations Amir. It was nice to meet you Sir.




1:33:48

Okay Maryam ..... Guess what time it is? ....... it is flip time!

Okay so I hope you have an awesome wedding and I know you did because I was there. And yeah, we
are going to go home and we are gonna totally get waste face, again because I have more alchy! And I
love you I love Amir and I love everyone. Best of luck.

Guy: Congratulations

Girl: Say something in Farsi




                                                                                                     Page 9 of 11
Guy: I don't know that.

Girl: Didn't I teach you well?

Guy: No

Girl: What the douche. I am just kidding. Okay? Love you!




1:34:42

Dear Maryam and dear Amir( ....... ) wishing you good luck. God willing you would have luck. Have a
durable life with lots of energetic babies like this one! Together be sustainable.




1:34:50

I also congratulate, I wish you many years of happiness and success and get old together.




1:35:22

Dear Maryam and dear Amir, wishing you lots of luck. And get old together. Dear Maryam, as you know I
always loved you like my own nice. We are having such a good time in your wedding. Everything I did for
{ ....... )wedding, I am doing it for you too. I hope you would celebrate your wedding anniversaries
and like you, your little kids call me aunty too. I love you and wishing you best of luck.




1:36:19

Dear Maryam and dear Amir, I wish a very very fine life for you. Marriage is not love, it is devotion, it is
self-sacrifice, working on issues. I wish you luck. Be successful.




1:37:02

Dear Maryam tonight was such a lovely night also dear Amir, I would like to congratulate you one more
time. I wish you luck and I hope you would have a long life together. Thank you for inviting us. We are
very happy and we are very thankful. We wish you prosperity and security.




                                                                                                  Page 10 of 11
1:37:25

Myself too. We had a lovely night. For years, It was one of my wishes. We had very good time. We hope
next to you, with happiness, you two live together for years to come. Also I would like to thank Mr.
Parviz, Shamsi Jan and Mahsa Jan. you worked very hard.




1:37:14

Hi Maryam Joon, I just want to say congratulations. We had such a great night tonight and I wish you the
best and I love you very much.




1:38:23

I want to wish you the best. Have a long and happy life with Amir and I love you very much. And
remember Preston wood, when I came to that school and we were playing with ( ......... )and you
probably don't remember that, so that's all and I wish you the best. I love you.




1:38:42

End of tape




                                                                                               Page 11 of 11
                                                                       1

                                                           Hearing
                                                    March 1-0, 201-4


 1                         REPORTER'S RECORD
 2                        VOLUME 1 OF 1 VOLUME
 3                TRIAL COURT CAUSE NO. 401-56531-2013

 4   IN THE MATTER OF                IN THE DISTRICT COURT
     THE MARRIAGE OF
 5   ROGER ARASH FARAHMAND
     AND                             COLLIN COUNTY, TEXAS
 6   MARYAM FARAHMAND
 7   AND IN THE INTEREST OF
                                     401st JUDICIAL DISTRICT
 8

 9

10
11

12                              HEARING

13
14
15
16

17
18
19        On the 10th day of March, 2014, the following
20   proceedings came on to be held in the above-titled and

21   numbered cause before the Honorable Mark J. Rusch, Judge

22   Presiding, held in McKinney, Collin County, Texas.
23        Proceedings reported by computerized machine
24   shorthand.
25


                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247
                                                                    2
                                                          Hearing
                                                   March 10, 2014



 1                          APPEARANCES

 2   Bradford Winston Nace     SBOT NO. 24007726
     Attorney at Law
 3   100 Crescent Court
     7th Floor
 4   Dallas, TX 75201
     Telephone:  (214)459-8289
 5
                      Attorney for Petitioner Roger Farahmand
 6

 7

 8   Richard J. Corbitt        SBOT NO. 04817000
     Attorney At Law
 9   6440 N. Central Expwy.
     Suite 402
10   Dallas, TX 75208
     Telephone:  (214)744-1234
11
                      Attorney for Respondent Maryam Farahmand
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                    Kimberly Tinsley, CSR #3611
                          (972)   548-4247
                                                                                                         3

                                                                                               Hearing
                                                                                 March 10,        2014



 1                                             VOLUME 1
 2                                                HEARING

 3   March 10,        2014                                                           PAGE         VOL

 4   Proceedings begin                .............................. 5                             1
 5   Witness Direct Cross                    Vair Dire
     ASLAN GHAFFARI
 6      By Mr. Nace                          11                                                    1
        By Mr. Corbitt                                                      13                     1
 7      By Mr. Nace                          17                                                    1
        By Mr. Corbitt                                     20                                      1
 8      By Mr. Nace                          21                                                    1

 9   FARID     RASTEGAR
        By     Mr. Nace                      23                                                    1
10      By     Mr. Corbitt                                 26                                      1
        By     Mr. Nace                      27                                                    1
11
     ROGER FARAHMAND
12      By Mr. Nace                          29                                                    1
        By Mr. Corbitt                                     38                                      1
13
     MICHAEL SCOTT WOODS
14      By the Court                         SS                                                    1

15   ROBERT GORDON
        By the Court                         68                                                    1
16
17   Court's Ruling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7S           1
18   Adjourned . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 104       1
19   Reporter's Certificate . . . . . . . . . . . . . . . . . . . . . . . . 105                    1

20

21
22

23
24

25


                               Kimberly Tinsley, CSR #3611
                                          (972)     548-4247
                                                                                 4

                                                                      Hearing
                                                               March 10 1 2014



 1                    ALPHABETICAL WITNESS INDEX

 2                             DIRECT     CROSS        VOIR DIRE         VOL

 3   Farahmand, Roger           29        38                              1
     Ghaffari, Aslan            11,17     20              13              1
 4   Ghaffari, Aslan            21                                        1
     Gordon, Robert             68                                        1
 5   Rastegar, Farid            23,27      26                             1
     Woods, Michael Scott       55                                        1
 6

 7

 8

 9

10

11                EXHIBITS OFFERED BY THE PETITIONER

12   EXHIBIT     DESCRIPTION                OFFERED ADMITTED             VOL

13    1        Marriage License dated             18                      1
               12/12/2009
14
      2        Video of 12/12/2009 on             25           25         1
15             DVD

16    3        Supporting Affidavit of            30                      1
               Roger Farahmand
17
      4        Roger Farahmand's                  31           31         1
18             Summary of Requests
19

20

21

22

23
24

25


                      Kimberly Tinsley, CSR #3611
                               (972)   548-4247
                                                                             13
                                           Aslan Ghaffari - March io, 20L4
                                            Direct Examination by Mr. Nace



 1 A. 97.
 2       Q.      And in your 97 years of life, approximately how
 3   many years of marriage -- how many marriages have you
 4   performed?
 5       A.      Approximately eight to ten people.
 6       Q.      And are you qualified to perform marriages in
 7   the State of Texas?
 8                          MR. CORBITT:     Objection, speculation on the
 9   part of this witness until the witness has proven that he
10   has so.     May I take the witness on voir dire?
11                          THE COURT:     Sure.
12                          MR. CORBITT:     Please the court.
13                              VOIR DIRE EXAMINATION

14   BY MR. CORBITT:

15       Q.      Mr. Ghaffari, I hope I pronounced your name
16   correctly.        Are you a licensed ordained Christian
17   minister?
18       A.      No,    I    don't have no license.
19       Q.      Are you a priest?
20       A.      No.
21       Q.      Are you a Jewish rabbi?
22                          MR. CORBITT:     Am I talking too loud, Judge?
23   I'm sorry.
24                          THE COURT:     I can hear you.
25       Q.    (By Mr. Corbitt) Mr. Ghaffari, are you a Jewish


                             Kimberly Tinsley, CSR #3611
                                   {972)    548-4247
                                                                     14
                                  Aslan Ghaffari - March 10 1 2014
                             Voir Dire Examination by Mr. Corbitt



 1   rabbi?
 2       A.     No.

 3       Q.     Are you a justice of the Supreme Court?
 4       A.     No.
 5       Q.     Are you a judge of the Court of Criminal
 6   Appeals?
 7       A.     No.
 8       Q.     Are you a justice of the Court of Appeals, of a
 9   district, or a county, or a probate court?
10       A.     No.
11       Q.     Are you or have you been a judge of a domestic

12   relations or juvenile court?
13       A.     No.
14       Q.     Are you a retired justice or judge of any of
15   those courts that I asked just a minute ago?
16       A.     No.
17       Q.     Mr. Ghaffari, you said I think it was a wedding,
18   did you not, sir?
19 A. I'm sure it was a wedding.
20       Q.     Excuse me.   Was that his testimony?    I'm sorry.
21   I feel rude about this.       Was that his testimony just a
22   minute ago, to Ms. Kim, I think it was a wedding?
23                    MR. NACE:    Object to
24                    THE COURT:    He's asking did he say the

25   words "I think it was a wedding."


                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247
                                                                         15
                                  Aslan Ghaffari - March 10 1 2014
                             Voir Dire Examination by Mr. Corbitt



 1 A. I saw it was a wedding.
 2                    MR. CORBITT:     Thought, is that what I just
 3   heard Mr. Translator?        Thought?
 4                    INTERPRETER:     No.

 5                    MR. CORBITT:     What was the word?     Say what

 6   he just said, please.        I'm sorry.     My fault.
 7                    THE COURT:     He didn't understand what you
 8   said.    Can you repeat?

 9                    INTERPRETER:     I saw a wedding.
10                    MR. CORBITT:     Okay.     Did he answer my
11   question?     I think it was a wedding, did he use that
12   exact terminology?
13                    MR. NACE:     Object to the compound question.
14                    THE COURT:     Sustained.     Respectfully,
15   that's a weight not admissibility thing.
16                    MR. CORBITT:     Please the Court, with regard
17   to purpose of voir dire, we'll pass the witness at this
18   particular juncture in time.        But we will make an
19   objection under Family Code 2.202 that he is not
20   qualified to conduct a wedding in the State of Texas.
21                    THE COURT:     Mr. Ghaffari
22                    MR. CORBITT:     And I will also state that
23   the Court can take judicial knowledge of the fact that
24   Mr. Farahmand was the Petitioner in this cause, and he
25   files the petition on December 30th, 2013, at 2:02 p.m.


                       Kimberly Tinsley, CSR #3611
                             (972)    548-4247
                                                                         16
                                  Aslan Ghaffari - March 10 1 2014
                             Voir Dire Examination by Mr. Corbitt



 1   and he specifically stated that the parties were married
 2   as husband and wife on or about July 28th, 2012.

 3                    THE COURT:     I'll be happy to take judicial

 4   notice of the pleadings in this matter.

 5                    Mr. Ghaffari, by what authority did you
 6   perform a wedding?
 7                    THE WITNESS:     In Islamic law there is no
 8   need to have any permission.
 9                    THE COURT:     Well 1 are you an Imam?
10                    THE WITNESS:     No.
11                    THE COURT:     Are you telling me that anyone

12   in Islamic law is authorized to perform a wedding?
13                    THE WITNESS:     That's my thought and
14   understanding.
15                    THE COURT:     Okay.   And just so that I
16   understand, I know that there are several subdivisions of
17   Islam, Sunni, for example, Shi'ite.          What subdivision are

18   you?
19                    THE WITNESS:     Shi'ite.
20                    THE COURT:     Thank you.    So the world will
21   know, I'm not an expert under Islamic law, but at least
22   I've got his testimony that he is authorized to do that.

23   That would, at least at this point in time, cover him as

24   far as 2.02 is concerned.        Mr. Nace.
25                    MR. NACE:    Thank you, Your Honor.


                       Kimberly Tinsley, CSR #3611
                             (972)    548-4247
                                                                         17
                                       Aslan Ghaffari - March io, 2oi4
                                        Direct Examination by Mr. Nace



 1                     DIRECT EXAMINATION (CONTINUED}

 2   BY MR . NACE :

 3       Q.    Who had contacted you, if you recall, originally

 4   to perform this wedding?
 5 A. I do not remember it very well, but definitely
 6   could be one of their family members or father.
 7                     MR. NACE:    May I approach the witness?
 8                     THE COURT:      You may.
 9       Q.    (By Mr. Nace) I'm going to hand you what we'll
10   mark as Petitioner's 1.        Can you identify this document
11   for the record?
12                     INTERPRETER:      He said,   "This is my
13   signature.   11




14       Q.    So that would be a yes, you can identify this
15   document for the record?
16 A. I don't remember very well, but this is my

17   signature and this is my handwriting.
18       Q.    And is this a true and correct copy?
19       A.    As you heard, I don't remember it very well.
20   But certainly this is my handwriting, and this is

21   everything that I wrote.
22       Q.    On that particular document it says at the top
23   Rights of Matrimony, correct?
24                     MR. CORBITT:      Objection, Your Honor, speaks
25   for itself.       It's not introduced into evidence.


                        Kimberly Tinsley, CSR #3611
                               (972)    548-4247
                                                                          18
                                     Aslan Ghaffari - March 10 1 2014
                                      Direct Examination by Mr. Nace



 1                 THE COURT:        Sustained.
 2                 MR. NACE:     We'll offer.
 3                 THE COURT:        Does it have a number on it?
 4                 MR. NACE:     Yes, Your Honor, Petitioner's 1.
 5                 MR. CORBITT:        Predicate has not been
 6   issued.
 7                 THE COURT:        Let me see it, please.
 8                 MR. NACE:     Yes, Your Honor.
 9                 (Document present to the Court)
10                 THE COURT:        Mr. Nace, I have what appears
11   to be a Xerox copy.     I don't see a clerk's stamp on here
12   anywhere.
13                 MR. NACE:     Your Honor, we have the original
14   with another witness.     That is a copy.
15                 THE COURT:        Why isn't the original of a
16   marriage license on file with my clerk?
17                 MR. NACE:     From what I understand, to file
18   it that was their responsibility through her family.           But
19   the original does exist.
20                 THE COURT:        Where is the original?
21                 MR. NACE:     My client can better answer that
22   judge through another witness.        Because of things missing
23   in this case, our chain of custody, we want to make sure
24   we're keeping things intact.
25                 THE COURT:        His objection is sustained at


                    Kimberly Tinsley, CSR #3611
                             (972)    548-4247
                                                                           19
                                        Aslan Ghaffari - March 10 1 2014
                                         Direct Examination by Mr. Nace



 1   this point in time.
 2                   MR. NACE:      May I re-approach the witness?
 3                   THE COURT:         Sure.

 4         Q.   (By Mr. Nace) Sir, re-handing you this particular
 5   exhibit, when you perform these weddings before, do you
 6   typically sign off as a witness having performed a
 7   wedding ceremony?
 8                   MR. CORBITT:         Please the Court, objection

 9   as to any relevancy regarding what he's done in the past.

10   We're only worried about
11                   THE COURT:         Overruled.
12                   INTERPRETER:         Can you repeat the question?
13         Q.   (By Mr. Nace) Yes.        With regard to the eight to
14   ten wedding ceremonies Mr. Ghaffari has performed in his

15   years, does he typically sign and certify that the
16   parties were united in marriage?
17         A.   Usually   I   write the name of the couple, the
18   people who are getting married, in the marriage portion
19   and all the information in a piece of paper and they sign

20   it.
21         Q.   And there's no question in Mr. Ghaffari's mind
22   that this piece of paper that I offered as Exhibit 1 is
23   his signature and nobody else's?
24         A.   This is my signature for sure.
25                   MR. NACE:      Pass the witness.


                      Kimberly Tinsley, CSR #3611
                                {972)    548-4247
                                                                             105
                                                               Hearing
                                                       March 1.0 1 201.4



 1   STATE OF TEXAS
 2   COUNTY OF COLLIN

 3        I, Kimberly Tinsley, Official Court Reporter in and

 4   for the 40lst District Court of Collin County, State of
 5   Texas, do hereby certify that the above and foregoing
 6   contains a true and correct transcription of all portions
 7   of evidence and other proceedings requested in writing by
 8   counsel for the parties to be included in this volume of

 9   the Reporter's Record in the above-styled and numbered
10   cause, all of which occurred in open court or in chambers
11   and were reported by me.
12        I further certify that this Reporter's Record of the
13   proceedings truly and correctly reflects the exhibits, if
14   any, offered by the respective parties.
15        I further certify that the total cost for the
16   preparation of this Reporter's Record is $624.50 and was
17   paid by Counsel for Petitioner, Roger Farahmand.
18        WITNESS MY OFFICIAL HAND on this, the 3rd day of
19   April, 2014.                              Digitally signed by Kimberly Tinsley
                                               Date: 2014.04.03 22:42:50 -05'00'
20
                           Kimberly Tinsley, CSR
21                         Texas CSR #3611
                           Official Court Reporter
22                         40lst District Court
                           Collin County, Texas
23                         2100 Bloomdale Rd, Suite 30030
                           McKinney, Texas 75071
24                         Telephone:   (972) 548-4247
                           E-mail: ktinsley@co.collin.tx.us
25                         Expiration:   12/31/15


                      Kimberly Tinsley, CSR #3611
                            (972)   548-4247
                                                              ..   ':,·•



               <23" ~'11' ?J/'~J/t"-t"A/
                             Jl!Jdl{l{, (jjjl IM ~.W..-k
                                                       ~                                        {fl)'~
                                                                    Filed: 3/28/2014 2:21:01 PM
                                                                    Andrea S. Thompson
                                                                    District Clerk
                                                                    Collin County, Texas
                                                                    By Robin Whitehead Deputy

                                 NO. 401-56531-2013

A SUIT TO DECLARE VOID                       §      IN THE DISTRICT COURT
THE MARRIAGE OF                              §
                                             §
ROGERARASHFARAHMAND                          §
AND                                          §
MARYAM FARAHMAND                             §      401ST JUDICIAL DISTRICT
                                             §
AND IN THE INTEREST OF                       §
                                             §
           ,                                 §
A MINOR CHILD                                §      COLLIN COUNTY, TEXAS

     ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
        ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE

1.      Discovery Level

        Discovery in this case is intended to be conducted under level 2 of rule 190

of the Texas Rules of Civil Procedure.

2.      Objection to Assignment of Case to Associate Judge

        Petitioner objects to the assignment of this matter to an associate judge for a

trial on the merits or presiding at a jury trial.

3.      Parties

        This suit is brought by Roger Arash Farahmand, Petitioner.

4.      Jurisdiction

        Roger Arash Farahmand is domiciled in Texas.




ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATNE FIRST AMENDED PETITION FOR DIVORCE                                         Page 1

                                                                                           EXHIBIT
5.      Service

        Service of this document may be had in accordance with Rule 2la, Texas

Rules of Civil Procedure, by serving Respondent's attorney of record, Richard J.

Corbitt, Law Office of Richard J. Corbitt, P.C., 6440 N. Central Expressway, Suite

402, Dallas, Texas 75206.

6.      Protective Order Statement

        No protective order under Title 4 of the Texas Family Code is in effect, and

no application for a protective order is pending with regard to the parties to this

suit.

                                          I.
        ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND
         SUIT AFFECTING THE PARENT-CHILD RELATIONSHIP

7.      Grounds

        Petitioner and Respondent entered into a purported marriage on July 28,

2012. The purported marriage is void and of no effect under the provisions of

section 6.202 of the Texas Family Code because Respondent was already legally

married.    The prior marriage of Respondent was to Amir Bagherkalantari and

occurred on or about December 12, 2009.            Respondent's marriage to Amir

Bagherkalantari was never dissolved by divorce or annulment or terminated by the

death of Amir Bagherkalantari.


ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                Page 2
8.     Child

       Petitioner and Respondent are parents of the following child of this

purported marriage who is not under the continuing jurisdiction of any other court:

       Name:
       Sex: Male
       Birth date:

       There are no court-ordered conservatorships, court-ordered guardianships, or

other court-ordered relationships affecting the child the subject of this suit.

       Information required by section 154.181(b) of the Texas Family Code is

provided as follows: Blue Cross, Blue Shield is in effect for the child.

       No property of consequence is owned or possessed by the child the subject

of this suit.

       The appointment of Petitioner and Respondent as joint managing

conservators would not be in the best interest of the child.               Roger Arash

Farahmand, on final hearing, should be appointed sole managing conservator, with

all the rights and duties of a parent sole managing conservator.                  Maryam

Farahmand should be appointed possessory conservator with possession and access

as determined appropriate following a psychological evaluation and drug and

alcohol evaluation, monitoring and supervision with all the rights and duties of a

parent conservator.      Roger Arash Farahmand should be designated as the



ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                     Page3
conservator who has the exclusive right to designate the child's primary residence,

along with all other rights and duties of a sole managing conservator.

         In the alternative, Roger Arash Farahmand requests that he and Maryam

Farahmand be designated joint managing conservators and that he have the

exclusive right to designate the primary residence of the child with the exclusive

right to make decisions concerning the child's education, the exclusive right to

consent to medical, dental, and surgical treatment involving invasive procedures,

and the exclusive right to consent to psychiatric and psychological treatment of the

child.    Roger Arash Farahmand requests that Maryam Farahmand be awarded

possession and access as the Court deems to be in the best interest of the child, and

considering the safety and welfare of the child. Roger Arash Farahmand should be

awarded possession of the child at all other times not otherwise awarded to

Maryam Farahmand.

         In all alternatives, Roger Arash Farahmand requests that payments for the

support of the child and medical support should be ordered in an amount supported

by the guidelines set forth in the Texas Family Code and paid in the manner

specified by the Court. Roger Arash Farahmand requests that the payments for the

support of the child survive the death of Maryam Farahmand and become the

obligation of Maryam Farahmand's estate. Roger Arash Farahmand also requests

that Maryam Farahmand seek and follow all recommendations by a qualified

ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                 Page4
psychiatrist and psychologist as well as to submit to random drug testing, upon

request by either Roger Arash Farahmand and/or qualified testing facility.

9.      Confirmation ofName

        Respondent's name before the purported marriage was Maryam Parviz-

Khyavi, and this former name should be confirmed by the Court as her lawful

name.

10.     Property

        Petitioner requests that the Court find the marriage relationship is

meretricious and property acquired or accumulated during the void marriage by the

parties should not be treated as community property and not be subject to a just and

right division.

11.        Request for Attorney's Fees, Expenses, Costs, and Interest

        It was necessary for Petitioner to secure the services of Bradford Nace of

Nace & Motley, LLC and Ike Vanden Eykel, Rebecca Tillery and the firm of

KoonsFuller, P.C., licensed attorneys, to preserve and protect the child's rights.

Respondent should be ordered to pay reasonable attorney's fees, expenses, and

costs through trial and appeal, and a judgment should be rendered in favor of these

attorneys and against Respondent and be ordered paid directly to Petitioner's

attorneys, who may enforce the judgment in the attorney's own name. Petitioner

requests postjudgment interest as allowed by law.

ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATfVE FIRST AMENDED PETITION FOR DIVORCE                                Page5
                                         II.

 IN THE ALTERNATIVE, FIRST AMENDED PETITION FOR DIVORCE

        In the alternative and without waiving any relief requested in the foregoing

suit to declare maniage void, Petitioner brings this suit for divorce and files his

First Amended Petition for Divorce.

12.     Domicile

        Petitioner has been a domiciliary of Texas for the preceding six-month

period and a resident of this county for the preceding ninety-day period.

13.     Protective Order Statement

        No protective order under title 4 of the Texas Family Code is in effect, and

no application for a protective order is pending with regard to the parties to this

suit.

14.     Dates of Marriage and Separation

        The parties were married on or about July 28, 2012 and ceased to live

together as husband and wife on or about December 30, 2013.

15.     Grounds for Divorce

        The marriage has become insupportable because of discord or conflict of

personalities between Petitioner and Respondent that destroys the legitimate ends

of the marriage relationship and prevents any reasonable expectation of

reconciliation.

ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                 Page6
16.   Property

      Petitioner requests the Court to divide their estate in a manner that the Court

deems just and right, as provided by law.

17.   Separate Property

      Petitioner owns certain separate property that is not part of the community

estate of the parties, and Petitioner requests the Court to confirm that separate

property as Petitioner's separate property and estate.

18.   Collin County Standing Order Regarding Children, Property and the
      Conduct of the Parties

          The Collin County Standing Order Regarding Children, Property and the

Conduct of the Parties is attached hereto in compliance with the standing order of

the Collin County District Courts and is incorporated herein by reference.

19.   Attorney's Fees, Expenses, Costs, and Interest

      It was necessary for Petitioner to secure the services of Bradford Nace of

Nace & Motley, LLC and Ike Vanden Eykel, Rebecca Tillery and the firm of

KoonsFuller, P.C., licensed attorneys, to prepare and prosecute this suit. To effect

an equitable division of the estate of the parties and as a part of the division, and

for services rendered in connection with conservatorship and support of the child,

judgment for attorney's fees, expenses, and costs through trial and appeal should be

granted against Respondent and in favor of Petitioner for the use and benefit of


ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                 Page7
Petitioner's attorneys and be ordered paid directly to Petitioner's attorneys, who

may enforce the judgment in the attorney's own name.                Petitioner requests

postjudgment interest as allowed by law.

20.   Prayer

      Petitioner prays that the Court enter its order declaring void the marriage of

Petitioner and Respondent.

      In the alternative, Petitioner prays that the Court grant a divorce and all other

relief requested in this petition.

       Petitioner prays for attorney's fees, expenses, and costs as requested above.

       Petitioner prays for general relief.




                                      \




                                              E-mail: ike@koonsfuller.com
                                              REBECCA TILLERY
                                              State Bar No. 24060729
                                              E-mail: tillery@koonsfuller.com
                                              KOONSF'uLLER
                                              A Professional Corporation
                                              1717 McKinney Avenue, Suite 1500
                                              Dallas, Texas 75202
                                              (214) 871-2727
                                              (214) 871-0196 Fax

                                                       -and-


ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                                    Page8
                                      Bradford Nace
                                      State Bar No. 24007726
                                      E-mail: bnace@nacemotley.com
                                      Nace & Motley, LLC
                                      100 Crescent Court, 7th Floor
                                      Dallas, Texas 75201
                                      (214) 459-8289
                                      (214) 242-4333 Fax

                                      Attorneys for Roger Arash Farahmand

                       CERTIFICATE OF SERVICE

                     March~'
      I certify that on              2014, a tme copy of the above was e-served
on attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 2la of the Texas Rules of Civil Procedure:

            Richard J. Corbitt
            Richard J. Corbitt & Associates, P.C.
            6440 N. Central Expressway, Suite 402
            Dallas, Texas 75206




                                    Attorney for Petitioner




ORIGINAL PETITION TO DECLARE MARRIAGE VOID AND IN THE
ALTERNATIVE FIRST AMENDED PETITION FOR DIVORCE                           Page9
                                     NO. 417-56531-2013

IN THE MATTER OF                                 §         IN THE DISTRICT COURT
THE MARRIAGE OF                                  §
                                                 §
ROGERARASHFARAHMAND                              §
AND                                              §          417th JUDICIAL DISTRICT
MARYAM FARAHMAND                                 §
                                                 §
AND IN THE INTEREST OF                           §
M.J .J ., A CHILD                                §          COLLIN COUNTY, TEXAS


                                          AFFIDAVIT

STATE OF TEXAS                        §
                                      §
COUNTY OF TARRANT                     §


        BEFORE ME, the undersigned authority, on this day personally appeared Dawn M.

Grams Horak, whose identity was proved to me by her Texas driver's license, and whose

signature is affixed hereto, and, who, after first being duly sworn on her oath did say she is over

the age of 18 years, has never been convicted of a felony, and is competent to make this

affidavit, that she has read this Affidavit, has knowledge of the fact contained herein, and that

they are all true and correct.

        1.      "My name is Dawn M. Grams Horak (hereinafter referred to as "Horak"). I am of

                counsel to the Widner Family Law Group, PLLC, lead counsel for the Respondent

                in the above styled and numbered cause. I am the managing partner of Dawn M.

                Grams, P.C.

        2.      I am an attorney of record in the above styled and numbered cause of action.


                                                                                          EXHIBIT
        3.      Attached to Respondent's Hybrid Motion for Partial Summary Judgment on

Petitioner's Allegations of Prior Marriage to Amir Bagherkalantari are _ _ pages of records

from Dawn M. Grams, P.C.           I am the custodian of the records of Dawn M. Grams, P.C.

Attached to Respondent's Hybrid Motion for Partial Summary Judgment on Petitioner's

Allegations of Prior Marriage to Amir Bagherkalantari are true and correct duplicates of the

original records:

                    Exhibit A   A true and correct duplicate of the Summary of Pleadings.

                    Exhibit C   A true and correct duplicate of the Foreign Language Translation
                                and Affidavit filed by Petitioner on or about June 13, 2014.

                    Exhibit D   A true and correct duplicate of the following pages of the March
                                10, 2014, Hearing transcription: Pages 1-4, 13-19, 105, and
                                Exhibit P-1.

                    Exhibit E   A true and correct duplicate of Petitioner's Original Petition to
                                Declare Marriage Void and in the Alternative First Amended
                                Petition for Divorce.

Exhibit A, Exhibit C, Exhibit D, and Exhibit E are kept by Dawn M. Grams, P.C., in the regular

course of business, and it was the regular course of business of Dawn M. Grams, P.C.,for an

employee or representative of Dawn M. Grams, P.C., with knowledge of the act, event,

condition, opinion, or diagnosis that was recorded, to make this record or to transmit the

information to be included in this record. The record was made at or near the time or reasonably

soon after the act, event, condition, opinion, or diagnosis that was recorded. The records attached

to this affidavit are the originals or exact duplicates of the originals.

        4.      The factual statements contained herein are of my own personal knowledge and

are true and correct."



                                                DAWN M. GRAMS HORAK
                     SWORN TO AND SUBSCRIBED be            is 15th day of July, 2014.




~ "''~\"~".u~~,
 ............. 11
                 '       LAURIE TAMAS!      Texas
f~~:;Jb:~~\ Notary Public. State of Texas

                                                                     ~t ,\C\ QD(1
\i.~.{;pj     My Commission Expires
 '1.:,;,;~,::;~.·"     September 19, 2017   My Commission Expires:               1
ROGER FARAHMAND’S
  RECORD TAB 15
                                                                          Filed: 7/31/2014 5:51:06 PM
                                                                          Andrea S. Thompson
                                                                          District Clerk
                                                                          Collin County, Texas
                                                                          By Carla Mahan Deputy
                                                                          Envelope ID: 2014948
THIS DOCUMENT CONTAINS SENSITIVE DATA.

                                     NO. 417-56531-2013

A SUIT TO DECLARE VOID                            §          IN THE DISTRICT COURT
THE MARRIAGE OF                                   §
                                                  §
ROGERARASHFARAHMAND                               §
AND                                               §          417TH JUDICIAL DISTRICT
MARYAM FARAHMAND                                  §
                                                  §
AND IN THE INTEREST OF                            §
     , A CHILD                                    §          COLLIN COUNTY, TEXAS

  PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE
  RESPONDENT'S "FIRST VERIFIED MOTION FOR CONTINUANCE"

       Petitioner, Roger A. Farahmand, specially excepts to Respondent, Maryam

Farahrnand's "First Verified Motion for Continuance" and asks the Court to order

Respondent to replead and cure her pleading defects, and if Respondent fails to

cure her pleading defects, Petitioner asks the Court to enter an order striking

Respondent's pleading.

                                SPECIAL EXCEPTIONS

       Petitioner specially excepts to Respondent's "First Verified Motion for

Continuance" because it contains personal, private and inflammatory allegations

and    statements,     evidentiary     "facts,"       inadmissible   hearsay,    and      attaches

unauthenticated documents, all of which is inappropriate and in violation of the

Texas Family Code's prohibition of the inclusion of evidentiary facts within


PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S                                       1
"FIRST VERIFIED MOTION FOR CONTINUANCE"

                                           Page 1 of 46
pleadings. Texas Family Code § 6.402(c) states, "The court shall strike an

allegation of evidentiary fact from the pleadings on the motion of a party or on the

court's own motion."

       The portions of Respondent's pleading to which Petitioner specially excepts

are too voluminous to include in the body of this motion. For the Court's ease of

review, a true and correct copy of Respondent's pleading has been attached to this

Motion as Exhibit A. The portions Petitioner believes are inappropriate and in

violation of Texas Family Code § 6.402( c) have been redacted by Petitioner, and

Petitioner requests that the Court order Respondent to cure said pleading defects by

a time and date certain.

                                  MOTION TO STRIKE

       If Respondent fails to cure her pleading defects by a time and date certain,

Petitioner asks the Court to strike the portions of Respondent's pleading that are

inappropriate, as reflected in Exhibit A.

                                   ATTORNEY'S FEES

       Due to Respondent's filing of a pleading in violation of the Texas Family

Code, it was necessary for Petitioner to secure the services of the below attorneys

to prepare and prosecute this Motion. Judgment for attorney's fees, expenses, and

costs for the preparation of this Motion should be granted against Respondent and

in favor of Petitioner for the use and benefit of Petitioner's attorneys and should be

PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S                    2
"FIRST VERIFIED MOTION FOR CONTINUANCE"

                                           Page 2 of 46
paid directly to Petitioner's attorneys, who may enforce the judgment in the

attorneys' own names. Petitioner requests post-judgment interest as allowed by

law.

                                          PRAYER

              For these reasons, Petitioner asks the Court to grant his Special

Exceptions and Motion to Strike, award attorney's fees, and grant him any further

relief to which he may be justly entitled.

                                             Respectfully submitted,

                                                      Is/ Rebecca Tillery



                                                      IKE VANDEN EYKEL
                                                      State Bar No. 20485500
                                                      E-mail: ike@koonsfuller.com
                                                      REBECCA TILLERY
                                                      State Bar No. 24060729
                                                      E-mail: tillery@koonsfuller.com
                                                      KOONSFULLER
                                                      A Professional Corporation
                                                      1717 McKinney Avenue, Suite 1500
                                                      Dallas, Texas 75202
                                                      (214) 871-2727
                                                      (214) 871-0196 Fax
                                                             -and-

                                                      Bradford Nace
                                                      State Bar No. 24007726
                                                      E-mail: bnace@nacemotley.com
                                                      Nace & Motley, LLC
PETITIONER'S SPECIAL EXCEPTIONS ANO MOTION TO STRIKE RESPONDENT'S                        3
"FIRST VERIFIED MOTION FOR CONTINUANCE"

                                           Page 3 of 46
                                                      100 Crescent Court, 7th Floor
                                                      Dallas, Texas 75201
                                                      (214) 459-8289
                                                      (214) 242-4333 Fax


                                                      Attorneys for Roger Arash
                                                      Farahmand



                         CERTIFICATE OF CONFERENCE

      Counsel for Petitioner communicated with Counsel for Respondent
concerning the merits of this motion. Counsel for Petitioner and Counsel for
Respondent were unable to reach an agreement concerning the matters raised by
this motion.

                                                      Is/ Rebecca Tillery



                                                      Rebecca Tillery



                             CERTIFICATE OF SERVICE

       I certify that on July 31, 2014, a true copy of the above was e-served on
attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 21a of the Texas Rules of Civil Procedure:

               RobertS. Widner
               The Widner Family Law Group, PLLC
               2911 Turtle Creek Blvd., Suite 405
               Dallas, Texas 75219
               robertwidner@gmail.com

PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S                     4
"FIRST VERIFIED MOTION FOR CONTINUANCE"

                                           Page 4 of 46
              Dawn M. Grams Horak
              Dawn M. Grams, P.C.
              P.O. Box 924
              Grapevine, Texas 76099
              dgrams@msn.com
              214-572-6893 (fax)

              Diana L. Porter
              Diana L. Porter, P.C.
              103 E. Virginia Street, Suite 201
              McKinney, Texas 75069
              dporter@collincountydivorce.com

                                     Is/ Rebecca Tillerv
                                     REBECCA TILLERY
                                     Attorney for Petitioner




PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S   s
"FIRST VERIFIED MOTION FOR CONTINUANCE"

                                           Page 5 of 46
                                                                              Filed: 7110/201412:15:17 PM
                                                                              Andrea S. Thompson
                                                                              District Clerk
                                                                              Collin County, Texas
                                                                              By Lisa Sharpe Deputy
                                                                              Envelope 10: 1782144



                                         NO. 417-56531-2013

IN THE MATTER OF                                          §         IN THE DISTRICT COURT
THE MARRIAGE OF                                           §
                                                          §
ROGERARASHFARAHMAND                                       §
AND                                                       §         4171h JUDICIAL DISTRICT
MARYAM FARAHMAND                                          §
                                                          §
AND IN THE INTEREST OF                                    §
     , A CHILD                                            §         COLLIN COUNTY, TEXAS

    RESPONDENT'S FIRST VERIFIED MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Maryam Farahmand, the Respondent and Counter-Petitioner

in the above-styled and numbered cause, and files this First Verified Motion for

Continuance for the hearing set for July 29, 2014, on Petitioner's Petition to

Declare Marriage Void. In support of thereof, Maryam Farahmand would

respectfully show the Court as follows;

        1.      Petitioner's initial allegations of a pnor marriage of Respondent

occurred on or about March 10, 2014, at a hearing in this Court. Petitioner's

identified Amir Bagherkalantari as the alleged prior spouse of Respondent at this

time. See Exhibit A.

        2.      OH    &   !!lleut TiuwsJay, May 8, 2014, Amir          I!aghe!;k~hmt~ri    stated te

Respondent's First Verified Motion for Continuance                                          lj P a g e




                                                     EXHIBIT

                                           I          A
                                                     Page 6 of 46
 Ri:!Sj'leRclent, Maryam: P!tl'!!hmand, that he was golfig te see how                  ffiHSH    tire

PetitieReF, Re>ger Fara-hm!lfld efferea te pay hiHI for his testiHIOftj'. Tlms, there

 appears to be eithsr witfless tamperiag er the possibility of>.vitfless tampering.

          3.       On er about Tuesday, June 24,2914, Brenda R:odgos spoke with the

-Geltli Cooniinator for the 401'1 Jtidieial DistJ:iet Court of Collin Cotlllty, TexM, and

was advised that the court's docket \'Vas closed fur the mgyth of July The Conrr

-€oertlffiater far thcr advise a that                    5.         On May 27, 2014, Petitioner filed a document entitled "Certificate of

 Marriage." See Exhibit E. Ai fll.e heariBg               gj:l,   Mareh 10, 2014, fue HeBorab!4-r.

Ghaffari eerreetly spelled his name: G H A F F A R_I S'er? Exhiait F. 1-lowever,

£llJ   the pntp9ft€lG "marriage liceRs~ighly   (1\Q) fliYs years elcl-

m.iggpell his ovAl last Itftfile? Because it is not his sigaatttre!

          =f.        OH er ai:JeHt Affi€1 9, 2014, PetitieHer elesignaied Maaeyd ARasri as the

~xpert      to testify     a~   00 a "PersiaR         ~~slim              n·ecltiing." WsV/8VBr, P8titisB@r's


Respondent's First Verified Motion for Continuance                                                     31Page




                                                     Page 8 of 46
designated expe!l is the fathtlr ef Reger's Fa:rahtnlli'Ld's lmsiness par.ner aaa Ytlf)'

~e      frisaa, £ha)a     An~ari.    In faet, R-tlger FMaftm.IHid himself indiea:ted dtiri:Hg his

MMeh 4, 201 4 deposition that hs ewtls preperty with Shay a Ansa:r i a:rtti that £haya

is "a dear fi'iend, like        like my srether." Clea:rl,, the expert testimony ofMadoad

ARasri will b11 bias11a, as his ewtl sea has a fi:naHeial stake in the outcome of the

preeeedings. R:elevaflt portions of the deposition ofPetitieatlr are as follews;


                                           in Las Ve as Nevada with Sha
                                                Ansari:
                 PJ02
                 16 Q.          Any other property save and ex pt the
                 17 ones you've stified to so far, Mr. Farahm Cl?
                 18 A. No. I've estified to four.
                 19 Q. Yes, sir, y have. In the Unite tates.
                 20 A. I think I have e in Vegas,--'71"'"'-'---"£""-'-
                 21 Q. Okay.
                 22     A. Or through Ba              o1dings and another
                 friend
                 23 ofmine.
                 24 Q. What's your frie s name, lease?
                 25 A. Shaya.
                 Pl03
                 1       Q. Could ou spell it for us?
                 2 A. S-H-A- -A.
                 3 Q. Uh-h
                 4 A. An ri, A-N-S-A-R-1.


                                            Lucas, Mexico:
                 Pl 4

Respondent's First Verified Motion for Continuance                                      41Page




                                                     Page 9 of 46
                22     Q.    And where is this property located?
                23     A.    Cabo San Lucas.
                24     Q.    What's the date of purchase?
                25 A. 2006.
                p 05
                 1          What was the purchase price?
                 2          At that time, I think it was half a millio
                 3          It's not a timeshare, is it, sir?
                 4              0.
                 5          0        y. And is it -- is it -- do you r t it out
                 6 or do you ..
                 7 A. I don't.
                 8 Q. Is it--       o does, if they do?
                 9                              A.                  Shava.
                 10 Q. Okay. So e --Mr. Sha is your-- I don't
                 11 want to use th wrong             rd here -- partner or
                 associate
                 12 in this property, also.
                 13 A. Yes.
                 14 Q. Okay.
                 15 A. He's a dear ·end, h e --like my brother.
                 16 Q. Okay. Is t ere only o ofyou?
                 17 A. Yes.
                 18 Q. Coul ou give me the a dress of that property,
                 19 please?
                 20 A.        re.
                 21        Thank you.
                 22             Pedregal. Cabo San Lucas.

                                                                          /




                            Do you hav!P.Jirt                 5     . Yes. I don't know if my partner has old the
                 6 intere or we still possess it or what h pened.
                 7 Q. Is ·s your partner Tom?
                 8 A. No, T 's not my partne .
                 9 Q. Okay. Pie e forgive e, then.
                 10          You said p          . I hadn't heard aoything
                 11 about a partner exc t          ya -- Shaya -- Shaya.
                 12 A. You've ne er asked, t Shava 's my partner,
                 13 yes --
                 14 Q. Ok .
                 15 A.        in that situation.
                 16        Is that the partner in the boat, also?
                 17 A. Yes.

See Illffiil:>it C.   Madc:~l:ld   !tflasri lives in }.fe·.v Jetsey and was not made availa:blc fm

a dopesitiofl !ifld did aet previde             BH     expert report. Thtts, how can Respondent

prepare for his anticipated tsstimeay whsa ao iflfermatimt has been provided for



        8.      Petitioner's Petition to Declare Marriage Void is set for hearing on

July 29, 2014 at 9:00 a.m. See Exhibit A. This hearing will determine the validity

of Respondent's marriage to Petitioner. Respondent should be afforded the

opportunity to adequately prepare for same. D1:1e to Petitioner filing more thaa fifty

(50) doeffirlsRts iR         le~~    thaa thirty ffi•e (35) days prier to tire deadline fur

eompletion of el:iseeyery and amsRdiag the r!eooiflgs en file, flet ifle!atii1Jg

de8igaatiBg an mJt-of-state expert             who~'mling gfths SQHrt, Respondent has not been able to adequately prepare for the July

29'h hearing date.

        9.       Due to the reasons set forth in this Motion, Respondent respectfully

asks this Court for· a brief continuance to allow for the Respondent to adequately

prepare for the hearing Petitioner's Petition to Declare Marriage Void that is

currently set for hearing on July 29, 2014 at 9:00a.m. and to allow the Respondent

an opportunity to file and have this Court hear motions including, but not limited

to, the following prior to the final setting on July 29, 2014: Motion to Strike or

Exclude Experts and Motion for Summary Judgment on Marriage Issue.

        10.      This continuance is not sought solely for delay but that justice may be

done. See Exhibit B.

        WHEREFORE, PREMISES CONSIDERED, the Respondent, Maryam

Farahmand, asks this Court to continue the hearing that is currently set for July 29,

2014, at 9:00a.m. on Petitioner's Petition to Declare Marriage Void and reset same

for a future date or for at least one hundred and twenty (120) days and modifY all

deadlines identified in the Agreed Scheduling Order to adhere to same. Respondent

further asks for any and all such other relief, either at law or equity to which she

may show herself to be justly entitled including, but not limited to, attorney's fees


Respondent's First Verified Motion for Continuance                              71Page




                                                     Page 12 of 46
and expenses.

                                          Respectfully submitted,

                                          WIDNER FAMILY LAW GROUP, PLLC


                                          By: Is/ Robert S. Widner
                                             Robert S. Widner
                                             Texas State Bar No. 00792092

                                          2911 Turtle Creek Boulevard, Suite 405
                                          Dallas, Texas, 75219

                                          Telephone No.:           972-979-5700
                                          Facsimile No.:           972-692-8951
                                          Electronic Address robertwidner@gmail.com

                                          and




                                          P.O. Box 924
                                          Grapevine, Texas, 76099

                                          Telephone No.:             469-644-744 2
                                          Facsimile No.:             214-572-6893
                                          Electronic Address:        dgrams@msn.com

                                          of counsel to Widner Family Law Group, LLC

                                          ATTORNEYS FOR RESPONDENT AND
Respondent's First Verified Motion for Continuance                                 81Page




                                                     Page 13 of 46
                                           COUNTER-PETITIONER
                                           MARYAM FARAHMAND
                             CERTIFICATE OF CONFERENCE
        I, the undersigned attorney, Dawn M. Grams Horak, hereby certifY to the

Court that I have attempted to confer with opposing counsel in an effort to resolve

the issues contained in this motion without the necessity of Court intervention.

Specifically, I have contacted counsel for Petitioner on multiple occasions via

electronic correspondence and opposing counsel has stated that they would not be

in agreement with same.

        Therefore, the parties have not been able to come to an amicable resolution

to this matter without the necessity of the Court's intervention.
                                        ;;'J k
        Certified to as of this~ day of July, 2014.
                                                        (' i'
                                                      /~;/tJJn fiJ. br~s Horak
                                                     DAWN M. GRAMS HORAK




Respondent's First Verified Motion for Continuance                               9jPage




                                                     Page 14 of 46
                                 CERTIFICATE OF SERVICE
        This is to certifY that a true and correct copy of the above and foregoing has

been forwarded to the following parties via the manner reflected below, in

accordance with the TEXAS RULES OF CNIL PROCEDURE.

       Mr. Ike Vanden Eykel                                          ~->1Facsimile 214-871-0196
       Ms. Rebecca Tillery                                         Certified Mail/Return Receipt Requested
       Koons Fuller, P.C.                                          U.S. First Class Mail
       1717 McKinney Avenue, Suite 1500                           VOther
       Dallas, Texas, 75202                                           ike@koonsfuller.com
                                                                      tillery@koonsfuller.com
                                                                      Reagan@koonsfuller .com
                                                                 /E-Service

       Mr. Bradford Nace                                        V Facsimile 214-242-4333
       Nace & Motley, LLC                                            Certified Mail/Return Receipt Requested
       100 Crescent Court, ih Floor                                  U.S. First Class Mail
       Dallas, Texas, 75201                                      '"" Other        bnace@nacemotley.com
                                                                  ,/E-Service

       Ms. Diana L. Porter                                         Facsimile 972-548-2349
       Diana L. Porter, P.C.                                       Certified Mail/Return Receipt Requested
       103 E. Virginia Street, Suite 201                           U.S. First Class Mail
       McKinney, Texas 75069                                     VOther
                                                                 vdporter@collincountydivorce.com
                                                                      Pursuant to Request of Attorney
                                         1
        Certified to as of this      :G-1 'day of July, 2014.
                                                        ~~-'   k' .
                                                      ·wo~(Midranrsilorak
                                                                          !


                                                      '.
                                                     DAWN M. GRAMS HORAK




Respondent's First Verified Motion for Continuance                                                lOll' age




                                                     Page 15 of 46
                                                                        1
                                                              Hearing
                                                       March 10, 2014



 1                         REPORTER'S RECORD
 2                       VOLUME 1 OF l VOLUME

 3                TRIAL COURT CAUSE NO. 401-56531-2013

 4   IN THE MATTER OF                     IN THE DISTRICT COURT
     THE MARRIAGE OF
 5   ROGER ARASH FARAHMAND
     AND                                 COLLIN COUNTY, TEXAS
 6   MARYAM FARAHMAND
 7   AND IN THE INTEREST OF
                                         401st JUDICIAL DISTRICT
 8

 9

10

11

12                              HEARING

13
14

15
16
17

18

19        On the lOth day of March, 2014, the following
20   proceedings came on to be held in the above-titled and

21   numbered cause before the Honorable Mark J. Rusch, Judge
22   Presiding, held in McKinney, Collin County, Texas.

23        Proceedings reported by computerized machine

24   shorthand.
25


                      Kimberly Tinsley, CSR #3611
                            (972} 548-4247




                                Page 16 of 46
                                                                    2
                                                          Hearing
                                                   March 10, 2014



 1                          APPEARANCES

 2   Bradford Winston Nace     SBOT NO. 24007726
     Attorney at Law
 3   100 Crescent Court
     7th Floor
 4   Dallas, TX 75201
     Telephone:  (214)459-8289
 5
                      Attorney for Petitioner Roger Farahmand
 6

 7

 8   Richard J. Corbitt        SBOT NO. 04817000
     Attorney At Law
 9   6440 N. Central Expwy.
     Suite 402
10   Dallas, TX 75208
     Telephone:  (214)744-1234
11
                      Attorney for Respondent Maryam Farahmand
12
13
14

15
16

17

18
19

20
21

22

23
24
25


                    Kimberly Tinsley, CSR #3611
                          (972)   548-4247




                             Page 17 of 46
                                                                                                         3
                                                                                               Hearing
                                                                                 March    ~0,     20~4




 1                                             VOLUME 1
 2                                                HEARING

 3   March ~0,        20~4                                                           PAGE         VOL

 4   Proceedings begin                .............................. 5                             1
 5   Witness Direct Cross                    Voir Dire
     ASLAN GHAFFARI
 6      By Mr. Nace                          11                                                   1
        By Mr. Corbitt                                                      13                    1
 7      By Mr. Nace                          17                                                   1
        By Mr. Corbitt                                     20                                      1
 8      By Mr. Nace                          21                                                   1

 9   FARID     RASTEGAR
        By     Mr. Nace                      23                                                   1
10      By     Mr. Corbitt                                 26                                      1
        By     Mr. Nace                      27                                                    1
11
     ROGER FARAHMAND
12      By Mr. Nace                          29                                                   1
        By Mr. Corbitt                                     38                                     1
13
     MICHAEL SCOTT WOODS
14      By the Court                         55

15   ROBERT GORDON
        By the Court                         68                                                   1
16
17   Court's Ruling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75          1
18   Adjourned . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 104      1
19   Reporter's Certificate . . . . . . . . . . . . . . . . . . . . . . . . 105                   1

20

21
22

23
24

25


                               Kimberly Tinsley, CSR #3611
                                     (972) 548-4247




                                                Page 18 of 46
                                                                                 4
                                                                       Hearing
                                                                March 20, 2024




 2                    ALPHABETICAL WITNESS INDEX

 2                             DIRECT     CROSS         VOIR DIRE         VOL

 3   Farahmand, Roger          29           38                             1
     Ghaffari, Aslan           11,17        20             13              1
 4   Ghaffari, Aslan           21                                          1
     Gordon, Robert            68                                          1
 5   Rastegar, Farid           23,27        26                             1
     Woods, Michael Scott      55                                          1
 6

 7

 8

 9

10

ll                EXHIBITS OFFERED BY THE PETITIONER

12   EXHIBIT     DESCRIPTION                     OFFERED ADMITTED         VOL

13    1        Marriage License dated              18                      1
               12/12/2009
14
      2        Video of 12/12/2009 on              25           25         1
15             DVD
16    3        Supporting Affidavit of             30                      1
               Roger Farahmand
17
      4        Roger Farahmand•s                   31           31         1
18             Summary of Requests

19

20

21

22

23

24

25


                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247




                                 Page 19 of 46
                                                                            18
                                     Aslan Ghaffari - March 10, 2014
                                      Direct Examination by Mr. Nace



 1                 THE COURT:        Sustained.

 2                 MR. NACE:     We'll offer.
 3                 THE COURT:        Does it have a number on it?
 4                 MR. NACE:     Yes, Your Honor, Petitioner's l.

 5                 MR. CORBITT:        Predicate has not been
 6   issued.

 7                 THE COURT:        Let me see it, please.
 8                 MR. NACE:     Yes, Your Honor.
 9                 (Document present to the Court)
10                 THE COURT:        Mr. Nace, I have what appears
11   to be a Xerox copy.     I don't see a clerk's stamp on here
12   anywhere.

13                 MR. NACE:     Your Honor, we have the original
14   with another witness.     That is a copy.
15                 THE COURT:        Why isn't the original of a
16   marriage license on file with my clerk?
17                 MR. NACE:     From what I understand, to file
18   it that was their responsibility through her family.             But
19   the original does exist.
20                 THE COURT:        Where is the original?
21                 MR. NACE:     My client can better answer that
22   judge through another witness.             Because of things missing
23   in this case, our chain of custody, we want to make sure
24   we're keeping things intact.
25                 THE COURT:        His objection is sustained at


                    Kimberly Tinsley, CSR #3611
                             (972)    548-4247




                                Page 20 of 46
                                                                       19
                                     Aslan Ghaffari - March 20, 2024
                                      Direct Examination by Mr. Nace



 1   this point in time.

 2                   MR. NACE:    May I re-approach the witness?

 3                   THE COURT:      Sure.
 4         Q.   (By Mr. Nace) sir, re-handing you this particular
 5   exhibit, when you perform these weddings before, do you

 6   typically sign off as a witness having performed a
 7   wedding ceremony?

 B                   MR. CORBITT:       Please the Court, objection
 9   as to any relevancy regarding what he's done in the past.
10   We're only worried about

11                   THE COURT:      Overruled.

12                   INTERPRETER:       Can you repeat the question?

13         Q.   (By Mr. Nace) Yes.      With regard to the eight to
14   ten wedding ceremonies Mr. Ghaffari has performed in his
15   years, does he typically sign and certify that the
16   parties were united in marriage?

17         A.   Usually I write the name of the couple, the
18   people who are getting married, in the marriage portion
29   and all the information in a piece of paper and they sign
20   it.

21         Q.   And there's no question in Mr. Ghaffari•s mind

22   that this piece of paper that I offered as Exhibit 1 is
23   his signature and nobody else's?

24         A.   This is my signature for sure.

25                   MR. NACE:     Pass the witness.


                      Kimberly Tinsley, CSR #3611
                             (972)    548-4247




                                  Page 21 of 46
                                                                         77
                                                               Ruling
                                                       March 10, 2014



 1   period.   This child does not leave the United States,
 2   period.
 3                    Mother is ordered to continue her
 4   psychological course of treatment with Dr. Woods, if that
 5   involves counseling, medication, or whatever, and to
 6   abide by and follow all of his orders and instructions.
 7   Mr. Gordon is a forensic guy, you can continue with him,
 8   or not.   I'm not ordering you to.         I'm not forbidding you
 9   to.   Dr. Woods is the main primary treatment guy.         You
10   will continue in your treatment with Dr. Woods.
11                    Everyone in this room understand that if
12   somebody has a chemical imbalance in their brain, I don't
13   hold it against them if they are dealing with it
14   appropriately.
15                    Now, I've got an eight-month-old kid.       And
16   Mr. Nace, just so you'll know, while this testimony about
17   another wedding is interesting, even assuming for the
18   sake of discussion that some ceremony was performed, that
19   license isn't on file, so I don't have a valid prior
20   ceremonial marriage.     I may or I may not have a valid
21   informal marriage and that would certainly be some
22   evidence of it.     But you're miles from at the very least
23   cohabitation.     So at least today, I'm not -- don't have
24   any concerns about there being a bigamy situation.         That
25   doesn't mean there isn't one.         I'm just saying today, in


                       Kimberly Tinsley, CSR #3611
                             {972) 548-4247




                                Page 22 of 46
                                                                              105
                                                                Hearing
                                                        March 1.0 1 201.4



 1   STATE OF TEXAS
 2   COUNTY OF COLLIN

 3        I, Kimberly Tinsley, Official Court Reporter in and

 4   for the 401st District Court of Collin County, State of

 5   Texas, do hereby certify that the above and foregoing

 6   contains a true and correct transcription of all portions
 7   of evidence and other proceedings requested in writing by
 8   counsel for the parties to be included in this volume of
 9   the Reporter's Record in the above-styled and numbered
10   cause, all of which occurred in open court or in chambers
11   and were reported by me.

12        I further certify that this Reporter's Record of the
13   proceedings truly and correctly reflects the exhibits, if
14   any, offered by the respective parties.

15        I further certify that the total cost for the
16   preparation of this Reporter's Record is $624.50 and was
17   paid by Counsel for Petitioner, Roger Farahmand.

18        WITNESS MY OFFICIAL HAND on this, the 3rd day of
19   April, 2014.                               Digitally signed by Kimberly Tinsley
                                                Date: 2014.04.03 22:42:50 -05'00'
20
                           Kimberly Tinsley, CSR
21                         Texas CSR #3611
                           Official Court Reporter
22                         401st District Court
                           Collin County, Texas
23                         2100 Bloomdale Rd, Suite 30030
                           McKinney, Texas 75071
24                         Telephone:  (972) 548-4247
                           E-mail: ktinsley®co.collin.tx.us
25                         Expiration:  12/31/15


                      Kimberly Tinsley, CSR #3611
                            (972) 548-4247




                                Page 23 of 46
                             )19,{ I~ mM.. ~~tj'M.. ~ ~tj'daid~tbl/kn,
                ~~~ ~r"'~~thi4~.
                 ~ "',?fJfota/~and&eaitj''JffM
                  .9.I'JffM m. [JU,;9UJU~ej'> ~. thi4.
                                     do,?'!I' ~mk, !?009
                                M, 4if,

                           @Jiaety %~. ?dotmty '@y,.,..,(.

                           ~Q!::t;,!t# ~~
             .f~~thohH>lM...1.2..JJ.....day'!/'.1Jec.-mbtc                    &O.o:z. .
         .95..!L   {)~ _£_ 9fC .fu.nHetltn ~M,~ ~ntmtt!d.

              Witness "!?kuidthi4          12. tt.    d'{?'!f'-'lJecem/,ec &O.ta.

                                                       c//.9fli/Fr/e          s,...,.oe......,podo""""c...-y

                                                              4S LA !'I ,.,j!_~.!f..!!.!. """"" ""'""""' ~.,




        ~andjf/edfo--tM.. _ _ da,?'!l'-----
              and •       -t.rtUu. _ _ da,?ff-----,                    __       ~n.Uu.

.fi:.f$,),.,rnott9U;;;~                               ~~~t/~ ~
                                                        Ql/aery ~~. ?dt-.,.m{Y 11»206

                                                                                                 Section 2. 204 of tlie Pami[y Coae
          Marriaae License                                                                                                                     NO. 417-56531-2013

 IN THE MATTER OF                                      §           IN THE DISTRICT COURT
 THE MARRIAGE OF                                       §
                                                       §
 ROGERARASHFARAHMAND                                   §
 AND                                                   §           4171h JUDICIAL DISTRICT
 MARYAM FARAHMAND                                      §
                                                       §
 AND IN THE INTEREST OF                                §
 M.J.J., A CHILD                                       §           COLLIN COUNTY, TEXAS


                                               VERIFICATION

 STATEOFTEXAS                                 §
                                              §
 COUNTY OF TARRANT                            §

                        BEFORE ME, the undersigned Notary Public, on this day personally
 appeared Dawn M. Grams Horak, who, after being duly sworn, stated under oath
 that she is one of the attorney's of record for the Respondent, Maryam Farahmand
 in the above styled number and cause; that she has read the motion; and that the
 statements contained in the following paragraphs are within her personal
 knowledge and are true and correctly't"-'t.'+i>iTC_,Jc.;.,__,i_,L~~~~~-
        1\IDawn Horak

From:                          Brenda Rodgers 
Sent:                          Tuesday, June 24, 2014 3:55 PM
To:                            Dawn Horak
Cc:                            Bob Widner
Subject:                       Re: FW: Farahmand



•11••••••                 I was unsuccessful in getting the MSJ set before or on July 29. The Court Coordinator
was very adamant about the docket being closed for the month of July. She also stated that the 40lst Judge
does not hear motions by submission anyway. She will not let us remove our Mtn to Compel and add the MSJ
in its place either. She stated NO additions, NO deletions, NO substitutions- NO changes whatsoever. I let




-
Bob know this                           ·                    ·




T hanks,
Brenda




                                                   Page 27 of 46
                   ROGERFARAHMAND
                         March 4, 2014


                      NO. 401-56531-2013
IN THE MATTER OF                    *    IN THE 401ST
THE MARRIAGE OF                     *
                                    *
ROGER ARASH FARAHMAND               *
AND                                 *    JUDICIAL DISTRICT COURT
MARYAM FARAHMAND                    *
                                    *
AND IN THE INTEREST OF              *
                                    *
A MINOR CHILD              * COLLIN COUNTY, TEXAS
*********************************************************
    ORAL AND VIDEOTAPED DEPOSITION OF ROGER FARAHMAND
                   Taken for the Respondent
                           March 4, 2014

*********************************************************
    ORAL AND VIDEOTAPED DEPOSITION OF ROGER FARAHMAND,

produced as a witness at the instance of the Respondent,
and duly sworn, was taken in the above-styled and
numbered cause on March 4, 2014, from 2:07 p.m. to 5:38

p.m., before Pennie Futrell, CSR in and for the State of
Texas, reported by machine shorthand, at the Law Offices
of Richard J.   Corbitt,     P.C.,      6440 N. Central Expressway,

Suite 700, Dallas, Texas 75206, pursuant to the Texas
Rules of Civil Procedure and the provisions stated on
the record or attached hereto.




           CSI GLOBAL DEPOSITION SERVICES
                     972-719-5000


                    Page 28 of 46
                                                  2
                     ROGER FARAHMAND
                        March 4, 2014


 1                               APPEARANCES
 2   FOR THE PETITIONER:
 3       Mr. Bradford Nace
         NACE & MOTLEY, LLP
 4       100 Crescent Court
         7th Floor
 5       Dallas, Texas 75201
         Telephone:     214.459.8289
 6       Facsimile:     214.242.4333
         E-mail:        bnace@nacemotley.com
 7
 8   FOR THE RESPONDENT:
 9       Mr. Richard J. Corbitt
         LAW OFFICE OF RICHARD J. CORBITT, P.C.
10       6440 N. Central Expressway
         Suite 402
11       Dallas, Texas 75206
         Telephone:     214.744.1234
12       Facsimile:     214.754.0515
         E-mail:        corbittlaw@gmail.com
13
14   ALSO PRESENT:
15       Mr. Randy Johnson - Videographer
         Ms. Maryam Farahmand
16
17
18
19
20
21
22
23
24
25



               CSI GLOBAL DEPOSITION SERVICES
                         972-719-5000



                      Page 29 of 46
                                                                                                           3
                                  ROGERFARAHMAND
                                        March 4, 2014


 1                                              I N D E X

 2   APPEARANCES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   2

 3   EXAMINATION OF ROGER FARAHMAND

 4          Direct Examination by Mr. Corbitt . . . . . . . . . . . . . . . .                         4
 5   SIGNATURE AND CORRECTION PAGE . . . . . . . . . . . . . . . . . . . . . . . . 190

 6   CERTIFICATE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 192
 7                                        EXHIBITS

 8   NO.                      DESCRIPTION                                                        PAGE
 9   (None)

10

11   CERTIFIED QUESTIONS:

12   Page 20, line 1

13   Page 30' line 21

14   Page 33, line 13

15   Page 68, line 17

16   Page 119' line 6

17   INFORMATION TO BE PROVIDED:

18   Page 97, line 18
19   Page 104, line 7

20   Page 114, line 6

21   Page 120, line 3

22   Page 120, line 15

23

24

25



                       CSI GLOBAL DEPOSITION SERVICES
                                         972-719-5000


                                    Page 30 of 46
                                                                         102
                          ROGERFARAHMAND
                             March 4, 2014


 1   have, if you do?

 2 A. I don't have it.           I'm sorry,   I got to clarify

 3   that.    I withdraw what I said before.            Badmand Holdings

 4   has an interest.

 5       Q.     Okay.    Okay.       I didn't hear that.      I'm sorry.
 6       A.     No, I didn't say it, and I apologize.

 7       Q.     What was the date of purchase there?

 8 A. I don't know if it was 2009,            '10, on one of
 9   those dates, October '9 or October '10.

10       Q.     And how much was that purchased for, if you

11   know?
12       A.     130,000.

13       Q.     All right.       Do you know fair market value now,
14   if you do?
15 A. I don't know.

16       Q.     Okay.    Any other property save and except the

17   ones you've testified to so far, Mr. Farahmand?

18       A.     No.     I've testified to four.
19       Q.     Yes, sir, you have.           In the United States.

20 A. I think I have one in Vegas, Las Vegas.

21       Q.     Okay.

22       A.     Or through Badmand Holdings and another friend

23   of mine.

24       Q.     What's your friend's name, please?

25       A.     Shaya.



                  CSI GLOBAL DEPOSITION SERVICES
                            972-719-5000


                           Page 31 of 46
                                                                          103
                            ROGER FARAHMAND
                               March 4, 2014


 1         Q.   Could you spell it for us?

 2         A.   S-H-A-Y-A.

 3         Q.   Uh-huh.

 4         A.   Ansari, A-N-8-A-R-I.

 5         Q.   And what interest -- ownership interest do you

 6   have in it 1    sir?

 7 A. I -- very minor, through a company, third

 8   party.

 9         Q.   Through Badmand?

10         A.   Yes.

11         Q.   Okay.       What was the date of purchase?

12 A. 2009 or '10 again.

13         Q.   Do you know the fair         --   excuse me,   strike that.

14                      Do you know the purchase price?

15 A. I don't remember.

16         Q.   Okay, sir.         Do you know the value now, if you

17   do?

18 A. I don't remember.

19         Q.   Well --

20 A. I have no idea.

21         Q.   Okay.       That's fair.

22                      Any other properties in the United States

23   that you have a interest in of any kind, whether it be

24   use of benefit or ownership?

25 A. I'm trying to think if the business has bought



                    CSI GLOBAL DEPOSITION SERVICES
                              972-719-5000



                             Page 32 of 46
                                                                    105
                        ROGERFARAHMAND
                           March 4, 2014


 1       Q.    What was the purchase price?

 2       A.    At that time, I think it was half a million.

 3       Q.    It's not a timeshare, is it, sir?

 4       A.    No.

 5       Q.    Okay.    And is it -- is it -- do you rent it out
 6   or do you ...

 7 A. I don't.

 8       Q.    Is it -- who does, if they do?

 9       A.    Shaya.

10       Q.    Okay.    So he -- Mr. Shaya is your        I don't
11   want to use the wrong word here -- partner or associate

12   in this property, also?

13       A.    Yes.

14       Q.    Okay.

15       A.    He's a dear friend,        like   like my brother.

16       Q.    Okay.    Is there only two of you?

17       A.    Yes.

18       Q.    Could you give me the address of that property,
19   please?

20       A.    Sure.

21       Q.    Thank you.

22       A.    Pedregal, Cabo San Lucas.

23       Q.    And that's residential?

24       A.    Yes.

25       Q.    Down at the good end?



                CSI GLOBAL DEPOSITION SERVICES
                          972-719-5000



                          Page 33 of 46
                                                                            109
                          ROGERFARAHMAND
                             March 4, 2014


 1                      Do you have an interest in a boat?

 2         A.   Possibly.

 3         Q.   Okay.     Could you tell the Court what "maybe"

 4   means as far as your interest in a boat?

 5         A.   Yes.     I don't know if my partner has sold the
 6   interest or we still possess it or what happened.

 7         Q.   Is this your partner Tom?

 8         A.   No, Tom's not my partner.

 9         Q.   Okay.     Please forgive me, then.
10                      You said partner.           I hadn't heard anything

11   about a partner except Shaya                 Shaya -- Shaya.

12         A.   You've never asked, but Shaya's my partner,

13   yes

14         Q.   Okay.

15         A.      in that situation.

16         Q.   Is that the partner in the boat, also?

17         A.   Yes.

18         Q.   Okay.     What kind of boat is it, please?

19 A. I don't know.         It's a boat.       I have a picture

20   of -- I mean,      I have a little model of it.

21         Q.   Have you ever been on it?

22         A.   Yes.

23         Q.   Does it have a outboard or inboard?

24 A. I don't know.         I    --   I get seasick.   I love

25   fishing but I get seasick.



                 CSI GLOBAL DEPOSITION SERVICES
                           972-719-5000



                           Page 34 of 46
                                                                                                                                                  Page I of8


 Skjp to Main Content Looout My Account My Cases Search Menu New Civil & Famlly Search Refine
 Search Back                                                                                               location: All Civil & Family Courts     Images !::!..§.!Q

                                                            REGISTER OF ACTIONS
                                                                CAsE No. 417-56531-2013

In the Matter of the Marriage of Roger Arash Farahmand vs. Maryam             §                            Case Type:        Divorce with Children
Farahmand and In the Interest of                                               §                               Date Filed:   12/30/2013
                                                                              §                                 Location: 417th District Court
                                                                              §                  Case Number History: 401-56531-2013
                                                                              §
                                                                              §

                                                                     PARTY INFORMATIO:>I

                                                                                                                                  Attorneys
Petitioner      Farahmamt, Roger Arash Also Known                                                                                 Ike Vanden Eykel
                As FARAHMAND, ROGER A.                                                                                             Retained
                                                                                                                                 214-871-2727(W)


                                                                                                                                  Bradford Nace
                                                                                                                                   Retained
                                                                                                                                  214-459-8289(W)



                                                                                                                                  Rebecca Tillery
                                                                                                                                   Retained
                                                                                                                                  214-B71-2727(W)


Respondent      Farahmand, Maryam                                                                                                 Robert S Widner
                                                                                                                                   Retained
                                                                                                                                  972-979-S?OO(W)



                       ,                                                                                                         Dawn M. Grams Horak
                                                                                                                                  Retained
                                                                                                                                 469-644-7 442(W)



                                                                                                                                 Pfe-.SeRichard J Corbin
                                                                                                                                   Retained
                                                                                                                                  214-744-1234(W)


                                                              EVENTS & 0RD£RS OF THE COURT

             OTHER EVENTS AND HEARINGS
12/30/201 3 Original Petition fQr Divorce (OCA) $289.00
             Emergency(ex patte) request for extraordina ry relief. and request for temporary orders
12/30/201 3 Reguest fg[ C!Y!,tiQn H.OO
             x1 waiting
12/30/201 3 Request for Temporary Restraining Order$8.00
               x1 waiting
12/30/201 3 Orde'
               Temporary Emergency Ex Parle Order and Order Setting Hearing
12/:30/201 3 Citation
                Farahmand, Maryam                                  Served                        01/0212014
                                                                   Returned                      01/0212014
12/30/201 3 Temporary Restraining Order
                Farahmand, Maryam                                  Served                        01/0:212014
                                                                   Retumed                       01/0:212014
01/101201 4 SubRQ!!:na Return- Not DC Issued
               Que Le Served 11912014
01110/2014 Sutu~oena Return - Not g~ Issued
               Beth Cook &>rved 11912014
01/14/201 4 Temporary Orders Hearing (9:00AM) (Judi clal Officer Rusch, Mark)
01/14/201 4 General Docket Enby
               Matter reset
01/14/2014 Order Extending
               Extension of Temporary Emergency Ex Parie Order and Order Setting Hearing
01/24f201 4 Request for Copies $1.001 pg
01/241201 4 Sub(;!oena Return - Not DC Issued
               Aaron U//y Served 112.312014
01/27/201 4 Original Answer
               Respondent's Originaf Answer
01/27/201 4 CO!.!!]ter Petition ~50.00
               Original Counter-Petition for Divorce                                                                                          EXHIBIT
01/27!2014 Rule 11 Agreement
               Rule 11 Agreement




http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseiD=l273404                                                                                 7/9/2014
                                                                         Page 35 of 46
                                                                                                                                             Page 2 of 8


01/27/201 4 Rule 11 Agreement
              Rule 11 Agreement
01/28/201 4 CANCELED Temporary Orders Hearing (9: oo AM) (Judicial Officer Rusch, Mark)
              Reset
021041201 4 Motion
              Maryam Farahmand's Motion for Expedited Hearing for Interim Possession and Access
02/04/201 4 Notice of Hearing
              Notice of Hearing on Motion for Expedited Hean·ng for Interim Possession and Access
02/05/201 4 General Docket Entry
              No action taken by the Court
02125/201 4 Affidavit
              Affidavit of Business Records of Hannah's House
02/26/201 4 Affidavit
              Business Records Affidavit of Hannah:S House February
031061201 4 Motion
              Maryam Farahmand's Request to Expand Loca/20-Minute Rule for Temporary Orders Hearing
03/07/201 4 Subj2oena Return- Not DC Issued
              Served 3/6J2014 AsJan GtJaffari
03/07/201 4 SubJ;!:oena Return- Not DC Issued
              served 3/fi/2014 Farid Rastegar
031101201 4 Temporary Orders Hearing {9:00AM) (Judici al Officer RusCh. Mark)
03/10/201 4 General Docket Entry
              Temp Hearing conducted; Ruling dictated; M:JR
03/181201 4 Notice of Apoearance
              Appearance of Co-Counsel and Notice of Ch ange in Lead Counsel
03121/201 4 Rule 11 Agreement
              Rule 11 Agreement regarding possession
03/281201 4 Petition (Non • OCA} i70.00
              Originaf Petition to Declare Marriage Void an din the Altemafive First Amended Petition for Divorce
04/01/201 4 Certificate of DeQosition {Bill of Cost Fotm)
              Maryam Farahmand Reporter Certification
04/041201 4 Certificate of DeQosftion fBill of Cost Form}
              Roger Farahmand
04/10/201 4 Certificate of De(:!osltlon {Bill of Cost Form}
              Reporters Certification Deposition of Marya m Farahmand March 4, 2014
04/21/201 4 Certificate
              Certificate of Written Discovery
04/23/201 4 Service Return
              Return of service on Asian Ghaffari on NOtice of fntent to take Depo.
04/23!201 4 Letter
              Hearing Date 0712912014
04/241201 4 R~uest for Citation i8.00
041241201 4 Request for Notlce $8.00
04/25!201 4 Motion
              Motion for Substitution of Counsel
04/28/201 4 Citation
                Farahmand. Maryam                                        Served                   05/02/2014
                                                                         Returned                 05/02/2014
04/281201 4 Notice
                Farahmand, Maryam                                        Served                   05102/2014
                                                                         Retumed                  05/02/2014
04/281201 4 Sub~na R!i!turn - Not DC Issued
              Shahrbanoo Khanipour aka Mahnaz Keyani Subpoena served
05101/201 4 Designation of
              Designation of Attorney In Charge
05/02/201 4 Service Return
              Maryam Farahmand Served Notice 05102/2014
05/021201 4 Service Return
              Maryam Farahmand Served Citation 0510212014
05/021201 4 Agreed Order
              Agreed Scheduling Order
05/06/201 4 C~ificate
              Certificate of Written Discovery
05/08/201 4 Certificate
              Certificate of Witten Discovery
051091201 4 Subi!Q!!:na Return - Not DC Issued
              Custodian of Records for Syed Shah
05/091201 4 Sub[,!oena Return - Not DC Issued
              Custodian of Records tor Dr. Michael Scott Woods
05/09/201 4 SubQoena Return - tl{Qt DC Issued
              Custodian of Records for Thomas Janacek served subp 05/0912014
05/161201 4 PetitiQner's
              Petitioner's Motion for Issuance of Letters Rogatory and Subpoena to Depose an Out-at-State Witness
05/16/201 4 Service Return
              Notice of intent to issue Subpoena Legacy Apartment Homes Served 05114114
05/19/201 4 Notice of Hearing
              Notice of Hearing on Petitioner's Motion fOr Issuance of Letters Rogatory and Subpoena to Depose an Out-of-State Wn'ness
05/221201 4 Original Answer
              Maryam Farahmand's Answer to Original Pe filion to Declare Marriage Void and in the Alternative First Amended Petition for Divorce
05/23/201 4 SubeQena Return - !':!JQ!: DC: Issued
              Dr Michael Scott Woods
05/2J/201 4 Sub~na R!!;turn - Not DC Issued
              CR for Syed Shah served Subpoena 0512212. 014
05/23/201 4 Subeoena Retum - Not DC Issued




http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseiD=l273404
                                                  Page 36 of 46
                                                                                                                                                   7/9/2014
                                                                                                                                               Page 3 of8


                 Custodian of Records for Thomas Janacek, M.D.
05{23/201 4 SubQoena Return • Not DC Issued
                Dr Robert Gordon
05/271201 4 Motion Hearing (9:00AM) {Judicial Officer Rusch, Mark)
                 M!fssuance of Letters Rogatory and Subpoena to Depose Ouf.~f-state Witness
05/27/201 4 Appearance of Counsel
                Notice of Appearance of Counsel
05/27/201 4 Resoonse
                 Respondent's Response and Objections to Issuance of Lette rs Rogatory and Subpoena to Depose an Out-of-state Witness
05/27/201 4 Certificate
                 Certificate of Marn'age
05/27/201 4 General Docket Entry
                Letters Rogatory issued
05/27/201 4 Order
                Order for Issuance of Letter Rogatory and Subpoena to Depose an Out of State Witness
05/291201 4   Sub~oena    Return -Not DC Issued
                Custodian of Records for Post Legacy Apartments served Subpoena 05/.28/.2014
05/29/201 4   Certificate
                Certificate of Written Responses to Discovery
06/031201 4   Request for Copies $1.001 pg
                x10
06/051201 4   Subpoena Retum - Not DC lssyed
                Custodian of Records for Dr. Thomas Janacek served subpoena 0610412014
06/09/201 4   Ngti£~ Qf Intention to Take De!,;!osition by: Wrjtten QuestiQn§
                liWitten Deposition Service transcription of deposition of written questions on Dr. Ghaffari and Bill of Costs
06/09/201 4   Designation of
                Petitioner's Designation of Expert Witnesses
06/09/201 4   Motion
                First Motion to Compel, Motion for Sanctions for Egregious Conduct by a Licensed Attorney and His Client Party and Motion for Interim Attorney
                Fees and Expenses
06/09/201 4   Affidavit
                Medical Records and Affidavit- Centennial Medical Center of Frisco
06/09/201 4   Notice




         ·-
                Notice of Filing Business Records Affidavit and Records- Cen tennial Medical Center Frisco
06/09/201 4   Affidavft
                Business Records Affidavit- Post Legacy Apartments
06/09/201
                Notice of Filing of Business Records Affidavit- Post Legacy Apartments
06/09/201 4 Notice
                 Notice of Business Records and Affidavit Filing- Sayed Shah, M.D.
06/09/201 4~
                Modica/ Records and Affidavit- Sayed Shah, M.D.
06/09/201 4~
                 Modica/ Records and Affidavit
06/09/201 4 Designation of
                 Respondent's Designation of Expert Witnesses
06/09/201 4 Certificate
                 of Written Discovery
06/09/201 4~
                 Notice of Filing Medical Records and Affidavit
06{10/201 4 Notice
                 Notice of Filing BRA and Records- Or. Robert Gordon
06/10/201 4 Affidavit
              Medical Records and Affidavit- Dr. Robert Gordon (UNDER SEAL)
06/10/201 4~
                 Notice of Filing Records and Affidavit
06/10/201 4 Affidavit
                 Medical Records and Affidavit- Texas Health Presbyterian Ptano Hospital Part 1 (UNDER SEAL)
06/10/201 4 Affidavtt
                 Medical Records and Affidavit- Texas Health Presbyterian Pia no Hospital Part 2 (UNDER SEAL)
06110/201 4~
                 Notice of Filing BRA and Records -Dr. Scott Woods
06110/201 4 Affidavit
                 Medical Records and Affidavit- Dr. Scott Woods (UNDER SEAL)
06/10/201 4~
                 Business Records and Affidavit- Fn'sco PO
06/10/201 4 Notice
                 Notice of Filing of Records and Affidavit- Frisco PO
06/10/201 4 Affidavit
                 Business Records and Affidavit- Plano PO
06/10/201 4~
                 Notice of Filing BRA and Records - Frisco PD Corrected
06/10/201 4~
                 Notice of Filing of Records and Affidavit- Plano PD
06/10/201 4 Notice
                Notice of Filing BRA and Records -Arlington PD
06/10/201 4 Affidavit
                 Business Records and Affidavit- Arlington PD
06/10/201 4 Notice
                 Notice of Filing Business Records and Affidavit- Richardson PD
06/10/201 4   Af:!i.diD:i.t
                 Business Records and Affidavit- Richardson PO
06/13/201 4 Amended Motion
                Petitioner's First Amended Motion for Issuance of Letters Rogatoty and Subpoena to Depose an Out of State Witness




http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseiD=l273404
                                                  Page 37 of 46
                                                                                                                                                  7/9/2014
                                                                                                                                       Page 4 of8


06/13/201 4 Affidavit
                Foreign Language Translation an d Affidavit- Written Deposition Questions Farsi to English
06/131201 4 Affidavit
                Foreign Language Translation and Affidavit- Video Farsi to English
06/13/201 4 Affidavit
                Foreign Language Translation an d Affidavit~ Video English to Farsi
06/13/201 4~
                Foreign Language TranslatiOn and Affidavit- Written Questions English to Farsi
06/13/201 4 Original Answer
                Amicus Attorney's Original Answer in Suit Affecting the   Parent~   Child Refationship
06/13/201 4 Designation of
                Designation of Attorney in Charge
06.113/201 4 Notice
              Petitioner's Notice of Intent to Take Oral and Video Taped Deposilion of Amir Bagherkalantari
06/131201 4 Order
              of Letters Rogaroty and Subpoena for an Out of State Witness Amir Bagherkatantari
06.116/201 4 Sub~na Return ~ Not DC Issued
                Mary F VV1se aka Mariam Farahm and aka Mary Farahmand
06/161201 4 Motion
                Motion to Sign Temporary Orders
06/161201 4 NQll£2 Qf U~fing
                Notice of Hearing on Motion to Sign Temporary Orders
06/17/201 4 -
                Notice of Intent to Take Oral and Video Taped Deposition    ofTaherEI~Badawi
06/17/201 4 Amended
                First Amended Notice of Intent to Take Oral and Videotaped Deposition of Taher Ef~Badawi
06/17/201 4   Notice
                Petitioner's First Amended Notice of Intent to Take Oral and Video Taped Deposition of Amir Bagherkatantari
06/18/201 4   Notice of Hearing
                on Motion to Sign Temporary Ord
06/18/201 4   Amended Mot!Q!l
                Petitioner's Second Amended Mots·on for Issuance of Letters Rogatory and Subpoena to Depose an Out-Of-State Witness
06/181201 4   Request for Copies $1.001 pg
06/18/201 4   Certificate
                Respondent's Certificate of Written Discovery
06/18/201 4   General Docket Entry
                order on letters rogatory signed
06/18/201 4   Amended Order
                of Letters Rogatory and Subpoena for an Out-of-State Witness, Amir Bagherkalantari
06/19/201 4   Sub~na Return - H2t DC lssu!tt!
                Taher EI-Badawi PhD subpoenaserved
06119/201 4   Motion tQ Quash
                Motion to Quash the Subpoena for Witness Depostion!Subpoena Duces Tecum for Mary F. Wise and Request for Sanctions
06/19/201 4   MQl!on tQ Qua3h
                Motion to Quash the Subpoena for lNitness Deposition/Subpoena Duces Tecum for Jocelyn McGregor and Request for Sanctions
06/191201 4   Motion !Q Qu!§h
                Motion to Quash the Subpoena tor Witness Deposition/Subpoena Duces Tecum for JT Langford alkla Tom Langford and Request for Sanctions
06/19/201 4   Notice
                Petitioner's Second Amended Nolice of fntent to Take Oral and Video Taped Deposition of Amir Bagherka/antari
06/191201 4   Sub~na Return. Not DC \s~ue!;l
                JT Langford alk!a Tom Langford
06/19/201 4   SubUQena Return ~ Not DC Issued
                Jocelyn McGregor
06/19/201 4   Letter
                Ntc ltr of new time of depo
06/19/201 4   Letter
                Ntc Ltr renew date & time of Depo
06/19/201 4   .!&tt!!:
                Ntc Ltr of new date & time of Depo
06/20/201 4 Motion to Quash
                Motion to Quash the Deposition of Mary Wise and Request for Sanctions
06/201201 4 Motion to Qua§h
                Motion to Quash the Deposition of Jocelyn McGregor and Request for Sanctions
06/20/201 4 Motion to Quash
             Motion to Quash the Deposition of JT Langford AKA Tom Langford and Request for Sanctions
06/20/201 4 Notice of Hearing
             Notice of Hearing
06/23/201 4 CANCELED Motion to Sign (9:00 AM) (Judicial Officer Rusch, Mark)
                Per Attorney
                TO's
06/23/201 4   letter
                Progress Report for Maryam Fara hmand
06124/201 4   Affidavit
                Business Records and Affidavit of University of Texas At Dallas Police Department
06/24/201 4   Notice
                Notice of Filing of Records and A ffidavit of Univer.sity of Texas at Daflas Police Department
06/24/201 4   Notice
                Notice of Filing of Records and A ffidavits of Da/las Pofice Department
06/24/201 4   Affidavit
                Busines$ Record:s and Affidavits of Dallas Police Department
06/24/201 4   NotlcQ
                Second Notice of Filing of Recordsand Affidavit of the Frisco Police Department
06/24/201 4   Affidavit
                Second Business Record:s and A fficlavit
                                                    1      of Frisco Police Department




http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseiD=l273404                                                                      7/9/2014
                                                                             Page 38 of 46
                                                                                                                                                Page 5 of8


06/2712014 Motion
                Respondent's Motion for Protect·rve Order Due to Written Objection to Depositions Seeking Affirmative Relief
06/27/201 4 Notice of Hearing
06127/201 4 Amended Answe[
               Petitioner's First Supplemental an d Amended Answer to Petitioners Original Petition to Declare Mam·age Void and in the Alternative First
               Amended Petition for Divorce
06/27/2014    Amended Answer
               Mal}lam Farahmand's First Amended Answer to Original Petition to Dedare Marriage Void
06/27/201 4   Certificate
               Respondenrs Certificate of Writte n Discovery
06/27/201 4   Amended Petition
               First Amended Petition to Declare Mam·age Void and in the Alternative Second Amended Petftion tor Divorce
06/30/201 4   Certificate
               Cerlificate of Written Discovery
06/30/2014 Supplemental
                Respondenrs First Supplemental and Amended Counter-Petition for Divorce
07/011201 4   Sub~na   Return- Not DC !~sued
             Shams/ Damavandi sefVed subpo ena 07/0112014
07/02/201 4 Motion
             Respondent's Motion tor Protective Order Due to Objection to Depositions
07/08/2014 Administrative Order
             Administrative Order of Assignment (transferring case to the 417th)
07/09/2014 ~
             Letter regarding Transfer to 417fh and status of case
07/29/2014 Hearing (9:00 AM) (Judicial Officer Rusch, Mark)
             on Petlton to void
07/29/201 4 Motion To Compel (9:00AM) {Judi cial Officer Rusch, Mark)
07/29/201 4 Protective Order Hearing (9:00 AM) (Judicial Officer Rusch, Mark)


                                                                    FINANCIAL lNFORMATlON




              Minor Child
              Total Financial Assessment                                                                                                                       2.00
              Total Payments and Credits                                                                                                                       2.00
              Balance Due as of 07/09/2014                                                                                                                     0.00

06/13/2014 Transaction Assessment                                                                                                                              2.00
06113/2014 Payment                        Receipt# DC-47305-2014                                                                                             (2.00)



              Petitioner Farahmand, Roger Arash
              Total Financial Assessment                                                                                                                    556.00
              Total Payments and Credits                                                                                                                    556.00
              Balance Due as of 07/09!2014                                                                                                                    0.00

12/30/2013    Transaction Assessment                                                                                                                         284.00
12130!2013    Transaction Assessment                                                                                                                            8.00
12130/2013    Transaction Assessment                                                                                                                            8.00
12130!2013    Payment                     Receipt# DC-63619-2013                                 FARAHMAND, ROGER A                                        (300.00)
03/18/2014    Transaction Assessment                                                                                                                            2.00
03116/2014    Payment                     Receipt# DC-19892-2014                                 FARAHMAND, ROGER A.                                          (2.00)
03/2112014    Transaction Assessment                                                                                                                            2.00
03/21/2014    Payment                     Receipt# DC-21274-2014                                 FARAHMAND, ROGER A.                                          (2.00)
03/2812014    Transaction Assessment                                                                                                                         72.00
03/28/2014    Payment                     Receipt# DC-23643-2014                                 FARAHMAND, ROGER A.                                        (72.00)
04/01/2014    Transaction Assessment                                                                                                                           2.00
04/01/2014    Payment                     Receipt# DC-24382-2014                                 FARAHMAND, ROGER A.                                         {2.00)
04!04{2014    Transaction Assessment                                                                                                                           2.00
04/04!2014    Payment                     Receipt# DC-25524-2014                                 FARAHMAND, ROGER A                                          (2.00)
04110!2014    Transaction Assessment                                                                                                                           2.00
04/10/2014    Payment                     Receipt# DC-26831-2014                                 FARAHMAND, ROGER A.                                         (2.00)
04/17/2014    Transaction Assessment                                                                                                                           2.00
04/17{2014    Payment                     Receipt# DC-29154-2014                                 FARAHMAND, ROGER A.                                         (2.00)
04/21/2014    Transaction Assessment                                                                                                                           2.00
04/21!2014    Payment                     Receipt# DC-29986-2014                                 FARAHMAND. ROGER A                                          (2.00)
04123/2014    Transaction Assessment                                                                                                                           2.00
04/23/2014    Payment                     Receipt# DC-30921-2014                                 FARAHMANO, ROGER A.                                         (2.00)
04/23/2014    Transaction Assessment                                                                                                                           2.00
04!23/2014    Payment                     Receipt# DC-30945-2014                                 FARAHMANO, ROGER A.                                         (2.00)
04/24/2014    Transaction Assessment                                                                                                                           8.00
04/24/2014    Transaction Assessment                                                                                                                           8.00
04/24/2014    Payment                     Receipt# DC-31124-2014                                 Gary Sherman                                               (16.00)
04!28!2014    Transaction Assessment                                                                                                                           2.00
04128/2014    Payment                     Receipt# DC-32057-2014                                 FARAHMAND, ROGER A.                                         (2.00}
05!02/2014    Transaction Assessment                                                                                                                           2.00
05/02/2014    Payment                     Receipt# DC-33663-2014                                 FARAHMAND, ROGER A.                                         (2.00)
05!02!2014    Transaction Assessment                                                                                                                           2.00
05/02/2014    Payment                     Receipt# DC-33664-2014                                 FARAHMANO, ROGER A                                          (2.00)
05/0612014    Transaction Assessment                                                                                                                           2.00
05/06/2014    Payment                     Receipt# DC-34317-2014                                 FARAHMANO, ROGER A.                                         (2.00)




http://cijspub.co.collin.tx.us/secure/CaseDetail.aspx?CaseiD=l273404
                                                  Page 39 of 46
                                                                                                                                                   7/9/2014
                                                       Filed: 512712014 9:51:59 AM
                                                       AndreaS. Thompson
                                                       District Clerk
                                                       Collin County, Texas
                                                       By Wendy Hinojosa Deputy
                                                       Envelope JD: 1361640
                     NO. 401-56531-2013

A SUIT TO DECLARE VOID        §      IN THE DISTRICT COURT
THE MARRIAGE OF               §
                              §
ROGER ARASH FARAHMAND         §
AND                           §
MARYAM FARAHMAND              §      401ST JUDICIAL DISTRICT
                              §
AND IN THE INTEREST OF        §
                              §
                              §
A MINOR CHILD                 §      COLLIN COUNTY, TEXAS

         CERTIFICATE OF MARRIAGE
                             Respectfully submitted,

                               Is/ Ike Vanden Evkel
                             IKE VANDEN EYKEL
                             State Bar No. 20485500
                             E-mail: ike@koonsfuller.com
                             REBECCA TILLERY
                             State Bar No. 24060729
                             E-mail: tillery@koonsfuller.com
                             KOONSFULLER
                             A Professional Corporation
                             1717 McKinney Avenue, Suite 1500
                             Dallas, Texas 75202
                             (214) 871-2727
                             (214) 871-0196 Fax

                                          -and-

                             Bradford Nace
                             State Bar No.24007726
                             E-mail: bnace@nacemotley.com
                             Nace & Motley, LLC
                             100 Crescent Court, 7th Floor
                             Dallas, Texas 75201

                                                                    Page 1 of2




                          Page 40 of 46
                                      (214) 459-8289
                                      (214) 242-4333 Fax

                                      Attorneys for Roger Arash Farahmand

                       CERTIFICATE OF SERVICE
       I certifY that on May 27, 2014, a true copy of the above was e-served on
attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 21a of the Texas Rules of Civil Procedure:

            Robert S. Widner
            The Widner Family Law Group, PLLC
            2911 Turtle Creek Blvd., Suite 405
            Dallas, Texas 75219
            robertwidner@gmail.com
            972.692.8951 (fax)

                                    Is/ Ike Vanden Evkel
                                    IKE VANDEN EYKEL
                                    Attorney for Petitioner

                                                                     Page 2 of2




                                   Page 41 of 46
                                    ._%'..,u.ue.o/b
                      }l!MI 8009
                    fdllae;y X,;~, ?1JtHtllfj' ~/rl'k
                     ~~;p~
                   rfiJ)\'11-tw,g~ ~~
       .f~=tjftka M>rk _f2Jj,_ ~g/' 12ecemb er                           EO_a;;_,
   .9:/i.lt_   0~ _£_ f!fC Jan~tedm, ~tAt,~ aboue na.md.
          Witness   "':Yha.ultluJ_i.2.JLd:;y']/~EOtl'L,

                                            - - --cf/-. _ph1fur!'e._ _ ·- . -. sigrulrur~·of ~·~ra"n~ni~uY
                                           ------- 4$LAN Typed
                                                            GilAHAI\!
                                                               or priured
                                                                           --------         --
                                                                          ofpenoo p;rlornliDg con;mony
                                                                             lUWIC'




   ~tmd)fledfo~tk~~gl_ _ _ _ ,                                                        _,
         MUf,et301'dedfk, _ _ ~~~o/~• '@,~
                                            (j}J/aeey ~'lP; YfJMw{Y Y8'tnw
                                                @J}                                         ~
                                     Page 42 of 46
16~06

                                                                                                       Section 2. 204 of tfi.e Pami(y Code
         I.M.arriaBe License                                                                              WITNESS WHEREOF, The said first party has signed and sealed these presents the day and year
ftr above writte.n. Signed, sealed and delivered in presence of:
                                                                    ~     1    9f ~~.1:{::!.
                                                                                           '--../'

                                                               Signature of First Party
                                                               A~LAN                       FPA'R\

                                                               Signature of First Party

                                                               Print name of First Party

State of \e.,. ...~
County of l:>E..n:"">             }
On Se f"T I 1.. 1 2~~,;            before me.
appeared A S.lAN G H A F A"'
personally known to me (or prove o me on the basts of satisfactory e tdence) to be the person(s) whose
name(s) isfare subscribed to the wit      instrument and acknowledge to me that hefshefthey executed the
sam:e- in his/her/their authorized capacr '(ies), and that by his/her/ eir signature(s) on the instrument the
person(s). o t e ntity upon behalf of w 'ch the person(s) acte executed the instrument.
WITNESS mx and and official seal.
                              '

                                                                      Affiant _ _ Known__}{_Produced ID
                                                                      Type ofiD "'((!:>(.,. o"l"l"l oz. "1/
                                                                                                      (Seal)

State of
County of                         }
On                                before
appeared
personally known to me (or proved t me on the basi's of satisfact             evidence) to be the person(s) whose
name(s) isfare subscribed to the wi in instrument and acknowledg to me that he/she/they executed the
same in his/her/their authorized pacity(ies), and that by his/her/the signature(s) on the instrUment the
person(s), or the, entity upon b alf of which rhe persOn(s) acted, exec ed the instrument.
WITNESS my hand and offi ·ai seal.


 Signature of Notary
                                                                       Affiant
As\~                                                                   Type of ID _ ___.),r-------,-
                                                                                                (Seal)
l C. 3 >    f1    C..,   o" t" f\CAc e.
                                                               Signature of Preparer

                                                               Print Nam.e Of Pre parer

                                                               Address of Preparer

                                                    Pc.,gc 2
                                                                                                     ~
                                                                                                     •
                                                                                                     I
                                                 Page 44 of 46
it to Grantee and Grantee's heirs, successors, and assigns forever. Grantor binds Grantor a
   ran tor's heirs and successors to warrant and forever defend all and singular the Property to Gr tee
an Grantee's heirs, successors, and assigns against every person whomsoever lawfully clai ing or
to cl ·m the same or any part thereof, except as to 1he Reservations from Conveyan and the
Excepti ns to Conveyance and Warranty.

       Wh     tbe context requires, singular nouns andpronouns include the plur

       This in trument was prepared based on information furnished b the parties, and no
independent title ·earch has been made.

                                                                               I·



STATE OF TEXAS

COUNTY OF DALLAS

       This instrument was ackno ·edged before m on Janu;ry         Lb._, 2009, by Asian Ghaffari.
                      BIIIDGEm M. AVItA
                    MY COMMISSION f)(PJRES
                       Fe~ruary .2tl, 2011




  neral Warranty Deed, Page :t




                                             Page 45 of 46
Doc.-163




           current   ~·ear   l'tave   b~en   prorated Ulld are assumed b~· Gm.ntee. Tius conveyance 1s made aud acceptetJ subJCC( to nny and n!J \' "dly
           c.~slmg restm;IJous, .nunernl          re:servaUons and UJterests. collditwl1.5. ~on:nants, eaScmcnt5, and nghts of way, if arty, 2pplicabl to and
            nforceable ag:unst the above described property as now reflected by the records of the County aerk.in said County and                    c and to
              ·applicable z:oni.ng laws or ordinances.
                    But it is e.xpre>>ly ag1eed and sl~pulated U1a1 tile Vendor's L11::n and We Supenor Title arc retaw.ed and reserve    ravo~ ofllu:
           pay m said note agrunsl tlle·above described property, pre= and unpmvements. until said nQte, aud all.mter                 Urereon 15 fully
           paid 11 rdins to the ial:l: aiJd lCOo.r, effect nnd reading thereof, wllcn tfus d_ccd shall become absolute.
                     hen Uus de:>...d IS e!l:ecuted by one person. or 1\'lll;:n the Grunt"~ t:S om: persbn, the mstmrnent shall r ns though pcrtmcnt
           verbs aml onmms were cttanged to correspond. and when e:»ecuiROGER FARAHMAND’S
  RECORD TAB 16
                                                                     Filed: 7/31/2014 5:51:06 PM
                                                                     Andrea S. Thompson
                                                                     District Clerk
                                                                     Collin County, Texas
                                                                     By Carla Mahan Deputy
                                                                     Envelope ID: 2014948
THIS DOCUMENT CONTAINS SENSITIVE DATA.

                                     NO. 417-56531-2013

A SUIT TO DECLARE VOID                           §          IN THE DISTRICT COURT
THE MARRIAGE OF                                  §
                                                 §
ROGER ARASH FARAHMAND                            §
AND                                              §          417TH JUDICIAL DISTRICT
MARYAM FARAHMAND                                 §
                                                 §
AND IN THE INTEREST OF                           §
     , A CHILD                                   §          COLLIN COUNTY, TEXAS

  PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE
    RESPONDENT'S "FIRST MOTION TO COMPEL, MOTION FOR
     SANCTIONS FOR EGREGIOUS CONDUCT BY A LICENSED
  ATTORNEY AND HIS CLIENT PARTY AND MOTION FOR INTERIM
              ATTORNEY FEES AND EXPENSES"

       Petitioner, Roger A. Farahmand, specially excepts to Respondent, Maryam

Farahmand's "First Motion to Compel, Motion for Sanctions for Egregious

Conduct by a Licensed Attorney and His Client Party and Motion for Interim

Attorney Fees and Expenses" and asks the Court to order Respondent to replead

and cure her pleading defects, and if Respondent fails to cure her pleading defects,

Petitioner asks the Court to enter an order striking Respondent's pleading.

                                SPECIAL EXCEPTIONS

       Petitioner specially excepts to Respondent's "First Motion to Compel,

Motion for Sanctions for Egregious Conduct by a Licensed Attorney and His

Client Party and Motion for Interim Attorney Fees and Expenses" because it

PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S                                  1
"FIRST MOTION TO COMPEL"
                                           Page 1 of 21
contains personal, private and inflammatory allegations and statements, and

evidentiary "facts," all of which is inappropriate and in violation of the Texas

Family Code's prohibition of the inclusion of evidentiary facts within pleadings.

Texas Family Code § 6.402(c) states, "The court shall strike an allegation of

evidentiary fact from the pleadings on the motion of a party or on the court's own

motion."

       The portions of Respondent's pleading to which Petitioner specially excepts

are too voluminous to include in the body of this motion. For the Court's ease of

review, a true and correct copy of Respondent's pleading has been attached to this

Motion as Exhibit A. The portions Petitioner believes are inappropriate and in

violation of Texas Family Code § 6.402(c) have been redacted by Petitioner, and

Petitioner requests that the Court order Respondent to cure said pleading defects by

a time and date certain

                                  MOTION TO STRIKE

       If Respondent fails to cure her pleading defects by a time and date certain,

Petitioner asks the Court to strike the portions of Respondent's pleading that are

inappropriate, as reflected in Exhibit A.

                                   ATTORNEY'S FEES

       Due to Respondent's filing of a pleading in violation of the Texas Family

Code, it was necessary for Petitioner to secure the services of the below attorneys


PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S                  2
"FIRST MOTION TO COMPEL"
                                           Page 2 of 21
to prepare and prosecute this Motion. Judgment for attorney's fees, expenses, and

costs for the preparation of this Motion should be granted against Respondent and

in favor of Petitioner for the use and benefit of Petitioner's attorneys and should be

paid directly to Petitioner's attorneys, who may enforce the judgment in the

attorneys' own names. Petitioner requests post-judgment interest as allowed by

law.

                                           PRAYER

               For these reasons, Petitioner asks the Court to grant his Special

Exceptions and Motion to Strike, award attorney's fees, and grant him any further

relief to which he may be justly entitled.

                                             Respectfully submitted,

                                                      Is/ Rebecca Tillery



                                                      IKE VANDEN EYKEL
                                                      State Bar No. 20485500
                                                      E-mail: ike@koonsfuller.com
                                                      REBECCA TILLERY
                                                      State Bar No. 24060729
                                                      E-mail: tillery@koonsfuller.com
                                                      KOONSFULLER
                                                      A Professional Corporation
                                                      1717 McKinney Avenue, Suite 1500
                                                      Dallas, Texas 75202
                                                      (214) 871-2727
                                                      (214) 871-0196 Fax


PETITIONER"$ SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S                        3
"FIRST MOTION TO COMPEL"
                                           Page 3 of 21
                                                            -and-

                                                      Bradford Nace
                                                      State Bar No. 24007726
                                                      E-mail: bnace@nacemotley.com
                                                      Nace & Motley, LLC
                                                      100 Crescent Court, th Floor
                                                      Dallas, Texas 75201
                                                      (214) 459-8289
                                                      (214) 242-4333 Fax


                                                      Attorneys for Roger Arash
                                                      Farahmand

                          CERTIFICATE OF CONFERENCE

      Counsel for Petitioner communicated with Counsel for Respondent
concerning the merits of this motion. Counsel for Petitioner and Counsel for
Respondent were unable to reach an agreement concerning the matters raised by
this motion.

                                                      Is/ Rebecca Tillery



                                                      Rebecca Tillery




PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S                    4
"FIRST MOTION TO COMPEL"
                                           Page 4 of 21
                             CERTIFICATE OF SERVICE

       I certify that on July 31, 2014, a true copy of the above was e-served on
attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 21a of the Texas Rules of Civil Procedure:

              RobertS. Widner
              The Widner Family Law Group, PLLC
              2911 Turtle Creek Blvd., Suite 405
              Dallas, Texas 75219
              robertwidner@gmail.com

              Dawn M. Grams Horak
              Dawn M. Grams, P.C.
              P.O. Box 924
              Grapevine, Texas 76099
              dgrams@msn.com
              214-572-6893 (fax)

              Diana L. Porter
              Diana L. Porter, P.C.
              103 E. Virginia Street, Suite 201
              McKinney, Texas 75069
              dporter@collincountydivorce.com

                                    Is/ Rebecca Tillery
                                    REBECCA TILLERY
                                    Attorney for Petitioner




PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENTS               5
"FIRST MOTION TO COMPEL"
                                          Page 5 of 21
                                                                            Filed: 6/9/2014 3:10:16 PM
                                                                            Andrea S. Thompson
                                                                            District Clerk
                                                                            Collin County, Texas
                                                                            By Mindi Johns Deputy
                                                                            Envelope ID: 1485473
THIS DOCUMENT CONTAINS SENSITNE DATA.

                                     NO. 401-56531-2013

IN THE MATTER OF                                   §          IN THE DISTRICT COURT
THE MARRIAGE OF                                    §
                                                   §
ROGERARASHFARAHMAND                                §
AND                                                §         401ST JUDICIAL DISTRICT
MARYAM FARAHMAND                                   §
                                                   §
AND IN THE INTEREST OF                             §
M.J.F., A CHILD                                    §          COLLIN COUNTY, TEXAS
                                                   §

    FIRST MOTION TO COMPEL, MOTION FOR SANCTIONS FOR
    ECRJi;GIOU~ CO~DUCT BY A LICE:NSJi;l> ATTOR."'Ji;Y,A..~I> IUS
 CLIENT PAR'f'f AND MOTION FOR INTERIM ATTORNEY FEES AND
                         EXPENSES

       This First Motion to Compel, Motion for Sanctions fer IlgrsgieYs Csn€J:H@stieHs iH a eeurt                     hefl:fiag ' thllB failill:g to                -·er.
                                                                                   liftS w       58 "tlestiell:s
                                                                                                    '1.          dtttill:g his

                          •    •       H         .
-deposition, tnnng the a11          .. structured Bt net, ever;: acsgun(            Pl'EWJ'   stack, e rety bond, eve;y sp~c

         -6fdirt, emy rehiek, ererythiltg." (Pa:ge 82 of the !ffiliag a~ed March

          10, 20 14).

5.       l'!!titioner has eaused fanner counsel to eJ!}leRd ever $20,000.00 ttsiag 1h01se

-aela)' tactics :.ma Respendeffi has had te hire a                  nc~v   hnv firm to pretest her interest,.

5.       Aftsr aet eMperating in his depe5ition or at the sourt hearing                          ~ud   providing

responsi vc ans vv ers, he has hired the law firm of Ke eas Fuller 11ttd fu tlr additional

Ia vii) ers Rs!:Jeeea Tillery, Ike VaRaea Eykel, Rthey are. 3

13.     ROGER A. FARAHMAND claims he "doesn't !mow" what the value of his

mutual funds are. 4

14.     ROGER A. F ARAHMAND answers he "doesn't know" what the profits were

for his Law Firm in 2013. 5

15.     ROGER A. FARAHMAND claims he "deesfl't kRev,'' how much money he

pm into the mt!tual ftmds. 6

16.     ROGER A. FARAHMAND claims he "doesa't kaew" vvhat he pa:ys the

NaHny he hinld to take eft!e oflris son. 7

17.     ROGER A. FARAHMAND answers he had "zero profits" for his Law Firm

in 2012. 8

18.    .ROGER A. FA:RAifM:AND is aaelew aaa elffims he "doesn't kM vv" if he's

defl:s busiallss with a flldsrally iRaietea iRdividttal, Bema Faiey, \Vhe ROGER            A


,fARAIIJI.~ID        claims to be a fiicnd.9

19.     ROGER A.       FARAHMI~ID       ReRrespeHsive     ~ud   refuses te answer 1f he takes

-a_salacy from his lam fir~B.l.O



3
   RogerFarahmandDep. 119:15-16
4
   Roger Farahmand Dep. 120:5-6
5
   Roger Farahmand Dep. 27:9-10
6
   Roger Farahmand Dep. 120:11-12
7
   RogerFarahmandDep. 81:15-16
8
   Roger Farahmand Dep. 26:23-24
9
   Roger Farahmand Dep. 90:12-13
10
   Roger Farahmand Dep. 28:20-25

41Pagc


                                           Page 9 of 21
20.       ROGER: A. FA:ItAJtMAND says he "doesn't remember" if he took a salary

froffi his Lff'.v finn in 2613 .U

21.       ROGER A. F ARAHMAND claims Ms. Farahmand helped him in his Law

firm but claims he "doesn't know" when. 12

22.       ROGER A. F ARAHMAND says that he is able to pay for daily expenses

including his son's because he has "done well in the past" bttt is BOnf€lSflOHSive as to

.where that money f3Fesentlj eomes from. 13

23.       ROGER A. FARAHMAND is nonresponsive about questions pertaining to

-the rejection of his application to the California State bar                    ey their ffioral   eharaeter

eomlllittee. u

24.       ROGER A. F ARAHMAND claims he "doesn't know" if his net worth is $1

million, $2 million, or $3 million or more. 15

25.       ROGER A. F ARAHMAND claims that he clients in the state of California.

However, according to thll Califomia State bar he is not lieensecl to flFOetiee la,>x il'l'

-the state of Califamia. 16

26.       ROGER A. F ARAHMAND claims he does NOT practice in the area of

immigration. Ho .vever, accordiug to the                 ~tats      Bar of TeJ-the 3 mcas he practicesP

27.       ROGER A. FARAHMAND claims he "GG@SH't !mew" how long he was

married to his ex-wifeY

28.       ROGER A. FARAHMAND claims he "doesa't kaew" what his annual profit

was for 2012. 19

29.       ROGER A. FARAHMAND claims he "doesa't knew" what his annual profit

is for 2013. 20

30.       ROGER A. FARAHMAND is asked about his company, Interhealth, Inc. He

claims he "doesn't knovv" what his position is in that business. 21

31.       ROGER A. FARAHMAND claims he did take money from Interhealth, Inc.

but "doesn't know" how much money he took. 22

32.       ROGER A. FARAHMAND claims he is the general manager of Interhealth,

Inc. but says he ';aeesH't IEaow" whether or not there are any other directors or

members. 23

33.       ROGER: A. FA:RA:HMAND is a men'tber oftfte eell:tJ'dllJ Enter health Online,

.I.LC. The BMSiness aaarknow". 24

34.       ROGER A. FARAHMAND is asked if there is any document or instrument

showing what his position is with Enterhealth online, LLC. He answers "I don't

know". 25

35.       ROGER A. FARAHMAND says he "doesn't know" if he has any ownership

interest in Enterhealth Online, LLC. 26

36.       ROGER A. FARAHMAND claims he "doesn't know" when he got involved

with Enterhealth Online, LLC. 27

37.       ROGER A. FARAHMAND claims he "doesn't know" what Enterhealth

Online, LLC does. 28

38.       ROGER A. FARAIIMAND ''doesn't knev/' vvhat Enterhealth Online did

•v-h8n he 'liftS etttten-t \\ ith eampml)i. 29

39.       ROGER A. FARAHMAND is listea as a maaager/         e~ffieer   of the compittry

CSI Staffing, LLC but claims he "doesn't know" what it does or who its members

are. 30

40.       ROGER A. FARAHMAND claims that he "doesn't know" if he had any




24   Roger Farahmand Dep.   40:7-8
25
     Roger Farahmand Dep.   40-9-12
26
     Roger Farahmand Dep.   40:13-15
27
     Roger Farahmand Dep.   40:16-17
28
     Roger Farahmand Dep.   40:18-20
29
     Roger Farahmand Dep.   41:16-27
30
     Roger Farahmand Dep.   44:9-11

71Page


                                             Page 12 of 21
income or revenue from his company, Globalhealth Inc. in 2012, 2013 & 2014. 31

41.       ROGER A. F ARAHMAND claims he "doesn't know" if he is familiar with

Principle Health management Inc ...aG6Elrdiag tQ the Texas Secretruy of State records

hs is an offiesr an.d the Prssit:lent. 32

42.       ROGER A. FARAHMAND is listed !:IS 1:1 t:lireetor for lflterhe~:~lth Staffing, Inc.

!:leeorfiiHg to ths TsJtimes. 37

47.       ROGER A. FARAHMAND claims he "doesn't know" if the money he took

from the Renner Pharmacy is going to be reflected in him tax returns. 38

48.       ROGER A. F ARAHMAND claims he "doesn't know" if Ms. Farahmand was

                                                               39
ever the President of the Renner Pharmacy.

49.       ROGER A. F ARAHMAND claims that he might have had an indirectly been

involved in removing Ms. Farahmand's name as the President of the Renner

Pharmacy at the Chase Bank. However, he claims he "doesn't know" if it was after

or before the divorce. 40

50.       RDGER A. FARAIHvWID is unsure if the N1mny he hired to take e!l:fe of his

son speaks English. 41

51.       RBGER A. FARAIIMAND elaims hmakes on the 3 BMW payments. H

54.       ROGER A. F ARAHMAND claims at first that he is unsure if he owns a

boat. 45

55.        ROGER A. F ARAHMAND then claims that he "doesn't know" if his partner,

Shaya Ansari who ROGER A. FARAHMAND claims to be like a brother to him,

has sold ROGER A. FARAHMAND's share for the boat. 46

56.        ROGER A. FARAHMAND claims he "doesn't know" what kind of boat it is

that he has an interest it, but he says he has been on it. 47

57.        ROGER A. FARAHMAND claims he "doesn't know" what the purchase

price of the boat he ha~ a:n iBtere5t iH v.a~. 48

58.        ROGER A. F ARAHMAND is unclear about the date of purchase of the boat. 49

59.        ROGER A. FARAHMAND initially claims he "doesn't know" how much he

has in his Farmer's Merchant bank account. Then he estimates it to be negative $1.8

million. 5°

60.        ROGER A. FARAIIMAND elaims thai he doesn't kno-.v how mHeh he has in

hi~    bank aeeo tmt in China. SJ



44
     RogerFarahmand Dep.    107:9-16
45
     Roger Farahmand Dep.   108:22-25 I 09:1-2
46
     Roger Farahmand Dep.   109:3-6
47
     Roger Farahmand Dep.   I 09:18-19
48
     Roger Farahmand Dep.   110:12-13
49
     Roger Farahmand Dep.   110:14-16
50
     RogerFarahmandDep.     110:11-17
51
     Roger Farahmand Dep.   112:24-25 113:1-10

101Page


                                                 Page 15 of 21
61.       ROGER A. FARAHMAND is unsure how much he has in his Compass bank

account. 52

62.       ROGER A. FARAHMAND claims he "doesn't know" what a money market

is, even though he is a tax attorney. 53

63.       RGGER A. FARAHMAND elaims he "doesn't kno~~" vv'hat the value gfthe

~ewelry he owns is. 51

64.       R..QGER A. FARt\IIM:Al'ID           atl.~wers   "I don't know" when   a~ ked   if he made

any insl:lfanec claims rega:rding stolen rugs within the last 3 years. 55

65.       ROGER A. F ARAHMAND claims he "doesn't know" what time he cancelled

the flight we were supposed to catch to go to Florida on Dec 28, 2013 1lefore he

-kiElnawed the baby. 56

66.       ROGER A. FARAHMAND claimed that he had "30" recording of Mrs.

Farahmand that he would provide as a part of discovery. Hewev er fie has en!)' tamed



67.       ROGER A. FARAHMAND answered "I don't know" when asked how much

cash he has in the primary residence. 58




52
     Roger Farahmand Dep. 113:11-15
53
     RogerFarahmandDep.120:17-18
54
     Roger Farahmand Dep. 120:24-25 121:1-6

55
     Roger Farahmand Dep.   129:17-18
56
     Roger Farahmand Dep.   163:3-4
57
     RogerFarahmandDep.     170:15-21
58
     RogerFarahmand Dep.    185:10-12

ll!Page


                                                Page 16 of 21
68.          ROGER A. FARAHMAND i3 t1R3tlre Mcl no!TfespoHsive aben:tt takiRg tr

p.:r~:~Jffia.ge       of the money brought iBl3y Effiother lfr'.vyer at the Faralnnand Lavv Firm. 59

69.          ROGER A. FARAHMAND is nomesponsive wffen asked if he receives an

dncome from a compan:y he owns, BadmEfficl IIolding. 60

              Discovery of all non-privileged information is permitted if relevant to the

 subject of the lawsuit including, but not limited to, inadmissible evidence, so long

 as the request is reasonably calculated to lead to the discovery of admissible

 evidence. 61 In addition, a party may obtain discovery of the existence and contents

 of documents and tangible things "that constitute or contain matters relevant to the

 subject matter of the action." 62 The phrase "relevant to the subject matter" is to be

 "liberally construed to allow the litigants to obtain the fullest knowledge of the facts

 and issues prior to trial." 63



             .III.       IIIRING OF TWO PRIVATE ~~~v'ESTIGA'fORS TO IIARRASS

              Private lRveatigarer Duane 16 euge1

 70.          (~4ARY~i              FMAiflVIAND) vvas infermecl on April27, 2014 l3y Mrs. Betty

 Stoml, the direetot of Harmali's Iletme that a private investigator by the narne of

 Duane Kreuger showed                       ttp   that week ami claimed that he    mas...h.j.t:ed   by MARYAM:


 59
      Roger Farahmand Dep. 72:14-20
 60
      Roger Farahmand Dep. 89:3-9
 61
      Tex. R. Civ. P. 192.3(a).
 62
      Tex. R. Civ. P. 192.3(b).
 63
      Axelson, Inc. v. Mcllhany, 798 S.W.2d 550, 553 (Tex.l990).

 121Page


                                                                   Page 17 of 21
FARt'd1MAND to come sheck tl:!e HaBflah's hgnse facility. Mrs. Stone asked Mr.

Kreuger ttbout vvho hired hirn and he said "it was the mom"(MARYAM

FARAIE'vWm) and "she's trying to throw you guys URaer the bus". Mr. Krueger

 ha,s cgmnutte    h ·
           · tl v,Lat IS lea
                           i te! "pretextmg
                                         · ", aetmgt
                                                · l"!c e you are someone you ate not

 gr 'NQrking for someone that has never hirea yo&.

       ::Piffimy Am~ on

 71.   Ms. Tiffal'l?' ,AJlisoa started following MARYAM FARAIIMAND and het

,parents on when visitations took place at MARYAM FARAIHvWm's parent's

. home ia Mat eh. At the start of each visitatim'l she wo•1ld follow them to their home

 !md stay in the alley area ofti:!JOT a registe1ed PI.              This person is

 "frisking" the hahy, tormenting a ten month: old child at t!le end of every v1s1t m an


 13! Page


                                         Page 18 of 21
atte'Pft to intimate the mo titer.

                                     ReliefRequested

       Respondent is asking for sanctions/and or reimbursement for the first

$20,000.00 in lawyer's fees she has expended;

       Asking for $30,000.00 in interim attorney fees to be on an equal level from

the "t!re!lftl team" gf la'Nyers !lflel-new lawyers he has added;

       Award expenses of$1500.00 to attend the deposition in Los Angeles;

       Requesting sanctions for $1,500.00 to pay for a new deposition of Mr.

Farahmand (for both court reporter and videographer)

       An additional ten hours of deposition time with Mr. Farahmand and an order

for him to be compelled to answer questions in his deposition; and

       We are also requesting he provide us an inventory within the next 15 days.

       RobertS. Widner, of the Widner Family Law Group, 2911 Turtle Creek Blvd.,

Ste. 405, Dallas, TX, 75219, (469) 563-4800, (972) 692-8951, and State Bar number

00792092 has been employed to represent MARYAM F ARAHMAND along with

Dawn Horak, who is Of Counsel with the Widner Family Law Group. Respondent

requests that sanctions, attorney fees and deposition costs be paid to the law firm by

a date certain.

       Respondent MARYAM FARAHMAND prays that the Court grant this

motion.


141Page


                                        Page 19 of 21
                                       Respectfully submitted,

                                       The Widner Family Law Group
                                       2911 Turtle Creek Blvd., Suite 405
                                       Dallas, TX 75219
                                       Tel: (972) 979-5700
                                       Fax: (972) 692-8951


                                             /s/ RobertS. Widner
                                       By: _ _ _c___ _ _ _ _ _ _ __
                                          Robert S. Widner
                                          State Bar No. 00792092
                                          Dawn M. Grams Horak, of Counsel
                                          State Bar No. 24036667
                                          Shanin Turner
                                          State Bar No. 24088559
                                          E-Mail: robertwidner@gmail.com
                                          Attorneys         for      MARYAM
                                          FARAHMAND


                             Certificate of Conference

      I certifY that a reasonable effort has been made to resolve the discovery

dispute without necessity of court intervention and has failed.

                                       /s/ Robert S. Widner

                                Robert S. Widner
                                Attorney for MARYAM F ARAHMAND




151 Page


                                      Page 20 of 21
                              Certificate of Service

      I certifY that a true copy of the above was served on each attorney of record

or party in accordance with the Texas Rules of Civil Procedure on June 9, 2014.

                                      Is/ Robert S. Widner

                                      Robert S. Widner
                                      Attorney for MARYAM F ARAHMAND




161 Page


                                     Page 21 of 21
ROGER FARAHMAND’S
  RECORD TAB 17
                                                                       Filed: 7/31/2014 5:51:06 PM
                                                                       Andrea S. Thompson
                                                                       District Clerk
                                                                       Collin County, Texas
                                                                       By Carla Mahan Deputy
                                                                       Envelope ID: 2014948
THIS DOCUMENT CONTAINS SENSITIVE DATA.

                                     NO. 417-56531-2013

A SUIT TO DECLARE VOID                           §          IN THE DISTRICT COURT
THE MARRIAGE OF                                  §
                                                 §
ROGER ARASH FARAHMAND                            §
AND                                              §          417TH JUDICIAL DISTRICT
MARYAM FARAHMAND                                 §
                                                 §
AND IN THE INTEREST OF                           §
    ., A CHILD                                   §          COLLIN COUNTY, TEXAS

   PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE
     RESPONDENT'S "FIRST AMENDED ANSWER TO ORIGINAL
           PETITION TO DECLARE MARRIAGE VOID"

       Petitioner, Roger A. Farahmand, specially excepts to Respondent, Maryam

Farahmand's "First Amended Answer to Original Petition to Declare Marriage

Void" and asks the Court to order Respondent to replead and cure her pleading

defects, and if Respondent fails to cure her pleading defects, Petitioner asks the

Court to enter an order striking Respondent's pleading.

                                SPECIAL EXCEPTIONS

       Petitioner specially excepts to Respondent's "First Amended Answer to

Original Petition to Declare Marriage Void" because it contains personal, private

and inflammatory allegations and statements, and evidentiary "facts," all of which

is inappropriate and in violation of the Texas Family Code's prohibition of the

inclusion of evidentiary facts within pleadings. Texas Family Code § 6.402(c)

PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S                      Page 1 of 131
"FIRST AMENDED ANSWER TO ORIGINAL PETITION TO DECLARE MARRIAGE VOID"
states, "The court shall strike an allegation of evidentiary fact from the pleadings

on the motion of a party or on the court's own motion."

       The portions of Respondent's pleading to which Petitioner specially excepts

are too voluminous to include in the body of this motion. For the Court's ease of

review, a true and correct copy of Respondent's pleading has been attached to this

Motion as Exhibit A. The portions Petitioner believes are inappropriate and in

violation of Texas Family Code § 6.402(c) have been redacted by Petitioner, and

Petitioner requests that the Court order Respondent to cure said pleading defects by

a time and date certain.

                                 MOTION TO STRIKE

       If Respondent fails to cure her pleading defects by a time and date certain,

Petitioner asks the Court to strike the portions of Respondent's pleading that are

inappropriate, as reflected in Exhibit A.

                                  ATTORNEY'S FEES

       Due to Respondent's filing of a pleading in violation of the Texas Family

Code, it was necessary for Petitioner to secure the services of the below attorneys

to prepare and prosecute this Motion. Judgment for attorney's fees, expenses, and

costs for the preparation of this Motion should be granted against Respondent and

in favor of Petitioner for the use and benefit of Petitioner's attorneys and should be

paid directly to Petitioner's attorneys, who may enforce the judgment in the



PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S            Page 2 of 132
"FIRST AMENDED ANSWER TO ORIGINAL PETITION TO DECLARE MARRIAGE VOID"
attorneys' own names. Petitioner requests post-judgment interest as allowed by

law.

                                          PRAYER

              For these reasons, Petitioner asks the Court to grant his Special

Exceptions and Motion to Strike, award attorney's fees, and grant him any further

relief to which he may be justly entitled.

                                            Respectfully submitted,

                                            Is/ Rebecca Tillery


                                            IKE VANDEN EYKEL
                                            State Bar No. 20485500
                                            E-mail: ike@koonsfuller.com
                                            REBECCA TILLERY
                                            State Bar No. 24060729
                                            E-mail: tillerv@koonsfuller.com
                                            KOONSFULLER
                                            A Professional Corporation
                                            1717 McKinney Avenue, Suite 1500
                                            Dallas, Texas 75202
                                            (214) 871-2727
                                            (214) 871-0196 Fax
                                                   -and-
                                            Bradford Nace
                                            State Bar No. 24007726
                                            E-mail: bnace@nacemotley.com
                                            Nace & Motley, LLC
                                            100 Crescent Court, 7ili Floor
                                            Dallas, Texas 75201
                                            (214) 459-8289
                                            (214) 242-4333 Fax

                                            Attorneys for Roger Arash Farahmand



PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S            Page 3 of 133
"FIRST AMENDED ANSWER TO ORIGINAL PETITION TO DECLARE MARRIAGE VOID"
                         CERTIFICATE OF CONFERENCE

      Counsel for Petitioner communicated with Counsel for Respondent
concerning the merits of this motion. Counsel for Petitioner and Counsel for
Respondent were unable to reach an agreement concerning the matters raised by
this motion.
                                            Is/ Rebecca Tillery

                                                   Rebecca Tillery


                            CERTIFICATE OF SERVICE

       I certifY that on July 31, 2014, a true copy of the above was e-served on
attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 21a of the Texas Rules of Civil Procedure:

              Robert S. Widner
              The Widner Family Law Group, PLLC
              2911 Turtle Creek Blvd., Suite 405
              Dallas, Texas 75219
              ro bertwidner@gmail. com

              Dawn M. Grams Horak
              Dawn M. Grams, P.C.
              P.O. Box924
              Grapevine, Texas 76099
              dgrams@msn.com
              214-572-6893 (fax)

              Diana L. Porter
              Diana L. Porter, P.C.
              103 E. Virginia Street, Suite 201
              McKinney, Texas 75069
              dporter@co II incountydivorce.com

                                    Is/ Rebecca Tillery

                                    REBECCA TILLERY
                                    Attorney for Petitioner
PETITIONER'S SPECIAL EXCEPTIONS AND MOTION TO STRIKE RESPONDENT'S      Page 4 of 134
"FIRST AMENDED ANSWER TO ORIGINAL PETITION TO DECLARE MARRIAGE VOID"
                                                                Filed: 6127/2014 3:27:00 PM
                                                                Andrea S. Thompson
                                                                District Clerk
                                                                Collin County, Texas
                                                                By Tina Chandler Deputy
                                                                Envelope ID: 1671664
                           NO. 401-56531-2013

IN THE MATTER OF                         §     IN THE DISTRICT COURT
THE MARRIAGE OF                          §
                                         §
ROGERARASHFARAHMAND                      §
AND                                      §     401ST JUDICIAL DISTRICT
MARY AM FARAHMAND                        §
                                         §
AND IN THE INTEREST OF                   §
                                         §     COLLIN COUNTY, TEXAS
A CHILD                                  §

     MARYAM FARAHMAND'S FIRST AMENDED ANSWER TO
      ORIGINAL PETITION TO DECLARE MARRIAGE VOID

      MARYAM FARAHMAND, Counter-Petitioner, files this Answer to

Roger Arash Farahmand's Original Petition to Declare Marriage Void and in

the Alternative First Amended Petition for Divorce.

1.    General Denial

      MARYAM FARAHMAND enters a general denial of the claims made

in Roger Arash Farahmand's Original Petition to Declare Marriage Void and

in the Alternative First Amended Petition for Divorce and all amendments

thereto.

2.    Defenses

      MARYAM FARAHMAND and ROGER FARAHMAND entered into

a legitimate marriage on or about July 28,2012. MARYAM FARAHMAND

was not previously married at the time she entered into the marriage


                                     I                EXHIBIT

                                                      A                            Page 5 of 13
relationship with ROGER FARAHMAND. Prior to her relationship with

ROGER       FARAHMAND,          MARYAM         FARAHMAND          and    Arnir

Bagherkalantari had a dating relationship in 2009. Contrary to ROGER

FARAHMAND's claim:

      A. No Prior Marriage

             1.    Although a marnage license was issued to Maryam

Farahmand and Amir Bagherkalantari in December of 2009, Maryam

Farahmand and Arnir Bagherkalantari did not get married to each other

(formally or informally) within 31 days after the issuance of the license on

December 12, 2009. Thus, the marriage license expired pursuant to Section

2.201 of the Texas Family Code (issued prior to September 1, 2013). Further,

no license was filed with the Collin County Clerk at any time after December

12, 2009.

             2.    A formal wedding ceremony did not occur between

Maryam Farahmand and Arnir Bagherkalantari. In fact, Maryam Farahmand

and Amir Bagherkalantari did not cohabitate for more than two weeks, had a

fight on the night of the engagement party, dated sporadically, and ended their

dating relationship/engagement completely in August of2010.

             3.    Assuming, arguendo, that a marrtage ceremony had

actually occurred on December 12, 2009, the person reflected on the


                                      2

                                                                           Page 6 of 13
"marriage license" as the person performing the ceremony was identified as

P.H.D. (sic) in economics. Pursuant to Section 2.02 of the Texas Family Code,

such a person is not authorized to conduct a marriage ceremony in Texas. Any

such marriage would be invalid and the person performing the ceremony

could be charged with a misdemeanor offense.

      B. No Prior Informal/Common Law Marriage

             I.    Additionally, should Roger Farahmand attempt to claim

an informal marriage between Maryam Farahmand and Amir Bagherkalantari,

it has been more than two years since Maryam Farahmand and Arnir

Bagherkalantari ended their dating relationhip/engagement            and no

proceedings were initiated within that two-year time period to prove an

"informal marriage". Therefore, it is a rebuttable presumption that Maryam

Farahmand and Amir Bagherkalantari did not enter into an agreement to be

married pursuant to Section 2.401 of the Texas Family Code. Additionally,

neither Maryam Farahmand nor Amir Bagherkalantari are and/or have

claimed an informal marriage between them. Therefore, Roger Farahmand

would not be a proper party to make an informal marriage claim.

             2.    Maryam Farahmand and Amir Bagherkalantari did not

intend to have a present, immediate, and permanent marital relationship prior

to or at any time after December of 2009, nor did they agree to be husband


                                      3

                                                                          Page 7 of 13
and wife. Small v. McMaster, 352 S.W.3d 280, 283 (Tex.App.-Houston [14th

Dist.] 2011, pet. Denied). An agreement to be married at some time in the

future is insufficient to show that a marriage was "present and immediate".

See Aguilar v. State, 715 S.W.2d 645, 648(Tex.Crim.App.1986); Texas

Employers' Ins. v. Borum, 834 S.W.2d 395, 399 n.3 (Tex.App.-San Antonio

1992, writ denied).

              3.      Maryam Farahmand and Amir Bagherkalantari did not

live together as husband and wife prior to or at any time after December of

2009.

              4.      Maryam Farahmand and Amir Bagherkalantari did not

represent to others in Texas that they were married prior to or at any time after

December of2009.

              5.      The ceremony that Maryam participated in did not

constitute a Muslim marriage ceremony because it lacked the requirements of

a written contract, among many other requirements, and did not constitute a

"Shia" marriage because the parties did not intend it, and it lacked the

requirements for one. The Motion for Partial Summary Judgment and it's

arguments are incorporated by reference in this Amended Answer.

        C.    Reger FarahmaBd is        pre~nmably    a.ttemptiag to raige a prim

ffiffi'Fittge elaira fur the purpo~es ef a tastiGal adv.wtage, to   confb~e   the issues,


                                          4

                                                                                     Page 8 of 13
 te Eleey Ma£j'ftffi FarahrnMIEl             her eoRllllunity   p~0J3erty    intsrests, te deny-

 ~4:aeya-m:      Fmahtnmiel her eemffiURity asQ £eparate property claims, te

 illsgitimate the ehilE! hom of the            ma£ri~ge,   te ha£ass,   srnbal;fa~s, ou:l,Q   AAno:r-

 Mttry = FarahmanEl, ana to increase the eosts efli-tigation.

             In addition, Roger Farahmand asserts this claim, not based in fact and

 law and it is sanctionable, or in the alternative, Respondent Maryam

 Farahmand is entitled to a declaratory judgment and attorney fees.

             Roger FarahmM!d has avoided prodttetien of any                           deeumgfl.ts

-eet~GOJI±ling     his business h'l:terests, larggly to   ~reid @SrpetHate tfiis }ega}

-claint with no basis in fact and law, and his expert should be :sti 1:1ek fgr h6lving

··fffi:   indireet ftftB:Heial   i~act     Sy supporting this baseless ch1im etaS Rxager


                                                    5

                                                                                                 Page 9 of 13
FaramaHe's pleadings should be sh nek, beeause tRBy h:we He expert ·vvitlront

..a hidden agenda.

3.     Attorney's Fees, Expenses, Costs, and Interest

       It was necessary for MARYAM FARAHMAND to secure the services

 of RobertS. Widner of the Widner Family Law Group, a licensed attorney, to

 prepare and defend this suit. To effect an equitable division of the estate of

 the parties and as a part of the division, and for services rendered in connection

 with conservatorship and support of the child, judgment for attorney's fees,

 expenses, and costs through trial and appeal should be granted against

 Counter-Respondent an din favor of Counter-Petitioner for the use and benefit

 of Counter-Petitioner's attorney and be ordered paid directly to the Counter-

 Petitioner's attorney, who may enforce the judgment in the attorney's own

 name. Counter-Petitioner requests post-judgment interest as allowed by law.

 4.    Prayer

       MARYAM FARAHMAND prays that Petitioner take nothing by his

 suit, that the Court deny Petitioner's request to declare the parties' marriage

 void, that the Court affirm MARYAM FARAHMAND's defenses, and that

 MARYAM FARAHMAND be granted all relief requested in this Answer.

       MARYAM FARAHMAND prays for attorney's fees, expenses, costs,

 and interest as requested above.


                                         6

                                                                              Page 10 of 13
MARYAM FARAHMAND prays for general relief.



                    Respectfully submitted,

                    Widner Family Law Group
                    2911 Turtle Creek Blvd., Suite 405
                    Dallas, Texas 75219

                         /s/ Robert S. Widner
                    By: __________________________
                         Robert S. Widner
                         Attorney for Counter-Petitioner
                         State Bar No. 00792092
                         Email: robertwidner@gmail.com


                    DAWN M. GRAMS, P.C.

                    By: __Is/ Dawn M. Grams Horak
                    Dawn M. Grams Horak
                    Texas State Bar No. 24036667
                    P.O. Box 924
                    Grapevine, Texas, 76099

                    Telephone No.:            469-644-7442
                    Facsimile No.:            214-572-6893
                    Electronic Address:       dgrams@msn.com

                    of counsel to Widner Family Law Group,
                    PLLC

                    ATTORNEYS FOR RESPONDENT AND
                    COUNTER-PETITIONER
                    MARYAM FARAHMAND


            CERTIFICATE OF SERVICE


                         7

                                                         Page 11 of 13
This is to certify that a true and correct copy of the above and foregoing has
been forwarded to the following parties via the manner reflected below, in
accordance with the TEXAS RULES OF CIVIL PROCEDURE.

Mr. Ike Vanden Eykel
Ms. Rebecca Tillery
Koons Fuller, P.C.
1717 McKinney Avenue, Suite 1500
Dallas, Texas, 75202
Facsimile 214-871-0196
Certified Mail/Return Receipt Requested
US. First Class Mail
Via Email:
ike@koons(uller. com
tillerv@koons(uller. com
Reagan@koons(uller. com

Mr. Bradford Nace
Nace & Motley, LLC
100 Crescent Court, 7th Floor
Dallas, Texas, 75201
Facsimile 214-242-4333
Certified Mail/Return Receipt Requested
US. First Class Mail


Ms. Diana L. Porter
Diana L. Porter, P.C.
103 E. Virginia Street, Suite 201
McKinney, Texas 75069
Facsimile 972-548-2349
Certified Mail/Return Receipt Requested
US. First Class Mail
dporter@collincountvdivorce. com




Pursuant to Request of Attorney


                                       8

                                                                           Page 12 of 13
      Certified to as of this 27th day ofJune, 2014.

Is/ RobertS. Widner
ROBERT S. WIDNER




                                      9

                                                       Page 13 of 13